Case 19-61608-grs   Doc 848    Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                              Document     Page 1 of 138
         Case 19-61608-grs           Doc 848     Filed 08/10/20 Entered 08/10/20 09:12:54                    Desc Main
                                                Document     Page 2 of 138

CASE NAME:             Americore Holdings, LLC, et al.
CASE NUMBER:           19-61608-grs (Jointly Administered)



                                  Notes to the Monthly Operating Report
General:
On December 31, 2019 (the "Petition Date"), Americore Holdings, LLC ("Americore") filed a voluntary petition with the United
States Bankruptcy Court under Chapter 11 of the Bankruptcy Code [Case No.: 19-60608-grs], along with ten (10) affiliated
entities (Affiliated Entities") presented in Exhibit A. The bankruptcy filings of Americore and the Affiliated Entities are jointly
administered under Case No. 19-60608-grs (the "Jointly Administered Debtors"). The Jointly Administered Debtors are
authorized to file Monthly Operating Reports on a consolidated basis and have presented disbursements by Debtor entity in
Exhibit A attached.

Debtor-in-Possession Financial Statements - The accompanying schedules, including Exhibit A, herein are unaudited,
preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose
of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
information presented herein has not been subjected to all procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be
subject to changes, and these changes could be material. The information furnished in this Monthly Operating Report
includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for interim
financial statements in accordance with U.S. GAAP.


Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may
have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or
executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the
right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
                     Case 19-61608-grs       Doc 848    Filed 08/10/20 Entered 08/10/20 09:12:54            Desc Main
                                                       Document     Page 3 of 138


                                                      CHAPTER 11
                                               MONTHLY OPERATING REPORT
                                            MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                   Americore Holdings, LLC, et al.,

CASE NUMBER:                 19-61608-grs

MONTH OF:                    June 2020




1.      Payroll    State the amount of all executive wages paid and payroll taxes withheld and paid.

        Name and Title                                                           Wages Paid                           Taxes(1)
        of Executive                                                         Gross          Net                    Due         Paid

        Saggar, Sonny S - CSO for COVID-19 Task Force & ED
        Director                                                          $ 10,961.54      $   7,720.37

        Kraeger, Russell R - Chief Medical Officer                         14,521.40           9,600.92

        Munaco, Wendy J - CNO                                                7,615.40          6,149.74

        Saggio, Tom - Director of Quality / Risk Management                  8,461.56          5,644.38

        Total Executive Payroll                                           $ 41,559.90      $ 29,115.41


2.      Insurance              Is workers' compensation and other insurance in effect?                  Yes
        Are payments current? Yes
                 If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
        copy of the new policy's binder or cover page.

                                                     Name                                                                    Date
                                                       of                       Coverage              Expiration           Coverage
                   Type                              Carrier                     Amount                 Date               Paid Thru

        Casualty                                                SEE ATTACHED SCHEDULE OF INSURANCE

        Workers' comp.

        General liab.

        Automobile

        Other (specify)




Notes:
(1) Federal and state withholding payroll taxes were transmitted to the appropriate taxing authorities.
                                         Case 19-61608-grs                Doc 848       Filed 08/10/20 Entered 08/10/20 09:12:54                       Desc Main
                                                                                                                                                                   Schedule of Insurance
                                                                                       Document     Page 4 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of June 30, 2020


                                                                                              Policy Number /   Coverage Amount Coverage          Coverage
              Insured                             Type                  Name of Carrier
                                                                                               Loan Number          [Note 1]    Period Start     Period End
Americore Health LLC - all            Property Insurance            American Guarantee &      ZMD6190572-00     $100,000,000 policy   07/03/20    10/01/20
locations                                                           Liability Insurance                                limit
                                                                    Company


Americore Health LLC - all            Financed Policy (First        Hub Group (for Property   900-90314204       Down: $20,450
locations                             Insurance Funding)            Policy)                                      10 @ $9,055.66



Americore Health, LLC - all           Commercial General            National Fire & Marine      HN025024           $1,000,000 /       08/15/19    08/15/20
locations, including reduction for    Liability/Medical Malpractice Insurance Co (MedPro)                            $50,000 /
Ellwood changes and St A                                                                                             $5,000 /
bariatrics removal                                                                                                 $1,000,000 /
                                                                                                                   $3,000,000 /
                                                                                                                    $3,000,000
Americore Health, LLC - all           Umbrella Over Primary Ins     National Fire & Marine      EN025024           $10,000,000        08/15/19    08/15/20
locations                                                           Insurance Co (MedPro)

Americore Holdings, LLC - St.         Pollution and Remediation     Indian Harbor Insurance    PEC0054679          $1,000,000 /       07/16/19    07/16/21
Alexius                               Legal Liability               Company.                                       $3,000,000 /
                                                                                                                     $25,000
Ellwood Medical Center              Workers Compensation and New York Marine and                  Note 2           $1,000,000 /       07/06/20    07/06/21
Operations LLC and                  Employers' Liability -   General Insurance Co.                                 $1,000,000 /
Ellwood City Home Health            Ellwood City                                                                    $1,000,000
Operations LLC
(Americore Health - All States, AK,
PA)


Izard County Medical Center LLC Workers Compensation and                        "                   "                    "            07/06/19    07/06/21
(Americore Health - All States, AK, Employers' Liability - Calico
PA)




St. Alexius Hospital                  Workers Compensation and Travelers (Assigned Risk)        4N84440A           $1,000,000 /       03/08/20    03/08/21
                                      Employers' Liability                                                         $1,000,000 /
                                                                                                                    $1,000,000

St. Alexius Hospital                          "                           "                          "             Loss Funding       03/08/20    03/08/21

Americore Holdings - all facilities   Business Auto                 Philadelphia Indemnity                          $1,000,000        03/11/20    03/11/21


GlassRatner Advisory & Capital Group LLC                                                                                                                                     Page 1 of 2
                                     Case 19-61608-grs               Doc 848       Filed 08/10/20 Entered 08/10/20 09:12:54                             Desc Main
                                                                                                                                                                    Schedule of Insurance
                                                                                  Document     Page 5 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of June 30, 2020


                                                                                          Policy Number /    Coverage Amount Coverage             Coverage
             Insured                         Type                  Name of Carrier
                                                                                           Loan Number           [Note 1]    Period Start        Period End
         "                        Installments through insurer       "                            "          Down: $7,755 less
                                                                                                              $5,199 old credit
                                                                                                               11 @ $2,115

Notes:
(1) See Certificate of Insurance for details on coverage descriptions and amounts provided in previous Monthly Operating Reports.
(2) Coverage has been renewed and bound on 07/06/20. The policy number and COI have not been issued as of the date of this report and will be included in the
succeeding Monthly Operating Report.




GlassRatner Advisory & Capital Group LLC                                                                                                                                      Page 2 of 2
                    Case 19-61608-grs          Doc 848    Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                                         Document     Page 6 of 138
                                                       CHAPTER 11
                                                MONTHLY OPERATING REPORT
                                             MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                    Americore Holdings, LLC, et al.,

CASE NUMBER:                  19-61608-grs

MONTH OF:                     June 2020




3.        Bank Accounts                                                        Account Type
                                                   Operating            Tax               Other                    Total
     Bank Name
                                                                 SEE ATTACHED SCHEDULE OF BANK ACCOUNTS
     Account #

     Beginning book balance                                                                                $       9,984,623.44

     Plus: Deposits(1)                                                                                            21,694,586.43

     Less: Disbursements                                                                                          (5,615,464.29)

     Transfers                                                                                                               -

     Other(2, 3):                                                                                                    (44,890.00)


     Ending book balance                                                                                   $      26,018,855.58


4.          Post-petition Payments           List any post-petition payments to professionals and payments on
     prepetition debts in the schedule below (attach separate sheet if necessary).

          Payments To                                               Amount            Date                Check #

     Professionals (attorneys,
      accountants, etc.):

     None




     Prepetition creditors:

     None




Notes:
(1) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief funds under the CARES Act totaling
$16,481,605.35.
(2) Includes scholarship fund disbursement from account USB-0141 for $49,710.
(3) Includes adjustment for voided check issued prior to the appointment of the Chapter 11 Trustee in account USB-6886 for
$4,820.00.
                                          Case 19-61608-grs                   Doc 848          Filed 08/10/20 Entered 08/10/20 09:12:54                            Desc Main
                                                                                                                                                                                              Schedule of Bank Accounts
                                                                                              Document     Page 7 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020


                                                                                               Disbursement                                                        Non-Government
                                      Description                                                                   Payroll Account       Government Account                                Lab Account
                                                                                                 Account                                                              Account(2)
Account Name                                                                              Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center
                                                                                              Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC
                                                                                                                                         [No Account Activity]                         [No Account Activity]

Bank Name                                                                                       U.S. Bank              U.S. Bank              U.S. Bank               U.S. Bank              U.S. Bank




Account Number - Last Four Digits                                                                 4983                   4991                   5006                    5014                   5022
Beginning book balance (as of 06/01/20)                                                   $          96,642.79 $             54,110.38    $                -   $         1,783,456.45   $                 -
Plus: Deposits                                                                                       32,879.88                     -                       -                 2,449.23                     -
Less: Disbursements                                                                                 (53,471.19)             (29,566.92)                    -                      -                       -
Transfers                                                                                                   -                      -                       -                      -                       -
Other(5):                                                                                                   -                      -                       -                      -                       -
Ending book balance (as of 06/30/20)                                                      $          76,051.48 $             24,543.46    $                -   $         1,785,905.68   $                 -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                       Page 1 of 7
                                          Case 19-61608-grs                   Doc 848          Filed 08/10/20 Entered 08/10/20 09:12:54                                 Desc Main
                                                                                                                                                                                                       Schedule of Bank Accounts
                                                                                              Document     Page 8 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020


                                      Description                                             Operating Account         Payroll Account(3)      Operating Account       DIP Account(3)            Quality Account

Account Name                                                                                Community Medical       Izard County Medical     Izard County Medical     Izard County Medical       St. Alexius Hospital
                                                                                           Center of Izard County        Center, LLC              Center, LLC              Center, LLC             Corporation # 1
                                                                                          [Closed as of 03/31/20]

Bank Name                                                                                 First National Bank of    First National Bank of   First National Bank of     East West Bank               U.S. Bank
                                                                                               Izard County              Izard County             Izard County                                    [No activity since
                                                                                                                                                                                                      02/07/20]


Account Number - Last Four Digits                                                                   0301                      5801                    5802                   6198                       6829
Beginning book balance (as of 06/01/20)                                                   $                  -      $            456,067.43 $          2,014,061.79 $                  -     $                     -
Plus: Deposits                                                                                               -                 2,358,228.64              222,907.85                    -                           -
Less: Disbursements                                                                                          -                  (199,398.61)            (184,384.80)                   -                           -
Transfers                                                                                                    -                (2,190,185.00)                    -             2,190,185.00                         -
Other(5):                                                                                                    -                          -                       -                      -                           -
Ending book balance (as of 06/30/20)                                                      $                  -      $            424,712.46 $          2,052,584.84 $         2,190,185.00   $                     -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                Page 2 of 7
                                          Case 19-61608-grs                   Doc 848          Filed 08/10/20 Entered 08/10/20 09:12:54                                   Desc Main
                                                                                                                                                                                                         Schedule of Bank Accounts
                                                                                              Document     Page 9 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020


                                                                                          Substance Abuse JV                                     Non-Government
                                      Description                                                                   Government Lockbox                                    Operating Account         Payroll Account
                                                                                               Account                                             Lockbox(4)
Account Name                                                                                St. Alexius Hospital        St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital
                                                                                              Corporation # 1             Corporation # 1          Corporation # 1          Corporation # 1          Corporation # 1
                                                                                          [Closed as of 05/31/20]

Bank Name                                                                                       U.S. Bank                   U.S. Bank                U.S. Bank                U.S. Bank                U.S. Bank
                                                                                          [No activity in account
                                                                                          since 03/01/19, date of
                                                                                             account opening]
Account Number - Last Four Digits                                                                  6837                        6845                     6852                     6860                     6878
Beginning book balance (as of 06/01/20)                                                   $                  -      $             206,987.47 $              89,481.66 $             113,227.69 $             288,170.60
Plus: Deposits                                                                                               -                  2,300,677.56            16,590,723.73                      -                        -
Less: Disbursements                                                                                          -                           -                        -                (175,473.99)           (2,666,051.78)
Transfers                                                                                                    -                 (2,296,088.81)          (16,481,605.35)              143,801.74             3,161,013.38
Other(5):                                                                                                    -                           -                        -                        -                        -
Ending book balance (as of 06/30/20)                                                      $                  -      $             211,576.22 $             198,600.04 $              81,555.44 $             783,132.20


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                   Page 3 of 7
                                          Case 19-61608-grs                   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                                         Desc Main
                                                                                                                                                                                                         Schedule of Bank Accounts
                                                                                     Document    Page 10 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020

                                                                                                                                                Elinor A Benhoff
                                                                                                                     Lutheran School of
                                      Description                                         Petty Cash Account(5)                                Dunn Scholarship           Lab Account              Third Friday Fund
                                                                                                                         Nursing(5)
                                                                                                                                                      Acct
Account Name                                                                                  St. Alexius Hospital     St. Alexius Hospital    Lutheran School of      St. Alexius Hospital        St. Alexius Hospital
                                                                                                Corporation # 1          Corporation # 1        Nursing Student          Corporation # 1             Corporation # 1
                                                                                                                                              Education Foundation   [Closed as of 04/01/20]

Bank Name                                                                                         U.S. Bank                U.S. Bank               U.S. Bank               U.S. Bank                   U.S. Bank




Account Number - Last Four Digits                                                                    6886                     0141                   0910                     4876                        5329
Beginning book balance (as of 06/01/20)                                                   $             115,535.63 $              29,945.44 $          320,684.72 $                     -      $                   11.92
Plus: Deposits                                                                                           82,824.78                 6,686.50                   2.45                      -                            -
Less: Disbursements                                                                                  (2,287,406.05)              (17,838.00)                 (8.00)                     -                            -
Transfers                                                                                             2,851,641.10                52,213.33             (49,710.00)                     -                            -
Other(5):                                                                                                 4,820.00               (49,710.00)                   -                        -                            -
Ending book balance (as of 06/30/20)                                                      $             767,415.46 $              21,297.27 $          270,969.17 $                     -      $                   11.92


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                   Page 4 of 7
                                          Case 19-61608-grs                   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                                                 Desc Main
                                                                                                                                                                                                              Schedule of Bank Accounts
                                                                                     Document    Page 11 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020


                                                                                                                                                                                   Lock Box                Lock Box
                                      Description                                         Investment Account                 Petty Cash             Operating Account
                                                                                                                                                                                  Government            Non-Government
Account Name                                                                                  St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital     St. Alexius Hospital
                                                                                                Corporation # 1            Corporation # 1            Corporation # 1            Corporation # 1          Corporation # 1
                                                                                                                          [No activity since         [No activity since
                                                                                                                              04/04/16]                  10/24/19]
Bank Name                                                                                         U.S. Bank              City National Bank         City National Bank         City National Bank       City National Bank




Account Number - Last Four Digits                                                                    0157                       6595                       6605                       6621                     6650
Beginning book balance (as of 06/01/20)                                                   $            100,212.50    $                     -    $                 100.00   $                 100.00 $               1,464.65
Plus: Deposits                                                                                              17.26                          -                         -                    28,407.16                37,006.24
Less: Disbursements                                                                                           -                            -                         -                          -                        -
Transfers                                                                                                     -                            -                         -                   (28,407.16)              (38,106.84)
Other(5):                                                                                                     -                            -                         -                          -                        -
Ending book balance (as of 06/30/20)                                                      $            100,229.76    $                     -    $                 100.00   $                 100.00 $                 364.05


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                        Page 5 of 7
                                          Case 19-61608-grs                   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                                             Desc Main
                                                                                                                                                                                                          Schedule of Bank Accounts
                                                                                     Document    Page 12 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020

                                                                                                                                                Depository Account
                                                                                                                                                                           DIP - Government         DIP - Government
                                      Description                                         Special Uses Account           Accounts Payable           Credit Card
                                                                                                                                                                               Stimulus                 Stimulus
                                                                                                                                                    Processing
Account Name                                                                                  St. Alexius Hospital       St. Alexius Hospital   St. Alexius Hospital       St. Alexius Hospital     St. Alexius Hospital
                                                                                                Corporation # 1            Corporation # 1        Corporation # 1            Corporation # 1          Corporation # 1


Bank Name                                                                                      Bank of America            Bank of America         Bank of America           East West Bank           East West Bank




Account Number - Last Four Digits                                                                    5549                       7479                   7592                       6184                     6226
Beginning book balance (as of 06/01/20)                                                   $             12,593.71    $              40,575.33 $               3,543.89 $           4,257,649.39 $                   -
Plus: Deposits                                                                                                -                     30,396.67                 1,378.48                      -                       -
Less: Disbursements                                                                                                                 (1,771.98)                  (19.95)                  (73.02)                    -
Transfers                                                                                                (2,503.33)                (35,000.00)                     -                (882,955.91)          13,605,707.85
Other(5):                                                                                                      -                          -                        -                        -                       -
Ending book balance (as of 06/30/20)                                                      $              10,090.38 $                34,200.02 $               4,902.42 $           3,374,620.46 $         13,605,707.85


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                   Page 6 of 7
                                          Case 19-61608-grs                   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                                                                                                                                             Schedule of Bank Accounts
                                                                                     Document    Page 13 of 138
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of June 30, 2020


                                                                                              Total - All Debtor
                                      Description
                                                                                                 Accounts
Account Name



Bank Name




Account Number - Last Four Digits
Beginning book balance (as of 06/01/20)                                                   $          9,984,623.44
Plus: Deposits                                                                                      21,694,586.43
Less: Disbursements                                                                                 (5,615,464.29)
Transfers                                                                                                     -
Other(5):                                                                                              (44,890.00)
Ending book balance (as of 06/30/20)                                                      $         26,018,855.58


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
Operating Report.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) During June 2020, Izard County Medical Center received $2,190,185.00 for cost
report reimbursements.
(4) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief
funds under the CARES Act totaling $16,481,605.35.
(5) Includes (a) adjustment for voided check issued prior to the appointment of the
Chapter 11 Trustee in account USB-6886 for $4,820.00, and (b) scholarship fund
disbursement from account USB-0141 for $49,710.




GlassRatner Advisory & Capital Group LLC                                                                                                                   Page 7 of 7
                                                            Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                Desc Main
                                                                                       Document    Page 14 of 138
CASE NAME:            Americore Holdings, LLC, et al.,                                             COMPARATIVE BALANCE SHEETS(1)                                                        FORM OPR-1
                                                                                                                                                                                        REV 2/90

CASE NUMBER:            19-61608-grs                                             MONTH ENDED:          June 30, 2020



                                                                      FILING
                                                                      DATE           MONTH                 MONTH                MONTH                MONTH                MONTH                MONTH


ASSETS

   CURRENT ASSETS

      Cash

      Other negotiable instruments (i.e. CD's T-Bills)

      Accounts receivable (See OPR-3)

      Less allowance for doubtful accounts

      Inventory, at lower of cost or market

      Prepaid expenses and deposits

      Investments

      Other:



           TOTAL CURRENT ASSETS

   PROPERTY, PLANT AND EQUIPMENT, AT COST

   Less accumulated depreciation

      NET PROPERTY, PLANT AND EQUIPMENT

   OTHER ASSETS

                                                                *

                                                                *


          TOTAL ASSETS


* Itemize if value of "Other Assets" exceeds 10% of "Total Assets".
Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and
income statements for the Debtor entities will be prepared and included in subsequent monthly operating reports.
                                                          Case 19-61608-grs            Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                           Desc Main
                                                                                              Document    Page 15 of 138
CASE NAME:            Americore Holdings, LLC, et al.,                                                         COMPARATIVE BALANCE SHEETS(1)                                                                 FORM OPR-2
                                                                                                                                                                                                             REV 2/90

CASE NUMBER:             19-61608-grs                                                    MONTH ENDED:              June 30, 2020


                                                                       FILING
                                                                       DATE(2)                 MONTH                   MONTH                   MONTH                  MONTH                   MONTH                   MONTH


LIABILITIES

   POST PETITION LIABILITIES

      Current post petition liabilities

      Debtor-in-possession financing

          TOTAL POST PETITION LIABILITIES

   PRE PETITION LIABILITIES

      Priority debt

      Secured debt

      Unsecured debt

          TOTAL PRE PETITION LIABILITIES

                   TOTAL LIABILITIES

SHAREHOLDERS' EQUITY (DEFICIT)

   COMMON & PREFERRED STOCK

   PAID-IN CAPITAL

   RETAINED EARNINGS

      Through filing date

      Post filing date

          TOTAL SHAREHOLDERS' EQUITY

             TOTAL LIABILITIES AND
             SHAREHOLDERS' EQUITY

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                           Case 19-61608-grs        Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                        Desc Main
                                                                           Document    Page 16 of 138
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                             FORM OPR-3
                                                                                                                                                                                 REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                   June 30, 2020


                                                                                                  0 - 30                         31 - 60                     61 - 90                     OVER
                                                                    TOTAL                         DAYS                           DAYS                        DAYS                       90 DAYS


                 (1):
DATE OF FILING                                     TBD                      TBD                            TBD                             TBD                         TBD                      TBD

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


                                     (2)
MONTH:     As of February 29, 2020                              $ 74,057,950.23              $ 20,207,430.25                 $ 2,921,077.56              $ 33,414,101.47             $ 17,515,340.95

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


MONTH:     As of March 31, 2020(2)                              $ 66,022,208.19              $ 11,435,601.40                 $ 2,585,472.54              $ 32,614,516.11             $ 19,386,618.14

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )
          As of April 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                  $ 5,400,555.49               $   1,959,108.88                $   283,162.36              $   218,922.50              $ 2,939,361.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )
          As of May 31, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                    11,520,889.73                  2,458,312.86                     587,525.20                  353,970.92                8,121,080.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )
          As of June 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                    12,776,372.65                  2,457,038.33                     612,251.80                  615,079.11                9,092,003.41

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


MONTH:                                                                      0.00

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


Notes:
(1) The Trustee is in the process of amending the bankruptcy schedules. Accounts Receivable as of the Petition Date will be updated on subsequent Monthly Operating Reports.
(2) Based on best available information at the date of this Monthly Operating Report and subject to change.
                                Case 19-61608-grs       Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                      Desc Main
                                                               Document    Page 17 of 138
Americore Holdings, et al. , Debtors.                                                                                                     AR Aging as of June 30, 2020

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Accounts Receivable Aging Summary as of June 30, 2020(1)



                     Entity                          Balance             Current            1-30 Days          31-60 Days          61-90 Days       > 90 Days
Ellwood Medical Center Operations, LLC(2)       $ 2,302,671.00       $           -      $            -     $            -      $            -     $ 2,302,671.00
Izard County Medical Center, LLC(2, 3)            7,192,954.21                   -            591,980.31         361,268.96          271,628.62     5,968,076.32
St. Alexius Hospital Corporation #1(4)            3,280,747.44            811,259.97        1,053,798.05         250,982.84          343,450.49       821,256.09
Total                                           $ 12,776,372.65      $    811,259.97    $ 1,645,778.36     $     612,251.80    $     615,079.11   $ 9,092,003.41

                                                                                6.35%            12.88%               4.79%               4.81%           71.16%

Notes:
(1) Based on best available information at the date of this Monthly Operating Report and subject to change.
(2) Accounts receivable is reflected gross of contractual adjustments and allowance for doubtful accounts.
(3) Accounts receivable aging reports included in previous Monthly Operating Reports were comprised of self-pay accounts only. The accounts receivable aging
report provided by the Debtor for the current reporting period includes self-pay, commercial and government accounts. Approximately 83% percent of the accounts
are aged 120 days or greater and reflect gross receivables; a significant portion of the total will be contractual adjustments and the remaining balance likely
uncollectible.
(4) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                  1 of 1
                                                       Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                       Desc Main
CASE NAME:           Americore Holdings, LLC, et al.                                     Document
                                                                                          SCHEDULE OFPage 18PETITION
                                                                                                       POST  of 138 LIABILITIES                                                                            FORM OPR-4

CASE NUMBER:         19-61608-grs (Jointly Administered)                                                                                                                                                      REV 2/90
                                                                                                  MONTH ENDED:          June 30, 2020


                                                                            DATE                      DATE                  TOTAL               0 - 30              31 - 60              61 - 90             OVER
                                                                          INCURRED                    DUE                    DUE                DAYS                DAYS                 DAYS               90 DAYS


           Federal Income Tax and FICA                                 01/01/20 - 05/31/20     01/01/20 - 05/31/20      $    49,978.08      $            -      $             -     $              -   $     49,978.08

           State Withholding                                           01/01/20 - 05/31/20     01/01/20 - 05/31/20            5,834.81                   -                    -                    -          5,834.81

           Federal Unemployment Tax                                    01/01/20 - 05/31/20     01/01/20 - 05/31/20            1,263.14              241.64              332.11               689.39                -

           State Unemployment Tax                                      01/01/20 - 05/31/20     01/01/20 - 05/31/20           28,771.77              212.60          16,346.99              1,012.20          11,199.98

           Local Payroll Tax                                           01/01/20 - 05/31/20     01/01/20 - 05/31/20           60,568.34           18,166.81          18,484.64            21,012.79            2,904.10

           Sales Tax                                                                                                              0.00

           Property Tax                                                                                                           0.00

                        TOTAL TAXES PAYABLE(1, 2, 3)                                                                        146,416.14           18,621.05          35,163.74            22,714.38           69,916.97

POSTPETITION SECURED DEBT(4)

POSTPETITION UNSECURED DEBT(4)                                                                                                    0.00

ACCRUED INTEREST PAYABLE(4)                                                                                                       0.00

TRADE ACCOUNTS PAYABLE & OTHER:
   (list separately)

           See attached schedule for detail                          Various                  Various                       514,650.02          443,931.52          13,317.54            12,170.88           45,230.08

                                                                                                                                  0.00

                                                                                                                                  0.00

                                                                                                                                  0.00

                                                                                                                                  0.00

                                                                                                                                  0.00


           TOTALS                                                                                                      $    661,066.16     $    462,552.57      $   48,481.28       $    34,885.26     $    115,147.05


Notes:
(1) Funds were escrowed for post-petition taxes incurred since the Trustee’s appointment.
(2) Aging is based on days outstanding from pay date.
(3) Includes post-petition payroll taxes as follows:
    a. Pre-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $66,465.78
    b. Post-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $4,076.07 and federal, state and local payroll taxes for St. Alexius - $59,924.02
(4) The Trustee is in the process of gathering information and will report any amounts due in succeeding Monthly Operating Reports.
                                        Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                               Desc Main
                                                                          Document    Page 19 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                                    Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date         Invoice Number                       Vendor Name           Due Date   Aging       Balance           Current           1-30 Days         31-60 Days        61-90 Days         > 90 Days
Ellwood Medical Center Operations, LLC
06/25/20     0508272-01              Armstrong                           07/16/20      N/A    $       899.00    $       899.00    $           -     $           -     $            -     $           -
06/25/20     0227183-01              Armstrong                           07/16/20      N/A          1,668.55          1,668.55                -                 -                  -                 -
05/28/20     8000043575              Carrier                             06/27/20        3          1,340.00               -             1,340.00               -                  -                 -
06/15/20     2254                    Change Healthcare                   06/30/20       0             257.25            257.25                                  -                  -                 -
05/15/20     1368                    Change Healthcare                   05/31/20       30            257.25               -               257.25               -                  -                 -
05/31/20     1166611                 Change Healthcare                   05/31/20      30             257.25               -               257.25               -                  -                 -
04/30/20     1156358                 Change Healthcare                   05/30/20      31             257.25               -                  -              257.25                -                 -
03/31/20     1146086                 Change Healthcare                   04/29/20      62             257.25               -                  -                 -               257.25               -
02/29/20     1135564                 Change Healthcare                   03/29/20      93             257.25               -                  -                 -                  -              257.25
01/31/20     1125059                 Change Healthcare                   02/29/20      122            257.25               -                  -                 -                  -              257.25
06/12/20     20258924 015 000 3      Columbia Gas                        06/30/20       0              24.26             24.26                -                 -                  -                 -
06/12/20     20258924 013 000 5      Columbia Gas                        07/07/20      N/A             24.65             24.65                -                 -                  -                 -
06/12/20     20258924 014 000 4      Columbia Gas                        07/07/20      N/A             24.65             24.65                -                 -                  -                 -
06/12/20     20258924 016 000 2      Columbia Gas                        07/07/20      N/A             55.00             55.00                -                 -                  -                 -
06/12/20     20258924 017 000 1      Columbia Gas                        07/06/20      N/A             33.96             33.96                -                 -                  -                 -
04/01/20     NBP05290220             Otis Elevator                       04/01/20       90          9,214.69               -                  -                 -             9,214.69               -
06/19/20     1024-220032139129       PA Americian Water                  07/13/20      N/A            271.64            271.64                -                 -                  -                 -
06/19/20     1024-220032139150       PA Americian Water                  07/13/20      N/A            430.47            430.47                -                 -                  -                 -
06/19/20     1024-220032139273       PA Americian Water                  07/14/20      N/A             18.38             18.38                -                 -                  -                 -
06/29/20     Petty Cash              Petty Cash                          07/01/20      N/A            805.06            805.06                -                 -                  -                 -
06/17/20     0715712-001 6           Unum (Life & AD&D Fam)              07/01/20      N/A             11.36             11.36                -                 -                  -                 -
06/17/20     0715710-001 2           Unum (Life & AD&D)                  07/01/20      N/A             12.41             12.41                -                 -                  -                 -
06/17/20     0715713-001-3           Unum (LTD & STD)                    07/01/20      N/A             20.26             20.26                -                 -                  -                 -
06/22/20     255-883-850-0001-84     Verizon                             07/17/20      N/A             85.97             85.97                -                 -                  -                 -
02/20/20     186791                  Waystar                             03/10/20      112         30,588.00               -                  -                 -                  -           30,588.00
01/13/20     974864                  Waystar                             02/12/20      139             63.60               -                  -                 -                  -               63.60
Total - Ellwood Medical Center Operations, LLC                                                     47,392.66          4,642.87           1,854.50            257.25           9,471.94         31,166.10

Izard County Medical Center, LLC
06/30/20     SC27656               3M HEALTH INFORMATIONS SYSTEM         07/30/20      N/A          4,602.26          4,602.26                -                 -                 -                  -
05/31/20     2685                  ABILITY NETWORK INC                   06/30/20       0              68.25             68.25                -                 -                 -                  -
06/30/20     20200630              ABILITY NETWORK INC                   07/30/20      N/A             66.56             66.56                -                 -                 -                  -
03/26/20     3588712               AMERICAN PAPER & TWINE                04/25/20      66              55.17               -                  -                 -               55.17
04/23/20     3614514               AMERICAN PAPER & TWINE                05/23/20      38             158.29               -                  -              158.29               -                  -
06/04/20     3654719               AMERICAN PAPER & TWINE                07/04/20      N/A            103.95            103.95                -                 -                 -                  -
06/04/20     3654711               AMERICAN PAPER & TWINE                07/04/20      N/A            164.48            164.48                -                 -                 -                  -
06/04/20     3654709               AMERICAN PAPER & TWINE                07/04/20      N/A            109.82            109.82                -                 -                 -                  -
06/25/20     3674319               AMERICAN PAPER & TWINE                07/25/20      N/A             55.17             55.17                -                 -                 -                  -
06/16/20     42399246              AMERICAN RED CROSS                    07/16/20      N/A           (542.80)          (542.80)               -                 -                 -                  -
06/23/20     42400754              AMERICAN RED CROSS                    07/23/20      N/A          2,162.60          2,162.60                -                 -                 -                  -
06/30/20     42402134              AMERICAN RED CROSS                    07/30/20      N/A            462.80            462.80                -                 -                 -                  -
06/11/20     20200611              ANTHONY ANSTON, DO, PLLC              07/11/20      N/A            150.00            150.00                -                 -                 -                  -
06/18/20     20200618              ANTHONY ANSTON, DO, PLLC              07/18/20      N/A            150.00            150.00                -                 -                 -                  -
06/25/20     20200625              ANTHONY ANSTON, DO, PLLC              07/25/20      N/A            600.00            600.00                -                 -                 -                  -
06/17/20     11073398-00           ARKANSAS INDUSTRIAL MACHINERY, INC    07/17/20      N/A            163.84            163.84                -                 -                 -                  -
06/09/20     39349/3               B&B SUPPLY STORES LLC                 07/09/20      N/A            255.65            255.65                -                 -                 -                  -
06/01/20     72079-34              BATESVILLE TYPEWRITER CO., INC        07/01/20      N/A            945.03            945.03                -                 -                 -                  -
06/29/20     67269494              BAXTER HEALTHCARE CORP                07/29/20      N/A            332.76            332.76                -                 -                 -                  -
06/01/20     20200601              BAXTER REGIONAL LAB CULTURES          07/01/20      N/A          3,278.00          3,278.00                -                 -                 -                  -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                          1 of 7
                                      Case 19-61608-grs           Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                       Desc Main
                                                                         Document    Page 20 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                 Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date         Invoice Number                   Vendor Name                    Due Date   Aging   Balance      Current      1-30 Days     31-60 Days    61-90 Days      > 90 Days
06/08/20     20200608              BAXTER REGIONAL LAB CULTURES               07/08/20      N/A      3,815.00     3,815.00           -             -             -                -
06/15/20     20200615              BAXTER REGIONAL LAB CULTURES               07/15/20      N/A      3,152.00     3,152.00           -             -             -                -
06/22/20     20200622              BAXTER REGIONAL LAB CULTURES               07/22/20      N/A      4,386.00     4,386.00           -             -             -                -
06/29/20     20200629              BAXTER REGIONAL LAB CULTURES               07/29/20      N/A      5,114.34     5,114.34           -             -             -                -
06/04/20     60147                 BIG BRANCH                                 07/04/20      N/A        141.70       141.70           -             -             -                -
06/24/20     904200574             BIO-RAD LABORATORIES, INC.                 07/24/20      N/A      2,600.08     2,600.08           -             -             -                -
06/09/20     2768888650Jun20       BLACK HILLS ENERGY                         07/09/20      N/A         36.33        36.33           -             -             -                -
06/09/20     2733771301Jun20       BLACK HILLS ENERGY                         07/09/20      N/A        302.04       302.04           -             -             -                -
05/28/20     300372456May2020      CENTURYLINK                                06/27/20       3         391.29          -          391.29           -             -                -
06/28/20     300372456 June 2020   CENTURYLINK                                07/28/20      N/A        313.49       313.49           -             -             -                -
06/02/20     4052008689            CINTAS LOC#572                             07/02/20      N/A        165.58       165.58           -             -             -                -
06/16/20     4053242519            CINTAS LOC#572                             07/16/20      N/A        165.58       165.58           -             -             -                -
06/30/20     4054518818            CINTAS LOC#572                             07/30/20      N/A        165.58       165.58           -             -             -                -
05/27/20     30367                 CLEANER SOLUTIONS                          06/26/20       4          41.57          -           41.57           -             -                -
05/28/20     12489                 CLEANER SOLUTIONS                          06/27/20       3         150.00          -          150.00           -             -                -
06/26/20     12598                 CLEANER SOLUTIONS                          07/26/20      N/A        150.00       150.00           -             -             -                -
06/16/20     20200616              CLIA LABORATORY PROGRAM                    07/16/20      N/A      1,831.00     1,831.00           -             -             -                -
06/18/20     20200618              COOPER, WHITNEY                            07/18/20      N/A         21.65        21.65           -             -             -                -
06/01/20     FC 3304               CORRECT CARE, INC                          06/10/20      20       1,977.94          -        1,977.94           -             -                -
06/06/20     5139                  DEAN DORTON ALLEN FORD, PLLC               07/06/20      N/A      1,650.00     1,650.00           -             -             -                -
06/06/20     5140                  DEAN DORTON ALLEN FORD, PLLC               07/06/20      N/A      1,650.00     1,650.00           -             -             -                -
06/01/20     21923                 DELTA OPTICAL INSTRUMENTS, INC             07/01/20      N/A        140.00       140.00           -             -             -                -
06/19/20     9525470               ENCOMPASS GROUP, LLC                       07/19/20      N/A        324.72       324.72           -             -             -                -
06/22/20     9525842               ENCOMPASS GROUP, LLC                       07/22/20      N/A        302.28       302.28           -             -             -                -
06/05/20     185005843458          ENTERGY                                    07/05/20      N/A         34.51        34.51           -             -             -                -
06/05/20     185005843452          ENTERGY                                    07/05/20      N/A        467.80       467.80           -             -             -                -
06/05/20     185005843451          ENTERGY                                    07/05/20      N/A         34.43        34.43           -             -             -                -
06/05/20     185005843450          ENTERGY                                    07/05/20      N/A         60.54        60.54           -             -             -                -
06/05/20     185005843449          ENTERGY                                    07/05/20      N/A      3,584.46     3,584.46           -             -             -                -
06/05/20     185005843444          ENTERGY                                    07/05/20      N/A         56.51        56.51           -             -             -                -
06/05/20     15006518605           ENTERGY                                    07/05/20      N/A      6,422.29     6,422.29           -             -             -                -
06/19/20     20200619              FRANKS, RUSTY                              07/19/20      N/A         59.94        59.94           -             -             -                -
06/01/20     100629626             GE HEALTHCARE                              07/01/20      N/A        200.92       200.92           -             -             -                -
06/02/20     27164702              GREAT AMERICA FINANCIAL SERVICES           07/02/20      N/A        837.99       837.99           -             -             -                -
06/19/20     20200619              Hicks, Mary BSW                            07/19/20      N/A         50.00        50.00           -             -             -                -
06/29/20     20200629              ICMC PETTY CASH                            07/29/20      N/A        298.69       298.69           -             -             -                -
06/30/20     4060858               INFORMATION NETWORK OF ARKANSAS            07/30/20      N/A         44.00        44.00           -             -             -                -
06/29/20     AH062920-16           Jim Brown Company                          07/29/20      N/A        904.70       904.70           -             -             -                -
06/01/20     43966                 KATHERINE FERGUSON MA, RD, LD              07/01/20      N/A        350.00       350.00           -             -             -                -
06/16/20     256795                KONICA MINOLTA HEATLTHCARE AMERICAS, INC   07/16/20      N/A      2,000.00     2,000.00           -             -             -                -
04/29/20     20200429              LANE, ROBERT MD                            05/29/20      32         170.00          -             -          170.00           -                -
05/22/20     20200522              LANE, ROBERT MD                            06/21/20       9         780.00          -          780.00           -             -                -
05/24/20     20200524              LANE, ROBERT MD                            06/23/20       7         960.00          -          960.00           -             -                -
05/26/20     20200526              LANE, ROBERT MD                            06/25/20       5         870.00          -          870.00           -             -                -
05/27/20     20200527              LANE, ROBERT MD                            06/26/20       4         460.00          -          460.00           -             -                -
05/28/20     20200528              LANE, ROBERT MD                            06/27/20       3         220.00          -          220.00           -             -                -
06/02/20     20200602              LANE, ROBERT MD                            07/02/20      N/A        990.00       990.00           -             -             -                -
06/09/20     20200609              LANE, ROBERT MD                            07/09/20      N/A        960.00       960.00           -             -             -                -
06/16/20     20200616              LANE, ROBERT MD                            07/16/20      N/A        960.00       960.00           -             -             -                -
06/17/20     20200617              LANE, ROBERT MD                            07/17/20      N/A        687.50       687.50           -             -             -                -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                     2 of 7
                                    Case 19-61608-grs             Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                 Desc Main
                                                                         Document    Page 21 of 138
Americore Holdings, et al. , Debtors.                                                                                                                          Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date         Invoice Number                 Vendor Name                Due Date   Aging   Balance      Current      1-30 Days     31-60 Days   61-90 Days      > 90 Days
06/23/20     20200623            LANE, ROBERT MD                        07/23/20      N/A      1,320.00     1,320.00           -             -            -                -
06/23/20     1494153264          LLC CENTURYLINK COMMUNICATIONS         07/23/20      N/A      6,429.56     6,429.56           -             -            -                -
06/08/20     6664022             MCKESSON MEDICAL SURGICAL              07/08/20      N/A      1,999.46     1,999.46           -             -            -                -
06/09/20     6778761             MCKESSON MEDICAL SURGICAL              07/09/20      N/A        314.39       314.39           -             -            -                -
06/09/20     6690452             MCKESSON MEDICAL SURGICAL              07/09/20      N/A         58.64        58.64           -             -            -                -
06/09/20     6741231             MCKESSON MEDICAL SURGICAL              07/09/20      N/A        197.31       197.31           -             -            -                -
06/09/20     6775890             MCKESSON MEDICAL SURGICAL              07/09/20      N/A        579.02       579.02           -             -            -                -
06/09/20     6776580             MCKESSON MEDICAL SURGICAL              07/09/20      N/A        305.16       305.16           -             -            -                -
06/12/20     7105282             MCKESSON MEDICAL SURGICAL              07/12/20      N/A        369.94       369.94           -             -            -                -
06/17/20     7522535             MCKESSON MEDICAL SURGICAL              07/17/20      N/A        919.37       919.37           -             -            -                -
06/21/20     7748961             MCKESSON MEDICAL SURGICAL              07/21/20      N/A        312.50       312.50           -             -            -                -
06/22/20     7819710             MCKESSON MEDICAL SURGICAL              07/22/20      N/A        369.94       369.94           -             -            -                -
06/24/20                         MCKESSON MEDICAL SURGICAL              07/24/20      N/A      6,900.63     6,900.63           -             -            -                -
06/24/20     8093889             MCKESSON MEDICAL SURGICAL              07/24/20      N/A      2,219.82     2,219.82           -             -            -                -
06/25/20     8090214             MCKESSON MEDICAL SURGICAL              07/25/20      N/A         25.28        25.28           -             -            -                -
05/21/20     1911771015          MEDLINE INDUSTRIES, INC                06/20/20      10         983.49          -          983.49           -            -                -
05/21/20     1911771017          MEDLINE INDUSTRIES, INC                06/20/20      10         133.91          -          133.91           -            -                -
05/27/20     1912199954          MEDLINE INDUSTRIES, INC                06/26/20       4          41.82          -           41.82           -            -                -
06/04/20     1913059254          MEDLINE INDUSTRIES, INC                07/04/20      N/A        636.00       636.00           -             -            -                -
06/05/20     1913188652          MEDLINE INDUSTRIES, INC                07/05/20      N/A        155.45       155.45           -             -            -                -
06/06/20     1913320387          MEDLINE INDUSTRIES, INC                07/06/20      N/A        227.74       227.74           -             -            -                -
06/10/20     1913615297          MEDLINE INDUSTRIES, INC                07/10/20      N/A        157.21       157.21           -             -            -                -
06/11/20     1913762146          MEDLINE INDUSTRIES, INC                07/11/20      N/A         56.10        56.10           -             -            -                -
06/11/20     1913762147          MEDLINE INDUSTRIES, INC                07/11/20      N/A        631.00       631.00           -             -            -                -
06/11/20     1913762148          MEDLINE INDUSTRIES, INC                07/11/20      N/A         97.96        97.96           -             -            -                -
06/11/20     1913762149          MEDLINE INDUSTRIES, INC                07/11/20      N/A         36.52        36.52           -             -            -                -
06/11/20     1913762150          MEDLINE INDUSTRIES, INC                07/11/20      N/A         90.48        90.48           -             -            -                -
06/12/20     1913852572          MEDLINE INDUSTRIES, INC                07/12/20      N/A         21.89        21.89           -             -            -                -
06/15/20     1914126166          MEDLINE INDUSTRIES, INC                07/15/20      N/A        331.07       331.07           -             -            -                -
06/24/20     19149791625         MEDLINE INDUSTRIES, INC                07/24/20      N/A        369.98       369.98           -             -            -                -
06/25/20     1915109734          MEDLINE INDUSTRIES, INC                07/25/20      N/A         92.57        92.57           -             -            -                -
06/25/20     1915109735          MEDLINE INDUSTRIES, INC                07/25/20      N/A        475.13       475.13           -             -            -                -
06/25/20     1915109736          MEDLINE INDUSTRIES, INC                07/25/20      N/A        153.47       153.47           -             -            -                -
06/01/20     181700              METHVIN SANITATION INC                 07/01/20      N/A        441.19       441.19           -             -            -                -
06/02/20     944390315           PHILIPS HEALTHCARE                     07/02/20      N/A      1,292.50     1,292.50           -             -            -                -
06/08/20     20200608            PIERCE, JAME MD                        07/08/20      N/A      1,020.00     1,020.00           -             -            -                -
06/22/20     20200622            PIERCE, JAME MD                        07/22/20      N/A        720.00       720.00           -             -            -                -
05/01/20     IN000431649         Press Ganey Associates                 05/31/20      30          22.78          -           22.78           -            -                -
05/31/20     IN000434958         Press Ganey Associates                 06/30/20       0         165.83       165.83           -             -            -                -
06/30/20     438328              Press Ganey Associates                 07/30/20      N/A        142.14       142.14           -             -            -                -
06/05/20     44610626            RUSSEL HELM                            07/05/20      N/A        215.00       215.00           -             -            -                -
06/05/20     20200605            SHARED MEDICAL SERVICES, INC           07/05/20      N/A        375.00       375.00           -             -            -                -
06/20/20     20200620            SHARED MEDICAL SERVICES, INC           07/20/20      N/A      1,875.00     1,875.00           -             -            -                -
06/27/20     20200627            SHARED MEDICAL SERVICES, INC           07/27/20      N/A        750.00       750.00           -             -            -                -
06/22/20     8129963767          SHRED-IT USA                           07/22/20      N/A         36.00        36.00           -             -            -                -
06/12/20     952283137           SIEMENS HEALTHCARE DIAGNOSTICS         07/12/20      N/A      1,064.33     1,064.33           -             -            -                -
06/18/20     8805122             STERIS CORP                            07/18/20      N/A        184.80       184.80           -             -            -                -
06/06/20     INV-0135            STRATEQ HEALTH, INC                    07/06/20      N/A     14,433.00    14,433.00           -             -            -                -
06/30/20     135                 STRATEQ HEALTH, INC                    07/30/20      N/A     14,433.00    14,433.00           -             -            -                -
05/18/20     L6-13400 04 N       UNUM                                   06/17/20      13         593.05          -          593.05           -            -                -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                              3 of 7
                                        Case 19-61608-grs            Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                                            Document    Page 22 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                     Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date         Invoice Number                      Vendor Name              Due Date   Aging   Balance       Current      1-30 Days      31-60 Days     61-90 Days          > 90 Days
05/18/20      L6-13400 08 C           UNUM                                 06/17/20      13         615.69           -          615.69            -              -                    -
06/17/20      20200617                UNUM                                 07/17/20      N/A        593.05        593.05           -              -              -                    -
06/17/20      20200617                UNUM                                 07/17/20      N/A        615.69        615.69           -              -              -                    -
06/08/20      9856207189              VERIZON WIRELESS                     07/08/20      N/A         47.38         47.38           -              -              -                    -
06/23/20      26975                   WASHINGTON AUTO PARTS                07/23/20      N/A         21.99         21.99           -              -              -                    -
06/29/20      27249                   WASHINGTON AUTO PARTS                07/29/20      N/A          6.11          6.11           -              -              -                    -
06/21/20      20200621                WILDHAGEN, ERIC                      07/21/20      N/A         89.36         89.36           -              -              -                    -
06/22/20      IN-LCI-051614           WOLTERS KLUWER CLINICAL DRUG INFO    07/22/20      N/A      3,389.72      3,389.72           -              -              -                    -
06/01/20      20200601                YELCOT                               07/01/20      N/A        216.50        216.50           -              -              -                    -
06/24/20      20200701                YELCOT                               07/24/20      N/A        216.80        216.80           -              -              -                    -
06/10/20      1129377                 ZIRMED, INC                          07/10/20      N/A      1,370.95      1,370.95           -              -              -                    -
06/04/20      3081194                 ZOLL MEDICAL CORPORATION             07/04/20      N/A        230.87        230.87           -              -              -                    -
Total - Izard County Medical Center, LLC                                                        136,984.82    128,359.82      8,241.54         328.29          55.17                  -

St Alexius Hospital Corporation #1
06/22/20     9407841367              3M - 2020                             07/22/20      N/A        179.41        179.41             -               -                -                 -
05/05/20     612114526-2             ABBOTT DIAGNOSTICS - 2020             06/04/20       26       (345.97)            -       (345.97)              -                -                 -
06/25/20     41991-A                 ALBAN SCIENTIFIC - 2020               07/25/20      N/A      5,094.15      5,094.15             -               -                -                 -
04/28/20     41577                   ALBAN SCIENTIFIC - 2020               06/29/20        1      2,553.37             -      2,553.37               -                -                 -
03/30/20     41401-A-2               ALBAN SCIENTIFIC - 2020               06/15/20       15      3,068.55             -      3,068.55               -                -                 -
06/26/20     1620000549-JUN 2020     AMEREN - 2020                         07/26/20      N/A        366.51        366.51             -               -                -                 -
06/26/20     2620000646-JUN 2020     AMEREN - 2020                         07/26/20      N/A        236.31        236.31             -               -                -                 -
06/26/20     3620000743-JUN 2020     AMEREN - 2020                         07/26/20      N/A        488.75        488.75             -               -                -                 -
06/26/20     5070204146-JUN 2020     AMEREN - 2020                         07/26/20      N/A         24.14         24.14             -               -                -                 -
06/26/20     5620000947-JUN 2020     AMEREN - 2020                         07/26/20      N/A        221.57        221.57             -               -                -                 -
06/26/20     6620000045-JUN 2020     AMEREN - 2020                         07/26/20      N/A        390.24        390.24             -               -                -                 -
06/26/20     9970203144-JUN 2020     AMEREN - 2020                         07/26/20      N/A         56.63         56.63             -               -                -                 -
06/17/20     100551571               AMERICAN BOILER & MECH - 2020         07/17/20      N/A      3,058.79      3,058.79             -               -                -                 -
06/17/20     17783                   AMERICAN BOILER & MECH - 2020         07/17/20      N/A        192.00        192.00             -               -                -                 -
06/22/20     316378524               ARAMARK - 2020                        07/22/20      N/A        518.43        518.43             -               -                -                 -
06/01/20     AS/2020/06/0/01         ASTREA SOLUTIONS - 2020               07/01/20      N/A      1,500.00      1,500.00             -               -                -                 -
05/01/20     AS/2020/05/01           ASTREA SOLUTIONS - 2020               05/31/20       30      1,500.00             -      1,500.00               -                -                 -
04/01/20     AS/2020/04/01           ASTREA SOLUTIONS - 2020               05/01/20       60      1,500.00             -             -        1,500.00                                  -
01/21/20     AS/2020/01/03           ASTREA SOLUTIONS - 2020               03/25/20       97      1,500.00             -             -               -                -          1,500.00
02/20/20     AS/2020/02/02           ASTREA SOLUTIONS - 2020               03/21/20      101      1,500.00             -             -               -                -          1,500.00
06/05/20     JUNE 2020               AT&T 544-8099 - 2020                  07/05/20      N/A      1,012.51      1,012.51             -               -                -                 -
06/17/20     JUNE 2020               AT&T 865-7000 - 2020                  07/17/20      N/A     27,830.68     27,830.68             -               -                -                 -
TBD          755968                  AYA HEALTHCARE                        TBD             0     17,347.63     17,347.63             -               -           -                      -
03/25/20     70548 - PARTIAL         BLITZ, BARDGETT - 2020                04/24/20       67         55.00             -             -               -         55.00                    -
06/04/20     1001540922-0            CAREFUSION - 2020                     07/04/20      N/A      1,246.85      1,246.85             -               -             -                    -
02/19/20     SAH-09                  CATALYST RCM - 2020                   03/20/20      102      7,500.00             -             -               -             -             7,500.00
06/16/20     73                      CLINICAL RESEARCH - 2020              07/16/20      N/A        368.00        368.00             -               -             -                    -
06/25/20     285168380               DATASITE - 2020                       07/25/20      N/A        845.25        845.25             -               -             -                    -
04/01/20     JANUARY 2020            DESTEFANE, RICK - 2020                06/30/20        0        250.00        250.00             -               -             -                    -
04/03/20     MARCH 2020              DESTEFANE, RICK - 2020                06/30/20        0        250.00        250.00             -               -             -                    -
05/31/20     0268648                 FAULTLESS - 2020                      06/30/20        0      1,816.72      1,816.72             -               -             -                    -
05/31/20     0268649                 FAULTLESS - 2020                      06/30/20        0        120.30        120.30             -               -             -                    -
05/10/20     0267497                 FAULTLESS - 2020                      06/29/20        1      1,250.40             -      1,250.40               -             -                    -
05/10/20     0267498                 FAULTLESS - 2020                      06/29/20        1        246.55             -        246.55               -             -                    -
05/17/20     0267870                 FAULTLESS - 2020                      06/29/20        1      1,343.47             -      1,343.47               -             -                    -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                           4 of 7
                                      Case 19-61608-grs              Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                 Desc Main
                                                                            Document    Page 23 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                   Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date         Invoice Number                   Vendor Name                 Due Date   Aging   Balance      Current      1-30 Days     31-60 Days       61-90 Days        > 90 Days
05/17/20     0267871               FAULTLESS - 2020                        06/29/20        1        236.48            -        236.48                -              -                 -
05/24/20     0268287               FAULTLESS - 2020                        06/29/20        1      2,011.44            -      2,011.44                -              -                 -
05/24/20     0268289               FAULTLESS - 2020                        06/29/20        1        448.55            -        448.55                -              -                 -
06/29/20     1501219               FAULTLESS RETAIL MEDICAL - 2020         07/29/20      N/A        497.42       497.42             -                -              -                 -
06/29/20     1501220               FAULTLESS RETAIL MEDICAL - 2020         07/29/20      N/A         65.47        65.47             -                -              -                 -
06/29/20     1501221               FAULTLESS RETAIL MEDICAL - 2020         07/29/20      N/A        405.90       405.90             -                -              -                 -
06/29/20     1501222               FAULTLESS RETAIL MEDICAL - 2020         07/29/20      N/A         30.61        30.61             -                -              -                 -
06/22/20     1500447               FAULTLESS RETAIL MEDICAL - 2020         07/22/20      N/A        497.42       497.42             -                -              -                 -
06/22/20     1500448               FAULTLESS RETAIL MEDICAL - 2020         07/22/20      N/A         65.47        65.47             -                -              -                 -
06/22/20     1500449               FAULTLESS RETAIL MEDICAL - 2020         07/22/20      N/A        405.90       405.90             -                -              -                 -
06/22/20     1500450               FAULTLESS RETAIL MEDICAL - 2020         07/22/20      N/A         39.13        39.13             -                -              -                 -
06/22/20     1500451               FAULTLESS RETAIL MEDICAL - 2020         07/22/20      N/A         30.61        30.61             -                -              -                 -
05/27/20     0148-6248-35          FISHER HEALTHCARE - 2020                06/26/20        4      5,543.21            -      5,543.21                -              -                 -
04/01/20     FEBRUARY 2020         FOGT, STEVE - 2020                      06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          FOGT, STEVE - 2020                      06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     FEBRUARY 2020         GAO, SHAWN MD - 2020                    06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          GAO, SHAWN MD - 2020                    06/30/20        0        250.00       250.00             -                -              -                 -
04/03/20     MARCH 2020            GAO, SHAWN MD - 2020                    06/30/20        0        250.00       250.00             -                -              -                 -
02/29/20     70098886              GARDAWORLD - 2020                       04/15/20       76         59.35            -             -                -          59.35                 -
01/01/20     10537352              GARDAWORLD - 2020                       03/23/20       99        640.33            -             -                -              -            640.33
02/01/20     10543615              GARDAWORLD - 2020                       03/02/20      120        640.33            -             -                -              -            640.33
04/01/20     FEBRUARY 2020         GOEL, ANOJ - 2020                       06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          GOEL, ANOJ - 2020                       06/30/20        0        250.00       250.00             -                -              -                 -
04/03/20     MARCH 2020            GOEL, ANOJ - 2020                       06/30/20        0        250.00       250.00             -                -              -                 -
03/31/20     CON-0000966391        HEALTHLINK - 2020                       04/30/20       61          3.06            -             -                -           3.06                 -
03/26/20     13742367              IMMUCOR - 2020                          04/25/20       66      1,131.36            -             -                -       1,131.36                 -
02/26/20     13732630              IMMUCOR - 2020                          03/27/20       95      1,077.09            -             -                -              -          1,077.09
02/26/20     13732631              IMMUCOR - 2020                          03/27/20       95        605.13            -             -                -              -            605.13
06/15/20     922675813             JOHNSON & JOHNSON HEALTH - 2020         07/15/20      N/A     19,805.37    19,805.37             -                -              -                 -
04/01/20     FEBRUARY 2020         KAMAT, SANJEEV - 2020                   06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          KAMAT, SANJEEV - 2020                   06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     FEBRUARY 2020         KELLY, JAMES - 2020                     06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          KELLY, JAMES - 2020                     06/30/20        0        250.00       250.00             -                -              -                 -
04/03/20     MARCH 2020            KELLY, JAMES - 2020                     06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     FEBRUARY 2020         KRAEGER, RUSSEL MD - 2020               06/30/20        0        250.00       250.00             -                -              -                 -
04/01/20     JANUARY 2020          KRAEGER, RUSSEL MD - 2020               06/30/20        0        250.00       250.00             -                -              -                 -
04/03/20     MARCH 2020            KRAEGER, RUSSEL MD - 2020               06/30/20        0        250.00       250.00             -                -              -                 -
06/28/20     08341826              MCKESSON MEDICAL - 2020                 07/28/20      N/A        889.71       889.71             -                -              -                 -
06/26/20     08267931              MCKESSON MEDICAL - 2020                 07/26/20      N/A        471.76       471.76             -                -              -                 -
06/26/20     08277686              MCKESSON MEDICAL - 2020                 07/26/20      N/A         12.10        12.10             -                -              -                 -
06/26/20     08309296              MCKESSON MEDICAL - 2020                 07/26/20      N/A        503.10       503.10             -                -              -                 -
06/25/20     08137566              MCKESSON MEDICAL - 2020                 07/25/20      N/A        106.65       106.65             -                -              -                 -
06/25/20     08169649              MCKESSON MEDICAL - 2020                 07/25/20      N/A        251.24       251.24             -                -              -                 -
06/25/20     08180291              MCKESSON MEDICAL - 2020                 07/25/20      N/A         91.12        91.12             -                -              -                 -
06/25/20     08190427              MCKESSON MEDICAL - 2020                 07/25/20      N/A         43.20        43.20             -                -              -                 -
06/24/20     08012591              MCKESSON MEDICAL - 2020                 07/24/20      N/A      1,705.92     1,705.92             -                -              -                 -
06/24/20     08040836              MCKESSON MEDICAL - 2020                 07/24/20      N/A      2,040.49     2,040.49             -                -              -                 -
06/24/20     08084250              MCKESSON MEDICAL - 2020                 07/24/20      N/A        104.36       104.36             -                -              -                 -
06/24/20     08096614              MCKESSON MEDICAL - 2020                 07/24/20      N/A        129.16       129.16             -                -              -                 -
06/24/20     08099774 & 08099802   MCKESSON MEDICAL - 2020                 07/24/20      N/A        155.52       155.52             -                -              -                 -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                         5 of 7
                                       Case 19-61608-grs               Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                                              Document    Page 24 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                     Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



   Date        Invoice Number                       Vendor Name                Due Date   Aging   Balance       Current      1-30 Days      31-60 Days     61-90 Days        > 90 Days
06/23/20     07906726               MCKESSON MEDICAL - 2020                  07/23/20      N/A         91.43         91.43             -               -              -                -
06/23/20     07913452               MCKESSON MEDICAL - 2020                  07/23/20      N/A      1,772.10      1,772.10             -               -              -                -
06/23/20     07981299               MCKESSON MEDICAL - 2020                  07/23/20      N/A        451.73        451.73             -               -              -                -
06/22/20     07774942               MCKESSON MEDICAL - 2020                  07/22/20      N/A        205.55        205.55             -               -              -                -
06/21/20     07747905               MCKESSON MEDICAL - 2020                  07/21/20      N/A        379.69        379.69             -               -              -                -
06/19/20     07664617               MCKESSON MEDICAL - 2020                  07/19/20      N/A        462.90        462.90             -               -              -                -
06/19/20     07681539               MCKESSON MEDICAL - 2020                  07/19/20      N/A        101.08        101.08             -               -              -                -
06/22/20     8800632008             MERRY X-RAY - 2020                       07/22/20      N/A      1,133.99      1,133.99             -               -              -                -
06/29/20     810245-0               MIDWEST SCIENTIFIC - 2020                07/29/20      N/A     13,092.06     13,092.06             -               -              -                -
06/10/20     32532599-MAY/JUN 202   MISSOURI AMERICAN WATER - 2020           07/10/20      N/A         13.93         13.93             -               -              -                -
01/01/20     MHA-11049              MISSOURI HOSPITAL ASSOC - 2020           06/10/20       20     29,061.02             -     29,061.02               -              -                -
06/23/20     10501010-3 MAY 2020    MSD - 2020                               07/23/20      N/A        112.82        112.82             -               -              -                -
06/23/20     1051241-6 MAY 2020     MSD - 2020                               07/23/20      N/A      1,656.07      1,656.07             -               -              -                -
06/23/20     1245382-5 MAY 2020     MSD - 2020                               07/23/20      N/A        112.28        112.28             -               -              -                -
06/23/20     1245391-6 MAY 2020     MSD - 2020                               07/23/20      N/A         44.10         44.10             -               -              -                -
06/23/20     1245392-4 MAY 2020     MSD - 2020                               07/23/20      N/A         39.23         39.23             -               -              -                -
01/04/20     26100341452            NEXTIVA - 2020                           03/11/20      111        601.10             -             -               -              -           601.10
01/01/20     9121339743-2           NI SATELLITE - 2020                      06/30/20        0         83.75         83.75             -               -              -                -
06/22/20     1851474191             ORTHO CLINICAL DIAG - 2020               07/22/20      N/A        385.91        385.91             -               -              -                -
06/26/20     9343694277             PDC - 2020                               07/26/20      N/A        568.51        568.51             -               -              -                -
06/11/20     2001897199             PHILADELPHIA INSURANCE - 2020            07/11/20      N/A      2,115.00      2,115.00             -               -              -                -
03/10/20     03102020               RALPH, MICHAEL MD - 2020                 04/09/20       82      1,395.00             -             -               -       1,395.00                -
04/03/20     MARCH 2020             ROSENBERG, ZEV - 2020                    06/30/20        0        250.00        250.00             -               -              -                -
06/05/20     2864381                ROTTLER - 2020                           07/05/20      N/A        975.00        975.00             -               -              -                -
06/29/20     Q41793                 ROYAL PAPERS - 2020                      06/29/20       1       1,624.46             -      1,624.46               -              -                -
04/01/20     FEBRUARY 2020          SCHMID, CRAIG - 2020                     06/30/20        0        250.00        250.00             -               -              -                -
04/01/20     JANUARY 2020           SCHMID, CRAIG - 2020                     06/30/20        0        250.00        250.00             -               -              -                -
04/03/20     MARCH 2020             SCHMID, CRAIG - 2020                     06/30/20        0        250.00        250.00             -               -              -                -
04/30/20     299683                 SERVICE EXPRESS - 2020                   05/30/20       31     11,232.00             -             -       11,232.00              -                -
06/29/20     72520                  SOMATICS - 2020                          07/29/20      N/A        905.00        905.00             -               -              -                -
06/30/20     282412                 SOURCEHOV - 2020                         07/30/20      N/A        113.95        113.95             -               -              -                -
06/14/20     MAY 2020               SPECIALISTS IN ANESTHESIA - 2020         07/14/20      N/A     40,000.00     40,000.00             -               -              -                -
05/27/20     APRIL 2020-2           SPECIALISTS IN ANESTHESIA - 2020         06/26/20        4     21,362.00             -     21,362.00               -              -                -
06/26/20     7309252070             STAPLES - 2020                           07/26/20      N/A      1,434.49      1,434.49             -               -              -                -
07/01/20     4009421723             STERICYCLE - 2020                        07/31/20      N/A      3,894.93      3,894.93             -               -              -                -
06/01/20     4009362807             STERICYCLE - 2020                        07/01/20      N/A      3,956.19      3,956.19             -               -              -                -
06/11/20     SURGERY DATE 07/20/2   STRYKER SPINE - 2020                     07/11/20      N/A      8,820.00      8,820.00             -               -              -                -
06/26/20     264223940              SYSCO FOOD SERVICES - 2020               07/26/20      N/A         43.18         43.18             -               -              -                -
06/25/20     264223763              SYSCO FOOD SERVICES - 2020               07/25/20      N/A        211.31        211.31             -               -              -                -
06/22/20     264221556              SYSCO FOOD SERVICES - 2020               07/22/20      N/A        142.16        142.16             -               -              -                -
06/22/20     264221643              SYSCO FOOD SERVICES - 2020               07/22/20      N/A         46.96         46.96             -               -              -                -
06/13/20     264216756              SYSCO FOOD SERVICES - 2020               07/13/20      N/A        123.28        123.28             -               -              -                -
06/10/20     264214920              SYSCO FOOD SERVICES - 2020               07/10/20      N/A        132.89        132.89             -               -              -                -
06/11/20                            SYSCO FOOD SERVICES - 2020               06/01/20       29        (41.56)            -        (41.56)              -              -                -
06/25/20                            SYSCO FOOD SERVICES - 2020               06/01/20       29        (12.26)            -        (12.26)              -              -                -
04/01/20     JANUARY 2020           TAUK, NABIL HANNA - 2020                 06/30/20        0        250.00        250.00             -               -              -                -
06/30/20     99373139               TELEFLEX - 2020                          07/30/20      N/A      2,697.24      2,697.24             -               -              -                -
06/29/20     2177020                WAGEWORKS - 2020                         07/29/20      N/A      1,382.25      1,382.25             -               -              -                -
06/24/20     2170422                WAGEWORKS - 2020                         07/24/20      N/A        360.00        360.00             -               -              -                -
06/22/20     2158887                WAGEWORKS - 2020                         07/22/20      N/A      3,812.33      3,812.33             -               -              -                -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                          6 of 7
                                        Case 19-61608-grs         Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                           Desc Main
                                                                         Document    Page 25 of 138
Americore Holdings, et al. , Debtors.                                                                                                                                            Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of June 30, 2020



    Date         Invoice Number                    Vendor Name            Due Date   Aging       Balance          Current        1-30 Days       31-60 Days       61-90 Days        > 90 Days
06/26/20      290016-23005-JUL 202   WASTE MANAGEMENT - 2020            07/26/20      N/A            119.48           119.48               -                -                -                -
01/01/20      29001623005-JAN 2020   WASTE MANAGEMENT - 2020            06/16/20      14             107.03                -          107.03                -                -                -
01/01/20      96229703003-JAN 2020   WASTE MANAGEMENT - 2020            06/16/20      14             107.04                -          107.04                -                -                -
01/29/20      29001623005-FEB 2020   WASTE MANAGEMENT - 2020            06/16/20      14             106.87                -          106.87                -                -                -
01/29/20      962297-03003-FEB 202   WASTE MANAGEMENT - 2020            06/16/20      14             106.87                -          106.87                -                -                -
06/30/20      31926                  WESTERN HEALTHCARE - 2020          07/30/20      N/A         39,000.00        39,000.00               -                -                -                -
06/29/20      06222020               WILKES, DELILAH - 2020             07/29/20      N/A          2,550.00         2,550.00               -                -                -                -
Total - St. Alexius Corporation #1                                                               330,272.54       230,555.27       70,277.52        12,732.00         2,643.77        14,063.98



TOTAL                                                                                        $   514,650.02   $   363,557.96 $     80,373.56 $      13,317.54 $      12,170.88 $      45,230.08
                                                                                                                      70.64%          15.62%            2.59%            2.36%            8.79%




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                 7 of 7
                                                          Case 19-61608-grs             Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                         Desc Main
CASE NAME:            Americore Holdings, LLC, et al.                                          Document STATEMENT
                                                                                                           Page 26 ofOF INCOME (LOSS)(1)
                                                                                                                      138                                                                                        FORM OPR-5
                                                                                                                                                                                                                 REV 2/90
CASE NUMBER:          19-61608-grs (Jointly Administered)                                                           MONTH ENDED:               June 30, 2020

                                                                                                                                                                                                                        FILING
                                                                       MONTH                   MONTH                   MONTH                    MONTH                   MONTH                   MONTH                  TO DATE


NET REVENUE (INCOME)                                              $                 -                                                                                                                              $                -

COST OF GOODS SOLD

    Materials                                                                       -                       -                                                                                                                       -

    Labor - Direct                                                                  -                                                                                                                                               -

    Manufacturing Overhead                                                          -                                                                                                                                               -

                 TOTAL COST OF GOODS SOLD                                           -                       -                       -                        -                       -                       -                      -

GROSS PROFIT                                                                        -                       -                       -                        -                       -                       -                      -

OPERATING EXPENSES

    Selling and Marketing                                                           -                                                                                                                                               -

    General and Administrative                                                      -                                                                                                                                               -

    Other Exp:                                                                      -                                                                                                                                               -

                 TOTAL OPERATING EXPENSES                                           -                       -                       -                        -                       -                       -                      -

INCOME BEFORE INTEREST, DEPRECIATION
  TAXES OR EXTRAORDINARY EXPENSES                                                   -                       -                       -                        -                       -                       -                      -

INTEREST EXPENSE                                                                    -                                                                                                                                               -

DEPRECIATION                                                                        -                                                                                                                                               -

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                   -

INCOME TAX EXPENSE (BENEFIT)                                                        -                                                                                                                                               -

EXTRAORDINARY INCOME (EXPENSE) *                                                    -                                                                                                                                               -

                     NET INCOME (LOSS)                            $                 -     $                 -     $                 -      $                 -     $                 -     $                 -     $                -

*   Requires Footnote

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                        Case 19-61608-grs         Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                         Desc Main
                                                                         Document    Page 27 of 138                                         FORM OPR-6
                                                                                                                  (1, 2)
                                                             STATEMENT OF SOURCES AND USES OF CASH
                                                                             June 2020
Case Name:   Americore Holdings, LLC, et al.
Case Number: 19-61608-grs (Jointly Administered)
                                                                         February 21-29,
                                                                               2020               March 2020               April 2020           May 2020             June 2020
SOURCES OF CASH
  Income (Loss) From Operations
     Add: Depreciation, Amortization & Other non-cash
     CASH GENERATED FROM OPERATIONS

      Add: Decrease in Assets:
            Accounts Receivable                                          $     421,887.03     $    4,085,724.17      $     3,286,672.26     $    3,110,474.06    $    5,199,468.45
            Inventory
            Prepaid Expenses & Deposits
            Property, Plant & Equipment

              Other(3)                                                          14,288.07                606.36            2,909,059.03          7,520,337.04        16,495,117.98

          Increase in Liabilities:
            Pre Petition Liabilities
            Post Petition Liabilities
      TOTAL SOURCES OF CASH (A)                                                436,175.10          4,086,330.53            6,195,731.29         10,630,811.10        21,694,586.43

USES OF CASH
    Increase in Assets:
              Accounts Receivable
              Inventory                                                         75,902.69            53,422.91                31,809.51            40,125.43            28,006.28
              Prepaid Expenses & Deposits
              Property, Plant & Equipment
              Other

      Decrease in Liabilities:
                Pre-Petition Liabilities
                Post-Petition Liabilities
                Bank fees                                                             41.00          10,235.14                 8,774.17             18,574.44            18,891.10
                Contractors                                                                                                                          9,484.21             5,611.08
                Emergency room                                                  46,000.00           132,000.00               184,000.00            253,998.06           269,000.00
                Employee benefits                                               17,864.57           114,969.12               581,178.48            371,882.73           604,790.74
                Insurance                                                      197,783.51           538,030.96               159,324.99            479,765.40           391,309.47
                IT and software expense                                                                                                            193,118.90           (75,172.01)
                Leases, contracts and miscellaneous                                                                           46,313.35            116,471.72           100,101.04
                Legal & Professional (non-Chapter 11)                                                                                                8,834.40             1,650.00
                Medical professionals                                                                                        265,619.70            341,294.93           276,304.24
                Payroll                                                        647,953.34          1,320,130.96            1,258,389.77          1,141,217.90         1,122,449.42
                Pharmaceuticals                                                                                               70,209.06             30,505.69            13,626.17
                Rent                                                                                                                                                     51,677.00
                Repairs and maintenance                                                                                      183,196.87            229,423.48           377,787.48
                School of Nursing expenses                                                                                                          34,448.03            19,500.66
                Supplies                                                        60,127.74            144,009.88              200,256.72            423,498.09           445,619.57
                Taxes                                                           24,913.03            438,373.77              671,455.27            373,198.26         1,632,028.75
                Utilities                                                       17,000.00             38,871.87              227,374.58            521,265.92           282,277.30
                US Trustee                                                                               650.00              106,395.64              1,300.00                  -
                Other operating expenses                                       208,556.10            506,393.35               56,773.51             48,477.99            50,006.00
                    TOTAL USES OF CASH (B)                                   1,296,141.98          3,297,087.96            4,051,071.62          4,636,885.58         5,615,464.29

NET SOURCE (USE) OF CASH (A-B=NET)                                       $    (859,966.88)    $     789,242.57       $     2,144,659.67     $    5,993,925.52    $ 16,079,122.14

CASH - BEGINNING BALANCE (See OPR-1)                                     $   2,025,271.64     $    1,165,304.76      $     1,954,547.33     $    3,992,376.98    $  9,984,623.44
Scholarship fund disbursement                                                         -                     -               (121,635.00)                  -           (49,710.00)
Adjustment(4)                                                                         -                     -                 14,804.98             (1,679.06)          4,820.00
CASH - ENDING BALANCE (See OPR-1)                                        $   1,165,304.76     $    1,954,547.33      $     3,992,376.98     $    9,984,623.44    $ 26,018,855.58




Notes:
(1) Prepared on cash basis of accounting.
(2) For the April 2020 Monthly Operating Report, and all subsequent reports, the level of detail for income and expense items reported may be updated on a
go-forward basis and consequently will be determined on a month-by-month basis.
(3) Includes receipt of US government funds as follows:
     a. CARES Act (Stimulus Funds) - St. Alexius Hospital - $16,481,605.35 received on 06/12/20 and subsequently transferred to a segregated
        bank account at East West Bank account *6226.
(4) Includes adjustment for voided check issued prior to the appointment of the Chapter 11 Trustee in account USB-6886 for $4,820.00.
          Case 19-61608-grs                 Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                                     Desc Main
                                                   Document    Page 28 of 138
CASE NAME:                               Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                                    CASH DISBURSEMENTS DETAIL

                  Entity                      Bank ID                Date       Check Number                             Payee            Amount
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1126            Armstrong                                       899.00
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1127            Armstrong                                     2,138.78
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1128            Columbia Gas                                     73.42
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1129            Columbia Gas                                     50.94
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1130            Columbia Gas                                     98.64
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1131            Columbia Gas                                    225.60
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1132            Columbia Gas                                     38.62
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1133            Columbia Gas                                  8,745.39
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1134            PA Americian Water                              503.30
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1135            PA Americian Water                              272.83
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1136            PA Americian Water                               17.20
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1137            Unum                                             95.20
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1138            Unum                                             65.72
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1139            Unum                                            546.68
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1140            Verizon                                          43.50
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1141            Verizon                                          85.97
Ellwood Medical Center Operations, LLC   USB-4983              06/01/20        1142            WesBanco                                         26.75
Ellwood Medical Center Operations, LLC   USB-4983              06/02/20        Wire            Paylocity - Payroll taxes                     6,591.72
Ellwood Medical Center Operations, LLC   USB-4983              06/08/20        Wire            Triton HR                                       684.75
Ellwood Medical Center Operations, LLC   USB-4983              06/10/20        Wire            Quadax, Inc.                                  1,557.00
Ellwood Medical Center Operations, LLC   USB-4983              06/12/20        Wire            Beyond Rosk Consultants, LLC                  3,450.00
Ellwood Medical Center Operations, LLC   USB-4983              06/12/20        Debit           US Bank National Association                    390.56
Ellwood Medical Center Operations, LLC   USB-4983              06/17/20        Wire            Paylocity - Payroll taxes                     4,952.20
Ellwood Medical Center Operations, LLC   USB-4983              06/17/20        Debit           Paylocity                                       377.50
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1143            Boro of Ellwood City                             79.21
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1144            Boro of Ellwood City                             24.84
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1145            Boro of Ellwood City                            274.82
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1146            Boro of Ellwood City                             60.98
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1147            Boro of Ellwood City                             42.44
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1148            Boro of Ellwood City                             29.93
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1149            Boro of Ellwood City                         16,854.05
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1150            Boro of Ellwood City                          2,338.73
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1151            PA American Water                                16.01
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1152            PA American Water                                99.64
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1153            PA American Water                                16.01
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1154            PA American Water                                41.25
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1155            PA American Water                                16.01
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1156            Valley Waste Service                            583.20
Ellwood Medical Center Operations, LLC   USB-4983              06/15/20        1157            Newport Group                                   500.05
Ellwood Medical Center Operations, LLC   USB-4983              06/23/20        Debit           Paylocity                                       562.75
Total - USB-4983                                                                                                                            53,471.19

Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11479           Payroll Check                                  2,082.67
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11480           Payroll Check                                  1,166.48
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11481           Payroll Check                                    804.94
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11482           Payroll Check                                    979.39
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11483           Payroll Check                                    877.41
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11484           Payroll Check                                    919.55
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11485           Payroll Check                                  1,771.30
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11486           Payroll Check                                  1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11487           Payroll Check                                  1,439.48
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11488           Payroll Check                                    144.14
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11489           Payroll Check                                  1,308.39
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11490           Payroll Check                                  1,770.21
Ellwood Medical Center Operations, LLC   USB-4991              06/05/20        11491           Payroll Check                                  1,898.02
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11492           Payroll Check                                  2,137.67
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11493           Payroll Check                                  1,148.47
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11494           Payroll Check                                    877.41
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11495           Payroll Check                                    975.56
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11496           Payroll Check                                  1,642.02
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11497           Payroll Check                                  1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11498           Payroll Check                                  1,309.48
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11499           Payroll Check                                    141.67
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11500           Payroll Check                                  1,308.58
Ellwood Medical Center Operations, LLC   USB-4991              06/19/20        11501           Payroll Check                                  1,772.86
Total - USB-4991                                                                                                                             29,566.92

                                 (1)
Izard County Medical Center, LLC         FNB-5801              05/15/20        2001748         Payroll Check                                     60.24
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001774         Payroll Check                                  2,712.30
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001776         Payroll Check                                    558.81
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001785         Payroll Check                                    497.33
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001792         Payroll Check                                    713.58
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001793         Payroll Check                                    740.86
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001794         Payroll Check                                    452.56
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001795         Payroll Check                                    968.06
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001804         Payroll Check                                    906.89
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001805         Payroll Check                                  1,811.61
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001807         Payroll Check                                    932.63
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001808         Payroll Check                                    994.07
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001813         Payroll Check                                    856.09
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001814         Payroll Check                                      9.01
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001815         Payroll Check                                    931.65
Izard County Medical Center, LLC(1)      FNB-5801              05/29/20        2001816         Payroll Check                                    508.49
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54           Desc Main
                                                                    Document    Page 29 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                   Entity                        Bank ID                Date       Check Number                         Payee            Amount
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001818         Payroll Check                              666.26
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001820         Payroll Check                            1,548.04
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001821         Payroll Check                            1,805.12
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001822         Payroll Check                              190.92
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001824         Payroll Check                            1,847.94
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001825         Payroll Check                              269.91
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001831         Payroll Check                              918.68
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001832         Payroll Check                            1,870.97
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001835         Payroll Check                              579.55
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001836         Payroll Check                              507.51
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001837         Payroll Check                              292.68
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001838         Payroll Check                              960.02
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001842         Payroll Check                              240.79
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001843         Payroll Check                              201.89
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001845         Payroll Check                            2,111.27
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001846         Payroll Check                            1,266.82
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001848         Payroll Check                            1,039.54
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001851         Payroll Check                              510.14
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001853         Payroll Check                              465.59
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001854         Payroll Check                            1,058.79
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001856         Payroll Check                              766.33
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001857         Payroll Check                              422.38
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001858         Payroll Check                              514.44
                                 (1)
Izard County Medical Center, LLC            FNB-5801              05/29/20        2001859         Payroll Check                              225.11
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001862         Payroll Check                               78.87
Izard County Medical Center, LLC(1)         FNB-5801              05/29/20        2001849         Payroll Check                            1,000.00
Izard County Medical Center, LLC            FNB-5801              06/11/20        Debit           First National Bank                         15.00
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001942         Payroll Check                               84.78
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001906         Payroll Check                            2,210.74
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001908         Payroll Check                            1,015.63
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001865         Payroll Check                              695.48
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001951         Payroll Check                            1,141.66
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001899         Payroll Check                              626.56
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001871         Payroll Check                              608.55
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001872         Payroll Check                              636.25
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001873         Payroll Check                              771.18
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001886         Payroll Check                              590.34
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001912         Payroll Check                              417.36
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001887         Payroll Check                              473.74
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001915         Payroll Check                              478.14
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001866         Payroll Check                              370.32
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001900         Payroll Check                              727.93
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001874         Payroll Check                              598.36
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001867         Payroll Check                              797.18
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001918         Payroll Check                            2,394.12
Izard County Medical Center, LLC            FNB-5801              06/12/20        Debit           Izard County Agency                        381.60
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001937         Payroll Check                              966.70
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001949         Payroll Check                              484.95
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001885         Payroll Check                            1,044.97
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001921         Payroll Check                            1,128.79
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001879         Payroll Check                              516.51
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001880         Payroll Check                              749.98
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001881         Payroll Check                              889.56
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001946         Payroll Check                            2,815.54
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001939         Payroll Check                            1,239.26
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001923         Payroll Check                            1,927.14
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001924         Payroll Check                            1,199.00
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001868         Payroll Check                            1,021.65
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001889         Payroll Check                              614.64
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001925         Payroll Check                            1,477.75
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001950         Payroll Check                              192.21
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001869         Payroll Check                              769.69
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001901         Payroll Check                              960.58
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001928         Payroll Check                              621.61
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001890         Payroll Check                              624.97
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001929         Payroll Check                            2,264.41
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001877         Payroll Check                              467.41
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001930         Payroll Check                              900.95
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001891         Payroll Check                              525.88
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001902         Payroll Check                              983.67
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001905         Payroll Check                              154.82
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001936         Payroll Check                            1,436.93
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001911         Payroll Check                              991.56
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001914         Payroll Check                              282.27
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001878         Payroll Check                              783.97
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001952         Payroll Check                            1,550.00
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001944         Payroll Check                              261.74
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001945         Payroll Check                            1,066.27
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001894         Payroll Check                            1,088.72
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001934         Payroll Check                            1,930.06
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001863         Payroll Check                            1,046.57
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001938         Payroll Check                            1,913.96
Izard County Medical Center, LLC            FNB-5801              06/12/20        2001875         Payroll Check                              522.74
                                   Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54            Desc Main
                                                                Document    Page 30 of 138

CASE NAME:                              Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                   CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date       Check Number                          Payee            Amount
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001922         Payroll Check                               907.14
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001882         Payroll Check                               581.94
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001888         Payroll Check                               678.42
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001883         Payroll Check                               871.26
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001864         Payroll Check                             2,712.31
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001926         Payroll Check                               523.58
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001947         Payroll Check                               575.20
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001876         Payroll Check                               244.10
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001935         Payroll Check                             1,246.76
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001948         Payroll Check                               401.33
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001897         Payroll Check                             1,421.20
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001940         Payroll Check                               306.54
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001941         Payroll Check                               495.79
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001909         Payroll Check                             1,305.09
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001910         Payroll Check                             2,080.87
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001916         Payroll Check                               714.67
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001917         Payroll Check                             1,024.94
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001870         Payroll Check                               595.66
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001892         Payroll Check                             1,128.87
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001927         Payroll Check                               447.87
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001898         Payroll Check                               311.96
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001907         Payroll Check                               655.29
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001896         Payroll Check                               993.31
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001933         Payroll Check                             1,053.63
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001913         Payroll Check                             1,954.75
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001932         Payroll Check                               173.83
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001884         Payroll Check                             1,002.23
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001919         Payroll Check                               267.38
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001904         Payroll Check                               638.81
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001943         Payroll Check                               741.68
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001920         Payroll Check                               371.08
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001895         Payroll Check                               162.36
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001903         Payroll Check                                42.08
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001893         Payroll Check                             1,688.24
Izard County Medical Center, LLC        FNB-5801              06/12/20        2001931         Payroll Check                               309.36
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001993         Payroll Check                                36.81
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002034         Payroll Check                               108.52
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001985         Payroll Check                               402.93
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001997         Payroll Check                             2,199.99
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001999         Payroll Check                               845.88
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001955         Payroll Check                               703.93
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002043         Payroll Check                             1,248.52
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001962         Payroll Check                               547.94
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001963         Payroll Check                               591.60
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001964         Payroll Check                               814.08
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002003         Payroll Check                               586.10
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001978         Payroll Check                               354.70
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002006         Payroll Check                               646.72
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001956         Payroll Check                               353.86
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002044         Payroll Check                             1,438.74
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001990         Payroll Check                               704.99
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001965         Payroll Check                               565.03
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001957         Payroll Check                               840.38
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002008         Payroll Check                             1,034.59
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002010         Payroll Check                               324.27
Izard County Medical Center, LLC        FNB-5801              06/26/20        Debit           Izard County Agency                         381.60
Izard County Medical Center, LLC        FNB-5801              06/26/20        Debit           Izard County Billing                      2,323.50
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002025         Payroll Check                             1,048.41
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002041         Payroll Check                               707.83
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001976         Payroll Check                             1,063.16
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002011         Payroll Check                             1,269.51
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001970         Payroll Check                               671.01
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001971         Payroll Check                               646.11
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001972         Payroll Check                               828.48
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002038         Payroll Check                             2,768.84
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002031         Payroll Check                             1,312.58
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002013         Payroll Check                             2,091.41
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002014         Payroll Check                             1,141.77
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001958         Payroll Check                             1,018.84
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001979         Payroll Check                               717.46
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001980         Payroll Check                               565.75
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002015         Payroll Check                             1,527.54
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002016         Payroll Check                               527.64
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002042         Payroll Check                               213.55
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001991         Payroll Check                             1,133.89
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002019         Payroll Check                               550.89
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001981         Payroll Check                               556.56
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002020         Payroll Check                             1,844.63
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001968         Payroll Check                               452.17
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001989         Payroll Check                               115.00
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002021         Payroll Check                               191.53
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002022         Payroll Check                               846.41
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001982         Payroll Check                               525.00
                                   Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54       Desc Main
                                                                Document    Page 31 of 138

CASE NAME:                              Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                   CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date       Check Number                     Payee                Amount
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001953         Payroll Check                             1,012.22
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001954         Payroll Check                             2,712.31
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001959         Payroll Check                               749.87
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001960         Payroll Check                               589.76
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001961         Payroll Check                               298.27
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001966         Payroll Check                               478.28
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001967         Payroll Check                               120.22
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001969         Payroll Check                               731.67
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001973         Payroll Check                               885.95
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001974         Payroll Check                               197.71
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001975         Payroll Check                             1,075.05
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001977         Payroll Check                               637.93
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001983         Payroll Check                             1,159.31
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001984         Payroll Check                             1,809.61
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001986         Payroll Check                               975.36
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001987         Payroll Check                             1,019.19
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001988         Payroll Check                             1,551.16
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001992         Payroll Check                               860.88
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001994         Payroll Check                               158.67
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001995         Payroll Check                               640.25
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001996         Payroll Check                               318.34
Izard County Medical Center, LLC        FNB-5801              06/26/20        2001998         Payroll Check                             1,031.03
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002000         Payroll Check                             1,417.65
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002001         Payroll Check                             1,846.14
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002002         Payroll Check                               933.50
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002004         Payroll Check                             1,803.90
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002005         Payroll Check                               282.49
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002007         Payroll Check                               404.22
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002009         Payroll Check                             2,483.86
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002012         Payroll Check                             1,196.55
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002017         Payroll Check                               511.23
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002018         Payroll Check                               296.47
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002023         Payroll Check                               151.04
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002024         Payroll Check                               320.58
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002026         Payroll Check                             1,981.41
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002027         Payroll Check                             1,247.30
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002028         Payroll Check                             1,682.81
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002029         Payroll Check                                 8.63
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002030         Payroll Check                             1,683.48
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002032         Payroll Check                               537.57
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002033         Payroll Check                               574.34
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002035         Payroll Check                               716.77
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002036         Payroll Check                               534.13
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002037         Payroll Check                               964.86
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002039         Payroll Check                               710.75
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002040         Payroll Check                               428.46
Izard County Medical Center, LLC        FNB-5801              06/26/20        2002045         Payroll Check                               181.16
Total - FNB-5801                                                                                                                      199,398.61

Izard County Medical Center, LLC        FNB-5802              06/01/20        120135          ABILITY NETWORK INC                        1,961.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120136          AMERICAN PAPER & TWINE                        55.17
Izard County Medical Center, LLC        FNB-5802              06/01/20        120137          AMERICAN RED CROSS                         3,568.20
Izard County Medical Center, LLC        FNB-5802              06/01/20        120138          ARKANSAS DEPT OF WORKFORCE SVCS              502.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120139          BAXTER REGIONAL LAB CULTURES               8,053.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120140          CENTURYLINK                                  365.47
Izard County Medical Center, LLC        FNB-5802              06/01/20        120141          CINTAS LOC#572                               165.58
Izard County Medical Center, LLC        FNB-5802              06/01/20        120142          Covidien Sale LLC                          1,112.08
Izard County Medical Center, LLC        FNB-5802              06/01/20        120143          DIAMOND DIAGNOSTICS INC                      255.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120144          FRANKS, RUSTY                                 46.62
Izard County Medical Center, LLC        FNB-5802              06/01/20        120145          Hicks, Mary BSW                              250.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120146          HORIBA MEDICAL                             1,122.50
Izard County Medical Center, LLC        FNB-5802              06/01/20        120147          Jim Brown Company                          4,255.92
Izard County Medical Center, LLC        FNB-5802              06/01/20        120148          KNIGHT, BETH MD                            2,000.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120149          LANE, ROBERT MD                            3,930.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120150          MCKESSON MEDICAL SURGICAL                  5,113.23
Izard County Medical Center, LLC        FNB-5802              06/01/20        120151          MEDLINE INDUSTRIES, INC                    1,566.44
Izard County Medical Center, LLC        FNB-5802              06/01/20        120152          METHVIN SANITATION INC                       446.19
Izard County Medical Center, LLC        FNB-5802              06/01/20        120153          MIKE DEMASS, INC.                          1,533.23
Izard County Medical Center, LLC        FNB-5802              06/01/20        120154          Shred It USA                                  36.00
Izard County Medical Center, LLC        FNB-5802              06/01/20        120155          SIEMENS HEALTHCARE DIAGNOSTICS             2,222.87
Izard County Medical Center, LLC        FNB-5802              06/01/20        120156          STERIS CORP                                  184.80
Izard County Medical Center, LLC        FNB-5802              06/01/20        120157          Wolverton, Audrey                            100.00
Izard County Medical Center, LLC        FNB-5802              06/02/20        Debit           BANKCARD                                     256.62
Izard County Medical Center, LLC        FNB-5802              06/03/20        Debit           ALLEN DICKINSON, BSMT                        300.00
Izard County Medical Center, LLC        FNB-5802              06/03/20        Wire            Correct Care Inc                          20,000.00
Izard County Medical Center, LLC        FNB-5802              06/03/20        Debit           First National Bank                           15.00
Izard County Medical Center, LLC        FNB-5802              06/03/20        Debit           First National Bank                           15.00
Izard County Medical Center, LLC        FNB-5802              06/03/20        Debit           First National Bank                           15.00
Izard County Medical Center, LLC        FNB-5802              06/03/20        Wire            Matrix Trust Co                              917.70
Izard County Medical Center, LLC        FNB-5802              06/03/20        Wire            McKesson                                   2,981.71
Izard County Medical Center, LLC        FNB-5802              06/03/20        Wire            MEDLINE INDUSTRIES, INC                    2,036.44
Izard County Medical Center, LLC        FNB-5802              06/03/20        Debit           MERCHANT SERVICE                              18.26
Izard County Medical Center, LLC        FNB-5802              06/04/20        Debit           First National Bank                           15.00
                                   Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54          Desc Main
                                                                Document    Page 32 of 138

CASE NAME:                              Americore Holdings, LLC, et al.                                                                     Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                   CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date       Check Number                            Payee                     Amount
Izard County Medical Center, LLC        FNB-5802              06/04/20        Debit            IRS                                                 21,877.81
Izard County Medical Center, LLC        FNB-5802              06/04/20        Debit            PAY PLUS                                                 0.27
Izard County Medical Center, LLC        FNB-5802              06/04/20        Wire             Triton HR                                            1,775.57
Izard County Medical Center, LLC        FNB-5802              06/05/20        Debit            CLIA LABORATORY                                        180.00
Izard County Medical Center, LLC        FNB-5802              06/08/20        Cashiers Check   Eric Wildhagen                                         327.66
Izard County Medical Center, LLC        FNB-5802              06/08/20        Debit            First National Bank                                      5.00
Izard County Medical Center, LLC        FNB-5802              06/09/20        Wire             AMERISOURCE BERG                                     1,000.00
Izard County Medical Center, LLC        FNB-5802              06/09/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/09/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/09/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/09/20        Wire             McKesson                                             1,254.12
Izard County Medical Center, LLC        FNB-5802              06/09/20        Wire             MEDLINE INDUSTRIES, INC                              1,156.22
Izard County Medical Center, LLC        FNB-5802              06/09/20        Debit            OZARK SURGICAL GROUP                                 4,110.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120158           ALLEN DICKINSON, BSMT                                  420.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120159           AMERICAN PAPER & TWINE                                 125.40
Izard County Medical Center, LLC        FNB-5802              06/10/20        120160           AMERICAN WELDING GAS                                   267.18
Izard County Medical Center, LLC        FNB-5802              06/10/20        120161           ANTHONY ANSTON, DO, PLLC                               300.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120162           ASPYRA, LLC                                          3,183.20
Izard County Medical Center, LLC        FNB-5802              06/10/20        120163           B&B SUPPLY STORES LLC                                   59.37
Izard County Medical Center, LLC        FNB-5802              06/10/20        120164           BATESVILLE TYPEWRITER CO., INC                         945.03
Izard County Medical Center, LLC        FNB-5802              06/10/20        120165           BAXTER HEALTHCARE CORP                               1,185.36
Izard County Medical Center, LLC        FNB-5802              06/10/20        120166           BAXTER REGIONAL LAB CULTURES                         5,192.34
Izard County Medical Center, LLC        FNB-5802              06/10/20        120167           BLACK HILLS ENERGY                                     360.12
Izard County Medical Center, LLC        FNB-5802              06/10/20        120179           CENTURYLINK COMMUNICATIONS                           2,883.19
Izard County Medical Center, LLC        FNB-5802              06/10/20        120168           CINTAS LOC#572                                         165.58
Izard County Medical Center, LLC        FNB-5802              06/10/20        120169           CLEANER SOLUTIONS                                      300.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120170           EMERGENCE TELERADIOLOGY                              4,523.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120171           ENTERGY                                              8,130.71
Izard County Medical Center, LLC        FNB-5802              06/10/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120172           FORT SMITH MEDICAL & JANITORIAL SUPPLY INC           1,105.66
Izard County Medical Center, LLC        FNB-5802              06/10/20        120173           Fountain, Sherry                                       156.44
Izard County Medical Center, LLC        FNB-5802              06/10/20        120174           FRANKS, CATHY                                          289.16
Izard County Medical Center, LLC        FNB-5802              06/10/20        120175           GREAT AMERICA FINANCIAL SERVICES                       837.99
Izard County Medical Center, LLC        FNB-5802              06/10/20        120176           Hicks, Mary BSW                                         50.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120177           KNOWLES TRUE VALUE                                     113.25
Izard County Medical Center, LLC        FNB-5802              06/10/20        120178           LANE, ROBERT MD                                      5,097.50
Izard County Medical Center, LLC        FNB-5802              06/10/20        120180           MEDLINE INDUSTRIES, INC                              1,802.27
Izard County Medical Center, LLC        FNB-5802              06/10/20        Wire             Mindray                                              3,999.56
Izard County Medical Center, LLC        FNB-5802              06/10/20        120181           PARK STREET PHARMACY                                    55.15
Izard County Medical Center, LLC        FNB-5802              06/10/20        Debit            PAY PLUS                                                 3.24
Izard County Medical Center, LLC        FNB-5802              06/10/20        120182           SIEMENS HEALTHCARE DIAGNOSTICS                       1,372.60
Izard County Medical Center, LLC        FNB-5802              06/10/20        120183           WASHINGTON AUTO PARTS                                   57.18
Izard County Medical Center, LLC        FNB-5802              06/10/20        120184           WHITE RIVER CURRENT                                     30.00
Izard County Medical Center, LLC        FNB-5802              06/10/20        120185           ZIRMED, INC                                          1,490.15
Izard County Medical Center, LLC        FNB-5802              06/11/20        Wire             Correct Care Inc                                    20,000.00
Izard County Medical Center, LLC        FNB-5802              06/11/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/11/20        Debit            First National Bank                                      5.00
Izard County Medical Center, LLC        FNB-5802              06/11/20        Cashiers Check   Harps                                                  500.00
Izard County Medical Center, LLC        FNB-5802              06/12/20        Debit            AR DFA REVENUE                                       9,962.51
Izard County Medical Center, LLC        FNB-5802              06/15/20        Wire             Beyond Risk Consultants                              1,725.00
Izard County Medical Center, LLC        FNB-5802              06/15/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Wire             AMERISOURCE BERG                                     1,500.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Wire             Calico Rock Med LLC                                 51,677.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Wire             Correct Care Inc                                    20,000.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Wire             SIEMENS HEALTHCARE DIAGNOSTICS                       1,089.40
Izard County Medical Center, LLC        FNB-5802              06/16/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/16/20        Wire             STERIS CORP                                            184.80
Izard County Medical Center, LLC        FNB-5802              06/16/20        Debit            First National Bank                                     15.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        Cashiers Check   AMERICAN WELDING GAS                                   517.86
Izard County Medical Center, LLC        FNB-5802              06/17/20        Debit            First National Bank                                      5.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        Debit            AMERISOURCE BERG                                         9.31
Izard County Medical Center, LLC        FNB-5802              06/17/20        120186           ANTHONY ANSTON, DO, PLLC                               150.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        120187           BIOMEDICAL SERVICES LLC                              1,221.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        120188           BRIGGS HEALTHCARE                                      344.65
Izard County Medical Center, LLC        FNB-5802              06/17/20        120189           CENTRAL LAUNDRY EQUIPMENT                               41.57
Izard County Medical Center, LLC        FNB-5802              06/17/20        120190           CITY OF CALICO ROCK                                    314.77
Izard County Medical Center, LLC        FNB-5802              06/17/20        120191           DEAN DORTON ALLEN FORD, PLLC                         1,650.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        120192           FORT SMITH MEDICAL & JANITORIAL SUPPLY INC             636.57
Izard County Medical Center, LLC        FNB-5802              06/17/20        Debit            IRS                                                 21,948.45
Izard County Medical Center, LLC        FNB-5802              06/17/20        120193           KNOWLES TRUE VALUE                                     842.57
Izard County Medical Center, LLC        FNB-5802              06/17/20        120194           LANE, ROBERT MD                                      1,697.50
Izard County Medical Center, LLC        FNB-5802              06/17/20        120195           MALLARD GARDNER, PLLC                                  650.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        Debit            Matrix Trust Co                                        973.79
Izard County Medical Center, LLC        FNB-5802              06/17/20        120196           MCKESSON MEDICAL SURGICAL                              957.62
Izard County Medical Center, LLC        FNB-5802              06/17/20        120197           MEDLINE INDUSTRIES, INC                                197.39
Izard County Medical Center, LLC        FNB-5802              06/17/20        120198           NFS LEASING                                          2,029.48
Izard County Medical Center, LLC        FNB-5802              06/17/20        120199-VOID      OZARK SURGICAL GROUP                                (2,390.00)
Izard County Medical Center, LLC        FNB-5802              06/17/20        120199           OZARK SURGICAL GROUP                                 2,390.00
Izard County Medical Center, LLC        FNB-5802              06/17/20        Debit            PAY PLUS                                                26.75
Izard County Medical Center, LLC        FNB-5802              06/17/20        120200           SHARED MEDICAL SERVICES, INC                         1,875.00
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54               Desc Main
                                                                    Document    Page 33 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                   Entity                        Bank ID                Date       Check Number                             Payee            Amount
Izard County Medical Center, LLC            FNB-5802              06/17/20        120201           SHARN INC                                      158.42
Izard County Medical Center, LLC            FNB-5802              06/17/20        120202           SHRED IT USA                                    36.00
Izard County Medical Center, LLC            FNB-5802              06/17/20        120203           SIEMENS HEALTHCARE DIAGNOSTICS               1,064.33
Izard County Medical Center, LLC            FNB-5802              06/18/20        Debit            AMERISOURCE BERG                                15.64
Izard County Medical Center, LLC            FNB-5802              06/18/20        Wire             AMERISOURCE BERG                             9,169.98
Izard County Medical Center, LLC            FNB-5802              06/18/20        Debit            First National Bank                             15.00
Izard County Medical Center, LLC            FNB-5802              06/19/20        Debit            AMERISOURCE BERG                                16.15
Izard County Medical Center, LLC            FNB-5802              06/22/20        Debit            AMERISOURCE BERG                             1,036.83
Izard County Medical Center, LLC            FNB-5802              06/23/20        Wire             Correct Care Inc                            20,000.00
Izard County Medical Center, LLC            FNB-5802              06/23/20        Debit            First National Bank                             15.00
Izard County Medical Center, LLC            FNB-5802              06/24/20        Debit            PAY PLUS                                         1.79
Izard County Medical Center, LLC            FNB-5802              06/26/20        Cashiers check   BAXTER HEALTHCARE CORP                         332.76
Izard County Medical Center, LLC            FNB-5802              06/26/20        Debit            First National Bank                              5.00
Izard County Medical Center, LLC            FNB-5802              06/26/20        Debit            First National Bank                             15.00
Izard County Medical Center, LLC            FNB-5802              06/26/20        Wire             SGC Foodservice                              1,392.28
Izard County Medical Center, LLC            FNB-5802              06/29/20        Debit            AMERISOURCE BERG                               575.32
Izard County Medical Center, LLC            FNB-5802              06/29/20        10055-VOID       Baxter Regional Lab Cultures               (51,667.00)
Izard County Medical Center, LLC            FNB-5802              06/29/20        10039-VOID       Strateq Health                             (82,299.00)
Total - FNB-5802                                                                                                                              184,384.80

St. Alexius Hospital Corporation # 1        BOA-7479              06/02/20        Debit            Bankcard Mtot Discount                          811.88
St. Alexius Hospital Corporation # 1        BOA-7479              06/15/20        Debit            Bankcard Mtot Discount                           90.00
St. Alexius Hospital Corporation # 1        BOA-7479              06/15/20        Debit            Bank of America, NA                             870.10
Total - BOA-7479                                                                                                                                 1,771.98

St. Alexius Hospital Corporation # 1        BOA-7592              06/02/20        Debit            Bank of America, NA                              19.95
Total - BOA-7592                                                                                                                                    19.95

St. Alexius Hospital Corporation # 1        EWB-6184              06/16/20        Debit            East West Bank                                   73.02
Total - EWB-6184                                                                                                                                    73.02

St. Alexius Hospital Corporation # 1        USB-0141              06/01/20        700095           Name Redacted                                 4,316.00
St. Alexius Hospital Corporation # 1        USB-0141              06/01/20        700127           Name Redacted                                    75.00
St. Alexius Hospital Corporation # 1        USB-0141              06/01/20        700115           Name Redacted                                   900.00
St. Alexius Hospital Corporation # 1        USB-0141              06/03/20        700125           Name Redacted                                    75.00
St. Alexius Hospital Corporation # 1        USB-0141              06/04/20        700094           Name Redacted                                   234.00
St. Alexius Hospital Corporation # 1        USB-0141              06/08/20        700133           Name Redacted                                    75.00
St. Alexius Hospital Corporation # 1        USB-0141              06/16/20        700134           Name Redacted                                    75.00
St. Alexius Hospital Corporation # 1        USB-0141              06/16/20        700128           Name Redacted                                    75.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700142           Name Redacted                                 1,121.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700143           Name Redacted                                   554.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700144           Name Redacted                                 1,783.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700145           Name Redacted                                 1,782.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700146           Name Redacted                                 1,120.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700147           Name Redacted                                 2,593.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700149           Name Redacted                                 1,593.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700150           Name Redacted                                 1,120.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700151           Name Redacted                                 1,121.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700153           Name Redacted                                   792.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700154           Name Redacted                                   405.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700155           Name Redacted                                 1,145.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700158           Name Redacted                                 1,121.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700159           Name Redacted                                 1,044.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700160           Name Redacted                                   979.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700161           Name Redacted                                 1,240.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700165           Name Redacted                                 1,365.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700166           Name Redacted                                 1,526.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700167           Name Redacted                                   623.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700168           Name Redacted                                   620.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700169           Name Redacted                                    73.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700170           Name Redacted                                 1,121.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700171           Name Redacted                                   745.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700172           Name Redacted                                 1,783.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700173           Name Redacted                                   829.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700174           Name Redacted                                   361.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700175           Name Redacted                                    20.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700176           Name Redacted                                   979.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700177           Name Redacted                                   470.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700179           Name Redacted                                   554.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700180           Name Redacted                                   554.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700181           Name Redacted                                   464.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700182           Name Redacted                                 1,783.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700183           Name Redacted                                 1,783.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700184           Name Redacted                                 1,121.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700185           Name Redacted                                    73.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700186           Name Redacted                                 1,906.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700187           Name Redacted                                   736.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700188           Name Redacted                                   159.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700189           Name Redacted                                   981.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700190           Name Redacted                                   820.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700192           Name Redacted                                 1,783.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700193           Name Redacted                                   290.00
St. Alexius Hospital Corporation # 1        USB-0141              06/17/20        700194           Name Redacted                                 1,783.00
                                           Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                Desc Main
                                                                        Document    Page 34 of 138

CASE NAME:                                      Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                                    19-61608-grs (Jointly Administered)

                                                                           CASH DISBURSEMENTS DETAIL

                     Entity                          Bank ID                Date       Check Number                              Payee            Amount
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700195          Name Redacted                                  1,121.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700196          Name Redacted                                    330.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700197          Name Redacted                                  2,378.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700199          Name Redacted                                    829.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        TBD             Name Redacted                                    234.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700148          Name Redacted                                    935.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700152          Name Redacted                                  2,020.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700156          Name Redacted                                    935.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700157          Name Redacted                                    810.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700163          Name Redacted                                     20.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700164          Name Redacted                                  1,549.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700162          Name Redacted                                    687.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700178          Name Redacted                                  1,896.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700191          Name Redacted                                  1,745.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        700198          Name Redacted                                  1,162.00
St. Alexius Hospital Corporation # 1            USB-0141              06/22/20        700100          Name Redacted                                    179.00
St. Alexius Hospital Corporation # 1            USB-0141              06/23/20        700124          Name Redacted                                     75.00
St. Alexius Hospital Corporation # 1            USB-0141              06/17/20        Various         Scholarship disbursement                     (49,710.00)
Total - USB-0141                                                                                                                                    17,838.00

St. Alexius Hospital Corporation # 1            USB-0910              06/30/20        Debit           US Bank National Association                           8.00
Total - USB-0910                                                                                                                                             8.00

St. Alexius Hospital Corporation # 1            USB-6860              06/02/20        Debit           Ameren Missouri                                12,296.36
St. Alexius Hospital Corporation # 1            USB-6860              06/02/20        Debit           Ameren Missouri                                 8,561.30
St. Alexius Hospital Corporation # 1            USB-6860              06/02/20        Debit           Ameren Missouri                                   227.19
St. Alexius Hospital Corporation # 1            USB-6860              06/02/20        Debit           Ameren Missouri                                   146.08
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                24,610.38
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Spire                                          17,093.10
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           MSD                                             1,903.43
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Republic Services                                 600.90
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                   189.91
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                   164.33
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                   143.41
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                   107.90
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                    99.72
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Premier Global Services                            58.07
St. Alexius Hospital Corporation # 1            USB-6860              06/08/20        Debit           Ameren Missouri                                    49.33
St. Alexius Hospital Corporation # 1            USB-6860              06/09/20        Debit           AT&T                                           27,830.68
St. Alexius Hospital Corporation # 1            USB-6860              06/09/20        Debit           AT&T                                           27,828.72
St. Alexius Hospital Corporation # 1            USB-6860              06/09/20        Debit           AT&T                                              759.27
St. Alexius Hospital Corporation # 1            USB-6860              06/09/20        Debit           AT&T                                              639.10
St. Alexius Hospital Corporation # 1            USB-6860              06/10/20        Debit           Verizon                                         1,023.45
St. Alexius Hospital Corporation # 1            USB-6860              06/11/20        600969          MSD                                            11,976.39
St. Alexius Hospital Corporation # 1            USB-6860              06/11/20        600967          ACC Business                                    6,412.34
St. Alexius Hospital Corporation # 1            USB-6860              06/12/20        600972          Spire                                             284.20
St. Alexius Hospital Corporation # 1            USB-6860              06/12/20        600970          Premier Global Services                            26.62
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        Debit           Waste Management                                1,774.92
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        Debit           Waste Management                                1,283.95
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        600968          ACC Business                                      663.63
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        Debit           Waste Management                                  111.43
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        Debit           Waste Management                                  106.50
St. Alexius Hospital Corporation # 1            USB-6860              06/15/20        Debit           Ameren Missouri                                    62.00
St. Alexius Hospital Corporation # 1            USB-6860              06/22/20        Debit           Ameren Missouri                                15,960.68
St. Alexius Hospital Corporation # 1            USB-6860              06/23/20        600986          Spire                                          10,897.53
St. Alexius Hospital Corporation # 1            USB-6860              06/23/20        900985          AT&T                                              605.32
St. Alexius Hospital Corporation # 1            USB-6860              06/24/20        600987          Verizon                                           975.85
Total - USB-6860                                                                                                                                    175,473.99

St. Alexius Hospital Corporation # 1            USB-6886              03/09/20        200523-VOID     Abbott Laboratories                            (2,517.26)
St. Alexius Hospital Corporation # 1            USB-6886              03/09/20        200524-VOID     Surgical Direct                                (4,700.00)
St. Alexius Hospital Corporation # 1            USB-6886              03/18/20        200725-VOID     EZ Way Inc                                       (554.04)
St. Alexius Hospital Corporation # 1            USB-6886              04/03/20        200779-VOID     Republic Services                                (637.69)
St. Alexius Hospital Corporation # 1            USB-6886              05/01/20        200977-VOID     WCP Laboratories Inc                             (415.99)
St. Alexius Hospital Corporation # 1            USB-6886              05/02/20        200978-VOID     Siemens Healthcare Diagnostics                 (2,675.26)
St. Alexius Hospital Corporation # 1            USB-6886              05/02/20        200979-VOID     Siemens Medical Solutions USA                  (6,938.00)
St. Alexius Hospital Corporation # 1            USB-6886              05/04/20        200995-VOID     Somatics                                       (1,865.00)
St. Alexius Hospital Corporation # 1            USB-6886              05/06/20        201036-VOID     LabCorp                                       (15,000.00)
St. Alexius Hospital Corporation # 1            USB-6886              05/22/20        201256-VOID     Foundation Building Materials                  (1,118.60)
St. Alexius Hospital Corporation # 1            USB-6886              05/22/20        201272-VOID     Sprint                                           (474.33)
St. Alexius Hospital Corporation # 1            USB-6886              05/22/20        201275-VOID     Stericycle                                     (3,791.60)
St. Alexius Hospital Corporation # 1            USB-6886              05/22/20        201257-VOID     Gregory FX Daly                                (2,938.57)
                                     (2)
St. Alexius Hospital Corporation # 1            USB-6886              05/22/20        201263          Missouri American Water                          (753.95)
St. Alexius Hospital Corporation # 1            USB-6886              05/29/20        201293-VOID     Midwest Scientific                             (6,142.93)
St. Alexius Hospital Corporation # 1            USB-6886              05/29/20        102350-VOID     Stericycle                                     (4,068.72)
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201261          3M Health Information Systems                   1,379.31
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201235          Abbott Laboratories                             1,095.00
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        Debit           Allied Benefits                                83,800.51
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201239          American Boiler & Mechanical                   11,948.54
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201246          Boston Scientific                               6,468.83
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201247          Cardinal Health                                 1,270.00
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201248          Carefusion Solutions LLC                        1,246.85
St. Alexius Hospital Corporation # 1            USB-6886              06/01/20        201249          Central Paper Stock                                10.00
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54              Desc Main
                                                                    Document    Page 35 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                            Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                              Payee          Amount
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201250          Cintas                                         420.84
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201251          Clinical Research                              368.00
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201253          Cyracom                                        123.93
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201254          Faultless                                      220.29
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201259          IBM                                          5,449.12
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        Debit           Matheson Tri-Gas                             3,166.13
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201265          PDC                                          2,063.11
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201270          Quatrex                                        625.53
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        Debit           Royal Papers Inc                             2,181.73
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        Debit           Specialists in Anesthesia PC                10,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201276          Streamline                                   3,500.00
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        Debit           Sysco                                        2,272.64
St. Alexius Hospital Corporation # 1        USB-6886              06/01/20        201280          Waste Management                               212.82
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201236          ACIST                                          870.47
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201238          Allosource                                   1,765.00
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        Debit           American Red Cross                           3,253.00
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201242          AT&T                                         1,129.59
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201243          AT&T                                           648.39
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201244          Avante Health                                  225.00
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201258          HMS Health                                      31.03
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        Debit           Iron Mountain                                  775.85
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        Debit           Philadelphia Insurance                       4,671.00
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201269          Proshred Security                              294.00
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201271          RC Imaging                                     254.82
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201347          Ryan, Donald                                   635.70
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201273          SourceHOV                                      113.95
St. Alexius Hospital Corporation # 1        USB-6886              06/02/20        201282          Verizon                                      1,007.41
St. Alexius Hospital Corporation # 1        USB-6886              06/03/20        Debit           Gregory Dale                                 2,938.57
St. Alexius Hospital Corporation # 1        USB-6886              06/03/20        201264          Mobile Instrument                              767.88
St. Alexius Hospital Corporation # 1        USB-6886              06/04/20        Debit           Integrated Services Facility               129,500.00
St. Alexius Hospital Corporation # 1        USB-6886              06/04/20        201274          Sprint                                         474.33
St. Alexius Hospital Corporation # 1        USB-6886              06/04/20        201275          Stericycle                                   3,791.60
St. Alexius Hospital Corporation # 1        USB-6886              06/04/20        201279          Touchtone                                    1,157.95
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Airgas                                       7,746.53
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Alban Scientific                             2,935.93
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           AmerisourceBergen                            6,177.16
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Aya Healthcare Inc                          24,824.75
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Bank Direct Capital                         48,091.24
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Electromek Diagnostics Systems                 620.00
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Fisher Scientific                            3,818.43
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           GFI Digital                                  1,995.99
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Gibbs Technology                             6,051.20
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Mckesson Corp                                9,800.61
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Merchant Settlement                          4,331.18
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Ortho-Clinical Diagnostics                   5,798.66
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Somatics                                     2,555.00
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Specialists in Anesthesia PC                10,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Staples                                      1,453.19
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Sysco                                        4,689.47
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           The Kings Midwest Division LLC              44,329.03
St. Alexius Hospital Corporation # 1        USB-6886              06/05/20        Debit           Western Healthcare                          74,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201379          3M Health Information Systems                1,736.16
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201402          3M Health Information Systems                  758.01
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201381          Ability Network, Inc                         2,479.64
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201382          Agiliti Health                                 205.40
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        Debit           Ameren Missouri                                 23.73
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201384          Applied Statistics                           6,500.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201386          Avante Health                                  225.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201389          Boston Scientific                              893.90
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201391          Cardinal Health                                872.65
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201329          Carefusion Solutions LLC                     1,239.22
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201393          Carefusion Solutions LLC                     1,246.85
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201334          Exactech                                     5,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201420          Faultless                                    1,941.37
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201399          Federal Express                                 50.91
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201403          Medlearn Media                                 295.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201390          Mel Burton                                   1,662.66
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201406          Missouri Machinery & Engineering             1,216.43
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201410          Rotler                                       1,579.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201401          Russell Kraeger                              4,234.00
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201412          Steris Corporation                              86.55
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201413          Sysco                                          810.87
St. Alexius Hospital Corporation # 1        USB-6886              06/08/20        201417          World Point                                     25.54
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        Debit           Allied Benefits                             35,052.94
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        Debit           American Red Cross                             905.00
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        201423          Commercial Electric Motor Service              327.79
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        Debit           Iron Mountain                                1,687.11
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        Debit           Royal Papers Inc                             1,036.14
St. Alexius Hospital Corporation # 1        USB-6886              06/09/20        Debit           Sprint                                      21,859.20
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201416          Delilah Wilkes                               2,385.00
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        Debit           Laclede                                        150.00
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201294          Midwest Scientific                           6,142.93
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201357          Nuclear Camera Services Inc                  3,625.00
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54              Desc Main
                                                                    Document    Page 36 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                              Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201350          Stericycle                                     4,068.72
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201418          Stryker Orthopaedics                           6,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        201419          Stryker Orthopaedics                           3,411.00
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        Debit           Sysco                                          3,808.75
St. Alexius Hospital Corporation # 1        USB-6886              06/10/20        Debit           Zimmer US Inc                                  5,583.00
St. Alexius Hospital Corporation # 1        USB-6886              06/11/20        Debit           Ortho-Clinical Diagnostics                    30,405.37
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Alban Scientific                              13,311.83
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201383          American Boiler & Mechanical                     580.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201426          American Boiler & Mechanical                   2,962.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           AmerisourceBergen                              8,521.51
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201385          Aramark                                        1,017.40
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Aya Healthcare Inc                            13,496.75
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201387          Bard Medical                                   2,162.82
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201388          Bard Medical                                   5,856.52
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Beyond Risk                                   12,075.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Brossett Corp                                  4,240.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201392          Cardinal Health                                  213.48
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201394          Central Paper Stock                                5.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201395          Chemtron                                         998.54
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Cook Medical                                   1,226.32
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201397          Datasite                                         243.41
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201469          Delilah Wilkes                                 2,760.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Depuy Synthes                                 20,410.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Fisher Scientific                              4,013.61
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201400          IBM                                            2,724.56
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Luby Equipment Services                       15,490.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Matheson Tri-Gas                               6,332.26
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201404          Medtronic                                      1,380.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201462          Neal Love                                         51.70
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Pitney Bowes                                   1,500.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201409          Proshred Security                                360.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201466          Rich's Automotive & Truck Repair Inc             829.84
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201467          Ryan, Donald                                     635.70
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Siemens Medical Solutions USA                  3,469.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201411          SourceHOV                                        113.95
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Specialists in Anesthesia PC                  15,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Staples                                        1,999.73
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Stryker Orthopaedics                           1,324.49
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        201427          Stryker Orthopaedics                           4,647.20
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Talbot Group                                   8,472.00
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           The Kings Midwest Division LLC                34,675.84
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           US Bank National Association                   6,091.54
St. Alexius Hospital Corporation # 1        USB-6886              06/12/20        Debit           Western Healthcare                            68,250.00
St. Alexius Hospital Corporation # 1        USB-6886              06/15/20        Debit           American Red Cross                             1,474.00
St. Alexius Hospital Corporation # 1        USB-6886              06/15/20        Debit           Royal Papers Inc                                 514.12
St. Alexius Hospital Corporation # 1        USB-6886              06/15/20        Debit           Sysco                                          1,798.45
St. Alexius Hospital Corporation # 1        USB-6886              06/17/20        Debit           Alban Scientific                                 365.82
St. Alexius Hospital Corporation # 1        USB-6886              06/17/20        Debit           Sysco                                          3,087.30
St. Alexius Hospital Corporation # 1        USB-6886              06/18/20        201256          Foundation Building Materials                  1,118.60
St. Alexius Hospital Corporation # 1        USB-6886              06/18/20        201415          Virtusa Corporation                           15,533.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201495          Airgas                                        15,244.61
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Alban Scientific                              23,786.28
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201496          Allied Benefits                               78,485.44
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201497          AmerisourceBergen                             11,182.27
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201498          Aya Healthcare Inc                            30,993.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Bank Direct Capital                           80,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201451          Chemtron                                         998.54
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201499          Electromek Diagnostics Systems                 4,583.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Fisher Scientific                              3,024.88
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201500          GFI Digital                                    4,296.18
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201501          Immucor Inc                                    3,081.09
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201502          Integrated Services Facility                   9,551.38
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201473          Luby Equipment Services                          638.44
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Mckesson Corp                                 10,345.07
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201405          Merit Medical System                             221.03
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201503          Merry X-Ray                                    1,095.19
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Ortho-Clinical Diagnostics                     3,167.71
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201408          Preferred Medical                                210.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201463          Proshred Security                                 90.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Royal Papers Inc                               2,363.64
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201504          Specialists in Anesthesia PC                  15,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Staples                                        4,085.43
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201505          Stryker Orthopaedics                           7,820.00
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        Debit           Sysco                                          2,471.81
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201506          The Kings Midwest Division LLC                44,329.03
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201507          Thyssenkrupp                                     553.66
St. Alexius Hospital Corporation # 1        USB-6886              06/19/20        201508          Western Healthcare                            87,750.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201509          3M Health Information Systems                     81.22
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201510          3M Health Information Systems                 22,413.58
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201380          AANCB                                             40.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201447          Abbott Laboratories                            2,094.17
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201511          Ability Network, Inc                           2,479.64
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201512          ACIST                                          1,467.93
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                Desc Main
                                                                    Document    Page 37 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                               Payee           Amount
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201513          Agiliti Health                                    21.55
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201514          Angio Dynamics                                   104.55
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201449          Aramark                                          841.07
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201515          Aramark                                          360.36
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201516          Atlantic Personnel                             1,433.50
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201517          Avante Health                                     69.99
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201524          Barifaa Hagar                                  2,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201450          Boston Scientific                                496.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201518          Carefusion Solutions LLC                       1,246.85
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201519          Carstens                                         404.87
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201396          Computer Solutions                               407.95
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201520          Cook Medical                                      46.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201521          Datasite                                         644.21
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201522          Davita                                        19,343.72
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201539          Delilah Wilkes                                 3,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201454          Dennis Engel                                      82.23
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201453          Dornoch Medical                                3,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201455          Faultless                                      2,073.28
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201523          Faultless                                      2,038.01
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201457          Health Care Logistics                            247.79
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201458          Health Physics Associates                      1,655.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201525          Healthlink                                        64.35
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201526          IBM                                            2,724.56
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201536          Iron Mountain                                    774.65
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201533          Junaid Syed, MD                                2,500.00
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201527          KCI USA                                          630.70
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201460          Landauer                                       1,187.25
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201461          M*Modal                                          983.33
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201543          PDC                                               98.30
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201407          Pitney Bowes                                     177.71
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201528          Pitney Bowes                                      34.46
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201534          Premier Global                                    26.62
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201464          Quatrex                                          625.53
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201529          Quatrex                                          625.53
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201530          SourceHOV                                        113.95
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201537          Sprint                                           478.47
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201531          Stericycle                                     6,409.12
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201532          Stryker Orthopaedics                               5.76
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201544          Sysco                                            299.09
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201535          Touchtone                                        621.78
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201538          Travelers                                    131,892.67
St. Alexius Hospital Corporation # 1        USB-6886              06/22/20        201468          UAL                                              206.75
St. Alexius Hospital Corporation # 1        USB-6886              06/23/20        201456          GFI Digital                                      105.00
St. Alexius Hospital Corporation # 1        USB-6886              06/23/20        Debit           Integrated Services Facility                   5,196.66
St. Alexius Hospital Corporation # 1        USB-6886              06/23/20        201414          System One Medical                               201.71
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        201448          American Boiler & Mechanical                  10,748.54
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        201452          City of St. Louis Forestry Division               65.65
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        Debit           Iron Mountain                                    774.65
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        Debit           Luby Equipment Services                        1,819.94
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        Debit           Matheson Tri-Gas                               5,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/24/20        Debit           Sysco                                          3,774.99
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Alban Scientific                              21,423.52
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Allied Benefits                               94,404.25
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           AmerisourceBergen                             13,211.69
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Aya Healthcare Inc                            14,487.00
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Bank Direct Capital                           76,975.74
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Brossett Corp                                  4,950.00
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Electromek Diagnostics Systems                 4,583.00
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Gibbs Technology                               6,051.20
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Mckesson Corp                                  7,268.06
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Royal Papers Inc                                 990.75
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Specialists in Anesthesia PC                  15,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Staples                                        1,971.73
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Sysco                                          3,100.63
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           The Kings Midwest Division LLC                25,022.65
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        201459          Toni Knoche                                       84.09
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           US Bank National Association                   5,598.24
St. Alexius Hospital Corporation # 1        USB-6886              06/26/20        Debit           Western Healthcare                            39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Abbott Laboratories                              999.17
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           ACC Business                                   2,016.77
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           ACC Business                                   1,810.74
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Ace Lab Systems                                  670.00
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           American Boiler & Mechanical                      451.28
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Aramark                                           351.07
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Avante Health                                      69.99
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Biotronik                                       6,000.00
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Boston Scientific                               5,313.99
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Chemtron                                        9,895.58
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Conmed                                            344.86
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Davita                                         19,322.27
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Faultless                                       2,034.42
St. Alexius Hospital Corporation # 1        USB-6886              06/29/20        Debit           Fisher Scientific                                  61.37
                                          Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                                                       Document    Page 38 of 138

CASE NAME:                                     Americore Holdings, LLC, et al.                                                           Disbursements

CASE NUMBER:                                   19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                         Bank ID                Date       Check Number                        Payee               Amount
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Healthlink                                      52.80
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Iron Mountain                                  774.65
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Johnson & Johnson                            7,258.98
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           KCI USA                                        919.57
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           MO Emergency Response                          226.67
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           MSD                                          1,714.76
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Philips Healthcare                          10,630.42
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Philips Healthcare                          18,532.21
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Pitney Bowes                                    34.46
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Quality Logo                                   408.78
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Rottler                                        975.00
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Stericycle                                      77.18
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Stryker Orthopaedics                         7,820.00
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Stryker Orthopaedics                         7,820.00
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Stryker Orthopaedics                            23.07
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Syed, Junaid MD                              2,500.00
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Syed, Junaid MD                              1,250.00
St. Alexius Hospital Corporation # 1           USB-6886              06/29/20        Debit           Wilkes, Delilah                              3,000.00
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Allied Benefits                            119,832.17
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Allied Benefits                             11,404.65
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Ameren Missouri                             21,212.82
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Ameren Missouri                                225.87
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        201599          Donald Ryan                                    635.70
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Midwest Bank Center                         30,200.00
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Republic Services                              623.58
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        201546          Stryker Endoscopy                            1,300.00
St. Alexius Hospital Corporation # 1           USB-6886              06/30/20        Debit           Thyssenkrupp                                15,240.50
Total - USB-6886                                                                                                                              2,287,406.05

St. Alexius Hospital Corporation # 1           USB-6878              02/12/20        100284-VOID     Payroll Check                                 (200.00)
St. Alexius Hospital Corporation # 1           USB-6878              02/28/20        19876-VOID      Payroll Check 2/28/20                          (48.65)
St. Alexius Hospital Corporation # 1           USB-6878              04/07/20        100367-VOID     Chaplain                                      (261.89)
St. Alexius Hospital Corporation # 1           USB-6878              04/07/20        100373-VOID     Chaplain                                      (409.66)
St. Alexius Hospital Corporation # 1           USB-6878              04/07/20        100368-VOID     Chaplain                                      (423.02)
St. Alexius Hospital Corporation # 1           USB-6878              04/07/20        100369-VOID     Chaplain                                      (433.21)
St. Alexius Hospital Corporation # 1           USB-6878              04/07/20        100371-VOID     Chaplain                                      (631.70)
St. Alexius Hospital Corporation # 1           USB-6878              04/10/20        100360-VOID     Chaplain                                      (374.44)
St. Alexius Hospital Corporation # 1           USB-6878              04/10/20        21334-VOID      Payroll Check 4/10/20                         (625.41)
St. Alexius Hospital Corporation # 1(2)        USB-6878              05/26/20        100421          Aetna                                       10,000.00
St. Alexius Hospital Corporation # 1           USB-6878              06/01/20        22685           Payroll Check                                   80.86
St. Alexius Hospital Corporation # 1           USB-6878              06/02/20        22679           Payroll Check                                   81.37
St. Alexius Hospital Corporation # 1           USB-6878              06/02/20        Debit           IRS                                        152,115.90
St. Alexius Hospital Corporation # 1           USB-6878              06/03/20        22687           Payroll Check                                   80.82
St. Alexius Hospital Corporation # 1           USB-6878              06/03/20        Debit           CSI MODR Tax                                19,823.50
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22691           Payroll Check                                1,067.71
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22692           Payroll Check                                3,150.57
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22693           Payroll Check                                1,902.06
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22694           Payroll Check                                1,803.09
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22695           Payroll Check                                  678.38
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22696           Payroll Check                                  738.90
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22697           Payroll Check                                1,719.56
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22698           Payroll Check                                1,823.02
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22699           Payroll Check                                1,573.84
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22700           Payroll Check                                1,535.56
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22701           Payroll Check                                1,559.08
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22702           Payroll Check                                   77.22
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22703           Payroll Check                                1,293.94
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22704           Payroll Check                                   51.48
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22705           Payroll Check                                  193.07
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22706           Payroll Check                                  703.24
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22707           Payroll Check                                1,580.18
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22708           Payroll Check                                  803.53
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22709           Payroll Check                                  954.45
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22710           Payroll Check                                   25.74
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22711           Payroll Check                                  652.76
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22712           Payroll Check                                2,535.51
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22713           Payroll Check                                   77.22
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22714           Payroll Check                                  777.34
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22715           Payroll Check                                  779.58
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22716           Payroll Check                                  847.94
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22717           Payroll Check                                   37.30
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22718           Payroll Check                                  499.86
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22719           Payroll Check                                1,926.47
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22720           Payroll Check                                  586.53
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22721           Payroll Check                                  321.46
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22722           Payroll Check                                  700.52
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22723           Payroll Check                                  794.14
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22724           Payroll Check                                   25.74
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22725           Payroll Check                                  683.54
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22726           Payroll Check                                2,102.76
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22727           Payroll Check                                  638.68
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22728           Payroll Check                                  932.28
St. Alexius Hospital Corporation # 1           USB-6878              06/05/20        22729           Payroll Check                                2,289.26
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 39 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22730           Payroll Check                        870.59
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22731           Payroll Check                      1,653.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22732           Payroll Check                        723.85
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22733           Payroll Check                        398.37
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22734           Payroll Check                         77.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22735           Payroll Check                        527.80
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22736           Payroll Check                        943.34
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22737           Payroll Check                      1,909.88
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22738           Payroll Check                      2,849.12
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22739           Payroll Check                        510.37
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22740           Payroll Check                        700.65
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22741           Payroll Check                        228.03
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22742           Payroll Check                      1,785.80
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22743           Payroll Check                      1,703.94
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22744           Payroll Check                      2,477.28
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22745           Payroll Check                      1,836.05
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22746           Payroll Check                      2,758.14
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22747           Payroll Check                      2,849.71
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22748           Payroll Check                        790.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22749           Payroll Check                        733.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22750           Payroll Check                      1,800.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22751           Payroll Check                      2,459.70
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22752           Payroll Check                      1,579.11
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22753           Payroll Check                        932.20
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22754           Payroll Check                      2,086.36
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22755           Payroll Check                        888.60
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22756           Payroll Check                         25.74
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22757           Payroll Check                        578.34
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22758           Payroll Check                        747.84
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22760           Payroll Check                      2,235.47
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22761           Payroll Check                      1,699.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22762           Payroll Check                        617.93
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22763           Payroll Check                      2,024.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22764           Payroll Check                        876.93
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22765           Payroll Check                        605.05
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22766           Payroll Check                        776.92
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22767           Payroll Check                        725.48
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22769           Payroll Check                        667.51
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22770           Payroll Check                      2,437.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22771           Payroll Check                      1,177.26
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22772           Payroll Check                        686.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22773           Payroll Check                           6.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22774           Payroll Check                        775.25
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22775           Payroll Check                      3,386.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22776           Payroll Check                         28.31
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22777           Payroll Check                        991.75
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22778           Payroll Check                        368.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22779           Payroll Check                        744.73
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22780           Payroll Check                        729.69
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22781           Payroll Check                         51.48
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22782           Payroll Check                      2,631.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22783           Payroll Check                        892.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22784           Payroll Check                      3,078.04
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22785           Payroll Check                        951.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22786           Payroll Check                        610.14
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22787           Payroll Check                      2,162.78
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22788           Payroll Check                      1,464.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22789           Payroll Check                        564.76
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22790           Payroll Check                        550.99
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22791           Payroll Check                      1,902.48
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22792           Payroll Check                         12.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22793           Payroll Check                      2,410.86
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22768           Payroll Check                      1,175.53
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22794           Payroll Check                      2,321.81
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22795           Payroll Check                         77.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22796           Payroll Check                        901.96
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22797           Payroll Check                        746.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22798           Payroll Check                        883.04
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22799           Payroll Check                        815.98
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22800           Payroll Check                        834.72
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22801           Payroll Check                        776.59
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22802           Payroll Check                        452.40
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22803           Payroll Check                        426.36
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22804           Payroll Check                      2,279.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22805           Payroll Check                      1,784.68
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22806           Payroll Check                      2,405.82
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22807           Payroll Check                        735.84
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22808           Payroll Check                        841.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22809           Payroll Check                      1,343.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22810           Payroll Check                           3.65
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22811           Payroll Check                      1,646.38
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22812           Payroll Check                        707.83
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22813           Payroll Check                        788.14
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 40 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22814           Payroll Check                      1,466.13
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22815           Payroll Check                        698.15
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22816           Payroll Check                        631.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22817           Payroll Check                        830.86
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22818           Payroll Check                      1,089.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22819           Payroll Check                        852.14
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22820           Payroll Check                        770.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22821           Payroll Check                        286.15
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22822           Payroll Check                      1,610.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22823           Payroll Check                      1,977.03
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22824           Payroll Check                      1,900.83
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22825           Payroll Check                        376.10
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22826           Payroll Check                      1,621.39
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22827           Payroll Check                      1,604.80
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22828           Payroll Check                      1,504.89
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22829           Payroll Check                      1,346.04
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22830           Payroll Check                        313.29
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22831           Payroll Check                      1,786.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22832           Payroll Check                      1,268.93
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22833           Payroll Check                      2,131.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22834           Payroll Check                      1,767.12
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22835           Payroll Check                      1,137.11
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22836           Payroll Check                        797.51
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22837           Payroll Check                      1,094.57
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22838           Payroll Check                      1,736.77
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22839           Payroll Check                        940.24
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22840           Payroll Check                      1,006.71
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22841           Payroll Check                        777.99
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22842           Payroll Check                        806.27
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22843           Payroll Check                        152.21
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22844           Payroll Check                      1,691.62
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22845           Payroll Check                      1,704.60
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22846           Payroll Check                        555.20
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22847           Payroll Check                      1,673.14
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22848           Payroll Check                      1,522.58
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22849           Payroll Check                        134.75
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22850           Payroll Check                      1,518.75
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22851           Payroll Check                      1,190.80
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22852           Payroll Check                      1,176.65
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22853           Payroll Check                        214.38
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22854           Payroll Check                         42.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22855           Payroll Check                      1,813.45
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22856           Payroll Check                        156.90
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22857           Payroll Check                        266.37
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22858           Payroll Check                        463.65
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22859           Payroll Check                        429.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22860           Payroll Check                      3,227.01
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22861           Payroll Check                      3,340.47
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22862           Payroll Check                        320.38
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22863           Payroll Check                      1,082.86
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22864           Payroll Check                      3,115.47
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22865           Payroll Check                      3,163.82
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22866           Payroll Check                        277.67
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22867           Payroll Check                      3,026.07
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22868           Payroll Check                      1,283.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22869           Payroll Check                        259.26
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22870           Payroll Check                        337.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22871           Payroll Check                      2,107.88
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22872           Payroll Check                      1,858.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22873           Payroll Check                        548.10
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22874           Payroll Check                      1,421.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22875           Payroll Check                      1,407.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22876           Payroll Check                      2,519.06
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22877           Payroll Check                        661.83
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22878           Payroll Check                      2,876.95
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22879           Payroll Check                      1,438.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22880           Payroll Check                        868.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22881           Payroll Check                      1,373.73
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22882           Payroll Check                      2,114.02
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22883           Payroll Check                         17.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22884           Payroll Check                      1,119.99
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22885           Payroll Check                      2,115.48
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22886           Payroll Check                      1,836.25
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22887           Payroll Check                      2,135.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22888           Payroll Check                        802.81
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22889           Payroll Check                        288.56
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22890           Payroll Check                      1,865.93
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22891           Payroll Check                        643.24
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22892           Payroll Check                      1,913.58
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22893           Payroll Check                      2,143.75
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22894           Payroll Check                      1,752.78
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22895           Payroll Check                        978.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22896           Payroll Check                         38.61
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 41 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22897           Payroll Check                        690.03
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22898           Payroll Check                      2,046.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22899           Payroll Check                      1,294.25
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22900           Payroll Check                        110.56
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22901           Payroll Check                      1,139.96
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22902           Payroll Check                        228.86
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22903           Payroll Check                      1,664.08
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22904           Payroll Check                      1,902.51
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22905           Payroll Check                      1,515.53
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22906           Payroll Check                      1,464.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22907           Payroll Check                      1,892.37
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22908           Payroll Check                        631.34
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22909           Payroll Check                         38.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22910           Payroll Check                        772.97
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22911           Payroll Check                      2,194.95
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22912           Payroll Check                      1,488.81
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22913           Payroll Check                      1,818.76
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22914           Payroll Check                      2,200.10
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22915           Payroll Check                      1,617.71
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22916           Payroll Check                      2,325.25
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22917           Payroll Check                      3,881.56
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22918           Payroll Check                        719.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22919           Payroll Check                      1,945.71
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22920           Payroll Check                      2,246.43
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22921           Payroll Check                      1,239.90
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22922           Payroll Check                        774.07
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22923           Payroll Check                        867.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22924           Payroll Check                        735.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22925           Payroll Check                      1,110.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22926           Payroll Check                         80.47
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22927           Payroll Check                        970.05
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22928           Payroll Check                      1,211.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22929           Payroll Check                        505.57
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22930           Payroll Check                        708.90
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22931           Payroll Check                        762.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22932           Payroll Check                        115.91
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22933           Payroll Check                        909.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22934           Payroll Check                        718.02
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22935           Payroll Check                      1,725.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22936           Payroll Check                        440.57
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22937           Payroll Check                        963.16
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22938           Payroll Check                      1,253.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22939           Payroll Check                        286.79
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22940           Payroll Check                        536.85
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22941           Payroll Check                        504.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22942           Payroll Check                        314.68
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22943           Payroll Check                        771.08
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22944           Payroll Check                         76.02
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22945           Payroll Check                      1,682.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22946           Payroll Check                      1,693.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22947           Payroll Check                      2,080.15
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22948           Payroll Check                        946.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22949           Payroll Check                        814.96
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22950           Payroll Check                        829.59
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22951           Payroll Check                      1,095.47
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22952           Payroll Check                        146.18
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22953           Payroll Check                      1,114.32
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22954           Payroll Check                      1,118.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22955           Payroll Check                      1,017.06
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22956           Payroll Check                        973.71
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22957           Payroll Check                      1,122.88
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22958           Payroll Check                        937.32
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22959           Payroll Check                        232.11
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22960           Payroll Check                      1,092.92
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22962           Payroll Check                      1,131.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22961           Payroll Check                      1,947.08
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22963           Payroll Check                        756.09
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22964           Payroll Check                      1,076.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22965           Payroll Check                      1,145.74
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22966           Payroll Check                        616.92
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22967           Payroll Check                        400.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22968           Payroll Check                        582.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22969           Payroll Check                      1,570.70
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22970           Payroll Check                      1,291.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22971           Payroll Check                      1,219.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22972           Payroll Check                        422.64
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22973           Payroll Check                        971.86
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22974           Payroll Check                        583.30
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22975           Payroll Check                        248.68
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22976           Payroll Check                      1,414.32
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22977           Payroll Check                        407.17
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22978           Payroll Check                      1,082.44
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22979           Payroll Check                        749.43
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 42 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22980           Payroll Check                       2,546.13
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22981           Payroll Check                         921.16
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22982           Payroll Check                         887.32
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22983           Payroll Check                       1,068.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22984           Payroll Check                       1,156.30
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22985           Payroll Check                         687.81
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22206           Payroll Check                      (1,491.64)
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22986           Payroll Check                       1,491.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        100425          Payroll Check                       1,491.64
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22987           Payroll Check                       1,258.37
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22988           Payroll Check                       1,592.84
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22989           Payroll Check                       3,402.26
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22990           Payroll Check                         126.13
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22991           Payroll Check                       1,682.98
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22992           Payroll Check                       1,647.99
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22993           Payroll Check                          43.30
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22994           Payroll Check                         760.23
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22995           Payroll Check                         776.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22996           Payroll Check                         730.26
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22997           Payroll Check                         502.39
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22998           Payroll Check                         702.09
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22999           Payroll Check                         404.29
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23000           Payroll Check                         492.63
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23001           Payroll Check                       1,489.95
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23002           Payroll Check                         282.35
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23003           Payroll Check                         994.90
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23004           Payroll Check                       1,298.01
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23005           Payroll Check                       3,074.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23006           Payroll Check                       3,860.18
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23007           Payroll Check                       2,692.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23008           Payroll Check                       1,825.18
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23009           Payroll Check                       1,878.58
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23010           Payroll Check                         740.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23011           Payroll Check                         970.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23012           Payroll Check                         896.38
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23013           Payroll Check                         837.14
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23014           Payroll Check                         745.98
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23015           Payroll Check                         597.94
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23016           Payroll Check                       1,456.74
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23017           Payroll Check                       3,010.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23018           Payroll Check                       1,814.93
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23019           Payroll Check                       1,598.42
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23020           Payroll Check                         979.45
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23021           Payroll Check                       2,272.46
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23022           Payroll Check                         514.83
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23023           Payroll Check                         595.05
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23024           Payroll Check                         968.64
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23025           Payroll Check                         472.39
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23026           Payroll Check                       1,066.74
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23027           Payroll Check                          77.22
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23028           Payroll Check                       1,310.87
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23029           Payroll Check                       3,146.98
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23030           Payroll Check                           5.54
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23031           Payroll Check                       3,082.73
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23032           Payroll Check                       2,167.28
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23033           Payroll Check                       1,912.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23034           Payroll Check                         300.04
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23035           Payroll Check                         597.51
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23036           Payroll Check                       1,221.27
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23037           Payroll Check                          38.61
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23038           Payroll Check                       2,753.41
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23039           Payroll Check                       1,688.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23040           Payroll Check                       2,110.38
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23041           Payroll Check                         537.68
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23042           Payroll Check                       1,143.04
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23043           Payroll Check                         226.34
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23044           Payroll Check                       1,866.33
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23045           Payroll Check                         666.92
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23046           Payroll Check                       2,822.19
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23047           Payroll Check                       3,393.52
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23048           Payroll Check                       1,530.36
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23049           Payroll Check                         962.67
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23050           Payroll Check                       1,535.50
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23051           Payroll Check                       1,914.95
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23052           Payroll Check                         707.09
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23053           Payroll Check                       1,066.02
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23054           Payroll Check                       1,971.82
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23055           Payroll Check                       1,468.02
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23056           Payroll Check                       1,756.49
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23057           Payroll Check                       1,428.20
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23058           Payroll Check                       1,347.27
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        23059           Payroll Check                       1,614.95
St. Alexius Hospital Corporation # 1        USB-6878              06/05/20        22759           Payroll Check                         148.59
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54               Desc Main
                                                                    Document    Page 43 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                             Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/08/20        100429          VSP                                           5,975.29
St. Alexius Hospital Corporation # 1        USB-6878              06/08/20        100431          Unum Life Insurance                          17,070.15
St. Alexius Hospital Corporation # 1        USB-6878              06/08/20        100435          Name Redacted                                   460.04
St. Alexius Hospital Corporation # 1        USB-6878              06/08/20        100432          Name Redacted                                   264.44
St. Alexius Hospital Corporation # 1        USB-6878              06/08/20        23067           Payroll Check                                   138.46
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        Debit           JHTC                                         22,754.66
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        100426          Aetna AP                                     11,647.79
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        100434          Name Redacted                                   753.50
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        23065           Payroll Check                                   178.62
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        23064           Payroll Check                                   144.46
St. Alexius Hospital Corporation # 1        USB-6878              06/09/20        23063           Payroll Check                                    95.08
St. Alexius Hospital Corporation # 1        USB-6878              06/10/20        100427          FMLA                                          2,439.36
St. Alexius Hospital Corporation # 1        USB-6878              06/10/20        100433          Name Redacted                                   830.98
St. Alexius Hospital Corporation # 1        USB-6878              06/10/20        23069           Payroll Check                                   496.15
St. Alexius Hospital Corporation # 1        USB-6878              06/10/20        23062           Payroll Check                                   110.00
St. Alexius Hospital Corporation # 1        USB-6878              06/10/20        23070           Payroll Check                                    61.67
St. Alexius Hospital Corporation # 1        USB-6878              06/11/20        23060           Payroll Check                                   133.61
St. Alexius Hospital Corporation # 1        USB-6878              06/11/20        23068           Payroll Check                                   108.20
St. Alexius Hospital Corporation # 1        USB-6878              06/12/20        Debit           Allied Benefits                              54,972.49
St. Alexius Hospital Corporation # 1        USB-6878              06/12/20        100428          Lighthouse Services LLC                         750.00
St. Alexius Hospital Corporation # 1        USB-6878              06/12/20        Debit           IRS                                         153,716.62
St. Alexius Hospital Corporation # 1        USB-6878              06/15/20        23066           Payroll Check                                    88.03
St. Alexius Hospital Corporation # 1        USB-6878              06/15/20        23061           Payroll Check                                    82.74
St. Alexius Hospital Corporation # 1        USB-6878              06/15/20        Debit           CSI MODR Tax                                 20,109.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        100444          Name Redacted                                   610.16
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23071           Payroll Check                                 1,006.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23072           Payroll Check                                    38.61
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23415           Payroll Check                                 3,350.14
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23074           Payroll Check                                 1,940.34
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23075           Payroll Check                                 1,794.51
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23076           Payroll Check                                   676.81
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23077           Payroll Check                                   706.44
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23078           Payroll Check                                 1,669.45
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23079           Payroll Check                                 1,615.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23080           Payroll Check                                 1,893.42
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23081           Payroll Check                                 1,510.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23243           Payroll Check                                 3,331.99
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23242           Payroll Check                                 3,115.51
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23389           Payroll Check                                 3,074.87
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23245           Payroll Check                                 3,033.56
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23086           Payroll Check                                 1,327.00
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23161           Payroll Check                                 2,942.78
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23429           Payroll Check                                 2,822.19
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23413           Payroll Check                                 2,810.20
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23090           Payroll Check                                 2,863.33
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23091           Payroll Check                                   153.44
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23257           Payroll Check                                 2,803.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23073           Payroll Check                                 2,792.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23148           Payroll Check                                 2,505.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23114           Payroll Check                                 2,446.06
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23096           Payroll Check                                 1,514.40
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23097           Payroll Check                                   579.54
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23169           Payroll Check                                 2,410.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23099           Payroll Check                                   705.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23100           Payroll Check                                   707.59
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23101           Payroll Check                                 2,100.14
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23183           Payroll Check                                 2,405.81
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23103           Payroll Check                                   915.26
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23104           Payroll Check                                 2,415.44
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        100436          Payroll Check                                   326.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23180           Payroll Check                                 2,332.47
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23296           Payroll Check                                 2,325.28
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23407           Payroll Check                                 2,272.45
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23302           Payroll Check                                 2,246.44
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23109           Payroll Check                                   666.52
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23110           Payroll Check                                   612.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23111           Payroll Check                                   946.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23291           Payroll Check                                 2,162.68
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23275           Payroll Check                                 2,161.76
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23250           Payroll Check                                 2,107.92
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23211           Payroll Check                                 2,103.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23116           Payroll Check                                   690.22
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23140           Payroll Check                                 2,098.78
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23118           Payroll Check                                 1,789.73
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23130           Payroll Check                                 2,065.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23416           Payroll Check                                 2,050.16
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23182           Payroll Check                                 2,050.15
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23122           Payroll Check                                 2,501.04
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23123           Payroll Check                                 2,849.71
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23294           Payroll Check                                 1,998.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23125           Payroll Check                                   950.08
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23126           Payroll Check                                 1,791.89
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23127           Payroll Check                                 2,368.68
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 44 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23412           Payroll Check                      1,956.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23120           Payroll Check                      1,954.70
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23345           Payroll Check                      1,947.11
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23131           Payroll Check                         59.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23301           Payroll Check                      1,945.72
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23433           Payroll Check                      1,914.95
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23134           Payroll Check                      2,568.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23112           Payroll Check                      1,900.11
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23136           Payroll Check                      2,147.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23269           Payroll Check                      1,889.73
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23394           Payroll Check                      1,878.59
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23427           Payroll Check                      1,866.34
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23121           Payroll Check                      1,861.32
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23141           Payroll Check                        879.53
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23233           Payroll Check                      1,846.17
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23251           Payroll Check                      1,839.31
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23293           Payroll Check                      1,818.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23438           Payroll Check                      1,756.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23212           Payroll Check                      1,736.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23147           Payroll Check                        674.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23216           Payroll Check                      1,736.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23149           Payroll Check                      1,201.04
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23318           Payroll Check                      1,725.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23082           Payroll Check                      1,723.13
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23152           Payroll Check                      3,025.27
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23153           Payroll Check                         73.75
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23154           Payroll Check                        831.46
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23155           Payroll Check                        724.85
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23266           Payroll Check                      1,712.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23157           Payroll Check                      1,896.65
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23158           Payroll Check                        201.45
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23159           Payroll Check                      2,458.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23375           Payroll Check                      1,682.98
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23204           Payroll Check                      1,682.93
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23330           Payroll Check                      1,671.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23393           Payroll Check                      1,628.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23164           Payroll Check                      2,324.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23403           Payroll Check                      1,623.04
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23166           Payroll Check                        673.54
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23273           Payroll Check                      1,605.70
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23168           Payroll Check                      1,534.31
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23113           Payroll Check                      1,598.75
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23170           Payroll Check                      1,785.58
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23171           Payroll Check                      1,598.75
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23172           Payroll Check                        586.63
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23173           Payroll Check                        652.63
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23373           Payroll Check                      1,592.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23175           Payroll Check                        742.66
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23119           Payroll Check                      1,578.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23177           Payroll Check                        770.22
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23137           Payroll Check                      1,577.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23206           Payroll Check                      1,576.41
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23283           Payroll Check                      1,575.99
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23108           Payroll Check                      1,573.61
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23200           Payroll Check                      1,532.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23354           Payroll Check                      1,525.08
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23184           Payroll Check                        764.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23214           Payroll Check                      1,476.54
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23437           Payroll Check                      1,468.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23187           Payroll Check                        613.66
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23401           Payroll Check                      1,464.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23281           Payroll Check                      1,461.72
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23190           Payroll Check                        395.55
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23191           Payroll Check                         65.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23192           Payroll Check                      1,691.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23193           Payroll Check                      1,135.11
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23194           Payroll Check                        593.21
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23195           Payroll Check                      1,001.58
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23196           Payroll Check                      1,633.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23197           Payroll Check                        844.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23385           Payroll Check                      1,439.61
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23199           Payroll Check                         72.13
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23258           Payroll Check                      1,438.43
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23201           Payroll Check                      1,977.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23202           Payroll Check                      1,846.20
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23203           Payroll Check                        388.85
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23405           Payroll Check                      1,430.36
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23205           Payroll Check                      1,608.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23188           Payroll Check                      1,413.47
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23207           Payroll Check                      1,300.04
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23208           Payroll Check                        457.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23209           Payroll Check                      1,658.89
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23252           Payroll Check                      1,407.71
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 45 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23165           Payroll Check                      1,373.33
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23430           Payroll Check                      1,362.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23213           Payroll Check                      1,337.42
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23440           Payroll Check                      1,346.35
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23215           Payroll Check                      1,683.19
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23225           Payroll Check                      1,312.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23355           Payroll Check                      1,279.01
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23231           Payroll Check                      1,267.72
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23219           Payroll Check                        624.58
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23220           Payroll Check                        611.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23372           Payroll Check                      1,258.36
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23222           Payroll Check                         57.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23223           Payroll Check                         95.57
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23224           Payroll Check                      1,673.13
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23132           Payroll Check                      1,253.40
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23226           Payroll Check                        132.79
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23227           Payroll Check                        133.75
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23356           Payroll Check                      1,219.21
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23229           Payroll Check                      1,528.76
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23230           Payroll Check                        988.41
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23322           Payroll Check                      1,203.92
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23232           Payroll Check                        187.73
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23210           Payroll Check                      1,199.97
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23234           Payroll Check                        692.43
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23235           Payroll Check                        455.38
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23181           Payroll Check                      1,199.31
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23237           Payroll Check                        495.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23238           Payroll Check                      2,862.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23239           Payroll Check                      3,157.89
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23240           Payroll Check                        330.40
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23246           Payroll Check                      1,199.31
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23304           Payroll Check                      1,185.27
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23337           Payroll Check                      1,117.22
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23308           Payroll Check                      1,110.34
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23368           Payroll Check                      1,082.12
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23128           Payroll Check                      1,081.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23247           Payroll Check                      1,022.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23248           Payroll Check                        243.29
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23249           Payroll Check                        176.61
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23341           Payroll Check                      1,070.83
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23146           Payroll Check                      1,061.94
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23336           Payroll Check                      1,058.58
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23253           Payroll Check                           5.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23254           Payroll Check                      1,855.68
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23255           Payroll Check                      2,311.87
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23256           Payroll Check                        220.34
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23241           Payroll Check                      1,052.98
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23279           Payroll Check                      1,030.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23259           Payroll Check                      1,015.46
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23260           Payroll Check                        953.57
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23261           Payroll Check                      1,915.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23262           Payroll Check                         35.29
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23263           Payroll Check                      1,145.50
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23264           Payroll Check                         38.61
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23265           Payroll Check                      2,115.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23311           Payroll Check                      1,000.42
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23267           Payroll Check                      1,947.63
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23268           Payroll Check                        443.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23387           Payroll Check                        983.60
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23362           Payroll Check                        982.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23271           Payroll Check                      2,143.91
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23272           Payroll Check                        479.12
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23189           Payroll Check                        967.23
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23228           Payroll Check                        960.94
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23094           Payroll Check                        948.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23276           Payroll Check                      1,040.95
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23277           Payroll Check                         92.56
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23278           Payroll Check                      1,988.16
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23333           Payroll Check                        945.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23217           Payroll Check                        927.06
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23162           Payroll Check                        922.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23344           Payroll Check                        919.99
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23366           Payroll Check                        907.63
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23284           Payroll Check                      1,808.95
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23285           Payroll Check                         19.09
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23286           Payroll Check                      1,491.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23287           Payroll Check                      1,682.80
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23288           Payroll Check                        782.98
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23289           Payroll Check                         56.10
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23290           Payroll Check                        746.26
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23129           Payroll Check                        897.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23292           Payroll Check                      1,702.60
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23358           Payroll Check                        886.57
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54     Desc Main
                                                                    Document    Page 46 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                   Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                   Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23176           Payroll Check                        863.34
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23295           Payroll Check                      1,782.07
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23106           Payroll Check                        859.83
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23297           Payroll Check                      3,881.55
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23298           Payroll Check                      1,118.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23299           Payroll Check                      3,777.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23300           Payroll Check                      1,940.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23160           Payroll Check                        850.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23218           Payroll Check                        845.24
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23303           Payroll Check                           1.90
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23347           Payroll Check                        836.89
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23174           Payroll Check                        832.55
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23306           Payroll Check                        735.56
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23307           Payroll Check                        456.11
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23399           Payroll Check                        829.23
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23309           Payroll Check                         65.68
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23085           Payroll Check                        828.18
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23088           Payroll Check                        824.96
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23312           Payroll Check                        320.83
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23313           Payroll Check                        672.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23305           Payroll Check                        820.25
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23315           Payroll Check                        106.59
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23163           Payroll Check                        803.92
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23316           Payroll Check                        801.13
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23087           Payroll Check                        794.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23319           Payroll Check                        341.79
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23320           Payroll Check                        924.22
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23321           Payroll Check                        176.23
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23186           Payroll Check                        791.79
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23323           Payroll Check                        284.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23324           Payroll Check                        480.00
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23325           Payroll Check                        243.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23326           Payroll Check                        315.54
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23151           Payroll Check                        791.35
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23328           Payroll Check                         45.06
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23329           Payroll Check                      1,756.76
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23084           Payroll Check                        788.69
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23331           Payroll Check                      2,080.16
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23332           Payroll Check                        148.17
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23198           Payroll Check                        785.09
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23334           Payroll Check                        819.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23335           Payroll Check                        761.49
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23092           Payroll Check                        784.20
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23144           Payroll Check                        782.38
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23338           Payroll Check                      1,101.38
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23339           Payroll Check                        820.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23340           Payroll Check                        536.16
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23364           Payroll Check                        777.14
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23342           Payroll Check                        981.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23343           Payroll Check                        164.84
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23089           Payroll Check                        766.39
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23346           Payroll Check                      1,100.90
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23093           Payroll Check                        759.29
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23378           Payroll Check                        758.06
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23348           Payroll Check                      1,068.58
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23349           Payroll Check                      1,095.45
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23350           Payroll Check                        617.85
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23379           Payroll Check                        738.77
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23352           Payroll Check                        440.25
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23411           Payroll Check                        732.65
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23124           Payroll Check                        728.05
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23314           Payroll Check                        718.72
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23145           Payroll Check                        710.83
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23185           Payroll Check                        710.66
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23434           Payroll Check                        707.09
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23359           Payroll Check                        591.83
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23360           Payroll Check                        397.69
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23361           Payroll Check                      1,414.33
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23317           Payroll Check                        704.86
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23363           Payroll Check                      1,146.99
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23380           Payroll Check                        700.40
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23365           Payroll Check                      2,546.12
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23310           Payroll Check                        696.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23367           Payroll Check                        856.65
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23102           Payroll Check                        696.51
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23369           Payroll Check                      1,062.72
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23370           Payroll Check                           1.93
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23371           Payroll Check                      1,491.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23156           Payroll Check                        681.96
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23419           Payroll Check                        644.88
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23374           Payroll Check                      3,402.27
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23135           Payroll Check                        629.65
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23376           Payroll Check                      1,647.99
                                       Case 19-61608-grs     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54           Desc Main
                                                                    Document    Page 47 of 138

CASE NAME:                                  Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date       Check Number                         Payee            Amount
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23409           Payroll Check                               625.71
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23270           Payroll Check                               623.11
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23142           Payroll Check                               619.78
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23327           Payroll Check                               587.98
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23382           Payroll Check                               793.69
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23383           Payroll Check                               716.74
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23384           Payroll Check                               697.03
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23178           Payroll Check                               577.48
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23386           Payroll Check                               201.43
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23115           Payroll Check                               560.27
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23388           Payroll Check                             1,430.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23353           Payroll Check                               558.28
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23390           Payroll Check                             3,860.19
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23391           Payroll Check                             2,692.33
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23392           Payroll Check                                34.53
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23236           Payroll Check                               552.23
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23150           Payroll Check                               549.26
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23395           Payroll Check                               666.67
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23396           Payroll Check                               970.62
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23397           Payroll Check                               846.06
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23398           Payroll Check                               837.14
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23179           Payroll Check                               548.92
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23400           Payroll Check                               602.03
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23381           Payroll Check                               529.56
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23402           Payroll Check                             2,013.87
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23167           Payroll Check                               525.12
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23404           Payroll Check                                90.60
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23117           Payroll Check                               474.99
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23406           Payroll Check                               965.42
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23357           Payroll Check                               449.04
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23408           Payroll Check                                61.01
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23107           Payroll Check                               425.14
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23410           Payroll Check                             1,020.96
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23351           Payroll Check                               424.81
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23138           Payroll Check                               420.32
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23095           Payroll Check                               395.02
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23139           Payroll Check                               361.91
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23221           Payroll Check                               312.90
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23098           Payroll Check                               294.17
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23417           Payroll Check                               849.76
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23418           Payroll Check                                51.27
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23244           Payroll Check                               278.07
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23420           Payroll Check                               858.40
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23421           Payroll Check                             2,761.28
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23422           Payroll Check                             1,628.44
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23423           Payroll Check                             2,110.38
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23424           Payroll Check                               480.59
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23425           Payroll Check                             1,173.66
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23426           Payroll Check                               172.10
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23377           Payroll Check                               271.35
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23428           Payroll Check                               681.25
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23282           Payroll Check                               209.75
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23143           Payroll Check                               176.73
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23083           Payroll Check                               151.98
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23431           Payroll Check                               962.68
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23432           Payroll Check                             1,535.51
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23133           Payroll Check                                88.85
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23435           Payroll Check                             1,066.03
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23436           Payroll Check                             1,971.82
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23280           Payroll Check                                73.20
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23105           Payroll Check                                61.24
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23439           Payroll Check                             1,428.20
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23414           Payroll Check                                51.33
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23441           Payroll Check                             1,614.96
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23274           Payroll Check                                15.64
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        23047 - VOID    Payroll Check                            (3,393.52)
St. Alexius Hospital Corporation # 1        USB-6878              06/19/20        Debit           Paylocity                                 8,643.00
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100449          Aetna AP                                  8,789.89
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100450          Caring & Sharing                            105.00
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100451          FMLA                                      2,434.74
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100452          United Way                                   36.00
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100453          Unum Life Insurance                      26,274.57
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100454          Wage Works                               15,526.95
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100443          Name Redacted                               885.50
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100440          Name Redacted                               218.44
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100445          Name Redacted                               208.63
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100446          Name Redacted                             1,898.60
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        100447          Name Redacted                               222.31
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        23447           Payroll Check                               540.46
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        23450           Payroll Check                               178.62
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        23449           Payroll Check                               144.46
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        23452           Payroll Check                               138.46
St. Alexius Hospital Corporation # 1        USB-6878              06/22/20        23448           Payroll Check                                95.08
                                       Case 19-61608-grs         Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                    Desc Main
                                                                        Document    Page 48 of 138

CASE NAME:                                     Americore Holdings, LLC, et al.                                                                                      Disbursements

CASE NUMBER:                                   19-61608-grs (Jointly Administered)

                                                                           CASH DISBURSEMENTS DETAIL

                     Entity                         Bank ID                Date          Check Number                                  Payee                               Amount
St. Alexius Hospital Corporation # 1           USB-6878              06/23/20           23451              Sher & Shabin PC Trust Account                                         94.46
St. Alexius Hospital Corporation # 1           USB-6878              06/23/20           23455              City of St. Louis Circuit Court                                        84.38
St. Alexius Hospital Corporation # 1           USB-6878              06/24/20           23443              William F. Wheeler Jr                                                 138.54
St. Alexius Hospital Corporation # 1           USB-6878              06/24/20           Debit              Provident                                                          20,087.36
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           23453              Midwest Acceptance Corp                                                77.16
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           23442              Bliss and Gaelena PC                                                    8.32
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           23454              Name Redacted                                                         496.15
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           23446              Name Redacted                                                         110.00
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           23445              Name Redacted                                                          70.15
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           Debit              IRS                                                               153,789.04
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           Debit              IRS                                                               124,336.80
St. Alexius Hospital Corporation # 1           USB-6878              06/25/20           100403             Wage Works                                                         10,063.89
St. Alexius Hospital Corporation # 1           USB-6878              06/26/20           100455             Name Redacted                                                         585.24
St. Alexius Hospital Corporation # 1           USB-6878              06/30/20           100441             Name Redacted                                                         743.94
St. Alexius Hospital Corporation # 1           USB-6878              06/30/20           Debit              MO Revenue Tax                                                     19,841.50
St. Alexius Hospital Corporation # 1           USB-6878              06/30/20           Debit              IRS                                                               816,934.20
St. Alexius Hospital Corporation # 1           USB-6878              06/30/20           Debit              MO Revenue Tax                                                    106,029.00
Total - USB-6878                                                                                                                                                           2,666,051.78

TOTAL DISBURSEMENTS:                                                                                                                                                  $    5,615,464.29

Notes:
(1) Includes $35,013.74 of disbursements inadvertently not included on the May Monthly Operating Reports due to incomplete postings in the check registers discovered in the current
reporting period.
(2) Adjustment for payment incorrectly recorded in the cash ledger.
                         Case 19-61608-grs        Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                         Document    Page 49 of 138

CASE NAME:                               Americore Holdings, LLC, et al.                                                                   Receipts

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                               CASH RECEIPTS DETAIL

                 Entity                      Bank ID              Date                              Received From                   Amount
Ellwood Medical Center Operations, LLC   USB-4983           06/03/20           Patient Payments                                 $        928.69
Ellwood Medical Center Operations, LLC   USB-4983           06/15/20           VA                                                     15,256.92
Ellwood Medical Center Operations, LLC   USB-4983           06/15/20           MR Tran Fee                                               238.39
Ellwood Medical Center Operations, LLC   USB-4983           06/15/20           Rebates or refunds                                          5.00
Ellwood Medical Center Operations, LLC   USB-4983           06/15/20           Rent checks                                             7,844.00
Ellwood Medical Center Operations, LLC   USB-4983           06/15/20           Patient Payments                                        3,399.38
Ellwood Medical Center Operations, LLC   USB-4983           06/19/20           UHC                                                       824.15
Ellwood Medical Center Operations, LLC   USB-4983           06/19/20           MR Tran Fee                                                29.19
Ellwood Medical Center Operations, LLC   USB-4983           06/19/20           Rent checks                                                75.00
Ellwood Medical Center Operations, LLC   USB-4983           06/19/20           Patient Payments                                          524.59
Ellwood Medical Center Operations, LLC   USB-4983           06/19/20           Credit Mgmt                                                54.71
Ellwood Medical Center Operations, LLC   USB-4983           06/22/20           Rent checks                                             1,961.00
Ellwood Medical Center Operations, LLC   USB-4983           06/22/20           Patient Payments                                          514.71
Ellwood Medical Center Operations, LLC   USB-4983           06/24/20           Patient Payments                                          300.06
Ellwood Medical Center Operations, LLC   USB-4983           06/29/20           Aetna                                                     352.82
Ellwood Medical Center Operations, LLC   USB-4983           06/29/20           Patient Payments                                          205.17
Ellwood Medical Center Operations, LLC   USB-4983           06/29/20           MR Tran Fee                                                 8.50
Ellwood Medical Center Operations, LLC   USB-4983           06/29/20           Patient Payments                                          357.60
Total - USB-4983                                                                                                                      32,879.88

Ellwood Medical Center Operations, LLC   USB-5014           06/03/20           Highmark Inc.                                             284.56
Ellwood Medical Center Operations, LLC   USB-5014           06/10/20           Highmark Inc.                                              87.64
Ellwood Medical Center Operations, LLC   USB-5014           06/16/20           Park Avenue Recovery, LLC                               1,267.98
Ellwood Medical Center Operations, LLC   USB-5014           06/17/20           Highmark Inc.                                             495.75
Ellwood Medical Center Operations, LLC   USB-5014           06/24/20           Highmark Inc.                                             313.30
Total - USB-5014                                                                                                                       2,449.23

Izard County Medical Center, LLC         FNB-5801           06/02/20           HUMANA INS CO                                            1,192.10
Izard County Medical Center, LLC         FNB-5801           06/02/20           NOVITAS SOLUTION                                         3,185.49
Izard County Medical Center, LLC         FNB-5801           06/03/20           HUMANA AHP                                                 970.27
Izard County Medical Center, LLC         FNB-5801           06/03/20           NOVITAS                                                    132.88
Izard County Medical Center, LLC         FNB-5801           06/03/20           NOVITAS SOLUTION                                        60,594.00
Izard County Medical Center, LLC         FNB-5801           06/03/20           NOVITAS SOLUTION                                       446,552.88
Izard County Medical Center, LLC         FNB-5801           06/03/20           NOVITAS SOLUTION                                     1,696,850.06
Izard County Medical Center, LLC         FNB-5801           06/04/20           NOVITAS SOLUTION                                         6,160.30
Izard County Medical Center, LLC         FNB-5801           06/05/20           NOVITAS                                                    574.67
Izard County Medical Center, LLC         FNB-5801           06/05/20           NOVITAS SOLUTION                                           212.84
Izard County Medical Center, LLC         FNB-5801           06/05/20           NOVITAS SOLUTION                                         7,720.37
Izard County Medical Center, LLC         FNB-5801           06/08/20           NOVITAS SOLUTION                                         1,226.96
Izard County Medical Center, LLC         FNB-5801           06/08/20           NOVITAS SOLUTION                                         1,482.20
Izard County Medical Center, LLC         FNB-5801           06/09/20           B OF A-CBIC CLMS                                            61.43
Izard County Medical Center, LLC         FNB-5801           06/09/20           B OF A-CBIC CLMS                                         4,028.07
Izard County Medical Center, LLC         FNB-5801           06/09/20           HUMANA INS CO                                              174.49
Izard County Medical Center, LLC         FNB-5801           06/09/20           HUMANA INS CO                                            1,408.00
Izard County Medical Center, LLC         FNB-5801           06/09/20           NOVITAS SOLUTION                                         7,745.47
Izard County Medical Center, LLC         FNB-5801           06/10/20           B OF A-CBIC CLMS                                            67.98
Izard County Medical Center, LLC         FNB-5801           06/10/20           NOVITAS SOLUTION                                            12.94
Izard County Medical Center, LLC         FNB-5801           06/10/20           NOVITAS SOLUTION                                            71.32
Izard County Medical Center, LLC         FNB-5801           06/11/20           NOVITAS                                                    242.67
Izard County Medical Center, LLC         FNB-5801           06/11/20           NOVITAS SOLUTION                                         1,888.58
Izard County Medical Center, LLC         FNB-5801           06/12/20           B OF A-CBIC CLMS                                            67.59
Izard County Medical Center, LLC         FNB-5801           06/12/20           NOVITAS SOLUTION                                        27,935.97
Izard County Medical Center, LLC         FNB-5801           06/15/20           NOVITAS SOLUTION                                           394.20
Izard County Medical Center, LLC         FNB-5801           06/15/20           NOVITAS SOLUTION                                         4,327.68
Izard County Medical Center, LLC         FNB-5801           06/15/20           NOVITAS SOLUTION                                         6,456.05
Izard County Medical Center, LLC         FNB-5801           06/16/20           HUMANA AHP                                                 103.12
Izard County Medical Center, LLC         FNB-5801           06/16/20           HUMANA INS CO                                                3.52
Izard County Medical Center, LLC         FNB-5801           06/16/20           NOVITAS SOLUTION                                         6,401.10
Izard County Medical Center, LLC         FNB-5801           06/17/20           NOVITAS SOLUTION                                         6,138.93
Izard County Medical Center, LLC         FNB-5801           06/18/20           NOVITAS SOLUTION                                         1,747.31
Izard County Medical Center, LLC         FNB-5801           06/19/20           NOVITAS SOLUTION                                         1,442.14
Izard County Medical Center, LLC         FNB-5801           06/22/20           NOVITAS SOLUTION                                         1,812.50
Izard County Medical Center, LLC         FNB-5801           06/23/20           HMP                                                         11.64
Izard County Medical Center, LLC         FNB-5801           06/23/20           HUMANA AHP                                                 103.58
Izard County Medical Center, LLC         FNB-5801           06/23/20           HUMANA AHP                                                 815.03
Izard County Medical Center, LLC         FNB-5801           06/23/20           HUMANA INS CO                                              113.14
Izard County Medical Center, LLC         FNB-5801           06/23/20           NOVITAS SOLUTION                                         1,154.65
Izard County Medical Center, LLC         FNB-5801           06/24/20           NOVITAS SOLUTION                                         1,048.00
Izard County Medical Center, LLC         FNB-5801           06/24/20           NOVITAS SOLUTION                                         1,286.73
Izard County Medical Center, LLC         FNB-5801           06/25/20           Humana AHP                                                  24.37
Izard County Medical Center, LLC         FNB-5801           06/25/20           NOVITAS SOLUTION                                           923.56
Izard County Medical Center, LLC         FNB-5801           06/26/20           NOVITAS SOLUTION                                         1,877.29
Izard County Medical Center, LLC         FNB-5801           06/29/20           NOVITAS                                                    190.41
Izard County Medical Center, LLC         FNB-5801           06/29/20           NOVITAS SOLUTION                                        13,577.48
Izard County Medical Center, LLC         FNB-5801           06/29/20           NOVITAS SOLUTION                                        19,912.00
                         Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                Desc Main
                                                    Document    Page 50 of 138

CASE NAME:                          Americore Holdings, LLC, et al.                                                             Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                            Received From               Amount
Izard County Medical Center, LLC    FNB-5801           06/30/20           Humana AHP                                            74.53
Izard County Medical Center, LLC    FNB-5801           06/30/20           Novitas                                              220.45
Izard County Medical Center, LLC    FNB-5801           06/30/20           HUMANA INS CO                                        260.34
Izard County Medical Center, LLC    FNB-5801           06/30/20           Novitas Solution                                     262.80
Izard County Medical Center, LLC    FNB-5801           06/30/20           Novitas Solution                                   7,336.00
Izard County Medical Center, LLC    FNB-5801           06/30/20           Novitas Solution                                   9,650.56
Total - FNB-5801                                                                                                         2,358,228.64

Izard County Medical Center, LLC    FNB-5802           06/01/20           BANKCARD DEP                                         25.50
Izard County Medical Center, LLC    FNB-5802           06/01/20           BANKCARD DEP                                        375.30
Izard County Medical Center, LLC    FNB-5802           06/01/20           BLUE ADVANTAGE                                      172.10
Izard County Medical Center, LLC    FNB-5802           06/01/20           Deposit                                          10,747.68
Izard County Medical Center, LLC    FNB-5802           06/01/20           DXC TECHNOLOGY                                      206.00
Izard County Medical Center, LLC    FNB-5802           06/01/20           Harmony Health                                    2,970.73
Izard County Medical Center, LLC    FNB-5802           06/01/20           HLTH ADV AR                                         365.10
Izard County Medical Center, LLC    FNB-5802           06/01/20           HLTH ADV AR                                       1,129.59
Izard County Medical Center, LLC    FNB-5802           06/01/20           HNB - ECHO                                          114.80
Izard County Medical Center, LLC    FNB-5802           06/01/20           Marketplace                                       2,627.99
Izard County Medical Center, LLC    FNB-5802           06/01/20           UnitedHealthcare                                     38.80
Izard County Medical Center, LLC    FNB-5802           06/02/20           ABCBS AMISYS                                      4,000.37
Izard County Medical Center, LLC    FNB-5802           06/02/20           ABCBS MEDIPAK                                     3,546.37
Izard County Medical Center, LLC    FNB-5802           06/02/20           ARKANSAS                                             49.64
Izard County Medical Center, LLC    FNB-5802           06/02/20           BANKCARD DEP                                          7.00
Izard County Medical Center, LLC    FNB-5802           06/02/20           BANKCARD DEP                                         12.75
Izard County Medical Center, LLC    FNB-5802           06/02/20           BANKCARD DEP                                         23.50
Izard County Medical Center, LLC    FNB-5802           06/02/20           BANKCARD DEP                                         50.00
Izard County Medical Center, LLC    FNB-5802           06/02/20           BANKCARD DEP                                        100.00
Izard County Medical Center, LLC    FNB-5802           06/02/20           UnitedHealthcare                                    153.56
Izard County Medical Center, LLC    FNB-5802           06/03/20           ABCBS BLUE CARD                                      16.37
Izard County Medical Center, LLC    FNB-5802           06/03/20           ABCBS MEDIPAK                                       212.81
Izard County Medical Center, LLC    FNB-5802           06/03/20           BANKCARD DEP                                         12.00
Izard County Medical Center, LLC    FNB-5802           06/03/20           Marketplace                                       5,848.39
Izard County Medical Center, LLC    FNB-5802           06/03/20           PAY PLUS                                             14.30
Izard County Medical Center, LLC    FNB-5802           06/03/20           UnitedHealthcare                                  1,198.70
Izard County Medical Center, LLC    FNB-5802           06/04/20           36 TREAS 310                                         27.98
Izard County Medical Center, LLC    FNB-5802           06/04/20           AARP Supplementa                                    484.58
Izard County Medical Center, LLC    FNB-5802           06/04/20           BANKCARD DEP                                         22.50
Izard County Medical Center, LLC    FNB-5802           06/04/20           BANKCARD DEP                                         25.00
Izard County Medical Center, LLC    FNB-5802           06/04/20           Deposit                                              24.00
Izard County Medical Center, LLC    FNB-5802           06/04/20           Deposit                                           1,919.17
Izard County Medical Center, LLC    FNB-5802           06/04/20           MCRAR CLAIMS                                      1,026.87
Izard County Medical Center, LLC    FNB-5802           06/04/20           UnitedHealthcare                                    344.14
Izard County Medical Center, LLC    FNB-5802           06/05/20           ABCBS MEDIPAK                                        18.45
Izard County Medical Center, LLC    FNB-5802           06/05/20           ABCBS MEDIPAK                                     1,140.84
Izard County Medical Center, LLC    FNB-5802           06/05/20           BANKCARD DEP                                         19.40
Izard County Medical Center, LLC    FNB-5802           06/05/20           BANKCARD DEP                                         27.25
Izard County Medical Center, LLC    FNB-5802           06/05/20           Deposit                                             409.43
Izard County Medical Center, LLC    FNB-5802           06/05/20           DXC TECHNOLOGY                                    3,167.23
Izard County Medical Center, LLC    FNB-5802           06/05/20           Harmony Health                                      178.70
Izard County Medical Center, LLC    FNB-5802           06/05/20           Marketplace                                       3,623.47
Izard County Medical Center, LLC    FNB-5802           06/08/20           ABCBS AMISYS                                        177.53
Izard County Medical Center, LLC    FNB-5802           06/08/20           ABCBS AMISYS                                      1,664.33
Izard County Medical Center, LLC    FNB-5802           06/08/20           BANKCARD DEP                                         24.00
Izard County Medical Center, LLC    FNB-5802           06/08/20           Deposit                                           7,669.72
Izard County Medical Center, LLC    FNB-5802           06/08/20           DXC TECHNOLOGY                                      210.00
Izard County Medical Center, LLC    FNB-5802           06/08/20           Harmony Health                                       49.95
Izard County Medical Center, LLC    FNB-5802           06/08/20           HLTH ADV AR                                         863.35
Izard County Medical Center, LLC    FNB-5802           06/08/20           Marketplace                                         364.28
Izard County Medical Center, LLC    FNB-5802           06/08/20           MERCHANT SERVICE                                     83.52
Izard County Medical Center, LLC    FNB-5802           06/08/20           UnitedHealthcare                                    181.26
Izard County Medical Center, LLC    FNB-5802           06/08/20           UnitedHealthcare                                    242.60
Izard County Medical Center, LLC    FNB-5802           06/09/20           ABCBS REG                                            80.35
Izard County Medical Center, LLC    FNB-5802           06/09/20           BANKCARD DEP                                          5.00
Izard County Medical Center, LLC    FNB-5802           06/09/20           BANKCARD DEP                                         17.00
Izard County Medical Center, LLC    FNB-5802           06/09/20           BANKCARD DEP                                         21.50
Izard County Medical Center, LLC    FNB-5802           06/09/20           Harmony Health                                    1,817.23
Izard County Medical Center, LLC    FNB-5802           06/10/20           36 TREAS 310                                        730.20
Izard County Medical Center, LLC    FNB-5802           06/10/20           ABCBS BLUE CARD                                   2,403.74
Izard County Medical Center, LLC    FNB-5802           06/10/20           ABCBS BLUE CARD                                     128.56
Izard County Medical Center, LLC    FNB-5802           06/10/20           ABCBS FEP                                            83.80
Izard County Medical Center, LLC    FNB-5802           06/10/20           BANKCARD DEP                                         10.00
Izard County Medical Center, LLC    FNB-5802           06/10/20           Deposit                                             500.00
Izard County Medical Center, LLC    FNB-5802           06/10/20           PAY PLUS                                            170.46
Izard County Medical Center, LLC    FNB-5802           06/11/20           BANKCARD DEP                                         19.50
Izard County Medical Center, LLC    FNB-5802           06/11/20           Deposit                                              35.00
                         Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54              Desc Main
                                                    Document    Page 51 of 138

CASE NAME:                          Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From               Amount
Izard County Medical Center, LLC    FNB-5802           06/11/20           Harmony Health                                      4.14
Izard County Medical Center, LLC    FNB-5802           06/11/20           Harmony Health                                    369.53
Izard County Medical Center, LLC    FNB-5802           06/11/20           MCRAR CLAIMS                                    3,414.27
Izard County Medical Center, LLC    FNB-5802           06/11/20           UnitedHealthcare                                1,520.10
Izard County Medical Center, LLC    FNB-5802           06/12/20           36 TREAS 310                                       26.09
Izard County Medical Center, LLC    FNB-5802           06/12/20           ABCBS FEP                                         741.03
Izard County Medical Center, LLC    FNB-5802           06/12/20           ABCBS MEDIPAK                                     672.40
Izard County Medical Center, LLC    FNB-5802           06/12/20           ABCBS MEDIPAK                                     155.54
Izard County Medical Center, LLC    FNB-5802           06/12/20           ABCBS MEDIPAK                                     171.16
Izard County Medical Center, LLC    FNB-5802           06/12/20           BANKCARD DEP                                        8.00
Izard County Medical Center, LLC    FNB-5802           06/12/20           DXC TECHNOLOGY                                    635.74
Izard County Medical Center, LLC    FNB-5802           06/12/20           DXC TECHNOLOGY                                  2,305.05
Izard County Medical Center, LLC    FNB-5802           06/12/20           Marketplace                                     1,274.40
Izard County Medical Center, LLC    FNB-5802           06/12/20           MERCHANT SERVICE                                1,000.00
Izard County Medical Center, LLC    FNB-5802           06/15/20           36 TREAS 310                                    1,337.47
Izard County Medical Center, LLC    FNB-5802           06/15/20           ABCBS AMISYS                                      120.48
Izard County Medical Center, LLC    FNB-5802           06/15/20           ABCBS AMISYS                                       41.75
Izard County Medical Center, LLC    FNB-5802           06/15/20           ABCBS AMISYS                                    1,658.20
Izard County Medical Center, LLC    FNB-5802           06/15/20           BANKCARD DEP                                       30.25
Izard County Medical Center, LLC    FNB-5802           06/15/20           Deposit                                         1,791.20
Izard County Medical Center, LLC    FNB-5802           06/15/20           DXC TECHNOLOGY                                    105.00
Izard County Medical Center, LLC    FNB-5802           06/15/20           Harmony Health                                     25.33
Izard County Medical Center, LLC    FNB-5802           06/15/20           Harmony Health                                  1,505.14
Izard County Medical Center, LLC    FNB-5802           06/15/20           HLTH ADV AR                                       135.99
Izard County Medical Center, LLC    FNB-5802           06/15/20           HLTH ADV AR                                     2,286.56
Izard County Medical Center, LLC    FNB-5802           06/15/20           HNB - ECHO                                      4,383.50
Izard County Medical Center, LLC    FNB-5802           06/15/20           MERCHANT SERVICE                                   97.00
Izard County Medical Center, LLC    FNB-5802           06/16/20           ABCBS MEDADV                                       61.49
Izard County Medical Center, LLC    FNB-5802           06/16/20           BANKCARD DEP                                       17.00
Izard County Medical Center, LLC    FNB-5802           06/16/20           BANKCARD DEP                                       20.00
Izard County Medical Center, LLC    FNB-5802           06/16/20           Deposit                                         1,041.11
Izard County Medical Center, LLC    FNB-5802           06/16/20           Harmony Health                                    118.14
Izard County Medical Center, LLC    FNB-5802           06/16/20           Marketplace                                       115.52
Izard County Medical Center, LLC    FNB-5802           06/16/20           Marketplace                                    14,273.22
Izard County Medical Center, LLC    FNB-5802           06/16/20           UnitedHealthcare                                  389.58
Izard County Medical Center, LLC    FNB-5802           06/17/20           ABCBS BLUE CARD                                   673.33
Izard County Medical Center, LLC    FNB-5802           06/17/20           ABCBS BLUE CARD                                    64.98
Izard County Medical Center, LLC    FNB-5802           06/17/20           ABCBS FEP                                         125.24
Izard County Medical Center, LLC    FNB-5802           06/17/20           ABCBS MEDIPAK                                   1,106.28
Izard County Medical Center, LLC    FNB-5802           06/17/20           ARKANSAS                                           22.00
Izard County Medical Center, LLC    FNB-5802           06/17/20           ARKANSAS                                          115.77
Izard County Medical Center, LLC    FNB-5802           06/17/20           BANKCARD DEP                                       33.50
Izard County Medical Center, LLC    FNB-5802           06/17/20           Deposit                                         1,775.00
Izard County Medical Center, LLC    FNB-5802           06/17/20           Marketplace                                       231.04
Izard County Medical Center, LLC    FNB-5802           06/17/20           PAY PLUS                                        1,408.00
Izard County Medical Center, LLC    FNB-5802           06/18/20           AARP Supplementa                                  358.10
Izard County Medical Center, LLC    FNB-5802           06/18/20           BANKCARD DEP                                       22.00
Izard County Medical Center, LLC    FNB-5802           06/18/20           MCRAR CLAIMS                                       78.02
Izard County Medical Center, LLC    FNB-5802           06/18/20           MERCHANT SERVICE                                1,408.00
Izard County Medical Center, LLC    FNB-5802           06/18/20           UnitedHealthcare                               13,322.61
Izard County Medical Center, LLC    FNB-5802           06/19/20           36 TREAS 310                                    1,752.19
Izard County Medical Center, LLC    FNB-5802           06/19/20           ABCBS MEDIPAK                                   1,772.12
Izard County Medical Center, LLC    FNB-5802           06/19/20           BANKCARD DEP                                       16.00
Izard County Medical Center, LLC    FNB-5802           06/19/20           DXC TECHNOLOGY                                    635.74
Izard County Medical Center, LLC    FNB-5802           06/19/20           DXC TECHNOLOGY                                  1,146.03
Izard County Medical Center, LLC    FNB-5802           06/19/20           Marketplace                                       712.67
Izard County Medical Center, LLC    FNB-5802           06/19/20           Marketplace                                       983.56
Izard County Medical Center, LLC    FNB-5802           06/19/20           MERCHANT SERVICE                                1,408.00
Izard County Medical Center, LLC    FNB-5802           06/19/20           UnitedHealthcare                                1,832.00
Izard County Medical Center, LLC    FNB-5802           06/22/20           ABCBS AMISYS                                       96.32
Izard County Medical Center, LLC    FNB-5802           06/22/20           ABCBS AMISYS                                    1,214.97
Izard County Medical Center, LLC    FNB-5802           06/22/20           BANKCARD DEP                                       50.50
Izard County Medical Center, LLC    FNB-5802           06/22/20           Deposit                                         1,047.65
Izard County Medical Center, LLC    FNB-5802           06/22/20           Harmony Health                                    150.66
Izard County Medical Center, LLC    FNB-5802           06/22/20           Marketplace                                       262.50
Izard County Medical Center, LLC    FNB-5802           06/22/20           Marketplace                                       843.37
Izard County Medical Center, LLC    FNB-5802           06/22/20           MERCHANT SERVICE                                  770.54
Izard County Medical Center, LLC    FNB-5802           06/23/20           ABCBS MEDADV                                       14.41
Izard County Medical Center, LLC    FNB-5802           06/23/20           ABCBS REG                                         482.38
Izard County Medical Center, LLC    FNB-5802           06/23/20           ARKANSAS                                           53.93
Izard County Medical Center, LLC    FNB-5802           06/23/20           BANKCARD DEP                                       12.00
Izard County Medical Center, LLC    FNB-5802           06/23/20           BANKCARD DEP                                       17.50
Izard County Medical Center, LLC    FNB-5802           06/23/20           BANKCARD DEP                                       18.00
Izard County Medical Center, LLC    FNB-5802           06/23/20           Deposit                                           200.00
Izard County Medical Center, LLC    FNB-5802           06/23/20           Deposit                                         1,296.15
                           Case 19-61608-grs    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54              Desc Main
                                                       Document    Page 52 of 138

CASE NAME:                             Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                 Entity                    Bank ID              Date                          Received From               Amount
Izard County Medical Center, LLC       FNB-5802           06/23/20           Harmony Health                                     62.68
Izard County Medical Center, LLC       FNB-5802           06/23/20           Harmony Health                                  2,731.81
Izard County Medical Center, LLC       FNB-5802           06/23/20           UnitedHealthcare                                  920.14
Izard County Medical Center, LLC       FNB-5802           06/24/20           ABCBS BLUE CARD                                    28.92
Izard County Medical Center, LLC       FNB-5802           06/24/20           ABCBS MEDIPAK                                     147.87
Izard County Medical Center, LLC       FNB-5802           06/24/20           Bankcard Deposit                                   39.25
Izard County Medical Center, LLC       FNB-5802           06/24/20           DXC TECHNOLOGY                                 53,552.99
Izard County Medical Center, LLC       FNB-5802           06/24/20           HLTH ADV AR                                       152.67
Izard County Medical Center, LLC       FNB-5802           06/24/20           HLTH ADV AR                                     3,782.77
Izard County Medical Center, LLC       FNB-5802           06/24/20           Pay PLUS                                           94.14
Izard County Medical Center, LLC       FNB-5802           06/24/20           UnitedHealthcare                                  841.06
Izard County Medical Center, LLC       FNB-5802           06/25/20           36 TREAS 310                                      122.01
Izard County Medical Center, LLC       FNB-5802           06/25/20           AARP Supplementa                                  267.85
Izard County Medical Center, LLC       FNB-5802           06/25/20           Bankcard Deposit                                   14.00
Izard County Medical Center, LLC       FNB-5802           06/25/20           Deposit                                           859.10
Izard County Medical Center, LLC       FNB-5802           06/25/20           Deposit                                         1,117.46
Izard County Medical Center, LLC       FNB-5802           06/25/20           Harmony Health                                    178.45
Izard County Medical Center, LLC       FNB-5802           06/25/20           MCRAR CLAIMS                                      308.05
Izard County Medical Center, LLC       FNB-5802           06/25/20           MERCHANT SERVICE                                  172.11
Izard County Medical Center, LLC       FNB-5802           06/25/20           UnitedHealthcare                                  534.78
Izard County Medical Center, LLC       FNB-5802           06/26/20           ABCBS Medipak Mk                                  254.74
Izard County Medical Center, LLC       FNB-5802           06/26/20           Bankcard dep                                       27.50
Izard County Medical Center, LLC       FNB-5802           06/26/20           Deposit                                         1,057.22
Izard County Medical Center, LLC       FNB-5802           06/26/20           DXC TECHNOLOGY                                     90.82
Izard County Medical Center, LLC       FNB-5802           06/26/20           DXC TECHNOLOGY                                  2,397.61
Izard County Medical Center, LLC       FNB-5802           06/26/20           Marketplace                                        46.59
Izard County Medical Center, LLC       FNB-5802           06/26/20           MERCHANT SERVICE                                   90.32
Izard County Medical Center, LLC       FNB-5802           06/29/20           36 TREAS 310                                      324.72
Izard County Medical Center, LLC       FNB-5802           06/29/20           ABCBS AMISYS                                       72.32
Izard County Medical Center, LLC       FNB-5802           06/29/20           ABCBS AMISYS                                    1,309.56
Izard County Medical Center, LLC       FNB-5802           06/29/20           BANKCARD DEP                                       18.50
Izard County Medical Center, LLC       FNB-5802           06/29/20           Deposit                                         3,669.13
Izard County Medical Center, LLC       FNB-5802           06/29/20           DXC TECHNOLOGY                                    423.90
Izard County Medical Center, LLC       FNB-5802           06/29/20           Harmony Health P                                  155.36
Izard County Medical Center, LLC       FNB-5802           06/29/20           HLTH ADV AR                                       485.46
Izard County Medical Center, LLC       FNB-5802           06/29/20           HNB - ECHO                                        112.75
Izard County Medical Center, LLC       FNB-5802           06/29/20           MERCHANT SERVICE                                  365.59
Izard County Medical Center, LLC       FNB-5802           06/29/20           MERCHANT SERVICE                                  634.30
Izard County Medical Center, LLC       FNB-5802           06/29/20           UNITEDHEALTHCARE                                   83.62
Izard County Medical Center, LLC       FNB-5802           06/30/20           AARP Supplementa                                1,408.00
Izard County Medical Center, LLC       FNB-5802           06/30/20           AARP Supplementa                                   17.07
Izard County Medical Center, LLC       FNB-5802           06/30/20           ABCBS                                              42.81
Izard County Medical Center, LLC       FNB-5802           06/30/20           ABCBS MEDADV                                       37.14
Izard County Medical Center, LLC       FNB-5802           06/30/20           BANKCARD DEP                                       11.00
Izard County Medical Center, LLC       FNB-5802           06/30/20           BANKCARD DEP                                       26.00
Izard County Medical Center, LLC       FNB-5802           06/30/20           BANKCARD DEP                                       21.00
Izard County Medical Center, LLC       FNB-5802           06/30/20           UnitedHealthcare                                  381.03
Total - FNB-5802                                                                                                           222,907.85

St. Alexius Hospital Corporation # 1   BOA-7479           06/01/20           Bankcard MTOT Deposit                             178.47
St. Alexius Hospital Corporation # 1   BOA-7479           06/02/20           Bankcard MTOT Deposit                           2,833.56
St. Alexius Hospital Corporation # 1   BOA-7479           06/03/20           Bankcard MTOT Deposit                             109.15
St. Alexius Hospital Corporation # 1   BOA-7479           06/04/20           Bankcard MTOT Deposit                             744.17
St. Alexius Hospital Corporation # 1   BOA-7479           06/05/20           Bankcard MTOT Deposit                             160.71
St. Alexius Hospital Corporation # 1   BOA-7479           06/08/20           Bankcard MTOT Deposit                               6.00
St. Alexius Hospital Corporation # 1   BOA-7479           06/09/20           Bankcard MTOT Deposit                           1,093.00
St. Alexius Hospital Corporation # 1   BOA-7479           06/10/20           Bankcard MTOT Deposit                           7,496.10
St. Alexius Hospital Corporation # 1   BOA-7479           06/11/20           Bankcard MTOT Deposit                             171.58
St. Alexius Hospital Corporation # 1   BOA-7479           06/12/20           Bankcard MTOT Deposit                             449.00
St. Alexius Hospital Corporation # 1   BOA-7479           06/16/20           Bankcard MTOT Deposit                           1,583.93
St. Alexius Hospital Corporation # 1   BOA-7479           06/18/20           Bankcard MTOT Deposit                          10,768.32
St. Alexius Hospital Corporation # 1   BOA-7479           06/19/20           Bankcard MTOT Deposit                             132.54
St. Alexius Hospital Corporation # 1   BOA-7479           06/22/20           Bankcard MTOT Deposit                           2,766.17
St. Alexius Hospital Corporation # 1   BOA-7479           06/23/20           Bankcard MTOT Deposit                               6.00
St. Alexius Hospital Corporation # 1   BOA-7479           06/24/20           Bankcard MTOT Deposit                             106.94
St. Alexius Hospital Corporation # 1   BOA-7479           06/25/20           Bankcard MTOT Deposit                              64.61
St. Alexius Hospital Corporation # 1   BOA-7479           06/26/20           Bankcard MTOT Deposit                             750.84
St. Alexius Hospital Corporation # 1   BOA-7479           06/29/20           Bankcard MTOT Deposit                             975.58
Total - BOA-7479                                                                                                            30,396.67

St. Alexius Hospital Corporation # 1   BOA-7592           06/03/20           State of Missouri                                  42.16
St. Alexius Hospital Corporation # 1   BOA-7592           06/04/20           State of Missouri                                  36.36
St. Alexius Hospital Corporation # 1   BOA-7592           06/04/20           State of Missouri                                  31.72
St. Alexius Hospital Corporation # 1   BOA-7592           06/08/20           State of Missouri                                 140.58
St. Alexius Hospital Corporation # 1   BOA-7592           06/08/20           State of Missouri                                  45.06
                           Case 19-61608-grs    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                       Document    Page 53 of 138

CASE NAME:                             Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                 Bank ID               Date                              Received From               Amount
St. Alexius Hospital Corporation # 1   BOA-7592           06/08/20           State of Missouri                                      34.04
St. Alexius Hospital Corporation # 1   BOA-7592           06/09/20           State of Missouri                                      69.24
St. Alexius Hospital Corporation # 1   BOA-7592           06/09/20           State of Missouri                                      39.26
St. Alexius Hospital Corporation # 1   BOA-7592           06/09/20           State of Missouri                                      37.52
St. Alexius Hospital Corporation # 1   BOA-7592           06/10/20           State of Missouri                                      75.62
St. Alexius Hospital Corporation # 1   BOA-7592           06/10/20           State of Missouri                                      38.68
St. Alexius Hospital Corporation # 1   BOA-7592           06/15/20           State of Missouri                                      43.32
St. Alexius Hospital Corporation # 1   BOA-7592           06/15/20           State of Missouri                                      31.14
St. Alexius Hospital Corporation # 1   BOA-7592           06/16/20           State of Missouri                                     143.88
St. Alexius Hospital Corporation # 1   BOA-7592           06/17/20           State of Missouri                                      41.58
St. Alexius Hospital Corporation # 1   BOA-7592           06/18/20           State of Missouri                                      39.84
St. Alexius Hospital Corporation # 1   BOA-7592           06/18/20           State of Missouri                                      35.20
St. Alexius Hospital Corporation # 1   BOA-7592           06/19/20           State of Missouri                                      83.34
St. Alexius Hospital Corporation # 1   BOA-7592           06/23/20           State of Missouri                                     104.04
St. Alexius Hospital Corporation # 1   BOA-7592           06/24/20           State of Missouri                                      83.74
St. Alexius Hospital Corporation # 1   BOA-7592           06/25/20           State of Missouri                                      63.04
St. Alexius Hospital Corporation # 1   BOA-7592           06/25/20           State of Missouri                                      35.78
St. Alexius Hospital Corporation # 1   BOA-7592           06/26/20           State of Missouri                                      83.34
Total - BOA-7592                                                                                                                 1,378.48

St. Alexius Hospital Corporation # 1   CNB-6621           06/02/20           Lockbox Deposit                                        15.63
St. Alexius Hospital Corporation # 1   CNB-6621           06/05/20           MO Social Services                                 24,734.24
St. Alexius Hospital Corporation # 1   CNB-6621           06/24/20           MO Social Services                                  3,657.29
Total - CNB-6621                                                                                                                28,407.16

St. Alexius Hospital Corporation # 1   CNB-6650           06/02/20           Lockbox Deposit                                    15,577.86
St. Alexius Hospital Corporation # 1   CNB-6650           06/03/20           36 Treas 310 Misc Pay                                 288.71
St. Alexius Hospital Corporation # 1   CNB-6650           06/08/20           Lockbox Deposit                                       132.20
St. Alexius Hospital Corporation # 1   CNB-6650           06/15/20           Lockbox Deposit                                       371.24
St. Alexius Hospital Corporation # 1   CNB-6650           06/15/20           36 Treas 310 Misc Pay                               1,408.00
St. Alexius Hospital Corporation # 1   CNB-6650           06/17/20           Cigna                                               3,400.00
St. Alexius Hospital Corporation # 1   CNB-6650           06/19/20           Unitedhealthcare Payment                              861.82
St. Alexius Hospital Corporation # 1   CNB-6650           06/22/20           Cigna                                                  95.00
St. Alexius Hospital Corporation # 1   CNB-6650           06/23/20           Lockbox Deposit                                    13,933.71
St. Alexius Hospital Corporation # 1   CNB-6650           06/29/20           Lockbox Deposit                                       464.05
St. Alexius Hospital Corporation # 1   CNB-6650           06/29/20           Cigna                                                 473.65
Total - CNB-6650                                                                                                                37,006.24

St. Alexius Hospital Corporation # 1   USB-0141           06/04/20           Deposit                                               870.00
St. Alexius Hospital Corporation # 1   USB-0141           06/04/20           Deposit                                                55.00
St. Alexius Hospital Corporation # 1   USB-0141           06/04/20           Deposit                                                41.00
St. Alexius Hospital Corporation # 1   USB-0141           06/05/20           Deposit                                                18.00
St. Alexius Hospital Corporation # 1   USB-0141           06/10/20           Deposit                                             4,660.00
St. Alexius Hospital Corporation # 1   USB-0141           06/25/20           Deposit                                             1,042.50
Total - USB-0141                                                                                                                 6,686.50

St. Alexius Hospital Corporation # 1   USB-0157           06/29/20           Interest                                               17.26
Total - USB-0157                                                                                                                    17.26

St. Alexius Hospital Corporation # 1   USB-0910           06/30/20           US Bank                                                 2.45
Total - USB-0910                                                                                                                     2.45

St. Alexius Hospital Corporation # 1   USB-6845           06/01/20           Wisconsin Physic                                   42,761.35
St. Alexius Hospital Corporation # 1   USB-6845           06/01/20           State of Illinois                                     349.29
St. Alexius Hospital Corporation # 1   USB-6845           06/02/20           Wisconsin Physic                                   41,032.24
St. Alexius Hospital Corporation # 1   USB-6845           06/03/20           Wisconsin Physic                                   15,647.21
St. Alexius Hospital Corporation # 1   USB-6845           06/04/20           Wisconsin Physic                                      644.47
St. Alexius Hospital Corporation # 1   USB-6845           06/05/20           MO Social Services                                769,115.39
St. Alexius Hospital Corporation # 1   USB-6845           06/05/20           Wisconsin Physic                                    1,087.26
St. Alexius Hospital Corporation # 1   USB-6845           06/08/20           Wisconsin Physic                                   26,693.98
St. Alexius Hospital Corporation # 1   USB-6845           06/09/20           Wisconsin Physic                                   12,730.72
St. Alexius Hospital Corporation # 1   USB-6845           06/10/20           Wisconsin Physic                                   38,212.44
St. Alexius Hospital Corporation # 1   USB-6845           06/10/20           Wisconsin Physic                                   20,936.59
St. Alexius Hospital Corporation # 1   USB-6845           06/11/20           Wisconsin Physic                                   30,369.24
St. Alexius Hospital Corporation # 1   USB-6845           06/11/20           State of Illinois                                     349.29
St. Alexius Hospital Corporation # 1   USB-6845           06/12/20           Wisconsin Physic                                   98,777.61
St. Alexius Hospital Corporation # 1   USB-6845           06/12/20           Wisconsin Physic                                   28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           06/15/20           Wisconsin Physic                                    4,233.01
St. Alexius Hospital Corporation # 1   USB-6845           06/16/20           Wisconsin Physic                                   18,415.17
St. Alexius Hospital Corporation # 1   USB-6845           06/16/20           Wisconsin Physic                                   11,011.29
St. Alexius Hospital Corporation # 1   USB-6845           06/17/20           Wisconsin Physic                                   18,573.59
St. Alexius Hospital Corporation # 1   USB-6845           06/17/20           WPS                                                   991.06
St. Alexius Hospital Corporation # 1   USB-6845           06/18/20           Wisconsin Physic                                   18,245.21
St. Alexius Hospital Corporation # 1   USB-6845           06/18/20           Wisconsin Physic                                      268.94
St. Alexius Hospital Corporation # 1   USB-6845           06/19/20           Wisconsin Physic                                   30,701.52
                            Case 19-61608-grs      Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                          Document    Page 54 of 138

CASE NAME:                                Americore Holdings, LLC, et al.                                                                Receipts

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                CASH RECEIPTS DETAIL

                   Entity                     Bank ID              Date                              Received From                Amount
St. Alexius Hospital Corporation # 1      USB-6845           06/22/20           Wisconsin Physic                                     17,527.10
St. Alexius Hospital Corporation # 1      USB-6845           06/22/20           State of Illinois                                     1,054.55
St. Alexius Hospital Corporation # 1      USB-6845           06/22/20           WPS                                                     331.48
St. Alexius Hospital Corporation # 1      USB-6845           06/23/20           Wisconsin Physic                                     18,737.07
St. Alexius Hospital Corporation # 1      USB-6845           06/23/20           Wisconsin Physic                                      3,578.30
St. Alexius Hospital Corporation # 1      USB-6845           06/24/20           MO Social Services                                  757,555.36
St. Alexius Hospital Corporation # 1      USB-6845           06/24/20           Wisconsin Physic                                     52,899.15
St. Alexius Hospital Corporation # 1      USB-6845           06/24/20           Wisconsin Physic                                      2,760.48
St. Alexius Hospital Corporation # 1      USB-6845           06/24/20           WPS                                                   2,722.70
St. Alexius Hospital Corporation # 1      USB-6845           06/24/20           State of Illinois                                        20.00
St. Alexius Hospital Corporation # 1      USB-6845           06/25/20           Wisconsin Physic                                    103,710.05
St. Alexius Hospital Corporation # 1      USB-6845           06/25/20           Wisconsin Physic                                     28,880.00
St. Alexius Hospital Corporation # 1      USB-6845           06/26/20           Wisconsin Physic                                     11,278.80
St. Alexius Hospital Corporation # 1      USB-6845           06/26/20           WPS                                                   5,727.07
St. Alexius Hospital Corporation # 1      USB-6845           06/26/20           Wisconsin Physic                                      3,843.57
St. Alexius Hospital Corporation # 1      USB-6845           06/29/20           Wisconsin Physic                                     16,614.37
St. Alexius Hospital Corporation # 1      USB-6845           06/30/20           Wisconsin Physic                                     43,410.64
Total - USB-6845                                                                                                                  2,300,677.56

St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           United Healthcare                                       857.26
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           Aetna AR                                                600.17
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           UHC of the Midwest                                      300.90
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           UHC of the Midwest                                      189.36
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           Wellcare Health                                         146.81
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           UHC of the Midwest                                      107.74
St. Alexius Hospital Corporation # 1      USB-6852           06/01/20           Check Deposit                                            48.40
St. Alexius Hospital Corporation # 1      USB-6852           06/02/20           Anthem Blue                                           1,408.00
St. Alexius Hospital Corporation # 1      USB-6852           06/02/20           Check Deposit                                           294.23
St. Alexius Hospital Corporation # 1      USB-6852           06/02/20           Belleville C3533                                         85.33
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           Anthem Blue                                           6,223.79
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           Check Deposit                                           438.22
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           United Healthcare                                       330.00
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           United Healthcare                                       312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           Wellcare Health                                         200.02
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           Aetna AR                                                 60.31
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           UMR Missouri Con                                         44.30
St. Alexius Hospital Corporation # 1      USB-6852           06/03/20           Anthem Blue                                              39.19
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           Anthem Blue                                             877.96
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           Aetna AR                                                336.60
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           UHC of the Midwest                                      161.86
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           United Healthcare                                       118.69
St. Alexius Hospital Corporation # 1      USB-6852           06/04/20           United Healthcare                                        24.94
St. Alexius Hospital Corporation # 1      USB-6852           06/05/20           Check Deposit                                         2,686.43
St. Alexius Hospital Corporation # 1      USB-6852           06/05/20           MO Claims                                             2,310.33
St. Alexius Hospital Corporation # 1      USB-6852           06/05/20           PMAB Trust                                              407.61
St. Alexius Hospital Corporation # 1      USB-6852           06/05/20           Wellcare Health                                         346.57
St. Alexius Hospital Corporation # 1      USB-6852           06/08/20           Wellcare Health                                         414.25
St. Alexius Hospital Corporation # 1      USB-6852           06/08/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/08/20           Cigna                                                   104.05
St. Alexius Hospital Corporation # 1      USB-6852           06/08/20           Aetna AR                                                 10.95
St. Alexius Hospital Corporation # 1      USB-6852           06/09/20           Wellcare Health                                       1,671.84
St. Alexius Hospital Corporation # 1      USB-6852           06/09/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/09/20           Aetna AR                                                 16.48
St. Alexius Hospital Corporation # 1      USB-6852           06/10/20           Aetna AR                                              6,717.91
St. Alexius Hospital Corporation # 1      USB-6852           06/10/20           UHC of the Midwest                                      245.59
St. Alexius Hospital Corporation # 1      USB-6852           06/10/20           UHC of the Midwest                                      134.00
St. Alexius Hospital Corporation # 1      USB-6852           06/10/20           Check Deposit                                             4.57
St. Alexius Hospital Corporation # 1      USB-6852           06/11/20           United Healthcare                                     1,619.00
St. Alexius Hospital Corporation # 1      USB-6852           06/11/20           Anthem Blue                                           1,036.52
St. Alexius Hospital Corporation # 1      USB-6852           06/11/20           UHC of the Midwest                                      376.38
St. Alexius Hospital Corporation # 1      USB-6852           06/11/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1      USB-6852           06/11/20           Harmony Health                                          216.17
                                    (1)
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           CARES Act (Stimulus Funds)                       16,481,605.35
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Aetna AR                                              2,341.62
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Cigna                                                 1,393.30
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Check Deposit                                           774.15
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Mo Claims                                               633.20
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Marketplace                                             393.75
St. Alexius Hospital Corporation # 1      USB-6852           06/12/20           Wellcare Health                                         140.88
St. Alexius Hospital Corporation # 1      USB-6852           06/15/20           Check Deposit                                         2,384.27
St. Alexius Hospital Corporation # 1      USB-6852           06/15/20           UHC of the Midwest                                      624.00
St. Alexius Hospital Corporation # 1      USB-6852           06/15/20           UHC of the Midwest                                      382.83
St. Alexius Hospital Corporation # 1      USB-6852           06/15/20           Wellcare Health                                         358.60
                           Case 19-61608-grs    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                  Desc Main
                                                       Document    Page 55 of 138

CASE NAME:                             Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                              Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6852           06/15/20           Cigna                                                 248.00
St. Alexius Hospital Corporation # 1   USB-6852           06/15/20           Anthem Blue                                           213.42
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           MOMOD                                               3,523.10
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           United Healthcare                                   2,038.00
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           Anthem Blue                                           424.38
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           UHC of the Midwest                                    205.18
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           UHC of the Midwest                                     64.61
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           Anthem Blue                                            47.60
St. Alexius Hospital Corporation # 1   USB-6852           06/16/20           UHC of the Midwest                                     39.07
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           Il Claims Wf                                        1,115.46
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           Aetna AR                                              424.00
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           United Healthcare                                     312.00
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           UHC of the Midwest                                    279.37
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           Aetna AR                                              172.67
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           Anthem Blue                                           120.95
St. Alexius Hospital Corporation # 1   USB-6852           06/17/20           United Healthcare                                     103.09
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Anthem Blue                                           724.99
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           UHC of the Midwest                                    689.76
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Wellcare Health                                       438.89
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           UHC of the Midwest                                    402.33
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Wellcare Health                                       345.03
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Deposit                                               214.70
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           United Healthcare                                     159.48
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Anthem Blue                                           113.49
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Aetna AR                                               63.29
St. Alexius Hospital Corporation # 1   USB-6852           06/18/20           Aetna AR                                               53.80
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           Anthem Blue                                        11,082.35
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           Anthem Blue                                         7,784.40
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           MO Claims                                             799.11
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           Aetna AR                                              377.78
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           United Healthcare                                     312.00
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           United Healthcare                                     172.45
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           UHC of the Midwest                                    123.16
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           Aetna AR                                               64.69
St. Alexius Hospital Corporation # 1   USB-6852           06/19/20           Cigna                                                  63.29
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           UHC of the Midwest                                    912.68
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           Wellcare Health                                       847.68
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           UHC of the Midwest                                    218.96
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           UHC of the Midwest                                    172.44
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           Anthem Blue                                           119.40
St. Alexius Hospital Corporation # 1   USB-6852           06/22/20           Wellcare Health                                        39.07
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           United Healthcare                                     624.00
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           UHC of the Midwest                                    439.20
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           United Healthcare                                     320.92
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           Aetna AR                                              289.04
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           Anthem Blue                                           247.91
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           Anthem Blue                                           191.07
St. Alexius Hospital Corporation # 1   USB-6852           06/23/20           Harmony Health                                         93.42
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           United Healthcare                                   4,733.51
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           Aetna AR                                              708.00
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           COVID19 HRSA                                          653.04
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           UHC of the Midwest                                    312.00
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           United Healthcare                                     301.62
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           Anthem Blue                                           246.17
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           UHC of the Midwest                                    229.66
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           United Healthcare                                     195.29
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           United Healthcare                                     172.45
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           UHC of the Midwest                                    129.22
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           United Healthcare                                     116.27
St. Alexius Hospital Corporation # 1   USB-6852           06/24/20           Aetna AR                                               22.85
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Il Claims Wf                                          917.29
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           UHC of the Midwest                                    624.00
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Wellcare Health                                       465.74
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Check Deposit                                         445.06
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Anthem Blue                                           317.34
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Anthem Blue                                           312.52
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Anthem Blue                                           212.04
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Aetna AR                                              186.61
St. Alexius Hospital Corporation # 1   USB-6852           06/25/20           Anthem Blue                                            27.97
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           United Healthcare                                   7,519.00
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           Mo Claims                                           2,395.61
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           United Healthcare                                   1,896.87
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           UHC of the Midwest                                    624.00
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           UHC of the Midwest                                    172.44
St. Alexius Hospital Corporation # 1   USB-6852           06/26/20           Anthem Blue                                             2.28
                           Case 19-61608-grs        Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                    Desc Main
                                                           Document    Page 56 of 138

CASE NAME:                                Americore Holdings, LLC, et al.                                                                             Receipts

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                 CASH RECEIPTS DETAIL

                   Entity                     Bank ID              Date                              Received From                             Amount
St. Alexius Hospital Corporation # 1      USB-6852           06/29/20           United Healthcare                                                  1,262.00
St. Alexius Hospital Corporation # 1      USB-6852           06/29/20           Humana Govt Busi                                                     213.42
St. Alexius Hospital Corporation # 1      USB-6852           06/29/20           Wellcare Health                                                      205.72
St. Alexius Hospital Corporation # 1      USB-6852           06/29/20           Wellcare Health                                                       17.11
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           UHC of the Midwest                                                 1,851.19
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           UHC of the Midwest                                                   423.81
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           Aetna AR                                                             373.64
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           United Healthcare                                                    283.65
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           Check Deposit                                                        118.62
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           Wisconsin Physic                                                      35.19
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           Aetna AR                                                              30.01
St. Alexius Hospital Corporation # 1      USB-6852           06/30/20           Anthem Blue                                                           22.16
Total - USB-6845                                                                                                                              16,590,723.73

St. Alexius Hospital Corporation # 1      USB-6886           06/04/20           Check Deposit                                                     2,700.32
St. Alexius Hospital Corporation # 1      USB-6886           06/04/20           Check Deposit                                                     2,259.58
St. Alexius Hospital Corporation # 1      USB-6886           06/04/20           Check Deposit                                                     1,244.57
St. Alexius Hospital Corporation # 1      USB-6886           06/04/20           Check Deposit                                                       140.76
St. Alexius Hospital Corporation # 1      USB-6886           06/05/20           Check Deposit                                                    21,894.20
St. Alexius Hospital Corporation # 1      USB-6886           06/10/20           Check Deposit                                                     8,576.92
St. Alexius Hospital Corporation # 1      USB-6886           06/10/20           Check Deposit                                                     4,165.51
St. Alexius Hospital Corporation # 1      USB-6886           06/10/20           Check Deposit                                                     2,358.38
St. Alexius Hospital Corporation # 1      USB-6886           06/25/20           Check Deposit                                                    39,484.54
Total - USB-6886                                                                                                                                 82,824.78

TOTAL RECEIPTS :                                                                                                                          $   21,694,586.43

Notes:
(1) On June 12, 2020, St. Alexius Hospital Corporation #1 received Safety Net Relief funds under the CARES Act totaling $16,481,605.35.
                     Case 19-61608-grs       Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54      Desc Main
                                                    Document    Page 57 of 138
CASE NAME: Americore Holdings, LLC, et al.                                                                                 Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                     CASH TRANSFERS DETAIL

                      Entity                          Bank ID           Date             Check Number                Amount
Izard County Medical Center, LLC                 FNB-5801         06/11/20      Trf from 5801 to 5650          $    (2,190,185.00)
Izard County Medical Center, LLC                 EWB-5650         06/11/20      Trf from 5801 to 5650                2,190,185.00
Total - Izard County Medical Center, LLC                                                                                      -

St. Alexius Hospital Corporation # 1             CNB-6650         06/01/20      Trf from 6650 to 6860                     (200.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/01/20      Trf from 6650 to 6860                      200.00
St. Alexius Hospital Corporation # 1             USB-6886         06/01/20      Trf from 6878 to 6886                   83,800.51
St. Alexius Hospital Corporation # 1             USB-6878         06/01/20      Trf from 6878 to 6886                  (83,800.51)
St. Alexius Hospital Corporation # 1             CNB-6650         06/02/20      Trf from 6650 to 6860                   (1,164.65)
St. Alexius Hospital Corporation # 1             USB-6860         06/02/20      Trf from 6650 to 6860                    1,164.65
St. Alexius Hospital Corporation # 1             CNB-6621         06/03/20      Trf from 6621 to 6886                      (15.63)
St. Alexius Hospital Corporation # 1             CNB-6650         06/03/20      Trf from 6650 to 6860                     (488.71)
St. Alexius Hospital Corporation # 1             EWB-6184         06/03/20      Trf from 6184 to 6878                 (773,225.47)
St. Alexius Hospital Corporation # 1             USB-6860         06/03/20      Trf from 6650 to 6860                      488.71
St. Alexius Hospital Corporation # 1             USB-6886         06/03/20      Trf from 6621 to 6886                       15.63
St. Alexius Hospital Corporation # 1             USB-6878         06/03/20      Trf from 6184 to 6878                  773,225.47
St. Alexius Hospital Corporation # 1             CNB-6650         06/04/20      Trf from 6650 to 6860                  (15,377.86)
St. Alexius Hospital Corporation # 1             EWB-6184         06/04/20      Trf from 6184 to 6860                  (38,940.45)
St. Alexius Hospital Corporation # 1             USB-6860         06/04/20      Trf from 6184 to 6860                   38,940.45
St. Alexius Hospital Corporation # 1             USB-6845         06/04/20      Trf from 6845 to 6886                 (129,500.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/04/20      Trf from 6650 to 6860                   15,377.86
St. Alexius Hospital Corporation # 1             USB-6886         06/04/20      Trf from 6845 to 6886                  129,500.00
St. Alexius Hospital Corporation # 1             CNB-6621         06/05/20      Trf from 6621 to 6886                  (24,734.24)
St. Alexius Hospital Corporation # 1             BOA-7479         06/05/20      Trf from 7479 to 6860                  (35,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/05/20      Trf from 7479 to 6860                   35,000.00
St. Alexius Hospital Corporation # 1             USB-6845         06/05/20      Trf from 6845 to 6886                 (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6886         06/05/20      Trf from 6845 to 6886                  200,000.00
St. Alexius Hospital Corporation # 1             USB-6886         06/05/20      Trf from 6621 to 6886                   24,734.24
St. Alexius Hospital Corporation # 1             USB-6886         06/08/20      Trf from 6878 to 6886                   35,052.94
St. Alexius Hospital Corporation # 1             USB-6878         06/08/20      Trf from 6878 to 6886                  (35,052.94)
St. Alexius Hospital Corporation # 1             CNB-6650         06/09/20      Trf from 6650 to 6860                     (132.20)
St. Alexius Hospital Corporation # 1             USB-6860         06/09/20      Trf from 6650 to 6860                      132.20
St. Alexius Hospital Corporation # 1             USB-6845         06/09/20      Trf from 6845 to 6886                 (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/09/20      Trf from 6860 to 6886                      (23.73)
St. Alexius Hospital Corporation # 1             USB-6886         06/09/20      Trf from 6845 to 6886                  100,000.00
St. Alexius Hospital Corporation # 1             USB-6886         06/09/20      Trf from 6860 to 6886                       23.73
St. Alexius Hospital Corporation # 1             EWB-6184         06/12/20      Trf from 6184 to 6860                  (15,817.50)
St. Alexius Hospital Corporation # 1             USB-6860         06/12/20      Trf from 6184 to 6860                   15,817.50
St. Alexius Hospital Corporation # 1             EWB-6184         06/12/20      Trf from 6184 to 6878                  (54,972.49)
St. Alexius Hospital Corporation # 1             USB-6845         06/12/20      Trf from 6845 to 6886                 (250,000.00)
St. Alexius Hospital Corporation # 1             USB-6852         06/12/20      Trf from 6852 to 6226              (16,481,605.35)
St. Alexius Hospital Corporation # 1             EWB-6226         06/12/20      Trf from 6852 to 6226               16,481,605.35
St. Alexius Hospital Corporation # 1             USB-6886         06/12/20      Trf from 6845 to 6886                  250,000.00
St. Alexius Hospital Corporation # 1             USB-6878         06/12/20      Trf from 6184 to 6878                   54,972.49
St. Alexius Hospital Corporation # 1             CNB-6650         06/15/20      Trf from 6650 to 6860                   (1,408.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/15/20      Trf from 6650 to 6860                    1,408.00
St. Alexius Hospital Corporation # 1             CNB-6650         06/16/20      Trf from 6650 to 6860                     (200.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/16/20      Trf from 6650 to 6860                      200.00
St. Alexius Hospital Corporation # 1             CNB-6650         06/17/20      Trf from 6650 to 6860                   (3,571.24)
St. Alexius Hospital Corporation # 1             USB-6860         06/17/20      Trf from 6650 to 6860                    3,571.24
St. Alexius Hospital Corporation # 1             EWB-6226         06/18/20      Trf from 6226 to 6886                 (890,602.30)
St. Alexius Hospital Corporation # 1             USB-6886         06/18/20      Trf from 6226 to 6886                  890,602.30
St. Alexius Hospital Corporation # 1             USB-0141         06/18/20      Trf from 0910 to 0141                   49,710.00
St. Alexius Hospital Corporation # 1             USB-0910         06/18/20      Trf from 0910 to 0141                  (49,710.00)
St. Alexius Hospital Corporation # 1             USB-6886         06/18/20      Trf from 6886 to 6878                 (812,116.86)
St. Alexius Hospital Corporation # 1             USB-6878         06/18/20      Trf from 6886 to 6878                  812,116.86
St. Alexius Hospital Corporation # 1             CNB-6650         06/19/20      Trf from 6650 to 6860                     (861.82)
St. Alexius Hospital Corporation # 1             USB-6845         06/19/20      Trf from 6845 to 6886                 (300,000.00)
St. Alexius Hospital Corporation # 1             USB-6845         06/19/20      Trf from 6845 to 6886                 (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/19/20      Trf from 6650 to 6860                      861.82
St. Alexius Hospital Corporation # 1             USB-6886         06/19/20      Trf from 6845 to 6886                  300,000.00
St. Alexius Hospital Corporation # 1             USB-6886         06/19/20      Trf from 6845 to 6886                  200,000.00
St. Alexius Hospital Corporation # 1             CNB-6650         06/22/20      Trf from 6650 to 6860                      (95.00)
St. Alexius Hospital Corporation # 1             USB-6860         06/22/20      Trf from 6650 to 6860                       95.00
St. Alexius Hospital Corporation # 1             USB-6860         06/23/20      Trf from 6886 to 6860                   15,960.68
St. Alexius Hospital Corporation # 1             USB-6886         06/23/20      Trf from 6886 to 6860                  (15,960.68)
St. Alexius Hospital Corporation # 1             CNB-6621         06/24/20      Trf from 6621 to 6886                   (3,657.29)
St. Alexius Hospital Corporation # 1             CNB-6650         06/24/20      Trf from 6650 to 6860                     (200.00)
                    Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54    Desc Main
                                                      Document    Page 58 of 138
CASE NAME: Americore Holdings, LLC, et al.                                                                              Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                       CASH TRANSFERS DETAIL

                        Entity                          Bank ID           Date             Check Number            Amount
St. Alexius Hospital Corporation # 1               USB-6860         06/24/20      Trf from 6650 to 6860                  200.00
St. Alexius Hospital Corporation # 1               USB-6886         06/24/20      Trf from 6621 to 6886                3,657.29
St. Alexius Hospital Corporation # 1               CNB-6650         06/25/20      Trf from 6650 to 6860              (13,733.71)
St. Alexius Hospital Corporation # 1               USB-6860         06/25/20      Trf from 6650 to 6860               13,733.71
St. Alexius Hospital Corporation # 1               EWB-6226         06/26/20      Trf from 6226 to 6886             (473,099.00)
St. Alexius Hospital Corporation # 1               EWB-6226         06/26/20      Trf from 6226 to 6886             (589,233.00)
St. Alexius Hospital Corporation # 1               USB-6845         06/26/20      Trf from 6845 to 6886             (400,000.00)
St. Alexius Hospital Corporation # 1               USB-6886         06/26/20      Trf from 6226 to 6886              589,233.00
St. Alexius Hospital Corporation # 1               USB-6886         06/26/20      Trf from 6226 to 6886              473,099.00
St. Alexius Hospital Corporation # 1               USB-6886         06/26/20      Trf from 6845 to 6886              400,000.00
St. Alexius Hospital Corporation # 1               EWB-6226         06/29/20      Trf from 6226 to 6878             (922,963.20)
St. Alexius Hospital Corporation # 1               USB-6878         06/29/20      Trf from 6226 to 6878              922,963.20
St. Alexius Hospital Corporation # 1               CNB-6650         06/30/20      Trf from 6650 to 6860                 (673.65)
St. Alexius Hospital Corporation # 1               USB-6845         06/30/20      Trf from 6845 to 6878             (716,588.81)
St. Alexius Hospital Corporation # 1               USB-6860         06/30/20      Trf from 6650 to 6860                  673.65
St. Alexius Hospital Corporation # 1               USB-6878         06/30/20      Trf from 6845 to 6878              716,588.81
St. Alexius Hospital Corporation # 1               BOA-5549         06/19/20      Trf from 5549 to 0141               (2,503.33)
St. Alexius Hospital Corporation # 1               USB-141          06/25/20      Trf from 5549 to 0141                2,503.33
Total - St. Alexius Hospital Corporation # 1                                                                              (0.00)

TOTAL TRANSFERS :                                                                                              $          (0.00)
                                                         Case 19-61608-grs            Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                   Desc Main
                                                                                             Document    Page 59 of 138
                                                                                                                                                                                                                       Exhibit A


                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                                           EASTERN DISTRICT OF KENTUCKY
                                                                                                LEXINGTON DIVISION

                                                        Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11

CASE NAME:                                              Americore Holdings, LLC, et al.
JOINT ADMINISTRATION CASE NUMBER:                       19-61608-grs

                                                                                                                                              DISBURSEMENTS


   No.                        Entity                           Case No.           February 21-29, 2020        March 2020              April 2020              May 2020               June 2020             Filing to Date(1)
    1      Americore Holdings, LLC                      19-61608-grs (Lead)       $                -   $                   -     .                       $                -     $                -       $                 -
    2      Pineville Medical Center, LLC                19-61605-grs                               -                       -                      -                       -                      -                         -
    3      Americore Health Enterprises, LLC            19-61606-grs                               -                       -                      -                       -                      -                         -
    4      Americore Health, LLC                        19-61607-grs                               -                       -                      -                       -                      -                         -
    5      Success Healthcare 2, LLC                    19-61609-grs                               -                       -                      -                       -                      -                         -
    6      St. Alexius Hospital Corporation #1          19-61610-grs                     1,099,862.03             2,922,331.36           3,395,488.30            3,433,029.66           5,148,642.77            15,999,354.12
    7      St. Alexius Properties, LLC                  19-61611-grs                               -                       -                      -                       -                      -                         -
    8      Izard County Medical Center, LLC             19-61612-grs                       178,415.38               328,957.90             469,681.59            1,071,880.25             383,783.41             2,432,718.53
    9      Ellwood Medical Center, LLC                  19-61613-grs                                                       -                      -                       -                      -                         -
   10      Ellwood Medical Center Real Estate, LLC      19-61614-grs                                -                      -                      -                       -                      -                         -
   11      Ellwood Medical Center Operations, LLC       19-61615-grs                          17,864.57              45,798.70             185,901.73              131,975.67              83,038.11               464,578.78

Total Disbursements                                                               $       1,296,141.98    $       3,297,087.96   $       4,051,071.62    $       4,636,885.58   $       5,615,464.29     $     18,896,651.43

Notes:

(1) Disbursements are reported from the date of the initial report and does not reflect disbursements made by the Debtor prior to February 21, 2020, the date of the Chapter 11 Trustee's appointment.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 60 of 138                     1 523 2252 4983
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                              Jun 1, 2020
                                                                                                                                                                 through
                                                                                                                                                            Jun 30, 2020
                                                                                                              1010101010101010101010
                                                                                                              1011001001001010101101
                                                                                                              1010000000001011101110
                                                                                                              1001110101000000111101
                                                                                                              1101010000100100111010
                                                                                                              1101011011000001000011
                                                                                                              1010100110010110001000
                                                                                                              1001111000011100100011
                                                                                                              1100101010010001000000
                                                                                                              1100110001010001011101
                                                                                                              1000101000110100101110
                                                                                                              1100000100101001010101
                                                                                                              1011010011111101000000
                                                                                                              1000010011000111111001
                                                                                                              1000110000100001110110
                                                                                                              1001001001101111011101
                                                                                                              1101101111011100001000
                                                                                                              1101101111110101000011
                                                                                                                                                             Page 1 of 2
                                                                                                              1111110011011011111010
                                                                                                              1111000100011111101101
                                                                                                              1110001010101010111000
                                                                                                              1111111111111111111111

                       AAFFATTTATFTTTDDFDATADDADTFTTAFDTDDTTATDTFDDTAADFFATAFDATTTTTFADA

                       000028176 01 AB 0.419 000638507113944 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       DISBURSEMENT ACCOUNT
                                                                                                         %                                         To Contact U.S. Bank
                       724 PERSHING ST                                                                   Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                        Service:                                        1-866-329-7770


                                                                                                         U.S. Bank accepts Relay Calls
                                                                                                         Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                         Account Number 1-523-2252-4983
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                   96,642.79
Other Deposits                              7                              32,879.88
Other Withdrawals                           8                              18,566.48-
Checks Paid                                 30                             33,422.51-
        Ending Balance on Jun 30, 2020 $                                   77,533.68

Other Deposits
Date  Description of Transaction                                                                                    Ref Number                                Amount
Jun 3 Consolidated Image Check                              Deposit 1 Items                                                                    $               928.69
                                                               0000000000
Jun 15 Consolidated Image Check                             Deposit 1 Items                                                                                 26,743.69
                                                               0000000000
Jun 19 Consolidated Image Check                             Deposit 1 Items                                                                                   1,507.64
                                                               0000000000
Jun 22 Consolidated Image Check                             Deposit 1 Items                                                                                   2,475.71
                                                               0000000000
Jun 24 Consolidated Image Check                             Deposit 1 Items                                                                                    300.06
                                                               0000000000
Jun 29 Consolidated Image Check                             Deposit 2 Items                                                                                    924.09
                                                               0000000000
                                                                                                      Total Other Deposits                     $            32,879.88

Other Withdrawals
Date   Description of Transaction                                                                                   Ref Number                                 Amount
Jun 3 Wire Debit REF002965                                  BERKSHIRE PITTSFIE 200603031273                                                    $             6,591.72-
          BNF=PAYLOCITY 1400                                  AMERICAN LANE
Jun 12 Analysis Service Charge                                                                                      1200000000                                 390.56-
Jun 12 Wire Debit REF002549                                 WELLS SF                200612026482                                                               684.75-
          BNF=TRITON HR
Jun 12 Wire Debit REF002621                                 KEYBANK CLEVELAND 200612027065                                                                   1,557.00-
          BNF=QUADAX, INC. 25201                               CHAGRIN BLVD. #290
Jun 12 Wire Debit REF002778                                 PNC PITT      200612028448                                                                       3,450.00-
          BNF=BEYOND RISK                                      CONSULTANTS, LLC 1764 MEADOWCRE
Jun 18 Wire Debit REF002926                                 BERKSHIRE PITTSFIE 200618031702                                                                  4,952.20-
          BNF=PAYLOCITY 1400                                   AMERICAN LANE
Jun 19 Electronic Withdrawal                                To 102309 ELLWOOD M                                                                                377.50-
          REF=201700083761200N00                               1364227403BILLING 102309
Jun 23 Electronic Withdrawal                                To 102309 ELLWOOD M                                                                                562.75-
          REF=201750041965500N00                               1364227403FIX    102309
                                                                                                   Total Other Withdrawals                     $            18,566.48-
                                               ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs          Doc   848 Filed
                                               DISBURSEMENT     08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                             ACCOUNT                                    Main Number:
                                               724 PERSHING ST
                                                       Document        Page
                                               ELLWOOD CITY PA 16117-1474
                                                                            61 of 138                   1 523 2252 4983
                                                                                                                                      Statement Period:
                                                                                                                                            Jun 1, 2020
                                                                                                                                                through
                                                                                                                                           Jun 30, 2020
                                                                                         1010101010101010101010
                                                                                         1011001001001110110101
                                                                                         1010000000001011101110
                                                                                         1001110101001010101101
                                                                                         1101010000100100111110
                                                                                         1101011100000001010101
                                                                                         1010100110010110010000
                                                                                         1001111000011100100011
                                                                                         1100101010010011100000
                                                                                         1100110001010011111101
                                                                                         1000101000111100000010
                                                                                         1100000100101011100001
                                                                                         1011010011110110110000
                                                                                         1000010011001111100011
                                                                                         1000110000011000101100
                                                                                         1001001000110000000101
                                                                                         1101100001110101100000
                                                                                         1101101010100111010011
                                                                                         1111101111010111110110
                                                                                         1111000101110101111101
                                                                                                                                            Page 2 of 2
                                                                                         1110101010100100111000
                                                                                         1111111111111111111111




ANALYZED CHECKING                                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                                        Account Number 1-523-2252-4983
Checks Presented Conventionally
Check               Date         Ref Number               Amount      Check          Date                         Ref Number                  Amount
1127                Jun 9        8354455415              2,138.78     1142           Jun 8                        8055014815                    26.75
1128                Jun 11       8952629618                 73.42     1143           Jun 24                       8653122493                    79.21
1129                Jun 11       8952629617                 50.94     1144           Jun 24                       8653122492                    24.84
1130                Jun 11       8952629615                 98.64     1145           Jun 24                       8653122491                   274.82
1131                Jun 11       8952629616                225.60     1146           Jun 24                       8653122490                    60.98
1132                Jun 11       8952629619                 38.62     1147           Jun 24                       8653122489                    42.44
1133                Jun 11       8952629620              8,745.39     1148           Jun 24                       8653122488                    29.93
1134                Jun 11       8952386970                503.30     1149           Jun 24                       8653122487                16,854.05
1135                Jun 11       8952386969                272.83     1150           Jun 24                       8653122486                 2,338.73
1136                Jun 11       8952386968                 17.20     1151           Jun 29                       8053460633                    16.01
1137                Jun 8        8053529402                 95.20     1152           Jun 29                       8053460632                    99.64
1138                Jun 8        8053529401                 65.72     1153           Jun 29                       8053460631                    16.01
1139                Jun 8        8053529400                546.68     1154           Jun 29                       8053460630                    41.25
1140                Jun 9        8351562166                 43.50     1155           Jun 29                       8053460629                    16.01
1141                Jun 9        8351564264                 85.97     1157*          Jun 24                       8653017772                   500.05
    * Gap in check sequence                                            Conventional Checks Paid (30)                            $          33,422.51-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance     Date                                    Ending Balance
Jun 3                            90,979.76     Jun 12                   71,868.91      Jun 22                                      97,266.25
Jun 8                            90,245.41     Jun 15                   98,612.60      Jun 23                                      96,703.50
Jun 9                            87,977.16     Jun 18                   93,660.40      Jun 24                                      76,798.51
Jun 11                           77,951.22     Jun 19                   94,790.54      Jun 29                                      77,533.68
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 62 of 138                     1 523 2252 4991
                      Saint Paul, Minnesota 55101-0800                                                                                                             Statement Period:
                      8799          TRN                    4603 S                  Y       ST01                                                                          Jun 1, 2020
                                                                                                                                                                             through
                                                                                                                                                                        Jun 30, 2020
                                                                                                                    1010101010101010101010
                                                                                                                    1011001001010010111101
                                                                                                                    1010000000001011101010
                                                                                                                    1001110100111010011001
                                                                                                                    1101010000100100110010
                                                                                                                    1101011011000001011011
                                                                                                                    1010100110010110010100
                                                                                                                    1001111100011010010011
                                                                                                                    1100101010010000111000
                                                                                                                    1100110001010101000101
                                                                                                                    1000101000110010010010
                                                                                                                    1100000100101011101001
                                                                                                                    1011010011010000101000
                                                                                                                    1000010011011001010101
                                                                                                                    1000110001110010110110
                                                                                                                    1001001010001110111101
                                                                                                                    1101101011101100001000
                                                                                                                    1101101010111110110011
                                                                                                                                                                         Page 1 of 1
                                                                                                                    1111001111111010001110
                                                                                                                    1111101101000001110001
                                                                                                                    1110100010101100111000
                                                                                                                    1111111111111111111111

                       TTTAFADFTTAFDTFADFTDTTTFATDFFATDAFTFDFTFAFTADDFFDFDDAFTDAADTDADFT

                       000028177 01 AB 0.419 000638507113945 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       PAYROLL ACCOUNT
                                                                                                               %                                               To Contact U.S. Bank
                       724 PERSHING ST                                                                         Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                              Service:                                              1-866-329-7770


                                                                                                               U.S. Bank accepts Relay Calls
                                                                                                               Internet:                                                usbank.com




ANALYZED CHECKING                                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                                   Account Number 1-523-2252-4991
Account Summary
                                          # Items
Beginning Balance on Jun 1                             $                   55,808.68
Other Withdrawals                           1                                 996.15-
Checks Paid                                 23                             29,566.92-
        Ending Balance on Jun 30, 2020 $                                   25,245.61

Other Withdrawals
Date  Description of Transaction                                                                                          Ref Number                                       Amount
Jun 2 Electronic Withdrawal                                 To IRS                                                                                         $               996.15-
         REF=201530148287090N00                                 3387702000USATAXPYMT220055461200340
                                                                                                        Total Other Withdrawals                            $                996.15-

Checks Presented Conventionally
Check               Date             Ref Number                               Amount          Check            Date                          Ref Number                     Amount
11506               Jun      5       9254462823                              2,082.67         11518            Jun 5                         9252834580                    1,898.02
11507               Jun      8       8056826873                              1,166.48         11519            Jun 19                        9253762430                    2,137.67
11508               Jun      8       8054512061                                804.94         11520            Jun 19                        9253760501                    1,148.47
11509               Jun      5       9254142120                                979.39         11521            Jun 19                        9253760502                      877.41
11510               Jun      5       9254068817                                877.41         11522            Jun 19                        9253378418                      975.56
11511               Jun      5       9253802927                                919.55         11523            Jun 19                        9253762425                    1,642.02
11512               Jun      5       9254462818                              1,771.30         11524            Jun 19                        9253432858                    1,545.61
11513               Jun      5       9252660156                              1,545.61         11525            Jun 19                        9252648945                    1,309.48
11514               Jun      5       9252832637                              1,439.48         11526            Jun 19                        9254353326                      141.67
11515               Jun      5       9253805960                                144.14         11527            Jun 19                        9254187307                    1,308.58
11516               Jun      5       9253118329                              1,308.39         11528            Jun 22                        8056187773                    1,772.86
11517               Jun      8       8056827446                              1,770.21
                                                                                                  Conventional Checks Paid (23)                            $            29,566.92-

Balance Summary
Date                             Ending Balance             Date                           Ending Balance          Date                                   Ending Balance
Jun 2                                54,812.53              Jun 8                              38,104.94           Jun 22                                     25,245.61
Jun 5                                41,846.57              Jun 19                             27,018.47
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 63 of 138                     1 523 2252 5014
                      Saint Paul, Minnesota 55101-0800                                                                                                    Statement Period:
                      8799        TRN                           S                  Y       ST01                                                                 Jun 1, 2020
                                                                                                                                                                    through
                                                                                                                                                               Jun 30, 2020
                                                                                                                 1010101010101010101010
                                                                                                                 1011001001011010101101
                                                                                                                 1010000000001011101010
                                                                                                                 1001110100111011111101
                                                                                                                 1101010000100100010010
                                                                                                                 1101011011000000101101
                                                                                                                 1010101010010110101000
                                                                                                                 1001100100010101000011
                                                                                                                 1100101010000010100000
                                                                                                                 1100110001001101110101
                                                                                                                 1000101000110000111010
                                                                                                                 1100000100110110100101
                                                                                                                 1011010011111011000000
                                                                                                                 1000010011010110011011
                                                                                                                 1000110001000001100110
                                                                                                                 1001001011000010010101
                                                                                                                 1101100010101000110000
                                                                                                                 1101100000010100001011
                                                                                                                                                                Page 1 of 1
                                                                                                                 1111010011100100000010
                                                                                                                 1111001100001111101101
                                                                                                                 1110101010101110111000
                                                                                                                 1111111111111111111111

                       AFATTFAAFDTTFATDAATAFFAATFFFTDDFFTFDAFFTDTDFTADTADFAFTDFDDAATDTAF

                       000028179 01 AB 0.419 000638507113947 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       NON-GOVERNMENT ACCOUNT
                                                                                                            %                                         To Contact U.S. Bank
                       724 PERSHING ST                                                                      Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                           Service:                                        1-866-329-7770


                                                                                                            U.S. Bank accepts Relay Calls
                                                                                                            Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                          Member FDIC
U.S. Bank National Association                                                                                                            Account Number 1-523-2252-5014
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $               1,783,456.45
Other Deposits                              5                              2,449.23
        Ending Balance on Jun 30, 2020 $                               1,785,905.68

Other Deposits
Date   Description of Transaction                                                                                      Ref Number                                 Amount
Jun 3 Electronic Deposit                                    From HIGHMARK INC.                                                                    $                284.56
          REF=201530122330870N00                               1231294723HCCLAIMPMT1710087069
Jun 10 Electronic Deposit                                   From HIGHMARK INC.                                                                                      87.64
          REF=201600102707040N00                               1231294723HCCLAIMPMT1710087069
Jun 16 Wire Credit REF002542                                SIGNATURE BK NY 200616036836                                                                          1,267.98
          ORG=PARK AVENUE                                      RECOVERY, LLC 104 E. 25TH STREE
Jun 17 Electronic Deposit                                   From HIGHMARK INC.                                                                                     495.75
          REF=201670074763500N00                               1231294723HCCLAIMPMT1710087069
Jun 24 Electronic Deposit                                   From HIGHMARK INC.                                                                                     313.30
          REF=201740152435470N00                               1231294723HCCLAIMPMT1710087069
                                                                                                        Total Other Deposits                      $               2,449.23

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance       Date                             Ending Balance
Jun 3                         1,783,741.01                  Jun 16                          1,785,096.63        Jun 24                            1,785,905.68
Jun 10                        1,783,828.65                  Jun 17                          1,785,592.38
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 64 of 138                     1 523 2252 5022
                      Saint Paul, Minnesota 55101-0800                                                                                        Statement Period:
                      8799        TRN                           S                  Y       ST01                                                     Jun 1, 2020
                                                                                                                                                        through
                                                                                                                                                   Jun 30, 2020
                                                                                                       1010101010101010101010
                                                                                                       1011001001011110101101
                                                                                                       1010000000001011110110
                                                                                                       1001110100111010101001
                                                                                                       1101010000100101111110
                                                                                                       1101011011000001001101
                                                                                                       1010101010010110011000
                                                                                                       1001101000010011100011
                                                                                                       1100101010000000101000
                                                                                                       1100110001010010101101
                                                                                                       1000101000111011100010
                                                                                                       1100000100110110011101
                                                                                                       1011010011010010010000
                                                                                                       1000010011100010001001
                                                                                                       1000110011110010101010
                                                                                                       1001001000011100010101
                                                                                                       1101100110110010100000
                                                                                                       1101100010001110010011
                                                                                                                                                    Page 1 of 1
                                                                                                       1111110011111010011010
                                                                                                       1111000101010101111101
                                                                                                       1110100010101010111000
                                                                                                       1111111111111111111111

                       DFTATAFFAFTADDADDADFAFADADAFFFDAAFADDTFFFDFAAFDDDTDDATFFFATFFDDFF

                       000028180 01 AB 0.419 000638507113948 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       LAB ACCOUNT
                                                                                                  %                                       To Contact U.S. Bank
                       724 PERSHING ST                                                            Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                 Service:                                      1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                        usbank.com




ANALYZED CHECKING                                                                                                                               Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2252-5022
Account Summary

Beginning Balance on Jun 1                             $                          0.00
        Ending Balance on Jun 30, 2020 $                                          0.00
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 65 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 66 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 67 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 68 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 69 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 70 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 71 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 72 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 73 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 74 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 75 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 76 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 77 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 78 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 79 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 80 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 81 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 82 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                           Document    Page 83 of 138
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 84 of 138                     1 523 2123 6845
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                        Jun 1, 2020
                                                                                                                                                           through
                                                                                                                                                      Jun 30, 2020
                                                                                                       1010101010101010101010
                                                                                                       1011001001000010111101
                                                                                                       1010000000001011110110
                                                                                                       1001110101000000110101
                                                                                                       1101010000100100100110
                                                                                                       1101011011000001110111
                                                                                                       1010101110010110010010
                                                                                                       1001011100011110010011
                                                                                                       1100011010001011000000
                                                                                                       1101110001011011110101
                                                                                                       1000101001000001011110
                                                                                                       1100000101101001100001
                                                                                                       1011010001000101100000
                                                                                                       1000010110011001100001
                                                                                                       1000110001000000111010
                                                                                                       1001001011011101011101
                                                                                                       1101100010100011100000
                                                                                                       1101100101000001100011
                                                                                                                                                       Page 1 of 3
                                                                                                       1111111101000100111110
                                                                                                       1111011100101101000101
                                                                                                       1110110010101101111000
                                                                                                       1111111111111111111111

                       FAFTAATATTTTTTTFFFDTFFDDFATAATFAADDTTTTFAFDDADTFTFDAADDADAAFTTDAD

                       000021393 01 AV 0.389 000638507107161 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       GOVERNMENT LOCKBOX
                                                                                                  %                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6845
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                 206,987.47
Other Deposits                              40                         2,300,677.56
Other Withdrawals                           8                          2,296,088.81-
        Ending Balance on Jun 30, 2020 $                                 211,576.22

Other Deposits
Date   Description of Transaction                                                                            Ref Number                                 Amount
Jun 1 Electronic Deposit                                    From State of Ill                                                            $               349.29
          REF=201500098871450N00                               1376002057HCCLAIMPMTAC0309403000392
Jun 1 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     42,761.35
          REF=201500091969420N00                               3391268299HCCLAIMPMT260210
Jun 2 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     41,032.24
          REF=201530138190220N00                               3391268299HCCLAIMPMT260210
Jun 3 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     15,647.21
          REF=201540038868570N00                               3391268299HCCLAIMPMT260210
Jun 4 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                        644.47
          REF=201550134710650N00                               3391268299HCCLAIMPMT260210
Jun 5 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       1,087.26
          REF=201560029404140N00                               3391268299HCCLAIMPMT260210
Jun 5 Electronic Deposit                                    From MO SOCIAL SERVCS                                                                    769,115.39
          REF=201560006706760N00                               1446000987HCCLAIMPMT191210991930640
Jun 8 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     26,693.98
          REF=201570113881810N00                               3391268299HCCLAIMPMT260210
Jun 9 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     12,730.72
          REF=201600126851340N00                               3391268299HCCLAIMPMT260210
Jun 10 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     20,936.59
          REF=201610116226180N00                               3391268299HCCLAIMPMT260210
Jun 10 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     38,212.44
          REF=201610116226120N00                               3391268299HCCLAIMPMT26S210
Jun 11 Electronic Deposit                                   From State of Ill                                                                            349.29
          REF=201620116647690N00                               1376002057HCCLAIMPMTAC0341915000513
Jun 11 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     30,369.24
          REF=201620108007200N00                               3391268299HCCLAIMPMT260210
Jun 12 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     28,880.00
          REF=201630097967230N00                               3391268299HCCLAIMPMT26S210
Jun 12 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     98,777.61
          REF=201630097967310N00                               3391268299HCCLAIMPMT260210
Jun 15 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                       4,233.01
          REF=201640082106670N00                               3391268299HCCLAIMPMT260210
Jun 16 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     11,011.29
          REF=201670102352550N00                               3391268299HCCLAIMPMT260210
Jun 16 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     18,415.17
          REF=201670102352510N00                               3391268299HCCLAIMPMT26S210
                                         ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs    Doc   848 Filed
                                         GOVERNMENT        08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                      LOCKBOX                                      Main Number:
                                         3933 S BROADWAY
                                                  Document
                                         SAINT LOUIS MO 63118-4601
                                                                   Page 85  of 138                 1 523 2123 6845
                                                                                                                     Statement Period:
                                                                                                                           Jun 1, 2020
                                                                                                                               through
                                                                                                                          Jun 30, 2020
                                                                              1010101010101010101010
                                                                              1011001001000110100101
                                                                              1010000000001011110110
                                                                              1001110101001010100101
                                                                              1101010000100100100010
                                                                              1101011100000001100001
                                                                              1010101110010110001010
                                                                              1001011100011110010011
                                                                              1100011010001001100000
                                                                              1101110001011001010101
                                                                              1000101001001001110010
                                                                              1100000101101011010101
                                                                              1011010001001110010000
                                                                              1000010110010001111011
                                                                              1000110001111001100000
                                                                              1001001010000010000101
                                                                              1101101100001010001000
                                                                              1101100000010011110011
                                                                              1111100001001000110010
                                                                              1111011101000111010101
                                                                                                                           Page 2 of 3
                                                                              1110010010100011111000
                                                                              1111111111111111111111




ANALYZED CHECKING                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                         Account Number 1-523-2123-6845
Other Deposits (continued)
Date   Description of Transaction                                                   Ref Number                               Amount
Jun 17 Electronic Deposit                From WPS                                                                             991.06
          REF=201680134403990N00            2391268299HCCLAIMPMT1780990754
Jun 17 Electronic Deposit                From WISCONSIN PHYSIC                                                             18,573.59
          REF=201680102407590N00            3391268299HCCLAIMPMT260210
Jun 18 Electronic Deposit                From WISCONSIN PHYSIC                                                               268.94
          REF=201690099239180N00            3391268299HCCLAIMPMT260210
Jun 18 Electronic Deposit                From WISCONSIN PHYSIC                                                             18,245.21
          REF=201690099239120N00            3391268299HCCLAIMPMT26S210
Jun 19 Electronic Deposit                From WISCONSIN PHYSIC                                                             30,701.52
          REF=201700084133940N00            3391268299HCCLAIMPMT260210
Jun 22 Electronic Deposit                From WPS                                                                            331.48
          REF=201740120130570N00            2391268299HCCLAIMPMT1780990754
Jun 22 Electronic Deposit                From State of Ill                                                                  1,054.55
          REF=201710070329530N00            1376002057HCCLAIMPMTAC0388918000885
Jun 22 Electronic Deposit                From WISCONSIN PHYSIC                                                             17,527.10
          REF=201710060820870N00            3391268299HCCLAIMPMT260210
Jun 23 Electronic Deposit                From WISCONSIN PHYSIC                                                              3,578.30
          REF=201740176227140N00            3391268299HCCLAIMPMT26S210
Jun 23 Electronic Deposit                From WISCONSIN PHYSIC                                                             18,737.07
          REF=201740176227200N00            3391268299HCCLAIMPMT260210
Jun 24 Electronic Deposit                From State of Ill                                                                     20.00
          REF=201750077769310N00            1376002057CommercialAC0398045000240
Jun 24 Electronic Deposit                From WPS                                                                           2,722.70
          REF=201750101270510N00            2391268299HCCLAIMPMT1780990754
Jun 24 Electronic Deposit                From WISCONSIN PHYSIC                                                              2,760.48
          REF=201750072167950N00            3391268299HCCLAIMPMT26S210
Jun 24 Electronic Deposit                From WISCONSIN PHYSIC                                                             52,899.15
          REF=201750072168030N00            3391268299HCCLAIMPMT260210
Jun 24 Electronic Deposit                From MO SOCIAL SERVCS                                                            757,555.36
          REF=201750043414230N00            1446000987HCCLAIMPMT191210991952376
Jun 25 Electronic Deposit                From WISCONSIN PHYSIC                                                             28,880.00
          REF=201760060674270N00            3391268299HCCLAIMPMT26S210
Jun 25 Electronic Deposit                From WISCONSIN PHYSIC                                                            103,710.05
          REF=201760060675740N00            3391268299HCCLAIMPMT260210
Jun 26 Electronic Deposit                From WISCONSIN PHYSIC                                                              3,843.57
          REF=201770058989400N00            3391268299HCCLAIMPMT260210
Jun 26 Electronic Deposit                From WPS                                                                           5,727.07
          REF=201770090325070N00            2391268299HCCLAIMPMT1780990754
Jun 26 Electronic Deposit                From WISCONSIN PHYSIC                                                             11,278.80
          REF=201770058989320N00            3391268299HCCLAIMPMT26S210
Jun 29 Electronic Deposit                From WISCONSIN PHYSIC                                                             16,614.37
          REF=201780047495590N00            3391268299HCCLAIMPMT260210
Jun 30 Electronic Deposit                From WISCONSIN PHYSIC                                                             43,410.64
          REF=201810184723300N00            3391268299HCCLAIMPMT260210
                                                                      Total Other Deposits                      $       2,300,677.56

Other Withdrawals
Date       Description of Transaction                                               Ref Number                               Amount
Jun 4      Electronic Funds Transfer     To Account 152321236886                                                $        129,500.00-
Jun 5      Electronic Funds Transfer     To Account 152321236886                                                         200,000.00-
Jun 9      Electronic Funds Transfer     To Account 152321236886                                                         100,000.00-
Jun 12     Electronic Funds Transfer     To Account 152321236886                                                         250,000.00-
Jun 19     Electronic Funds Transfer     To Account 152321236886                                                         200,000.00-
Jun 19     Electronic Funds Transfer     To Account 152321236886                                                         300,000.00-
Jun 26     Electronic Funds Transfer     To Account 152321236886                                                         400,000.00-
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848 Filed
                                               GOVERNMENT        08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                            LOCKBOX                                      Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 86  of 138                 1 523 2123 6845
                                                                                                                 Statement Period:
                                                                                                                       Jun 1, 2020
                                                                                                                           through
                                                                                                                      Jun 30, 2020

                                                                                                                       Page 3 of 3

ANALYZED CHECKING                                                                                               (CONTINUED)
U.S. Bank National Association                                                                     Account Number 1-523-2123-6845
Other Withdrawals (continued)
Date   Description of Transaction                                                         Ref Number                     Amount
Jun 30 Electronic Funds Transfer               To Account 152321236878                                               716,588.81-
                                                                             Total Other Withdrawals        $      2,296,088.81-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date               Ending Balance
Jun 1                           250,098.11     Jun 11                 777,416.94       Jun 22                276,427.47
Jun 2                           291,130.35     Jun 12                 655,074.55       Jun 23                298,742.84
Jun 3                           306,777.56     Jun 15                 659,307.56       Jun 24              1,114,700.53
Jun 4                           177,922.03     Jun 16                 688,734.02       Jun 25              1,247,290.58
Jun 5                           748,124.68     Jun 17                 708,298.67       Jun 26                868,140.02
Jun 8                           774,818.66     Jun 18                 726,812.82       Jun 29                884,754.39
Jun 9                           687,549.38     Jun 19                 257,514.34       Jun 30                211,576.22
Jun 10                          746,698.41
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 87 of 138                     1 523 2123 6852
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                        Jun 1, 2020
                                                                                                                                                           through
                                                                                                                                                      Jun 30, 2020
                                                                                                       1010101010101010101010
                                                                                                       1011001001011110110101
                                                                                                       1010000000001011111010
                                                                                                       1001110101100001100101
                                                                                                       1101010000100101000010
                                                                                                       1101010011000000010111
                                                                                                       1011111110010110100010
                                                                                                       1001011000011011010011
                                                                                                       1101001010001001001000
                                                                                                       1101100001011101000101
                                                                                                       1000101001001010001010
                                                                                                       1010000101101100011001
                                                                                                       1011010001111111001100
                                                                                                       1000010110110111111101
                                                                                                       1000110010100010111000
                                                                                                       1001001011110101111101
                                                                                                       1101101101111110001000
                                                                                                       1101101011001010110011
                                                                                                                                                       Page 1 of 6
                                                                                                       1111011001101010110110
                                                                                                       1111111100001001010101
                                                                                                       1110000010100001001000
                                                                                                       1111111111111111111111

                       FFAFATAAFTFDTATDATFTADDDADTDATDTDDDFATAFFAFFADDADDTAFFDFTADFTAFDD

                       000003660 01 SP    000638507172875 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       NON-GOVERNMENT LOCKBOX
                                                                                                  %                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6852
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                 89,481.66
Other Deposits                             143                       16,590,723.73
Other Withdrawals                           1                        16,481,605.35-
        Ending Balance on Jun 30, 2020 $                                 198,600.04

Other Deposits
Date  Description of Transaction                                                                             Ref Number                                 Amount
Jun 1 Wholesale Lockbox Deposit                             Location/Ser#0000957967                          8055111593                  $                48.40
Jun 1 Electronic Deposit                                    From UHC of the Midwe                                                                        107.74
         REF=201490128590150N00                                6723957100HCCLAIMPMT201872766
Jun 1 Electronic Deposit                                    From Wellcare Health                                                                         146.81
         REF=201530106928440N00                                1205862801HCCLAIMPMT
Jun 1 Electronic Deposit                                    From UHC of the Midwe                                                                        189.36
         REF=201490128590130N00                                6723957100HCCLAIMPMT201872766
Jun 1 Electronic Deposit                                    From UHC of the Midwe                                                                        300.90
         REF=201490128590570N00                                6723957100HCCLAIMPMT201872766
Jun 1 Electronic Deposit                                    From UHC OF THE MIDWE                                                                        312.00
         REF=201490128590830N00                                6723957100HCCLAIMPMT201872766
Jun 1 Electronic Deposit                                    From AETNA AS01                                                                              600.17
         REF=201490088205300N00                                3066033492HCCLAIMPMTXXXXX2766
Jun 1 Electronic Deposit                                    From UnitedHealthcare                                                                        857.26
         REF=201500102696400N00                                1111187726HCCLAIMPMT201872766
Jun 2 Electronic Deposit                                    From BELLEVILLE C3533                                                                         85.33
         REF=201530158745230N00                                1161479585CREDITS 9690C
Jun 2 Wholesale Lockbox Deposit                             Location/Ser#0000957967                          8355155441                                   294.23
Jun 2 Electronic Deposit                                    From ANTHEM BLUE MO5F                                                                       1,408.00
         REF=201500112043530N00                                2860257201HCCLAIMPMT3125210255
Jun 3 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                          39.19
         REF=201530147784120N00                                1371216698HCCLAIMPMT3125284812
Jun 3 Electronic Deposit                                    From UMR                                                                                      44.30
         REF=201540052550910N00                                1999999100HCCLAIMPMT201872766
Jun 3 Electronic Deposit                                    From AETNA AS01                                                                               60.31
         REF=201530124549480N00                                3066033492HCCLAIMPMTXXXXX2766
Jun 3 Electronic Deposit                                    From Wellcare Health                                                                         200.02
         REF=201540050148450N00                                1205862801HCCLAIMPMT
Jun 3 Electronic Deposit                                    From UnitedHealthcare                                                                        312.00
         REF=201540052826090N00                                1111187726HCCLAIMPMT201872766
Jun 3 Electronic Deposit                                    From UNITEDHEALTHCARE                                                                        330.00
         REF=201540052740520N00                                1411289245HCCLAIMPMT201872766
Jun 3 Wholesale Lockbox Deposit                             Location/Ser#0000957967                          8653723934                                   438.22
Jun 3 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                        6,223.79
         REF=201530147784100N00                                1371216698HCCLAIMPMT3125284811
Jun 4 Electronic Deposit                                    From UnitedHealthcare                                                                         24.94
         REF=201550149253100N00                                1111187726HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   848 Filed LOCKBOX
                                        NON-GOVERNMENT    08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 88  of 138                 1 523 2123 6852
                                                                                                                    Statement Period:
                                                                                                                          Jun 1, 2020
                                                                                                                              through
                                                                                                                         Jun 30, 2020
                                                                             1010101010101010101010
                                                                             1011001001000010101101
                                                                             1010000000001011101110
                                                                             1001110101100001110101
                                                                             1101010000100101111010
                                                                             1101010100000000011101
                                                                             1011111110010110110110
                                                                             1001011000011011110011
                                                                             1101001010001010010000
                                                                             1101100001011111000101
                                                                             1000101001000111010110
                                                                             1010000101101110011001
                                                                             1011010001101100110000
                                                                             1000010110010011000011
                                                                             1000110010100110111000
                                                                             1001001001111101101101
                                                                             1101101101010110110000
                                                                             1101101000111000011011
                                                                             1111000110000001100110
                                                                             1111110101100011011001
                                                                                                                          Page 2 of 6
                                                                             1110100010101011011000
                                                                             1111111111111111111111




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                              Ref Number                                   Amount
Jun 4 Electronic Deposit                From UnitedHealthcare                                                                118.69
          REF=201550149252960N00           1111187726HCCLAIMPMT201872766
Jun 4 Electronic Deposit                From UHC OF THE MIDWE                                                               161.86
          REF=201540063329680N00           6723957100HCCLAIMPMT201872766
Jun 4 Electronic Deposit                From UHC OF THE MIDWE                                                               312.00
          REF=201540063329320N00           6723957100HCCLAIMPMT201872766
Jun 4 Electronic Deposit                From AETNA AS01                                                                     336.60
          REF=201540024117360N00           1066033492HCCLAIMPMTXXXXX2766
Jun 4 Electronic Deposit                From ANTHEM BLUE 05C                                                                877.96
          REF=201540060388040N00           1371216698HCCLAIMPMT3125383000
Jun 5 Electronic Deposit                From Wellcare Health                                                                346.57
          REF=201560014892230N00           1205862801HCCLAIMPMT
Jun 5 Electronic Deposit                From PMAB Trust                                                                     407.61
          REF=201560057516230N00           2600728360CASH DISB ST. ALEXIUS HOS
Jun 5 Electronic Deposit                From MO Claims                                                                     2,310.33
          REF=201550202201600Y00           3452798041HCCLAIMPMT
Jun 5 Wholesale Lockbox Deposit         Location/Ser#0000957967                9253409413                                  2,686.43
Jun 8 Electronic Deposit                From AETNA AS01                                                                       10.95
          REF=201560015080250N00           3066033492HCCLAIMPMTXXXXX2766
Jun 8 Electronic Deposit                From CIGNA                                                                          104.05
          REF=201570106223990N00           9751677627HCCLAIMPMT201872766
Jun 8 Electronic Deposit                From UHC OF THE MIDWE                                                               312.00
          REF=201560048993540N00           6723957100HCCLAIMPMT201872766
Jun 8 Electronic Deposit                From Wellcare Health                                                                414.25
          REF=201600042408070N00           1205862801HCCLAIMPMT
Jun 9 Electronic Deposit                From AETNA AS01                                                                      16.48
          REF=201570096422520N00           3066033492HCCLAIMPMTXXXXX2766
Jun 9 Electronic Deposit                From UHC OF THE MIDWE                                                               312.00
          REF=201600044120760N00           6723957100HCCLAIMPMT201872766
Jun 9 Electronic Deposit                From Wellcare Health                                                               1,671.84
          REF=201600150897910N00           1205862801HCCLAIMPMT
Jun 10 Wholesale Lockbox Deposit        Location/Ser#0000957967                8653683640                                     4.57
Jun 10 Electronic Deposit               From UHC OF THE MIDWE                                                               134.00
          REF=201600147500140N00           6723957100HCCLAIMPMT201872766
Jun 10 Electronic Deposit               From UHC of the Midwe                                                               245.59
          REF=201600147498700N00           6723957100HCCLAIMPMT201872766
Jun 10 Electronic Deposit               From AETNA AS01                                                                    6,717.91
          REF=201600125510780N00           3066033492HCCLAIMPMTXXXXX2766
Jun 11 Electronic Deposit               From Harmony Health P                                                               216.17
          REF=201620087690100N00           1695260513HCCLAIMPMT100277536953000
Jun 11 Electronic Deposit               From UHC OF THE MIDWE                                                               312.00
          REF=201610140349090N00           6723957100HCCLAIMPMT201872766
Jun 11 Electronic Deposit               From UHC of the Midwe                                                               376.38
          REF=201610140348740N00           6723957100HCCLAIMPMT201872766
Jun 11 Electronic Deposit               From ANTHEM BLUE 05C                                                               1,036.52
          REF=201610136365960N00           1371216698HCCLAIMPMT3125828007
Jun 11 Electronic Deposit               From UnitedHealthcare                                                              1,619.00
          REF=201620119648680N00           1111187726HCCLAIMPMT201872766
Jun 12 Electronic Deposit               From WELLCAREFLCARE                                                                 140.88
          REF=201630121338070N00           5592583622HCCLAIMPMT
Jun 12 Electronic Deposit               From Marketplace                                                                    393.75
          REF=201630120973280N00           6391864073HCCLAIMPMT
Jun 12 Electronic Deposit               From MO Claims                                                                      633.20
          REF=201630076232070Y00           3452798041HCCLAIMPMT
Jun 12 Wholesale Lockbox Deposit        Location/Ser#0000957967                9253386991                                    774.15
Jun 12 Electronic Deposit               From CIGNA                                                                         1,393.30
          REF=201620135030370N00           9751677627HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   848 Filed LOCKBOX
                                        NON-GOVERNMENT    08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 89  of 138                 1 523 2123 6852
                                                                                                    Statement Period:
                                                                                                          Jun 1, 2020
                                                                                                              through
                                                                                                         Jun 30, 2020

                                                                                                          Page 3 of 6

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jun 12 Electronic Deposit               From AETNA AS01                                                    2,341.62
          REF=201620087253370N00           3066033492HCCLAIMPMTXXXXX2766
Jun 12 Electronic Deposit               From US HHS Stimulus                                          16,481,605.35
          REF=201630125741900N00           1911911911HHSPAYMENT201872766
Jun 15 Electronic Deposit               From ANTHEM BLUE 05C                                                213.42
          REF=201630117120580N00           1371216698HCCLAIMPMT3125994779
Jun 15 Electronic Deposit               From CIGNA                                                          248.00
          REF=201640075797230N00           9751677627HCCLAIMPMT201872766
Jun 15 Electronic Deposit               From Wellcare Health                                                358.60
          REF=201670039632050N00           1205862801HCCLAIMPMT
Jun 15 Electronic Deposit               From UHC of the Midwe                                               382.83
          REF=201630123324390N00           6723957100HCCLAIMPMT201872766
Jun 15 Electronic Deposit               From UHC OF THE MIDWE                                               624.00
          REF=201630123324760N00           6723957100HCCLAIMPMT201872766
Jun 15 Wholesale Lockbox Deposit        Location/Ser#0000957967               8055413767                   2,384.27
Jun 16 Electronic Deposit               From UHC of the Midwe                                                 39.07
          REF=201670021650530N00           6723957100HCCLAIMPMT201872766
Jun 16 Electronic Deposit               From ANTHEM BCBS                                                     47.60
          REF=201670099767570N00           1470851593HCCLAIMPMT727434442
Jun 16 Electronic Deposit               From UHC OF THE MIDWE                                                64.61
          REF=201670021651040N00           6723957100HCCLAIMPMT201872766
Jun 16 Electronic Deposit               From UHC OF THE MIDWE                                               205.18
          REF=201670021650840N00           6723957100HCCLAIMPMT201872766
Jun 16 Electronic Deposit               From ANTHEM BLUE 05C                                                424.38
          REF=201670016115050N00           1371216698HCCLAIMPMT3126058947
Jun 16 Electronic Deposit               From UnitedHealthcare                                              2,038.00
          REF=201670115192980N00           1111187726HCCLAIMPMT201872766
Jun 16 Electronic Deposit               From MOMOD                                                         3,523.10
          REF=201670147362280N00           1205862801HCCLAIMPMT
Jun 17 Electronic Deposit               From UNITEDHEALTHCARE                                               103.09
          REF=201680115935770N00           1411289245HCCLAIMPMT201872766
Jun 17 Electronic Deposit               From ANTHEM BLUE 05C                                                120.95
          REF=201670120501060N00           1371216698HCCLAIMPMT3126146505
Jun 17 Electronic Deposit               From AETNA AS01                                                     172.67
          REF=201670074861130N00           3066033492HCCLAIMPMTXXXXX2766
Jun 17 Electronic Deposit               From UHC of the Midwe                                               279.37
          REF=201670123931750N00           6723957100HCCLAIMPMT201872766
Jun 17 Electronic Deposit               From UnitedHealthcare                                               312.00
          REF=201680115831270N00           1111187726HCCLAIMPMT201872766
Jun 17 Electronic Deposit               From AETNA AS01                                                     424.00
          REF=201680084859410N00           3066033492HCCLAIMPMTXXXXX2766
Jun 17 Electronic Deposit               From IL Claims WF                                                  1,115.46
          REF=201680153650380N00           6272186150HCCLAIMPMT
Jun 18 Electronic Deposit               From AETNA AS01                                                      53.80
          REF=201680084862270N00           1066033492HCCLAIMPMTXXXXX2766
Jun 18 Electronic Deposit               From AETNA A04                                                       63.29
          REF=201680102563070N00           1066033492HCCLAIMPMTXXXXX2766
Jun 18 Electronic Deposit               From ANTHEM BLUE 05C                                                113.49
          REF=201680122802300N00           1371216698HCCLAIMPMT3126263670
Jun 18 Electronic Deposit               From UNITEDHEALTHCARE                                               159.48
          REF=201690108848900N00           1411289245HCCLAIMPMT201872766
Jun 18 Wholesale Lockbox Deposit        Location/Ser#0000957967               8953261991                    214.70
Jun 18 Electronic Deposit               From Wellcare Health                                                345.03
          REF=201690149037720N00           1205862801HCCLAIMPMT
Jun 18 Electronic Deposit               From UHC of the Midwe                                               402.33
          REF=201680128775490N00           6723957100HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   848 Filed LOCKBOX
                                        NON-GOVERNMENT    08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 90  of 138                 1 523 2123 6852
                                                                                                                    Statement Period:
                                                                                                                          Jun 1, 2020
                                                                                                                              through
                                                                                                                         Jun 30, 2020
                                                                             1010101010101010101010
                                                                             1011001001000110101101
                                                                             1010000000001011110110
                                                                             1001110101100000100001
                                                                             1101010000100101011110
                                                                             1101010101000001011001
                                                                             1011111110010110001100
                                                                             1001011000011011110011
                                                                             1101001010001011111000
                                                                             1101100001011100110101
                                                                             1000101001000010101110
                                                                             1010000101100000001101
                                                                             1011010001110101001100
                                                                             1000010110101011010011
                                                                             1000110000111110100100
                                                                             1001001000101101111101
                                                                             1101100111010011001000
                                                                             1101101101101110110011
                                                                             1111001100101110100110
                                                                             1111001101100101000001
                                                                                                                          Page 4 of 6
                                                                             1110110010100011011000
                                                                             1111111111111111111111




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                  Ref Number                               Amount
Jun 18 Electronic Deposit               From Wellcare Health                                                                 438.89
          REF=201690149037800N00           1205862801HCCLAIMPMT
Jun 18 Electronic Deposit               From UHC OF THE MIDWE                                                               689.76
          REF=201680128776120N00           6723957100HCCLAIMPMT201872766
Jun 18 Electronic Deposit               From ANTHEM BLUE 05C                                                                724.99
          REF=201680122802280N00           1371216698HCCLAIMPMT3126263669
Jun 19 Electronic Deposit               From CIGNA                                                                           63.29
          REF=201690125253470N00           9751677627HCCLAIMPMT201872766
Jun 19 Electronic Deposit               From AETNA AS01                                                                      64.69
          REF=201690074898340N00           3066033492HCCLAIMPMTXXXXX2766
Jun 19 Electronic Deposit               From UHC OF THE MIDWE                                                               123.16
          REF=201690125665400N00           6723957100HCCLAIMPMT201872766
Jun 19 Electronic Deposit               From UnitedHealthcare                                                               172.45
          REF=201700093263140N00           1111187726HCCLAIMPMT201872766
Jun 19 Electronic Deposit               From UnitedHealthcare                                                               312.00
          REF=201700093263260N00           1111187726HCCLAIMPMT201872766
Jun 19 Electronic Deposit               From AETNA AS01                                                                     377.78
          REF=201690074897800N00           3066033492HCCLAIMPMTXXXXX2766
Jun 19 Electronic Deposit               From MO Claims                                                                      799.11
          REF=201690160965650Y00           3452798041HCCLAIMPMT
Jun 19 Electronic Deposit               From ANTHEM BLUE MO5C                                                              7,784.40
          REF=201690117847850N00           2371216698HCCLAIMPMT3126369169
Jun 19 Electronic Deposit               From ANTHEM BLUE 05C                                                              11,082.35
          REF=201690117848580N00           1371216698HCCLAIMPMT3126369170
Jun 22 Electronic Deposit               From Wellcare Health                                                                 39.07
          REF=201740094326010N00           1205862801HCCLAIMPMT
Jun 22 Electronic Deposit               From ANTHEM BLUE MO5F                                                               119.40
          REF=201700099551380N00           2860257201HCCLAIMPMT3126439851
Jun 22 Electronic Deposit               From UHC OF THE MIDWE                                                               172.44
          REF=201700105376400N00           6723957100HCCLAIMPMT201872766
Jun 22 Electronic Deposit               From UHC of the Midwe                                                               218.96
          REF=201700105375770N00           6723957100HCCLAIMPMT201872766
Jun 22 Electronic Deposit               From Wellcare Health                                                                847.68
          REF=201740094325970N00           1205862801HCCLAIMPMT
Jun 22 Electronic Deposit               From UHC OF THE MIDWE                                                               912.68
          REF=201700105376120N00           6723957100HCCLAIMPMT201872766
Jun 23 Electronic Deposit               From Harmony Health P                                                                93.42
          REF=201740196001250N00           1695260513HCCLAIMPMT100279674653000
Jun 23 Electronic Deposit               From ANTHEM BCBS                                                                    191.07
          REF=201740171154090N00           1470851593HCCLAIMPMT727507761
Jun 23 Electronic Deposit               From ANTHEM BLUE 05C                                                                247.91
          REF=201710080467990N00           1371216698HCCLAIMPMT3126511656
Jun 23 Electronic Deposit               From AETNA AS01                                                                     289.04
          REF=201710045769790N00           3066033492HCCLAIMPMTXXXXX2766
Jun 23 Electronic Deposit               From UnitedHealthcare                                                               320.92
          REF=201740185784690N00           1780000000HCCLAIMPMT201872766
Jun 23 Electronic Deposit               From UHC OF THE MIDWE                                                               439.20
          REF=201740098779120N00           6723957100HCCLAIMPMT201872766
Jun 23 Electronic Deposit               From UnitedHealthcare                                                               624.00
          REF=201740186100900N00           1111187726HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From AETNA AS01                                                                      22.85
          REF=201740152502330N00           3066033492HCCLAIMPMTXXXXX2766
Jun 24 Electronic Deposit               From UNITEDHEALTHCARE                                                               116.27
          REF=201750083157730N00           1411289245HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From UHC OF THE MIDWE                                                               129.22
          REF=201740200444290N00           6723957100HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   848 Filed LOCKBOX
                                        NON-GOVERNMENT    08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 91  of 138                 1 523 2123 6852
                                                                                                    Statement Period:
                                                                                                          Jun 1, 2020
                                                                                                              through
                                                                                                         Jun 30, 2020

                                                                                                          Page 5 of 6

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jun 24 Electronic Deposit               From UnitedHealthcare                                                172.45
          REF=201750083260620N00           1111187726HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From UNITEDHEALTHCARE                                               195.29
          REF=201750083158270N00           1411289245HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From UHC of the Midwe                                               229.66
          REF=201740200443490N00           6723957100HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From ANTHEM BLUE 05C                                                246.17
          REF=201740194120450N00           1371216698HCCLAIMPMT3126605021
Jun 24 Electronic Deposit               From UNITEDHEALTHCARE                                               301.62
          REF=201750083159730N00           1411289245HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From UHC OF THE MIDWE                                               312.00
          REF=201740200443750N00           6723957100HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From COVID19 HRSA                                                   653.04
          REF=201750102165080N00           1520821668HCCLAIMPMT201872766
Jun 24 Electronic Deposit               From AETNA AS01                                                     708.00
          REF=201750051026910N00           3066033492HCCLAIMPMTXXXXX2766
Jun 24 Electronic Deposit               From UnitedHealthcare                                              4,733.51
          REF=201750083260720N00           1111187726HCCLAIMPMT201872766
Jun 25 Electronic Deposit               From ANTHEM BLUE 05C                                                 27.97
          REF=201750089423830N00           1371216698HCCLAIMPMT3126721685
Jun 25 Electronic Deposit               From AETNA AS01                                                     186.61
          REF=201750051029070N00           1066033492HCCLAIMPMTXXXXX2766
Jun 25 Electronic Deposit               From ANTHEM BLUE 05C                                                212.04
          REF=201750089423790N00           1371216698HCCLAIMPMT3126721682
Jun 25 Electronic Deposit               From ANTHEM BLUE 05C                                                312.52
          REF=201750089423850N00           1371216698HCCLAIMPMT3126721684
Jun 25 Electronic Deposit               From ANTHEM BLUE 05C                                                317.34
          REF=201750089423810N00           1371216698HCCLAIMPMT3126721683
Jun 25 Wholesale Lockbox Deposit        Location/Ser#0000957967               8953005268                    445.06
Jun 25 Electronic Deposit               From Wellcare Health                                                465.74
          REF=201760092618830N00           1205862801HCCLAIMPMT
Jun 25 Electronic Deposit               From UHC OF THE MIDWE                                               624.00
          REF=201750092301740N00           6723957100HCCLAIMPMT201872766
Jun 25 Electronic Deposit               From IL Claims WF                                                   917.29
          REF=201760088166790N00           6272186150HCCLAIMPMT
Jun 26 Electronic Deposit               From ANTHEM BLUE 05C                                                   2.28
          REF=201760084590190N00           1371216698HCCLAIMPMT3126817627
Jun 26 Electronic Deposit               From UHC OF THE MIDWE                                               172.44
          REF=201760092326440N00           6723957100HCCLAIMPMT201872766
Jun 26 Electronic Deposit               From UHC OF THE MIDWE                                               624.00
          REF=201760092326160N00           6723957100HCCLAIMPMT201872766
Jun 26 Electronic Deposit               From UnitedHealthcare                                              1,896.87
          REF=201770075176330N00           1111187726HCCLAIMPMT201872766
Jun 26 Electronic Deposit               From MO Claims                                                     2,395.61
          REF=201770031086900Y00           3452798041HCCLAIMPMT
Jun 26 Electronic Deposit               From UnitedHealthcare                                              7,519.00
          REF=201770075176450N00           1111187726HCCLAIMPMT201872766
Jun 29 Electronic Deposit               From Wellcare Health                                                 17.11
          REF=201810102389620N00           1205862801HCCLAIMPMT
Jun 29 Electronic Deposit               From Wellcare Health                                                205.72
          REF=201810119369070N00           1205862801HCCLAIMPMT
Jun 29 Electronic Deposit               From HUMANA GOVT BUSI                                               213.42
          REF=201770073149640N00           2611241225HCCLAIMPMT1203159384
Jun 29 Electronic Deposit               From UnitedHealthcare                                              1,262.00
          REF=201780075033140N00           1111187726HCCLAIMPMT201872766
Jun 30 Electronic Deposit               From ANTHEM BLUE MO5F                                                22.16
          REF=201810096601860N00           2860257201HCCLAIMPMT3126963209
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848 Filed LOCKBOX
                                               NON-GOVERNMENT    08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 92  of 138                 1 523 2123 6852
                                                                                                                             Statement Period:
                                                                                                                                   Jun 1, 2020
                                                                                                                                       through
                                                                                                                                  Jun 30, 2020
                                                                                      1010101010101010101010
                                                                                      1011001001001010100101
                                                                                      1010000000001011101110
                                                                                      1001110101101010100101
                                                                                      1101010000100100011110
                                                                                      1101010110000001000111
                                                                                      1011111110010110101100
                                                                                      1001011000011011101011
                                                                                      1101001010001001111000
                                                                                      1101100001011100100101
                                                                                      1000101001000011111110
                                                                                      1010000101101111101101
                                                                                      1011010001001100101100
                                                                                      1000010110111001110011
                                                                                      1000110011100000101000
                                                                                      1001001011010010110101
                                                                                      1101101010011111110000
                                                                                      1101100011000100001011
                                                                                      1111010001100001100110
                                                                                      1111111100111111000001
                                                                                                                                   Page 6 of 6
                                                                                      1110011010100111011000
                                                                                      1111111111111111111111




ANALYZED CHECKING                                                                                                           (CONTINUED)
U.S. Bank National Association                                                                                 Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                           Ref Number                                 Amount
Jun 30 Electronic Deposit                      From AETNA AS01                                                                          30.01
          REF=201780031012470N00                  3066033492HCCLAIMPMTXXXXX2766
Jun 30 Electronic Deposit                      From WISCONSIN PHYSIC                                                                     35.19
          REF=201810214016950N00                  9900732001HCCLAIMPMT2206307110
Jun 30 Wholesale Lockbox Deposit               Location/Ser#0000957967                      8355107679                                  118.62
Jun 30 Electronic Deposit                      From UnitedHealthcare                                                                    283.65
          REF=201810202570040N00                  1111187726HCCLAIMPMT201872766
Jun 30 Electronic Deposit                      From AETNA AS01                                                                          373.64
          REF=201780031011170N00                  3066033492HCCLAIMPMTXXXXX2766
Jun 30 Electronic Deposit                      From UHC of the Midwe                                                                    423.81
          REF=201810102774460N00                  6723957100HCCLAIMPMT201872766
Jun 30 Electronic Deposit                      From UHC OF THE MIDWE                                                                   1,851.19
          REF=201810102775190N00                  6723957100HCCLAIMPMT201872766
                                                                              Total Other Deposits                      $      16,590,723.73

Other Withdrawals
Date   Description of Transaction                                                           Ref Number                               Amount
Jun 12 Wire Debit REF003311                    EAST WEST BK PASAD 200612031573                                          $     16,481,605.35-
          BNF=ST ALEXIUS HOSPITAL                CORP #1 CHAPTER 11-HHS
                                                                           Total Other Withdrawals                      $     16,481,605.35-

Balance Summary
Date                         Ending Balance    Date              Ending Balance      Date                             Ending Balance
Jun 1                            92,044.30     Jun 11               122,566.39       Jun 22                              167,619.11
Jun 2                            93,831.86     Jun 12               128,243.29       Jun 23                              169,824.67
Jun 3                           101,479.69     Jun 15               132,454.41       Jun 24                              177,644.75
Jun 4                           103,311.74     Jun 16               138,796.35       Jun 25                              181,153.32
Jun 5                           109,062.68     Jun 17               141,323.89       Jun 26                              193,763.52
Jun 8                           109,903.93     Jun 18               144,529.65       Jun 29                              195,461.77
Jun 9                           111,904.25     Jun 19               165,308.88       Jun 30                              198,600.04
Jun 10                          119,006.32
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 93 of 138                     1 523 2123 6860
                      Saint Paul, Minnesota 55101-0800                                                                                              Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                           Jun 1, 2020
                                                                                                                                                              through
                                                                                                                                                         Jun 30, 2020
                                                                                                          1010101010101010101010
                                                                                                          1011001001000010110101
                                                                                                          1010000000001011111110
                                                                                                          1001110101000001110001
                                                                                                          1101010000100101111010
                                                                                                          1101010011000000111011
                                                                                                          1010100010010110100000
                                                                                                          1001001100011001001011
                                                                                                          1100101010001100011000
                                                                                                          1100000001000010101101
                                                                                                          1000101001000100010010
                                                                                                          1100000101100010011101
                                                                                                          1011010001110000101100
                                                                                                          1000010110011000110111
                                                                                                          1000110011011010111110
                                                                                                          1001001011101010011101
                                                                                                          1101101010010101111000
                                                                                                          1101101011110111101011
                                                                                                                                                          Page 1 of 3
                                                                                                          1111110101111110010010
                                                                                                          1111001100000111100101
                                                                                                          1110100010101110011000
                                                                                                          1111111111111111111111

                       DDDTTFFFTDAAATFFDADFDDFTDFTADDFTTFATDDFDDDFTATATADFFTADAADADDFTAT

                       000021401 01 AV 0.389 000638507107169 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       OPERATING ACCOUNT
                                                                                                     %                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                               Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                     Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                    Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2123-6860
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                 113,227.69
Other Deposits                              17                           143,825.47
Other Withdrawals                           19                            66,520.02-
Checks Paid                                 16                           108,977.70-
        Ending Balance on Jun 30, 2020 $                                   81,555.44

Other Deposits
Date   Description of Transaction                                                                               Ref Number                                 Amount
Jun 1 Wire Credit REF000269                                 CITY MIAMI      200601020629                                                    $               200.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 2 Wire Credit REF000191                                 CITY MIAMI      200602011023                                                                   1,164.65
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 3 Wire Credit REF000119                                 CITY MIAMI      200603010326                                                                    488.71
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 4 Wire Credit REF000239                                 CITY MIAMI      200604013896                                                                 15,377.86
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 4 Wire Credit REF002033                                 EAST WEST BK PASAD 200604039423                                                              38,940.45
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 5 Wire Credit REF011686                                 BK AMER NYC       200605033060                                                               35,000.00
          ORG=ST. ALEXIUS HOSPITAL                             999 YAMATO ROAD
Jun 9 Wire Credit REF000081                                 CITY MIAMI      200609009366                                                                    132.20
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 12 Wire Credit REF001766                                EAST WEST BK PASAD 200612039922                                                              15,817.50
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION 1 CHAPTER 1
Jun 15 Wire Credit REF000158                                CITY MIAMI      200615014770                                                                   1,408.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 16 Wire Credit REF000108                                CITY MIAMI      200616009261                                                                    200.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 17 Wire Credit REF000102                                CITY MIAMI      200617009899                                                                   3,571.24
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 19 Wire Credit REF000162                                CITY MIAMI      200619011585                                                                    861.82
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 22 Wire Credit REF000078                                CITY MIAMI      200622008447                                                                     95.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 23 Electronic Funds Transfer                            From Account 152321236886                                                                    15,960.68
Jun 24 Wire Credit REF000098                                CITY MIAMI      200624010198                                                                    200.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 25 Wire Credit REF000080                                CITY MIAMI      200625009562                                                                 13,733.71
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 30 Wire Credit REF000115                                CITY MIAMI      200630034476                                                                    673.65
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
                                                                                                  Total Other Deposits                      $           143,825.47
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848 ACCOUNT
                                               OPERATING   Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 94  of 138                 1 523 2123 6860
                                                                                                                                      Statement Period:
                                                                                                                                            Jun 1, 2020
                                                                                                                                                through
                                                                                                                                           Jun 30, 2020
                                                                                         1010101010101010101010
                                                                                         1011001001000110101101
                                                                                         1010000000001011111110
                                                                                         1001110101001011100001
                                                                                         1101010000100101111110
                                                                                         1101010100000000101101
                                                                                         1010100010010110111000
                                                                                         1001001100011001001011
                                                                                         1100101010001110111000
                                                                                         1100000001000000001101
                                                                                         1000101001001100111110
                                                                                         1100000101100000101001
                                                                                         1011010001111011011100
                                                                                         1000010110010000101101
                                                                                         1000110011100011100100
                                                                                         1001001010110101000101
                                                                                         1101100100111100010000
                                                                                         1101101110100101111011
                                                                                         1111101001110010011110
                                                                                         1111001101101101110101
                                                                                                                                            Page 2 of 3
                                                                                         1110000010100000011000
                                                                                         1111111111111111111111




ANALYZED CHECKING                                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                                        Account Number 1-523-2123-6860
Other Withdrawals
Date   Description of Transaction                                                              Ref Number                                       Amount
Jun 2 Electronic Withdrawal                    To Speedpay                                                                      $               146.08-
          REF=201530184361840N00                  9212021104AmerenMO 6016116145
Jun 2 Electronic Withdrawal                    To Speedpay                                                                                      227.19-
          REF=201530184361810N00                  9212021104AmerenMO 3026704145
Jun 2 Electronic Withdrawal                    To Speedpay                                                                                  8,561.30-
          REF=201530184361770N00                  9212021104AmerenMO 1421000846
Jun 2 Electronic Withdrawal                    To Speedpay                                                                                 12,296.36-
          REF=201530184361790N00                  9212021104AmerenMO 9020000848
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                       49.33-
          REF=201600052386910N00                  9212021104AmerenMO 9970203144
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                       99.72-
          REF=201600052386860N00                  9212021104AmerenMO 2620000646
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                      107.90-
          REF=201600052386940N00                  9212021104AmerenMO 5620000947
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                      143.41-
          REF=201600052386920N00                  9212021104AmerenMO 1620000549
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                      164.33-
          REF=201600052386950N00                  9212021104AmerenMO 6620000045
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                      189.91-
          REF=201600052386960N00                  9212021104AmerenMO 3620000743
Jun 8 Electronic Withdrawal                    To REPUBLICSERVICES                                                                              600.90-
          REF=201600050059010N00                  7860843596RSIBILLPAY303463501241
Jun 8 Electronic Withdrawal                    To Speedpay                                                                                 24,610.38-
          REF=201600052386890N00                  9212021104AmerenMO 9020000848
Jun 9 Electronic Funds Transfer                To Account 152321236886                                                                           23.73-
Jun 15 Electronic Withdrawal                   To Speedpay                                                                                       62.00-
          REF=201670027283530N00                  9212021104AmerenMO 0070204141
Jun 15 Electronic Withdrawal                   To WASTE MANAGEMENT                                                                              106.50-
          REF=201670026694870N00                  9049038216INTERNET 043000097234048
Jun 15 Electronic Withdrawal                   To WASTE MANAGEMENT                                                                              111.43-
          REF=201670026694860N00                  9049038216INTERNET 043000097234024
Jun 15 Electronic Withdrawal                   To WASTE MANAGEMENT                                                                          1,283.95-
          REF=201670026699550N00                  9049038216INTERNET 043000097237680
Jun 15 Electronic Withdrawal                   To WASTE MANAGEMENT                                                                          1,774.92-
          REF=201670026699560N00                  9049038216INTERNET 043000097237704
Jun 23 Electronic Withdrawal                   To Speedpay                                                                                 15,960.68-
          REF=201740222170510N00                  9212021104AmerenMO 1421000846
                                                                              Total Other Withdrawals                           $          66,520.02-

Checks Presented Conventionally
Check               Date         Ref Number               Amount      Check          Date                         Ref Number                  Amount
600959              Jun 9        8356571492                759.27     600967         Jun 11                       8954216395                 6,412.34
600960              Jun 9        8356571494                639.10     600968         Jun 15                       8054621976                   663.63
600961              Jun 9        8356571493             27,828.72     600969         Jun 11                       8952379305                11,976.39
600962              Jun 9        8356571495             27,830.68     600970         Jun 12                       9253440650                    26.62
600963              Jun 8        8053871452              1,903.43     600972*        Jun 12                       9252692141                   284.20
600964              Jun 8        8053511431                 58.07     600985*        Jun 23                       8356019709                   605.32
600965              Jun 8        8054448474             17,093.10     600986         Jun 23                       8354343366                10,897.53
600966              Jun 10       8650897567              1,023.45     600987         Jun 24                       8650881948                   975.85
    * Gap in check sequence                                            Conventional Checks Paid (16)                            $         108,977.70-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                                   Ending Balance
Jun 1                           113,427.69     Jun 4                   148,168.43       Jun 9                                      81,198.65
Jun 2                            93,361.41     Jun 5                   183,168.43       Jun 10                                     80,175.20
Jun 3                            93,850.12     Jun 8                   138,147.95       Jun 11                                     61,786.47
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848 ACCOUNT
                                               OPERATING   Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 95  of 138                 1 523 2123 6860
                                                                                                           Statement Period:
                                                                                                                 Jun 1, 2020
                                                                                                                     through
                                                                                                                Jun 30, 2020

                                                                                                                 Page 3 of 3

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6860
Balance Summary (continued)
Date                         Ending Balance    Date              Ending Balance   Date              Ending Balance
Jun 12                           77,293.15     Jun 19                79,331.78    Jun 24                67,148.08
Jun 15                           74,698.72     Jun 22                79,426.78    Jun 25                80,881.79
Jun 16                           74,898.72     Jun 23                67,923.93    Jun 30                81,555.44
Jun 17                           78,469.96
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 96 of 138                     1 523 2123 6878
                      Saint Paul, Minnesota 55101-0800                                                                                              Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                           Jun 1, 2020
                                                                                                                                                              through
                                                                                                                                                         Jun 30, 2020
                                                                                                          1010101010101010101010
                                                                                                          1011001001001110110101
                                                                                                          1010000000001011111110
                                                                                                          1001110101110001000001
                                                                                                          1101010000100100010010
                                                                                                          1101010011000000100101
                                                                                                          1011111110010111100010
                                                                                                          1001011100011001010011
                                                                                                          1101001010001101010000
                                                                                                          1101100001000100010101
                                                                                                          1000101001000000011110
                                                                                                          1010000101101111001101
                                                                                                          1011010001100011011000
                                                                                                          1000010110001101100011
                                                                                                          1000110010100011000100
                                                                                                          1001001010111111101101
                                                                                                          1101100001000101011000
                                                                                                          1101100010100011111011
                                                                                                                                                          Page 1 of 9
                                                                                                          1111100010111000100110
                                                                                                          1111010100001101011001
                                                                                                          1110100010101011011000
                                                                                                          1111111111111111111111

                       TDTDADFFAAFFADADDTADDDDATFDDDTDDTFTFDAADDFFATTDTATAFAFFFADFAFFTTD

                       000003661 02 SP    000638507172876 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PAYROLL ACCOUNT
                                                                                                     %                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                               Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                     Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                    Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2123-6878
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                 398,524.75
Other Deposits                              5                          3,279,866.83
Other Withdrawals                           13                           869,043.82-
Checks Paid                                811                         1,058,662.21-
        Ending Balance on Jun 30, 2020 $                               1,750,685.55

Other Deposits
Date   Description of Transaction                                                                               Ref Number                                 Amount
Jun 3 Wire Credit REF001845                                 EAST WEST BK PASAD 200603037981                                                 $           773,225.47
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 12 Wire Credit REF001765                                EAST WEST BK PASAD 200612039914                                                              54,972.49
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION 1 CHAPTER 1
Jun 18 Electronic Funds Transfer                            From Account 152321236886                                                                   812,116.86
Jun 29 Wire Credit REF001560                                EAST WEST BK PASAD 200629040327                                                             922,963.20
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 30 Electronic Funds Transfer                            From Account 152321236845                                                                   716,588.81
                                                                                                  Total Other Deposits                      $         3,279,866.83

Other Withdrawals
Date   Description of Transaction                                                                               Ref Number                                 Amount
Jun 1 Electronic Funds Transfer                             To Account 152321236886                                                         $           83,800.51-
Jun 2 Electronic Withdrawal                                 To IRS                                                                                     152,115.90-
          REF=201530148287080N00                                3387702000USATAXPYMT220055420288829
Jun 3 Electronic Withdrawal                                 To CSI MODR TAX                                                                              19,823.50-
          REF=201540053342800N00                                3335671233DORPAYMENTT35083743
Jun 8 Electronic Funds Transfer                             To Account 152321236886                                                                      35,052.94-
Jun 9 Electronic Withdrawal                                 To AMERICORE HOLDIN                                                                          22,754.66-
          REF=201600154577800N00                                1AM21 JHTC      5364587
Jun 12 Wire Debit REF003988                                 CITIBANK, N.A. O F 200612039667                                                              54,972.49-
          BNF=ALLIED BENEFITS -                                 ATF2 CHICAGO IL
Jun 12 Electronic Withdrawal                                To IRS                                                                                     153,716.62-
          REF=201630105765210N00                                3387702000USATAXPYMT220056415301920
Jun 15 Electronic Withdrawal                                To CSI MODR TAX                                                                              20,109.50-
          REF=201670044019870N00                                3335671233DORPAYMENTT35104869
Jun 19 Electronic Withdrawal                                To 86340 ST. ALEXIU                                                                           8,643.00-
          REF=201700083776310N00                                1364227403BILLING 86340
Jun 24 Electronic Withdrawal                                To PROVIDENT L&A                                                                             20,087.36-
          REF=201750077764560N00                                9641769002INS. PREM.R0783522
Jun 25 Electronic Withdrawal                                To IRS                                                                                     124,336.80-
          REF=201760073447430N00                                3387702000USATAXPYMT220057791362450
Jun 25 Electronic Withdrawal                                To IRS                                                                                     153,789.04-
          REF=201760073447420N00                                3387702000USATAXPYMT220057744343308
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 97  of 138                 1 523 2123 6878
                                                                                                                                  Statement Period:
                                                                                                                                        Jun 1, 2020
                                                                                                                                            through
                                                                                                                                       Jun 30, 2020
                                                                                       1010101010101010101010
                                                                                       1011001001010010100101
                                                                                       1010000000001011111010
                                                                                       1001110101110000001101
                                                                                       1101010000100100101010
                                                                                       1101010100000000010101
                                                                                       1011111110010111101110
                                                                                       1001011100011001010011
                                                                                       1101001010001100011000
                                                                                       1101100001000100111101
                                                                                       1000101001000110000010
                                                                                       1010000101101000011101
                                                                                       1011010001110000001000
                                                                                       1000010110000100010001
                                                                                       1000110000000011100100
                                                                                       1001001011000111100101
                                                                                       1101101000101101011000
                                                                                       1101100101110001100011
                                                                                       1111001010111111011010
                                                                                       1111110101111111000101
                                                                                                                                        Page 2 of 9
                                                                                       1110010010100111011000
                                                                                       1111111111111111111111




ANALYZED CHECKING                                                                                                                (CONTINUED)
U.S. Bank National Association                                                                                      Account Number 1-523-2123-6878
Other Withdrawals (continued)
Date   Description of Transaction                                                            Ref Number                                   Amount
Jun 30 Electronic Withdrawal                   To JP MO REV TAX                                                                        19,841.50-
          REF=201810201796380N00                  3335671233MO REV TAXT20069911
                                                                            Total Other Withdrawals                          $        869,043.82-

Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check         Date                          Ref Number                Amount
0000                Jun 22       8052852716                172.10   22695         Jun 11                        8950564494                 678.38
20832*              Jun 12       9252455918                 13.71   22696         Jun 8                         8055704554                 738.90
21112*              Jun 2        8356275983                735.03   22697         Jun 5                         9255585897               1,719.56
21705*              Jun 1        8050567562              2,301.09   22698         Jun 9                         8352994442               1,823.02
21902*              Jun 3        8653767954              1,903.51   22699         Jun 8                         8050576928               1,573.84
22024*              Jun 15       8055828041                211.02   22700         Jun 8                         8051945885               1,535.56
22049*              Jun 5        9252774700              1,235.81   22701         Jun 5                         9253214889               1,559.08
22133*              Jun 10       8653781490                282.73   22702         Jun 5                         9253214902                  77.22
22136*              Jun 24       8652190235                 20.58   22703         Jun 5                         9254169412               1,293.94
22303*              Jun 3        8653767955              1,687.81   22704         Jun 5                         9254169411                  51.48
22352*              Jun 1        8055977045              2,849.70   22705         Jun 23                        8355940395                 193.07
22356*              Jun 22       8053805514              2,301.74   22706         Jun 8                         8053500242                 703.24
22398*              Jun 2        8356158124                190.17   22707         Jun 8                         8053185834               1,580.18
22417*              Jun 1        8053795811              1,016.22   22708         Jun 5                         9253247730                 803.53
22419*              Jun 1        8057647292                  7.80   22709         Jun 5                         9252924244                 954.45
22420               Jun 1        8057647291              1,199.31   22710         Jun 5                         9252924243                  25.74
22421               Jun 15       8055827639                 89.07   22711         Jun 5                         9254388823                 652.76
22422               Jun 1        8054375912                 65.78   22712         Jun 5                         9253215015               2,535.51
22427*              Jun 2        8356127213              1,009.23   22713         Jun 5                         9253215014                  77.22
22439*              Jun 3        8654168449                498.84   22714         Jun 5                         9254388892                 777.34
22444*              Jun 5        9255585718              1,346.03   22715         Jun 5                         9254295804                 779.58
22446*              Jun 8        8056245758                284.38   22716         Jun 5                         9254214603                 847.94
22451*              Jun 11       8951129643                612.57   22717         Jun 5                         9254214604                  37.30
22458*              Jun 1        8054186034                676.68   22718         Jun 5                         9255565170                 499.86
22462*              Jun 1        8056060255                 33.47   22719         Jun 5                         9254295785               1,926.47
22465*              Jun 2        8354827938                839.24   22720         Jun 5                         9253752123                 586.53
22466               Jun 1        8055232470                414.43   22721         Jun 12                        9252586369                 321.46
22478*              Jun 1        8055769190                 75.05   22722         Jun 5                         9254564830                 700.52
22483*              Jun 4        8953056045                 40.79   22723         Jun 8                         8056537735                 794.14
22496*              Jun 8        8052582172              1,930.07   22724         Jun 8                         8056537734                  25.74
22514*              Jun 1        8057564081              1,400.79   22725         Jun 5                         9254214629                 683.54
22544*              Jun 17       8654318663                172.34   22726         Jun 5                         9254614338               2,102.76
22554*              Jun 1        8056133250                240.93   22727         Jun 5                         9254299726                 638.68
22561*              Jun 4        8954061866                139.31   22728         Jun 8                         8056659132                 932.28
22570*              Jun 30       8355803039              1,009.36   22729         Jun 8                         8051140869               2,289.26
22598*              Jun 8        8056660031              1,795.25   22730         Jun 5                         9254388796                 870.59
22605*              Jun 2        8356198872              3,402.27   22731         Jun 5                         9252921803               1,653.35
22608*              Jun 1        8054785141              1,647.99   22732         Jun 5                         9255585748                 723.85
22624*              Jun 15       8055572115                 84.63   22733         Jun 12                        9254074674                 398.37
22632*              Jun 3        8651745915                589.57   22734         Jun 12                        9254074675                  77.22
22636*              Jun 8        8056525826              1,773.46   22735         Jun 11                        8954164122                 527.80
22657*              Jun 8        8050576907              2,110.38   22736         Jun 9                         8351669639                 943.34
22660*              Jun 8        8056046222                185.85   22737         Jun 8                         8056245788               1,909.88
22679*              Jun 2        8356046808                 81.37   22738         Jun 5                         9255587641               2,849.12
22685*              Jun 1        8057367225                 80.86   22739         Jun 25                        8952714484                 510.37
22687*              Jun 3        8651005538                 80.82   22740         Jun 8                         8057693636                 700.65
22691*              Jun 8        8054278775              1,067.71   22741         Jun 10                        8654184771                 228.03
22692               Jun 5        9253753872              3,150.57   22742         Jun 15                        8054949508               1,785.80
22693               Jun 15       8056044420              1,902.06   22743         Jun 5                         9254199014               1,703.94
22694               Jun 15       8055625018              1,803.09   22744         Jun 5                         9255560747               2,477.28
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 98  of 138                 1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                 Jun 1, 2020
                                                                                                                     through
                                                                                                                Jun 30, 2020

                                                                                                                 Page 3 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
22745               Jun 5        9252776507              1,836.05   22803      Jun 5     9253512043                 426.36
22746               Jun 8        8050483592              2,758.14   22804      Jun 5     9255560478               2,279.35
22747               Jun 15       8056216568              2,849.71   22805      Jun 8     8057468726               1,784.68
22748               Jun 8        8056538150                790.41   22806      Jun 8     8056538010               2,405.82
22749               Jun 11       8953724011                733.23   22807      Jun 8     8050576965                 735.84
22750               Jun 8        8057705395              1,800.19   22808      Jun 5     9255594867                 841.19
22751               Jun 22       8053805518              2,459.70   22809      Jun 5     9252730803               1,343.22
22752               Jun 5        9252922956              1,579.11   22811*     Jun 5     9254169402               1,646.38
22753               Jun 5        9254214846                932.20   22812      Jun 9     8356245151                 707.83
22754               Jun 5        9254616826              2,086.36   22813      Jun 15    8055827592                 788.14
22755               Jun 5        9254388953                888.60   22814      Jun 9     8355500950               1,466.13
22756               Jun 5        9254388954                 25.74   22815      Jun 9     8356706973                 698.15
22757               Jun 8        8053523384                578.34   22816      Jun 11    8954468011                 631.50
22758               Jun 5        9254214627                747.84   22817      Jun 12    9254869275                 830.86
22759               Jun 19       9254069924                148.59   22818      Jun 12    9254424335               1,089.87
22760               Jun 9        8354997858              2,235.47   22819      Jun 16    8355905179                 852.14
22761               Jun 8        8056245653              1,699.23   22820      Jun 5     9252920930                 770.50
22762               Jun 5        9254214781                617.93   22821      Jun 23    8355242600                 286.15
22763               Jun 5        9254308513              2,024.41   22822      Jun 5     9255566852               1,610.50
22764               Jun 8        8056525678                876.93   22823      Jun 5     9254127531               1,977.03
22765               Jun 5        9254169416                605.05   22824      Jun 8     8057432925               1,900.83
22766               Jun 5        9254308556                776.92   22825      Jun 16    8355906624                 376.10
22767               Jun 5        9252921010                725.48   22826      Jun 5     9254169465               1,621.39
22768               Jun 12       9253958545              1,175.53   22827      Jun 12    9254531124               1,604.80
22769               Jun 5        9255585760                667.51   22828      Jun 5     9254059805               1,504.89
22770               Jun 5        9253215249              2,437.44   22829      Jun 8     8056244399               1,346.04
22771               Jun 5        9255585865              1,177.26   22830      Jun 29    8055846353                 313.29
22772               Jun 8        8056537606                686.63   22831      Jun 8     8051223701               1,786.63
22774*              Jun 5        9254299223                775.25   22832      Jun 5     9254216270               1,268.93
22775               Jun 5        9254216139              3,386.50   22833      Jun 5     9252587095               2,131.87
22776               Jun 8        8053519971                 28.31   22834      Jun 5     9252674246               1,767.12
22777               Jun 5        9254169393                991.75   22835      Jun 5     9255585719               1,137.11
22778               Jun 5        9254214783                368.42   22836      Jun 5     9254134417                 797.51
22779               Jun 5        9255585764                744.73   22837      Jun 8     8056245757               1,094.57
22780               Jun 5        9255564808                729.69   22838      Jun 5     9252784868               1,736.77
22781               Jun 5        9255564807                 51.48   22839      Jun 8     8056330594                 940.24
22782               Jun 9        8354997857              2,631.49   22840      Jun 8     8053525469               1,006.71
22783               Jun 5        9252674406                892.44   22841      Jun 5     9254127541                 777.99
22784               Jun 10       8653807669              3,078.04   22842      Jun 11    8951129644                 806.27
22785               Jun 5        9254388891                951.61   22843      Jun 5     9254169399                 152.21
22786               Jun 8        8056903801                610.14   22844      Jun 5     9254134348               1,691.62
22787               Jun 8        8057669451              2,162.78   22845      Jun 5     9254134347               1,704.60
22788               Jun 5        9254308580              1,464.35   22846      Jun 5     9254134346                 555.20
22789               Jun 5        9253215491                564.76   22847      Jun 11    8952586084               1,673.14
22790               Jun 5        9254153142                550.99   22848      Jun 5     9253529041               1,522.58
22791               Jun 8        8056545897              1,902.48   22849      Jun 8     8056557710                 134.75
22792               Jun 8        8056545896                 12.87   22850      Jun 8     8054406902               1,518.75
22793               Jun 5        9252926162              2,410.86   22851      Jun 11    8952394793               1,190.80
22794               Jun 5        9254214731              2,321.81   22852      Jun 5     9253232292               1,176.65
22795               Jun 5        9254295799                 77.22   22853      Jun 15    8056250088                 214.38
22796               Jun 9        8355506865                901.96   22854      Jun 15    8054172929                  42.41
22797               Jun 5        9254308505                746.44   22855      Jun 5     9254134246               1,813.45
22798               Jun 5        9252920894                883.04   22856      Jun 22    8054638102                 156.90
22799               Jun 8        8054406934                815.98   22857      Jun 9     8355809867                 266.37
22800               Jun 5        9252674537                834.72   22858      Jun 5     9254356227                 463.65
22801               Jun 5        9254169444                776.59   22859      Jun 8     8054216872                 429.42
22802               Jun 12       9254225318                452.40   22860      Jun 5     9254134040               3,227.01
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 99  of 138                 1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jun 1, 2020
                                                                                                                                        through
                                                                                                                                   Jun 30, 2020
                                                                                   1010101010101010101010
                                                                                   1011001001010110100101
                                                                                   1010000000001011100010
                                                                                   1001110101110001011001
                                                                                   1101010000100100001110
                                                                                   1101010101000001010001
                                                                                   1011111110010111010100
                                                                                   1001011100011001010011
                                                                                   1101001010001101110000
                                                                                   1101100001000111001101
                                                                                   1000101001000011111010
                                                                                   1010000101100110001001
                                                                                   1011010001101001110100
                                                                                   1000010110111100000001
                                                                                   1000110010011011111000
                                                                                   1001001010010111110101
                                                                                   1101100010101000100000
                                                                                   1101100000100111001011
                                                                                   1111000000010000011010
                                                                                   1111001101111001011101
                                                                                                                                    Page 4 of 9
                                                                                   1110000010101111011000
                                                                                   1111111111111111111111




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
22861               Jun 5        9253251732              3,340.47   22919      Jun 5                        9254214568               1,945.71
22862               Jun 8        8055604552                320.38   22920      Jun 5                        9252834521               2,246.43
22863               Jun 5        9254969683              1,082.86   22921      Jun 8                        8054407019               1,239.90
22864               Jun 5        9252771771              3,115.47   22922      Jun 5                        9254214638                 774.07
22865               Jun 5        9252831547              3,163.82   22923      Jun 8                        8055794567                 867.33
22866               Jun 8        8055979981                277.67   22924      Jun 8                        8055766027                 735.44
22867               Jun 5        9252922448              3,026.07   22925      Jun 5                        9253254835               1,110.33
22868               Jun 5        9254295776              1,283.35   22926      Jun 9                        8356449801                  80.47
22869               Jun 15       8056014185                259.26   22927      Jun 5                        9253215666                 970.05
22870               Jun 9        8355790076                337.42   22928      Jun 5                        9254214780               1,211.41
22871               Jun 5        9254299586              2,107.88   22929      Jun 5                        9254214787                 505.57
22872               Jun 5        9252593147              1,858.35   22930      Jun 10                       8650697643                 708.90
22874*              Jun 5        9254563555              1,421.22   22931      Jun 5                        9253248016                 762.87
22875               Jun 8        8053507339              1,407.41   22933*     Jun 5                        9253249072                 909.22
22876               Jun 11       8951533315              2,519.06   22934      Jun 5                        9254301051                 718.02
22877               Jun 8        8056244489                661.83   22935      Jun 5                        9254133934               1,725.49
22878               Jun 5        9254299903              2,876.95   22936      Jun 5                        9252926668                 440.57
22879               Jun 5        9253254834              1,438.42   22937      Jun 5                        9253214892                 963.16
22880               Jun 5        9252931833                868.63   22938      Jun 5                        9254169414               1,253.23
22881               Jun 5        9254299881              1,373.73   22939      Jun 5                        9253511300                 286.79
22882               Jun 8        8054302750              2,114.02   22940      Jun 16                       8355500278                 536.85
22883               Jun 8        8054302749                 17.41   22942*     Jun 9                        8355587538                 314.68
22884               Jun 9        8351669055              1,119.99   22943      Jun 5                        9254299233                 771.08
22885               Jun 11       8953389792              2,115.48   22944      Jun 11                       8954164083                  76.02
22886               Jun 9        8355755527              1,836.25   22945      Jun 10                       8654738234               1,682.44
22887               Jun 12       9251382897              2,135.42   22946      Jun 5                        9254555533               1,693.33
22888               Jun 5        9253249870                802.81   22947      Jun 5                        9255565019               2,080.15
22889               Jun 5        9253249068                288.56   22948      Jun 5                        9252773234                 946.19
22890               Jun 5        9254167237              1,865.93   22949      Jun 8                        8056649871                 814.96
22891               Jun 8        8054302895                643.24   22950      Jun 5                        9253683692                 829.59
22892               Jun 5        9255581449              1,913.58   22951      Jun 5                        9254565145               1,095.47
22893               Jun 10       8654598454              2,143.75   22952      Jun 8                        8056245628                 146.18
22894               Jun 8        8054246950              1,752.78   22953      Jun 5                        9255565067               1,114.32
22895               Jun 9        8353057388                978.50   22954      Jun 8                        8053627551               1,118.49
22896               Jun 9        8353057390                 38.61   22955      Jun 9                        8356147359               1,017.06
22897               Jun 9        8353057389                690.03   22956      Jun 30                       8355803037                 973.71
22898               Jun 8        8053194140              2,046.23   22957      Jun 5                        9254299141               1,122.88
22899               Jun 5        9255528865              1,294.25   22958      Jun 8                        8055779262                 937.32
22900               Jun 5        9255528864                110.56   22959      Jun 10                       8653001381                 232.11
22901               Jun 5        9254214732              1,139.96   22960      Jun 5                        9252926301               1,092.92
22902               Jun 8        8055977880                228.86   22961      Jun 5                        9254544875               1,947.08
22903               Jun 5        9252674291              1,664.08   22962      Jun 5                        9255503129               1,131.61
22904               Jun 5        9254134494              1,902.51   22963      Jun 5                        9254389782                 756.09
22905               Jun 11       8952352035              1,515.53   22964      Jun 8                        8055605091               1,076.41
22906               Jun 5        9254216855              1,464.63   22965      Jun 11                       8950564522               1,145.74
22907               Jun 8        8051945874              1,892.37   22966      Jun 12                       9254296388                 616.92
22908               Jun 8        8055629304                631.34   22967      Jun 8                        8051917155                 400.41
22909               Jun 8        8055629305                 38.61   22968      Jun 8                        8056698840                 582.19
22910               Jun 5        9255529529                772.97   22969      Jun 5                        9252923657               1,570.70
22911               Jun 5        9253513471              2,194.95   22970      Jun 5                        9254295856               1,291.49
22912               Jun 8        8053190601              1,488.81   22971      Jun 8                        8056537618               1,219.23
22913               Jun 5        9253526894              1,818.76   22972      Jun 8                        8056537617                 422.64
22914               Jun 5        9255585977              2,200.10   22973      Jun 5                        9254388824                 971.86
22915               Jun 12       9253890428              1,617.71   22974      Jun 5                        9254214742                 583.30
22916               Jun 5        9254133940              2,325.25   22975      Jun 9                        8355506841                 248.68
22917               Jun 8        8054407040              3,881.56   22976      Jun 5                        9254214837               1,414.32
22918               Jun 8        8054407039                719.19   22977      Jun 5                        9252927201                 407.17
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             100   of 138                1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                 Jun 1, 2020
                                                                                                                     through
                                                                                                                Jun 30, 2020

                                                                                                                 Page 5 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
22978               Jun 25       8953404378              1,082.44   23035      Jun 5     9252674482                 597.51
22979               Jun 8        8056652917                749.43   23036      Jun 8     8050577009               1,221.27
22980               Jun 8        8056530119              2,546.13   23037      Jun 8     8050577010                  38.61
22981               Jun 5        9254134422                921.16   23038      Jun 5     9254308274               2,753.41
22982               Jun 8        8050576653                887.32   23039      Jun 8     8057473595               1,688.49
22983               Jun 5        9254134742              1,068.19   23040      Jun 8     8050576908               2,110.38
22984               Jun 8        8053505173              1,156.30   23041      Jun 10    8654283143                 537.68
22985               Jun 12       9253448821                687.81   23042      Jun 8     8056537779               1,143.04
22986               Jun 9        8355585483              1,491.63   23043      Jun 8     8056046221                 226.34
22987               Jun 5        9255563539              1,258.37   23044      Jun 5     9254169451               1,866.33
22988               Jun 5        9253214846              1,592.84   23045      Jun 10    8654283153                 666.92
22989               Jun 16       8356261242              3,402.26   23046      Jun 5     9252773368               2,822.19
22990               Jun 11       8954132958                126.13   23048*     Jun 5     9252730579               1,530.36
22991               Jun 5        9253531654              1,682.98   23049      Jun 8     8053504081                 962.67
22992               Jun 12       9253107625              1,647.99   23050      Jun 9     8352999331               1,535.50
22993               Jun 11       8954280937                 43.30   23051      Jun 5     9254294868               1,914.95
22994               Jun 5        9254134363                760.23   23052      Jun 5     9252926299                 707.09
22995               Jun 5        9254214907                776.33   23053      Jun 5     9254389227               1,066.02
22996               Jun 5        9255585747                730.26   23054      Jun 8     8056472004               1,971.82
22997               Jun 5        9254389080                502.39   23055      Jun 5     9252730612               1,468.02
22998               Jun 8        8056537814                702.09   23056      Jun 8     8056323005               1,756.49
22999               Jun 9        8355755387                404.29   23057      Jun 8     8051917125               1,428.20
23000               Jun 5        9255585778                492.63   23058      Jun 5     9254295910               1,347.27
23001               Jun 5        9254169398              1,489.95   23059      Jun 26    9253901849               1,614.95
23002               Jun 22       9254596185                282.35   23060      Jun 11    8951173983                 133.61
23003               Jun 5        9252920932                994.90   23061      Jun 15    8056350109                  82.74
23004               Jun 8        8050576805              1,298.01   23062      Jun 10    8653725665                 110.00
23005               Jun 5        9253729553              3,074.87   23063      Jun 9     8355161038                  95.08
23006               Jun 9        8350789006              3,860.18   23064      Jun 9     8355161037                 144.46
23007               Jun 5        9254295956              2,692.33   23065      Jun 9     8355161036                 178.62
23008               Jun 5        9254214906              1,825.18   23066      Jun 15    8057483787                  88.03
23009               Jun 5        9254565198              1,878.58   23067      Jun 8     8054712867                 138.46
23010               Jun 5        9255560446                740.61   23068      Jun 11    8951326347                 108.20
23011               Jun 8        8056330592                970.61   23069      Jun 10    8653726038                 496.15
23012               Jun 8        8050577022                896.38   23070      Jun 10    8654228263                  61.67
23013               Jun 8        8056538234                837.14   23071      Jun 22    8053843241               1,006.88
23014               Jun 5        9254134345                745.98   23072      Jun 22    8053843243                  38.61
23015               Jun 29       8051703500                597.94   23073      Jun 19    9253459580               2,792.86
23016               Jun 5        9254308320              1,456.74   23075*     Jun 22    8055856979               1,794.51
23017               Jun 10       8653969113              3,010.61   23076      Jun 22    8054571029                 676.81
23018               Jun 8        8056525827              1,814.93   23077      Jun 22    8053117079                 706.44
23019               Jun 5        9255522533              1,598.42   23078      Jun 22    8056769348               1,669.45
23020               Jun 5        9255557963                979.45   23079      Jun 23    8352539842               1,615.86
23021               Jun 5        9252927667              2,272.46   23080      Jun 22    8051075810               1,893.42
23022               Jun 10       8652949395                514.83   23081      Jun 22    8051756536               1,510.74
23023               Jun 5        9254299286                595.05   23082      Jun 19    9254219491               1,723.13
23024               Jun 8        8051945802                968.64   23083      Jun 19    9254219492                 151.98
23025               Jun 5        9255588050                472.39   23084      Jun 19    9253829903                 788.69
23026               Jun 5        9254059470              1,066.74   23085      Jun 19    9252749665                 828.18
23027               Jun 5        9254059469                 77.22   23086      Jun 22    8052988233               1,327.00
23028               Jun 5        9255497184              1,310.87   23087      Jun 19    9252749292                 794.39
23029               Jun 5        9254059896              3,146.98   23088      Jun 19    9252750546                 824.96
23030               Jun 5        9254059895                  5.54   23089      Jun 19    9254143081                 766.39
23031               Jun 5        9252772584              3,082.73   23090      Jun 22    8056345102               2,863.33
23032               Jun 5        9253247745              2,167.28   23091      Jun 22    8056345101                 153.44
23033               Jun 8        8053195580              1,912.49   23092      Jun 19    9254143206                 784.20
23034               Jun 8        8053195579                300.04   23093      Jun 19    9253829438                 759.29
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             101   of 138                1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jun 1, 2020
                                                                                                                                        through
                                                                                                                                   Jun 30, 2020
                                                                                   1010101010101010101010
                                                                                   1011001001011010101101
                                                                                   1010000000001011101110
                                                                                   1001110101110000000101
                                                                                   1101010000100100100010
                                                                                   1101010110000001001111
                                                                                   1011111110010111001010
                                                                                   1001011100011001110011
                                                                                   1101001010001111100000
                                                                                   1101100001000111110101
                                                                                   1000101001001001000010
                                                                                   1010000101100110100001
                                                                                   1011010001000001100000
                                                                                   1000010110110100111001
                                                                                   1000110000110011000110
                                                                                   1001001011000111001101
                                                                                   1101101010010110101000
                                                                                   1101100101101100010011
                                                                                   1111010100100101011110
                                                                                   1111000100101011010101
                                                                                                                                    Page 6 of 9
                                                                                   1110110010101101011000
                                                                                   1111111111111111111111




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
23094               Jun 19       9253781562                948.39   23153      Jun 22                       8056768167                  73.75
23095               Jun 19       9254056621                395.02   23154      Jun 23                       8355252788                 831.46
23096               Jun 22       8055774815              1,514.40   23155      Jun 23                       8352790118                 724.85
23097               Jun 22       8055222253                579.54   23156      Jun 19                       9254057520                 681.96
23098               Jun 19       9252917061                294.17   23157      Jun 22                       8057333910               1,896.65
23099               Jun 22       8055675466                705.74   23158      Jun 22                       8057333911                 201.45
23100               Jun 22       8053974839                707.59   23159      Jun 29                       8056261982               2,458.62
23101               Jun 22       8054142792              2,100.14   23160      Jun 19                       9252471292                 850.48
23102               Jun 19       9254061512                696.51   23161      Jun 19                       9253457660               2,942.78
23103               Jun 24       8653425695                915.26   23162      Jun 19                       9253781517                 922.82
23104               Jun 26       9250764387              2,415.44   23163      Jun 19                       9254257492                 803.92
23105               Jun 19       9253827354                 61.24   23164      Jun 22                       8057158149               2,324.88
23106               Jun 19       9254057528                859.83   23165      Jun 19                       9254069947               1,373.33
23107               Jun 19       9252649020                425.14   23166      Jun 22                       8054496029                 673.54
23108               Jun 19       9252755534              1,573.61   23167      Jun 19                       9253823057                 525.12
23109               Jun 22       8057333351                666.52   23168      Jun 22                       8055921903               1,534.31
23111*              Jun 24       8650613759                946.62   23169      Jun 19                       9252757253               2,410.86
23112               Jun 19       9253829919              1,900.11   23170      Jun 22                       8056726765               1,785.58
23113               Jun 19       9253829918              1,598.75   23171      Jun 22                       8056726764               1,598.75
23114               Jun 19       9253360077              2,446.06   23172      Jun 23                       8355113947                 586.63
23115               Jun 19       9252986744                560.27   23173      Jun 23                       8355793524                 652.63
23116               Jun 22       8053105608                690.22   23174      Jun 19                       9252749608                 832.55
23117               Jun 19       9254057526                474.99   23175      Jun 22                       8054637989                 742.66
23118               Jun 22       8055960571              1,789.73   23176      Jun 19                       9252916852                 863.34
23119               Jun 19       9253993196              1,578.88   23177      Jun 22                       8055926947                 770.22
23120               Jun 19       9253937722              1,954.70   23178      Jun 19                       9254246827                 577.48
23121               Jun 19       9252381437              1,861.32   23179      Jun 19                       9253875418                 548.92
23122               Jun 22       8050558140              2,501.04   23180      Jun 19                       9254143202               2,332.47
23123               Jun 26       9253763501              2,849.71   23181      Jun 19                       9253781551               1,199.31
23124               Jun 19       9254061312                728.05   23182      Jun 19                       9254219505               2,050.15
23125               Jun 26       9253605983                950.08   23183      Jun 19                       9254060978               2,405.81
23126               Jun 22       8056701041              1,791.89   23184      Jun 22                       8057331540                 764.48
23127               Jun 22       8053805516              2,368.68   23185      Jun 19                       9253937601                 710.66
23128               Jun 19       9252758714              1,081.49   23186      Jun 19                       9252538898                 791.79
23129               Jun 19       9253781592                897.86   23187      Jun 29                       8053574385                 613.66
23130               Jun 19       9254313668              2,065.77   23188      Jun 19                       9253829859               1,413.47
23132*              Jun 19       9253781521              1,253.40   23189      Jun 19                       9253829487                 967.23
23133               Jun 19       9253781522                 88.85   23191*     Jun 25                       8953366649                  65.77
23134               Jun 22       8052852837              2,568.80   23192      Jun 22                       8053148086               1,691.50
23135               Jun 19       9253781631                629.65   23193      Jun 22                       8056548450               1,135.11
23136               Jun 29       8056261983              2,147.77   23194      Jun 25                       8954092360                 593.21
23137               Jun 19       9253829924              1,577.50   23196*     Jun 23                       8355834412               1,633.39
23138               Jun 19       9254069917                420.32   23197      Jun 24                       8653839246                 844.49
23139               Jun 19       9254143196                361.91   23198      Jun 19                       9252749517                 785.09
23140               Jun 19       9254069892              2,098.78   23200*     Jun 19                       9254143281               1,532.64
23141               Jun 22       8055774843                879.53   23201      Jun 22                       8054042624               1,977.02
23142               Jun 19       9253829904                619.78   23202      Jun 25                       8954253645               1,846.20
23143               Jun 19       9253187432                176.73   23204*     Jun 19                       9253829917               1,682.93
23144               Jun 19       9254069925                782.38   23205      Jun 22                       8053224145               1,608.80
23145               Jun 19       9252749696                710.83   23206      Jun 19                       9253778901               1,576.41
23146               Jun 19       9254061487              1,061.94   23207      Jun 22                       8055929523               1,300.04
23147               Jun 22       8053151583                674.49   23208      Jun 29                       8055846354                 457.62
23148               Jun 19       9252917384              2,505.50   23209      Jun 23                       8351274572               1,658.89
23149               Jun 25       8952703285              1,201.04   23210      Jun 19                       9253936495               1,199.97
23150               Jun 19       9254060803                549.26   23211      Jun 19                       9252375679               2,103.80
23151               Jun 19       9254061174                791.35   23212      Jun 19                       9252470926               1,736.84
23152               Jun 22       8056768166              3,025.27   23214*     Jun 19                       9253803114               1,476.54
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             102   of 138                1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                 Jun 1, 2020
                                                                                                                     through
                                                                                                                Jun 30, 2020

                                                                                                                 Page 7 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
23215               Jun 22       8055927012              1,683.19   23276      Jun 24    8651667442               1,040.95
23216               Jun 19       9253018219              1,736.82   23277      Jun 24    8651667443                  92.56
23217               Jun 19       9253803139                927.06   23278      Jun 24    8652825375               1,988.16
23218               Jun 19       9253352721                845.24   23279      Jun 19    9253781586               1,030.80
23219               Jun 22       8054042864                624.58   23280      Jun 19    9253781644                  73.20
23221*              Jun 19       9253829940                312.90   23281      Jun 19    9254061818               1,461.72
23222               Jun 29       8055671284                 57.74   23282      Jun 19    9254061819                 209.75
23223               Jun 29       8055845053                 95.57   23283      Jun 19    9252470951               1,575.99
23224               Jun 22       8054637993              1,673.13   23284      Jun 29    8055671839               1,808.95
23225               Jun 19       9252381387              1,312.80   23286*     Jun 24    8653995495               1,491.88
23226               Jun 22       8055945583                132.79   23287      Jun 22    8051741030               1,682.80
23227               Jun 23       8355760011                133.75   23288      Jun 22    8055181265                 782.98
23228               Jun 19       9254352844                960.94   23290*     Jun 22    8051852751                 746.26
23229               Jun 22       8054637787              1,528.76   23291      Jun 19    9252541512               2,162.68
23230               Jun 22       8053792402                988.41   23292      Jun 22    8052987798               1,702.60
23231               Jun 19       9253389872              1,267.72   23293      Jun 19    9252548592               1,818.80
23232               Jun 26       9252247635                187.73   23294      Jun 19    9254057484               1,998.86
23233               Jun 19       9253803012              1,846.17   23295      Jun 26    9253622871               1,782.07
23234               Jun 29       8053908120                692.43   23296      Jun 19    9253803174               2,325.28
23235               Jun 23       8355793725                455.38   23297      Jun 22    8054637983               3,881.55
23236               Jun 19       9253854197                552.23   23298      Jun 22    8054637984               1,118.62
23237               Jun 22       8053785840                495.74   23299      Jun 25    8952952154               3,777.77
23238               Jun 22       8055921617              2,862.84   23300      Jun 22    8056564172               1,940.74
23239               Jun 24       8653842755              3,157.89   23301      Jun 19    9253781710               1,945.72
23240               Jun 26       9252815535                330.40   23302      Jun 19    9253382323               2,246.44
23241               Jun 19       9254503427              1,052.98   23304*     Jun 19    9253778703               1,185.27
23242               Jun 19       9252545595              3,115.51   23305      Jun 19    9253781518                 820.25
23243               Jun 19       9252652360              3,331.99   23306      Jun 22    8055244512                 735.56
23244               Jun 19       9253827636                278.07   23307      Jun 22    8055261341                 456.11
23245               Jun 19       9252750723              3,033.56   23308      Jun 19    9252585318               1,110.34
23246               Jun 19       9252750724              1,199.31   23309      Jun 29    8052800629                  65.68
23247               Jun 22       8055774804              1,022.88   23310      Jun 19    9252916034                 696.62
23248               Jun 29       8055179724                243.29   23311      Jun 19    9253781563               1,000.42
23249               Jun 23       8354503048                176.61   23312      Jun 22    8052777697                 320.83
23250               Jun 19       9254060798              2,107.92   23313      Jun 23    8351707659                 672.02
23251               Jun 19       9253187570              1,839.31   23314      Jun 19    9252751795                 718.72
23252               Jun 19       9254219507              1,407.71   23316*     Jun 19    9253355169                 801.13
23254*              Jun 22       8054263195              1,855.68   23317      Jun 19    9254063922                 704.86
23255               Jun 22       8051736728              2,311.87   23318      Jun 19    9253802735               1,725.50
23256               Jun 22       8055765663                220.34   23319      Jun 22    8052852616                 341.79
23257               Jun 19       9254061084              2,803.39   23320      Jun 24    8653482003                 924.22
23258               Jun 19       9253800714              1,438.43   23321      Jun 22    8053834767                 176.23
23259               Jun 19       9254313610              1,015.46   23322      Jun 19    9253829914               1,203.92
23260               Jun 25       8953449667                953.57   23323      Jun 22    8054789276                 284.48
23261               Jun 22       8053906890              1,915.80   23326*     Jun 29    8055172550                 315.54
23262               Jun 22       8053906891                 35.29   23327      Jun 19    9254060819                 587.98
23263               Jun 22       8057331490              1,145.50   23328      Jun 25    8953688932                  45.06
23264               Jun 23       8351707170                 38.61   23329      Jun 22    8056592494               1,756.76
23266*              Jun 19       9253802880              1,712.64   23330      Jun 19    9254261320               1,671.82
23268*              Jun 22       8052854999                443.84   23331      Jun 22    8056769667               2,080.16
23269               Jun 19       9253803104              1,889.73   23333*     Jun 19    9252379648                 945.82
23270               Jun 19       9254219405                623.11   23334      Jun 22    8056592123                 819.82
23271               Jun 22       8056726770              2,143.91   23335      Jun 22    8052855166                 761.49
23272               Jun 22       8056726769                479.12   23336      Jun 19    9254221670               1,058.58
23273               Jun 19       9252750787              1,605.70   23337      Jun 19    9254056513               1,117.22
23274               Jun 19       9252750785                 15.64   23338      Jun 22    8052853893               1,101.38
23275               Jun 19       9252379479              2,161.76   23339      Jun 23    8355626918                 820.88
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             103   of 138                1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jun 1, 2020
                                                                                                                                        through
                                                                                                                                   Jun 30, 2020
                                                                                   1010101010101010101010
                                                                                   1011001001011110101101
                                                                                   1010000000001011100010
                                                                                   1001110101111010001001
                                                                                   1101010000100101101010
                                                                                   1101010111000000001011
                                                                                   1011111110010111001110
                                                                                   1001011100011001001011
                                                                                   1101001010001110011000
                                                                                   1101100001000100101101
                                                                                   1000101001000111010010
                                                                                   1010000101100111111101
                                                                                   1011010001001001101000
                                                                                   1000010110010110110001
                                                                                   1000110011011101101000
                                                                                   1001001000111000101101
                                                                                   1101100101100001100000
                                                                                   1101101011011011011011
                                                                                   1111010111110000011010
                                                                                   1111000100100101000101
                                                                                                                                    Page 8 of 9
                                                                                   1110111010100011011000
                                                                                   1111111111111111111111




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
23340               Jun 30       8355803036                536.16   23400      Jun 29                       8051703499                 602.03
23341               Jun 19       9254060797              1,070.83   23401      Jun 19                       9254069821               1,464.02
23342               Jun 22       8055226557                981.64   23402      Jun 22                       8052854765               2,013.87
23343               Jun 22       8053937110                164.84   23403      Jun 19                       9253829532               1,623.04
23344               Jun 19       9252749289                919.99   23404      Jun 26                       9253256360                  90.60
23345               Jun 19       9254252369              1,947.11   23405      Jun 19                       9254057447               1,430.36
23346               Jun 22       8056948770              1,100.90   23406      Jun 22                       8051743407                 965.42
23347               Jun 19       9254069962                836.89   23407      Jun 19                       9253652359               2,272.45
23348               Jun 22       8055498109              1,068.58   23408      Jun 23                       8354210532                  61.01
23349               Jun 23       8351707448              1,095.45   23409      Jun 19                       9254060935                 625.71
23350               Jun 24       8653911010                617.85   23410      Jun 22                       8051756417               1,020.96
23351               Jun 19       9253993263                424.81   23411      Jun 19                       9253097970                 732.65
23352               Jun 22       8051739535                440.25   23412      Jun 19                       9254057998               1,956.49
23353               Jun 19       9254215450                558.28   23413      Jun 19                       9252539182               2,810.20
23354               Jun 19       9252751538              1,525.08   23414      Jun 19                       9252539183                  51.33
23355               Jun 19       9253829593              1,279.01   23415      Jun 19                       9252379257               3,350.14
23356               Jun 19       9254061206              1,219.21   23416      Jun 19                       9254301459               2,050.16
23357               Jun 19       9254061207                449.04   23417      Jun 22                       8053225042                 849.76
23358               Jun 19       9254143203                886.57   23418      Jun 22                       8053225043                  51.27
23360*              Jun 23       8355793492                397.69   23419      Jun 19                       9252471074                 644.88
23361               Jun 22       8055139726              1,414.33   23420      Jun 22                       8051075888                 858.40
23362               Jun 19       9252757255                982.49   23421      Jun 25                       8953633491               2,761.28
23363               Jun 25       8953404379              1,146.99   23422      Jun 22                       8057107465               1,628.44
23364               Jun 19       9254145870                777.14   23423      Jun 30                       8351596847               2,110.38
23365               Jun 22       8055765942              2,546.12   23424      Jun 24                       8653988522                 480.59
23366               Jun 19       9254069912                907.63   23425      Jun 22                       8055675715               1,173.66
23367               Jun 22       8051076134                856.65   23427*     Jun 19                       9253829969               1,866.34
23368               Jun 19       9253802577              1,082.12   23428      Jun 22                       8055929803                 681.25
23369               Jun 22       8052855524              1,062.72   23429      Jun 19                       9252547019               2,822.19
23371*              Jun 22       8055226578              1,491.64   23430      Jun 19                       9253098698               1,362.64
23372               Jun 19       9254056710              1,258.36   23431      Jun 22                       8054264264                 962.68
23373               Jun 19       9252916130              1,592.84   23432      Jun 23                       8352495948               1,535.51
23375*              Jun 19       9253190815              1,682.98   23433      Jun 19                       9254061960               1,914.95
23376               Jun 23       8354739229              1,647.99   23434      Jun 19                       9253012997                 707.09
23377               Jun 19       9254354438                271.35   23435      Jun 22                       8056563414               1,066.03
23378               Jun 19       9253803343                758.06   23436      Jun 22                       8055832614               1,971.82
23379               Jun 19       9253781579                738.77   23437      Jun 19                       9253097923               1,468.02
23380               Jun 19       9254143205                700.40   23438      Jun 19                       9253188878               1,756.48
23381               Jun 19       9254142784                529.56   23440*     Jun 19                       9253829503               1,346.35
23382               Jun 22       8055675517                793.69   23441      Jun 26                       9253901848               1,614.96
23383               Jun 22       8055922009                716.74   23442      Jun 25                       8953876443                   8.32
23384               Jun 22       8055226516                697.03   23443      Jun 24                       8651309190                 138.54
23385               Jun 19       9253829850              1,439.61   23445*     Jun 25                       8953078336                  70.15
23386               Jun 22       9254596186                201.43   23446      Jun 25                       8953078337                 110.00
23387               Jun 19       9252749958                983.60   23447      Jun 22                       8054655689                 540.46
23388               Jun 22       8051075849              1,430.02   23448      Jun 22                       8054655688                  95.08
23389               Jun 19       9254205118              3,074.87   23449      Jun 22                       8054655687                 144.46
23390               Jun 22       8051752977              3,860.19   23450      Jun 22                       8054655686                 178.62
23391               Jun 26       9253631453              2,692.33   23451      Jun 23                       8356492242                  94.46
23392               Jun 30       8355268197                 34.53   23452      Jun 22                       8054266656                 138.46
23393               Jun 19       9253781514              1,628.39   23453      Jun 25                       8950894734                  77.16
23394               Jun 19       9254221129              1,878.59   23454      Jun 25                       8953077261                 496.15
23395               Jun 22       8057198022                666.67   23455      Jun 23                       8355574242                  84.38
23396               Jun 22       8055921620                970.62   100340*    Jun 25                       8954232851               2,828.94
23397               Jun 22       8051076178                846.06   100403*    Jun 25                       8954232852              10,063.89
23398               Jun 24       8653983039                837.14   100417*    Jun 2                        8355938714                 787.88
23399               Jun 19       9253802942                829.23   100420*    Jun 3                        8654141480                 437.77
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   848ACCOUNT
                                               PAYROLL     Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             104   of 138                1 523 2123 6878
                                                                                                                     Statement Period:
                                                                                                                           Jun 1, 2020
                                                                                                                               through
                                                                                                                          Jun 30, 2020

                                                                                                                           Page 9 of 9

ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date        Ref Number                  Amount
100421              Jun 3        8653088399             11,764.44     100436         Jun 26      9250764389                   326.49
100422              Jun 1        8053087066             32,929.96     100440*        Jun 22      8053906901                   218.44
100423              Jun 1        8053087307              8,790.08     100441         Jun 30      8355633939                   743.94
100424              Jun 26       9254466542              8,680.51     100443*        Jun 22      8051075873                   885.50
100425              Jun 9        8355585482              1,491.64     100444         Jun 19      9253181001                   610.16
100426              Jun 9        8354747443             11,647.79     100445         Jun 30      8356035330                   208.63
100427              Jun 10       8652820694              2,439.36     100446         Jun 25      8953633482                 1,898.60
100428              Jun 12       9252764683                750.00     100447         Jun 23      8355526790                   222.31
100429              Jun 8        8053531551              5,975.29     100449*        Jun 29      8053182497                 8,789.89
100431*             Jun 8        8053511433             17,070.15     100451*        Jun 30      8355978211                 2,434.74
100432              Jun 8        8056733609                264.44     100452         Jun 26      9252601417                    36.00
100433              Jun 10       8654186355                830.98     100453         Jun 26      9252602214                26,274.57
100434              Jun 9        8351669252                753.50     100455*        Jun 26      9250764388                   585.24
100435              Jun 8        8054382108                460.04
    * Gap in check sequence                                           Conventional Checks Paid (811)           $       1,058,662.21-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                  Ending Balance
Jun 1                           260,994.10     Jun 11                  326,941.96       Jun 22                   565,583.41
Jun 2                           101,833.01     Jun 12                  159,805.27       Jun 23                   549,964.43
Jun 3                           838,272.22     Jun 15                  129,495.43       Jun 24                   516,380.34
Jun 4                           838,092.12     Jun 16                  124,328.08       Jun 25                   208,717.59
Jun 5                           587,263.55     Jun 17                  124,155.74       Jun 26                   158,286.51
Jun 8                           421,295.72     Jun 18                  936,272.60       Jun 29                 1,061,989.69
Jun 9                           358,602.92     Jun 19                  706,247.68       Jun 30                 1,750,685.55
Jun 10                          341,578.72
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 105 of 138                    1 523 2123 6886
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                    Jun 1, 2020
                                                                                                                                                                       through
                                                                                                                                                                  Jun 30, 2020
                                                                                                               1010101010101010101010
                                                                                                               1011001001000010110101
                                                                                                               1010000000001011110110
                                                                                                               1001110101110001010001
                                                                                                               1101010000100101000110
                                                                                                               1101011011000001001001
                                                                                                               1011100010010110111000
                                                                                                               1001000000011111110011
                                                                                                               1101001010001111111000
                                                                                                               1101100001001010111101
                                                                                                               1000101001001110110110
                                                                                                               1010000101101111011101
                                                                                                               1011010001111011001000
                                                                                                               1000010110111010001001
                                                                                                               1000110000000011100100
                                                                                                               1001001010001010010101
                                                                                                               1101101001100011101000
                                                                                                               1101100010101110100011
                                                                                                                                                                   Page 1 of 8
                                                                                                               1111000001101010101010
                                                                                                               1111001100000101010101
                                                                                                               1110111010101001101000
                                                                                                               1111111111111111111111

                       ADFTFFATTAATFDTAFATTDTTFFFFAAAADATDTTFAAFFTDDFTTTTDTAFATTFAAAFDAF

                       000003662 02 SP    000638507172877 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PETTY CASH ACCOUNT
                                                                                                          %                                              To Contact U.S. Bank
                       3933 S BROADWAY                                                                    Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                          Service:                                             1-866-329-7770


                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number 1-523-2123-6886
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                 639,149.30
Customer Deposits                           9                             82,824.78
Other Deposits                              18                         3,779,948.40
Other Withdrawals                          114                         2,767,351.30-
Checks Paid                                173                           839,116.14-
        Ending Balance on Jun 30, 2020 $                                 895,455.04

Customer Deposits
Number              Date            Ref Number                               Amount           Number      Date                          Ref Number                  Amount
                    Jun 4           8954837029                                140.76                      Jun 10                        8654738243                 2,358.38
                    Jun 4           8954837027                              1,244.57                      Jun 10                        8654738246                 4,165.51
                    Jun 4           8954837034                              2,259.58                      Jun 10                        8654738249                 8,576.92
                    Jun 4           8954837038                              2,700.32                      Jun 25                        8954090255                39,484.54
                    Jun 5           9255585837                             21,894.20
                                                                                                   Total Customer Deposits                           $            82,824.78

Other Deposits
Date   Description of Transaction                                                                                    Ref Number                                     Amount
Jun 1 Electronic Funds Transfer                             From Account 152321236878                                                                $            83,800.51
Jun 3 Wire Credit REF000121                                 CITY MIAMI      200603010338                                                                              15.63
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 4 Electronic Funds Transfer                             From Account 152321236845                                                                            129,500.00
Jun 5 Wire Credit REF000206                                 CITY MIAMI      200605015644                                                                          24,734.24
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 5 Electronic Funds Transfer                             From Account 152321236845                                                                            200,000.00
Jun 8 Electronic Funds Transfer                             From Account 152321236878                                                                             35,052.94
Jun 9 Electronic Funds Transfer                             From Account 152321236860                                                                                 23.73
Jun 9 Electronic Funds Transfer                             From Account 152321236845                                                                            100,000.00
Jun 12 Electronic Funds Transfer                            From Account 152321236845                                                                            250,000.00
Jun 18 Wire Credit REF001457                                EAST WEST BK PASAD 200618036513                                                                      890,602.30
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 19 Electronic Funds Transfer                            From Account 152321236845                                                                            200,000.00
Jun 19 Electronic Funds Transfer                            From Account 152321236845                                                                            300,000.00
Jun 24 Wire Credit REF000101                                CITY MIAMI      200624010297                                                                           3,657.29
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jun 26 Electronic Funds Transfer                            From Account 152321236845                                                                            400,000.00
Jun 26 Wire Credit REF002222                                EAST WEST BK PASAD 200626051653                                                                      473,099.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 26 Wire Credit REF002306                                EAST WEST BK PASAD 200626052582                                                                      589,233.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
Jun 29 Electronic Deposit                                   From Department                                                                                           17.26
          REF=201810261568070Y00                               0112912506Fixed Inc 0807000157
          Sch Int Pymt- Rcpt                                   807010567 \
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      106   of 138                1 523 2123 6886
                                                                                                                           Statement Period:
                                                                                                                                 Jun 1, 2020
                                                                                                                                     through
                                                                                                                                Jun 30, 2020
                                                                                    1010101010101010101010
                                                                                    1011001001000110101101
                                                                                    1010000000001011100010
                                                                                    1001110101110000011001
                                                                                    1101010000100100101110
                                                                                    1101011100000001011111
                                                                                    1011100010010110011110
                                                                                    1001000000011111001011
                                                                                    1101001010001101001000
                                                                                    1101100001001000110101
                                                                                    1000101001001101110010
                                                                                    1010000101100010100001
                                                                                    1011010001100001001100
                                                                                    1000010110101000001011
                                                                                    1000110001001100001100
                                                                                    1001001001111010111101
                                                                                    1101100010111000110000
                                                                                    1101101100011101010011
                                                                                    1111010100011100100010
                                                                                    1111110101100111001101
                                                                                                                                 Page 2 of 8
                                                                                    1110000010100001101000
                                                                                    1111111111111111111111




ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                               Account Number 1-523-2123-6886
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                               Amount
Jun 29 Electronic Deposit               From Department                                                                         100,212.50
          REF=201810261568090Y00           0112912506Fixed Inc 0807000157
          Inv. Sec Mat- Rcpt               807010567 \
                                                                            Total Other Deposits                      $       3,779,948.40

Other Withdrawals
Date  Description of Transaction                                                          Ref Number                               Amount
Jun 1 Wire Debit REF000771              THE CENTRAL TRUST 200529167583                                                $          2,181.73-
         BNF=ROYAL PAPERS INC
Jun 1 Wire Debit REF004996              ZIONS BANCORP, NA 200601054335                                                           2,272.64-
         BNF=SYSCO DEBTOR IN                POSSESSION
Jun 1 Wire Debit REF000503              BK AMER TX        200529168275                                                           3,166.13-
         BNF=MATHESON TRI-GAS               DEBTOR IN POSSESSION
Jun 1 Wire Debit REF000506              ROYAL BKS UCITY MO 200529168270                                                         10,000.00-
         BNF=SPECIALISTS IN                 ANESTHESIA, PC
Jun 1 Wire Debit REF000499              CITIBANK, N.A. O F 200529168281                                                         83,800.51-
         BNF=ALLIED BENEFIT- ATF2           DEBTOR IN POSSESSION
Jun 2 Electronic Withdrawal             To IRON MOUNTAIN                                                                           775.85-
         REF=201530151228790N00             9162510801BT0601 000000108756771
Jun 2 Electronic Withdrawal             To ARC RECEIVABLES                                                                       3,253.00-
         REF=201530182273130N00             1141934462OTHER RedCross
Jun 2 Electronic Withdrawal             To PHILA INS CO                                                                          4,671.00-
         REF=201530157748560N00             2316092819INS IN 83447889
Jun 4 Wire Debit REF001923              MONTGOMERY BK SIKE 200604021273                                                        129,500.00-
         BNF=INTEGRATED FACILITY            SERVICES, INC. 1055 CAS
Jun 5 Wire Debit REF004351              FCB BANKS COLLINSV 200605042484                                                            620.00-
         BNF=ELECTROMEK                     DIAGNOSTICS SYSTEMS
Jun 5 Wire Debit REF003547              WELLS SF        200605035070                                                             1,453.19-
         BNF=STAPLES ADVANTAGE              DEBTOR IN POSSESSION
Jun 5 Wire Debit REF004324              THE CENTRAL TRUST 200605042485                                                           1,995.99-
         BNF=GFI DIGITAL DEBTOR             IN POSSESSION
Jun 5 Wire Debit REF004342              TIAA BANK JACKSONV 200605042488                                                          2,555.00-
         BNF=SOMATICS DEBTOR IN             POSSESSION
Jun 5 Wire Debit REF003615              COMMERCE KANSAS CI 200605035784                                                          2,935.93-
         BNF=ALBAN SCIENTIFIC,              INC DEBTOR IN POSSESSION
Jun 5 Wire Debit REF004301              BK AMER TX        200605042482                                                           3,818.43-
         BNF=FISHER SCIENTIFIC              COMPANY DEBTOR IN POSSESS
Jun 5 Wire Debit INTERNAL               US BANK         200605035071                                                             4,331.18-
         BNF=CORPORATE CARD                 PAYMENT PROCESSING ATTN BOB
Jun 5 Wire Debit REF003396              ZIONS BANCORP, NA 200605033864                                                           4,689.47-
         BNF=SYSCO DEBTOR IN                POSSESSION
Jun 5 Wire Debit REF003537              CITIBANK OF NEW YO 200605035066                                                          5,798.66-
         BNF=ORTHO-CLINICAL                 DIAGNOSTICS DEBTOR IN POSSES
Jun 5 Wire Debit REF004337              THE CENTRAL TRUST 200605042483                                                           6,051.20-
         BNF=GIBBS TECHNOLOGY               LEASING DEBTOR IN POSSESSI
Jun 5 Wire Debit REF003538              JPMORGAN CHASE BK 200605035064                                                           6,177.16-
         BNF=ARFC CHICAGO IL
Jun 5 Wire Debit REF004341              JPMCHASE NYC       200605042489                                                          7,746.53-
         BNF=AIRGAS
Jun 5 Wire Debit REF003616              WELLS SF        200605035786                                                             9,800.61-
         BNF=MCKESSON
         CORPORATION
Jun 5 Wire Debit REF003539              ROYAL BKS UCITY MO 200605035072                                                         10,000.00-
         BNF=SPECIALISTS IN                ANESTHESIA, PC
Jun 5 Wire Debit REF003533              BK WEST WALNUT CRE 200605035062                                                         24,824.75-
         BNF=AYA HEALTHCARE, INC.          DEBTOR IN POSSESSION
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      107   of 138                1 523 2123 6886
                                                                                                     Statement Period:
                                                                                                           Jun 1, 2020
                                                                                                               through
                                                                                                          Jun 30, 2020

                                                                                                           Page 3 of 8

ANALYZED CHECKING                                                                                   (CONTINUED)
U.S. Bank National Association                                                         Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                              Ref Number                    Amount
Jun 5 Wire Debit REF003609              THE CENTRAL TRUST 200605035068                                    44,329.03-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
Jun 5 Wire Debit REF004350              TEXAS CAP DALLAS 200605042487                                     48,091.24-
          BNF=BANK DIRECT CAPITAL          FINANCE LLC DEBTOR IN P
Jun 5 Wire Debit REF003534              LEGACY PLANO       200605035067                                   74,000.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
Jun 8 Electronic Withdrawal             To Speedpay                                                           23.73-
          REF=201600052386840N00           9212021104AmerenMO 5070204146
Jun 9 Electronic Withdrawal             To ARC RECEIVABLES                                                   905.00-
          REF=201600168118070N00           1141934462OTHER RedCross
Jun 9 Wire Debit REF000491              THE CENTRAL TRUST 200608043572                                     1,036.14-
          BNF=ROYAL PAPERS INC.
Jun 9 Electronic Withdrawal             To IRON MOUNTAIN                                                   1,687.11-
          REF=201600145249580N00            9162510801BT0608 000000109445771
Jun 9 Electronic Withdrawal             To ST. ALEXIUS HOSP                                               21,859.20-
          REF=201600170006020N00            9580653001TELECHECK 38344884
Jun 9 Wire Debit REF000279              CITIBANK, N.A. O F 200608043330                                   35,052.94-
          BNF=ALLIED BENEFIT- ATF2          CHICAGO IL
Jun 10 Electronic Withdrawal            To LACLEDE                                                           150.00-
          REF=201620081917060N00            0430368139FIRSTECH FTWEB30284661
Jun 10 Wire Debit REF002821             ZIONS BANCORP, NA 200610029494                                     3,808.75-
          BNF=SYSCO DEBTOR IN               POSSESSION
Jun 10 Wire Debit REF002783             BK AMER NYC        200610029197                                    5,583.00-
          BNF=ZIMMER US, INC 1800           WEST CENTER STREET
Jun 11 Wire Debit REF000257             CITIBANK OF NEW YO 200610042388                                   30,405.37-
          BNF=ORTHO-CLINICAL                DIAGNOSTICS DEBTOR IN POSSES
Jun 12 Wire Debit REF004072             JPMCHASE NYC        200612040276                                   1,226.32-
          BNF=COOK MEDICAL
Jun 12 Wire Debit REF003950             JPMORGAN CHASE BK 200612039239                                     1,324.49-
          BNF=STRYKER ENDOSCOPY            P.O.BOX 93276
Jun 12 Wire Debit REF003116             MELLON PIT      200612031425                                       1,500.00-
          BNF=THE PITNEY BOWES             BANK INC.
Jun 12 Wire Debit REF003107             WELLS SF       200612031427                                        1,999.73-
          BNF=STAPLES ADVANTAGE            DEBTOR IN POSSESSION
Jun 12 Wire Debit REF003117             MELLON PIT      200612031428                                       3,469.00-
          BNF=SIEMENS HEALTHCARE           DIAGNOSTICS DEPT 121102
Jun 12 Wire Debit REF003106             BK AMER TX       200612031417                                      4,013.61-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
Jun 12 Wire Debit REF003105             CENTENNIAL BANK CO 200612031416                                    4,240.00-
          BNF=BROSSETT CORP 8524           NAVARRE PARKWAY
Jun 12 Analysis Service Charge                                                 1200000000                  6,091.54-
Jun 12 Wire Debit REF003107             BK AMER TX      200612031423                                       6,332.26-
          BNF=MATHESON TRI-GAS             DEBTOR IN POSSESSION
Jun 12 Wire Debit REF003106             JP MORGAN CHASE BA 200612031424                                    8,472.00-
          BNF=THE TALBOT GROUP,            LLC DEBTOR IN POSSESSION
Jun 12 Wire Debit REF003114             JPMORGAN CHASE BK 200612031415                                     8,521.51-
          BNF=ARFC CHICAGO IL
Jun 12 Wire Debit REF003115             PNC PITT      200612031420                                        12,075.00-
          BNF=BEYOND RISK                  CONSULTANTS, LLC DEBTOR IN POSS
Jun 12 Wire Debit REF003115             COMMERCE KANSAS CI 200612031422                                   13,311.83-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
Jun 12 Wire Debit REF003114             BK WEST WALNUT CRE 200612031413                                   13,496.75-
          BNF=AYA HEALTHCARE, INC.         DEBTOR IN POSSESSION
Jun 12 Wire Debit REF003108             ROYAL BKS UCITY MO 200612031429                                   15,000.00-
          BNF=SPECIALISTS IN               ANESTHESIA, PC
Jun 12 Wire Debit REF003030             UMB KANSAS CITY 200612030677                                      15,490.00-
          BNF=LUBY EQUIPMENT               SERVICES 2300 CASSENS DRIVE
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      108   of 138                1 523 2123 6886
                                                                                                                   Statement Period:
                                                                                                                         Jun 1, 2020
                                                                                                                             through
                                                                                                                        Jun 30, 2020
                                                                            1010101010101010101010
                                                                            1011001001001010110101
                                                                            1010000000001011111010
                                                                            1001110101110000111101
                                                                            1101010000100101111010
                                                                            1101011101000001001001
                                                                            1011100010010110000010
                                                                            1001000000011111000011
                                                                            1101001010001110010000
                                                                            1101100001001000100101
                                                                            1000101001001010100010
                                                                            1010000101100100110001
                                                                            1011010001110001110000
                                                                            1000010110011001000101
                                                                            1000110001001001101000
                                                                            1001001011001010010101
                                                                            1101100100101100011000
                                                                            1101100111101011011011
                                                                            1111111100011111010010
                                                                            1111100100011001001001
                                                                                                                         Page 4 of 8
                                                                            1110110010100011101000
                                                                            1111111111111111111111




ANALYZED CHECKING                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                 Ref Number                               Amount
Jun 12 Wire Debit REF004133             BK AMER NYC       200612038767                                                  20,410.00-
          BNF=JOHNSON & JOHNSON            HEALTH CARE SYSTE
Jun 12 Wire Debit REF003235             THE CENTRAL TRUST 200612031419                                                  34,675.84-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
Jun 12 Wire Debit REF003244             PROSPERITY BANK EL 200612031418                                                 68,250.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
Jun 15 Wire Debit REF000406             THE CENTRAL TRUST 200612046666                                                     514.12-
          BNF=ROYAL PAPERS INC.
Jun 15 Electronic Withdrawal            To ARC RECEIVABLES                                                               1,474.00-
          REF=201670025597510N00           1141934462OTHER RedCross
Jun 15 Wire Debit REF000402             ZIONS BANCORP, NA 200612046577                                                   1,798.45-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jun 17 Wire Debit REF003587             COMMERCE KANSAS CI 200617036175                                                    365.82-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
Jun 17 Wire Debit REF003269             ZIONS BANCORP, NA 200617033285                                                   3,087.30-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jun 18 Electronic Funds Transfer        To Account 152321236878                                                        812,116.86-
Jun 19 Wire Debit REF002774             CITIBANK OF NEW YO 200619026394                                                    553.66-
          BNF=THYSSENKRUPP                 ELEVATOR 3100 INTERSTATE N. CI
Jun 19 Wire Debit REF002773             BK AMER NYC       200619026393                                                   1,095.19-
          BNF=MERRY X-RAY DEBTOR           IN POSSESSION
Jun 19 Wire Debit REF003506             THE CENTRAL TRUST 200619032331                                                   2,363.64-
          BNF=ROYAL PAPERS INC
Jun 19 Wire Debit REF003439             ZIONS BANCORP, NA 200619032327                                                   2,471.81-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jun 19 Wire Debit REF002770             BK AMER TX      200619026386                                                     3,024.88-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
Jun 19 Wire Debit REF002771             SUNTRUST ATL       200619026397                                                  3,081.09-
          BNF=IMMUCOR, INC DEBTOR          IN POSSESSION
Jun 19 Wire Debit REF002772             CITIBANK OF NEW YO 200619026388                                                  3,167.71-
          BNF=ORTHO-CLINICAL               DIAGNOSTICS DEBTOR IN POSSES
Jun 19 Wire Debit REF002772             WELLS SF       200619026395                                                      4,085.43-
          BNF=STAPLES ADVANTAGE            DEBTOR IN POSSESSION
Jun 19 Wire Debit REF003507             THE CENTRAL TRUST 200619032325                                                   4,296.18-
          BNF=GFI DIGITAL DEBTOR           IN POSSESSION
Jun 19 Wire Debit REF002770             FCB BANKS COLLINSV 200619026387                                                  4,583.00-
          BNF=ELECTROMEK                   DIAGNOSTICS SYSTEMS
Jun 19 Wire Debit REF003436             JPMCHASE NYC       200619032326                                                  7,820.00-
          BNF=STRYKER FLEX                 FINANCIAL 25652 NETWORK PLACE
Jun 19 Wire Debit REF003589             MONTGOMERY BK SIKE 200619033899                                                  9,551.38-
          BNF=INTEGRATED FACILITY          SERVICES, INC. 1055 CAS
Jun 19 Wire Debit REF003435             WELLS SF       200619032330                                                     10,345.07-
          BNF=MCKESSON
          CORPORATION
Jun 19 Wire Debit REF002771             JPMORGAN CHASE BK 200619026385                                                  11,182.27-
          BNF=ARFC CHICAGO IL
Jun 19 Wire Debit REF002771             ROYAL BKS UCITY MO 200619026398                                                 15,000.00-
          BNF=SPECIALISTS IN               ANESTHESIA, PC
Jun 19 Wire Debit REF003436             JPMCHASE NYC      200619032329                                                  15,244.61-
          BNF=AIRGAS
Jun 19 Wire Debit REF002773             COMMERCE KANSAS CI 200619026392                                                 23,786.28-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
Jun 19 Wire Debit REF002772             BK WEST WALNUT CRE 200619026384                                                 30,993.00-
          BNF=AYA HEALTHCARE, INC.         DEBTOR IN POSSESSION
Jun 19 Wire Debit REF003095             THE CENTRAL TRUST 200619026390                                                  44,329.03-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      109   of 138                1 523 2123 6886
                                                                                                     Statement Period:
                                                                                                           Jun 1, 2020
                                                                                                               through
                                                                                                          Jun 30, 2020

                                                                                                           Page 5 of 8

ANALYZED CHECKING                                                                                   (CONTINUED)
U.S. Bank National Association                                                         Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                              Ref Number                    Amount
Jun 19 Wire Debit REF003350             CITIBANK, N.A. O F 200619031405                                   78,485.44-
          BNF=ALLIED BENEFIT- ATF2
Jun 19 Wire Debit REF002952             TEXAS CAP DALLAS 200619027635                                     80,000.00-
          BNF=BANK DIRECT CAPITAL           FINANCE LLC DEBTOR IN P
Jun 19 Wire Debit REF003090             PROSPERITY BANK EL 200619026389                                   87,750.00-
          BNF=WESTERN HEALTHCARE            LLC DEBTOR IN POSSESSION
Jun 23 Wire Debit REF000337             MONTGOMERY BK SIKE 200622048154                                    5,196.66-
          BNF=INTEGRATED FACILITY           SERVICES, INC. 1055 CAS
Jun 23 Electronic Funds Transfer        To Account 152321236860                                           15,960.68-
Jun 24 Electronic Withdrawal            To IRON MOUNTAIN                                                     774.65-
          REF=201750090419730N00            9162510801BT0623 000000110483545
Jun 24 Wire Debit REF003590             UMB KANSAS CITY 200624037267                                       1,819.94-
          BNF=LUBY EQUIPMENT                SERVICES 2300 CASSENS DRIVE
Jun 24 Wire Debit REF003830             ZIONS BANCORP, NA 200624039521                                     3,774.99-
          BNF=SYSCO DEBTOR IN               POSSESSION
Jun 24 Wire Debit REF003450             BK AMER TX       200624035565                                      5,000.00-
          BNF=MATHESON TRI-GAS              DEBTOR IN POSSESSION
Jun 26 Wire Debit REF003520             THE CENTRAL TRUST 200626035950                                       990.75-
          BNF=ROYAL PAPERS INC
Jun 26 Wire Debit REF003463             WELLS SF      200626035945                                         1,971.73-
          BNF=STAPLES ADVANTAGE            DEBTOR IN POSSESSION
Jun 26 Wire Debit REF003464             ZIONS BANCORP, NA 200626035943                                     3,100.63-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jun 26 Wire Debit REF003462             FCB BANKS COLLINSV 200626035937                                    4,583.00-
          BNF=ELECTROMEK                   DIAGNOSTICS SYSTEMS
Jun 26 Wire Debit REF003464             CENTENNIAL BANK CO 200626035936                                    4,950.00-
          BNF=BROSSETT CORP 8524           NAVARRE PARKWAY
Jun 26 Wire Debit REF003463             US BANK MINNESOTA 200626035938                                     5,598.24-
          BNF=US BANK NATIONAL             ASSOCIATION
Jun 26 Wire Debit REF003556             THE CENTRAL TRUST 200626036822                                     6,051.20-
          BNF=GIBBS TECHNOLOGY             LEASING DEBTOR IN POSSESSI
Jun 26 Wire Debit REF003464             WELLS SF      200626035949                                         7,268.06-
          BNF=MCKESSON
          CORPORATION
Jun 26 Wire Debit REF003462             JPMORGAN CHASE BK 200626035935                                    13,211.69-
          BNF=ARFC CHICAGO IL
Jun 26 Wire Debit REF003464             BK WEST WALNUT CRE 200626035934                                   14,487.00-
          BNF=AYA HEALTHCARE, INC.         DEBTOR IN POSSESSION
Jun 26 Wire Debit REF003466             ROYAL BKS UCITY MO 200626035947                                   15,000.00-
          BNF=SPECIALISTS IN               ANESTHESIA, PC
Jun 26 Wire Debit REF003466             COMMERCE KANSAS CI 200626035941                                   21,423.52-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
Jun 26 Wire Debit REF003503             THE CENTRAL TRUST 200626035940                                    25,022.65-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
Jun 26 Wire Debit REF003487             PROSPERITY BANK EL 200626035939                                   39,000.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
Jun 26 Wire Debit REF003465             TEXAS CAP DALLAS 200626035942                                     76,975.74-
          BNF=BANK DIRECT CAPITAL          FINANCE LLC DEBTOR IN P
Jun 26 Wire Debit REF003536             CITIBANK, N.A. O F 200626036607                                   94,404.25-
          BNF=ALLIED BENEFITS -            ATF2 CHICAGO IL
Jun 29 Electronic Withdrawal            To Department                                                    100,229.76-
          REF=201810261561390Y00           0112912506Fixed Inc 0807000157
          Inv. Sec Pur- Rcpt               807011036 \
Jun 30 Electronic Withdrawal            To Speedpay                                                          225.87-
          REF=201810247093480N00           9212021104AmerenMO 3026704145
Jun 30 Electronic Withdrawal            To REPUBLICSERVICES                                                  623.58-
          REF=201810221786730N00           7860843596RSIBILLPAY303463501241
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             110   of 138                1 523 2123 6886
                                                                                                                                  Statement Period:
                                                                                                                                        Jun 1, 2020
                                                                                                                                            through
                                                                                                                                       Jun 30, 2020
                                                                                       1010101010101010101010
                                                                                       1011001001001110100101
                                                                                       1010000000001011110110
                                                                                       1001110101110000010001
                                                                                       1101010000100100100110
                                                                                       1101011110000000000101
                                                                                       1011100010010110111010
                                                                                       1001000000011111101011
                                                                                       1101001010001110110000
                                                                                       1101100001001011111101
                                                                                       1000101001000010110010
                                                                                       1010000101101100011101
                                                                                       1011010001010000100100
                                                                                       1000010110011000100011
                                                                                       1000110001111100101110
                                                                                       1001001001111010010101
                                                                                       1101100000000011000000
                                                                                       1101101100000000100011
                                                                                       1111001010000110100110
                                                                                       1111000100110011011101
                                                                                                                                        Page 6 of 8
                                                                                       1110100010101011101000
                                                                                       1111111111111111111111




ANALYZED CHECKING                                                                                                                (CONTINUED)
U.S. Bank National Association                                                                                      Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                            Ref Number                                   Amount
Jun 30 Wire Debit REF001911                    CITIBANK, N.A. O F 200630052836                                                         11,404.65-
          BNF=ALLIED BENEFITS -                   ATF2 CHICAGO IL
Jun 30 Wire Debit REF000554                    CITIBANK OF NEW YO 200629056813                                                         15,240.50-
          BNF=THYSSENKRUPP                        ELEVATOR 3100 INTERSTATE N. CI
Jun 30 Electronic Withdrawal                   To Speedpay                                                                             21,212.82-
          REF=201810247093450N00                  9212021104AmerenMO 1421000846
Jun 30 Wire Debit REF000561                    MIDWEST BKCTR LEMA 200629057482                                                         30,200.00-
          BNF=RICHARD J. KARDELL,                 JR.
Jun 30 Wire Debit REF001844                    CITIBANK, N.A. O F 200630051465                                                        119,832.17-
          BNF=ALLIED BENEFITS -                   ATF2 CHICAGO IL
                                                                          Total Other Withdrawals                            $      2,767,351.30-

Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check          Date                         Ref Number                Amount
0000                Jun 3        8653048176              2,938.57   201323*        Jun 8                        8053991139                 342.98
201014*             Jun 2        8354796523              1,647.05   201324         Jun 8                        8051022653               4,725.00
201235*             Jun 1        8053287943              1,095.00   201325         Jun 8                        8053725695                 705.16
201236              Jun 2        8354661546                870.47   201326         Jun 8                        8057182342                 790.00
201238*             Jun 2        8354443372              1,765.00   201327         Jun 8                        8053569776               1,642.24
201239              Jun 1        8051498201             11,948.54   201328         Jun 8                        8053580566                 336.89
201242*             Jun 2        8356372887              1,129.59   201329         Jun 8                        8053550249               1,239.22
201243              Jun 2        8356372886                648.39   201330         Jun 29                       8055799017               2,000.00
201244              Jun 2        8355558891                225.00   201331         Jun 8                        8053593610                 569.35
201245              Jun 3        8653250625                 69.99   201332         Jun 8                        8053576619                 500.09
201246              Jun 1        8053773486              6,468.83   201333         Jun 8                        8053507984                   9.72
201247              Jun 1        8052739371              1,270.00   201334         Jun 8                        8054820751               5,000.00
201248              Jun 1        8053350165              1,246.85   201335         Jun 10                       8653109029                  10.00
201249              Jun 1        8050483590                 10.00   201336         Jun 8                        8053842939               2,724.56
201250              Jun 1        8055143587                420.84   201337         Jun 8                        8053609578                  73.84
201251              Jun 1        8054712220                368.00   201338         Jun 8                        8053887501               1,121.84
201252              Jun 3        8655238348              5,450.65   201339         Jun 16                       8354672515               2,834.42
201253              Jun 1        8052755045                123.93   201340         Jun 12                       9252440329               4,234.00
201254              Jun 1        8053050171                220.29   201341         Jun 8                        8054853556                 144.50
201255              Jun 10       8652820937              1,623.16   201342         Jun 8                        8053529613              10,118.59
201256              Jun 18       8953229671              1,118.60   201343         Jun 8                        8057162943               1,000.00
201258*             Jun 2        8356386948                 31.03   201345*        Jun 8                        8055100381                 298.81
201259              Jun 1        8053047880              5,449.12   201346         Jun 12                       9255021498               1,086.00
201261*             Jun 1        8053669993              1,379.31   201347         Jun 2                        8356185549                 635.70
201263*             Jun 5        9252983685                 13.93   201348         Jun 8                        8053887494               3,469.00
201264              Jun 3        8652972902                767.88   201349         Jun 8                        8053996595               5,788.59
201265              Jun 1        8053888692              2,063.11   201350         Jun 10                       8652853589               4,068.72
201269*             Jun 2        8355968139                294.00   201351         Jun 5                        9254309099               2,431.97
201270              Jun 1        8056734368                625.53   201352         Jun 8                        8057053070                 339.05
201271              Jun 2        8356149293                254.82   201353         Jun 8                        8054710692               1,900.00
201273*             Jun 2        8355286984                113.95   201354         Jun 8                        8054710693                 132.00
201274              Jun 4        8952803443                474.33   201355         Jun 3                        8654140966               2,625.00
201275              Jun 4        8952874120              3,791.60   201357*        Jun 10                       8653108706               3,625.00
201276              Jun 1        8056516763              3,500.00   201379*        Jun 15                       8053101369               1,736.16
201279*             Jun 4        8952948895              1,157.95   201380         Jun 22                       8052237495                  40.00
201280              Jun 1        8053611080                212.82   201381         Jun 11                       8954232015               2,479.64
201282*             Jun 2        8351271340              1,007.41   201382         Jun 11                       8954216070                 205.40
201294*             Jun 10       8654717808              6,142.93   201383         Jun 12                       9251381773                 580.00
201295              Jun 4        8953884884            384,761.00   201384         Jun 17                       8653152844               6,500.00
201319*             Jun 9        8351446702                328.48   201385         Jun 12                       9252519522               1,017.40
201320              Jun 9        8351446703              2,094.17   201386         Jun 15                       8053473881                 225.00
201321              Jun 8        8053997117              4,959.28   201387         Jun 12                       9254474048               2,162.82
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             111   of 138                1 523 2123 6886
                                                                                                                     Statement Period:
                                                                                                                           Jun 1, 2020
                                                                                                                               through
                                                                                                                          Jun 30, 2020

                                                                                                                           Page 7 of 8

ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date        Ref Number                  Amount
201388              Jun 12       9254474047              5,856.52     201457         Jun 22      8056803435                   247.79
201389              Jun 16       8354929988                893.90     201458         Jun 22      8053977742                 1,655.00
201390              Jun 8        8055600404              1,662.66     201459         Jun 26      9253805283                    84.09
201391              Jun 15       8052813084                872.65     201460         Jun 22      8054753968                 1,187.25
201392              Jun 12       9252467987                213.48     201461         Jun 22      8053135787                   983.33
201393              Jun 15       8053414903              1,246.85     201462         Jun 16      8355438202                    51.70
201394              Jun 12       9250493596                  5.00     201463         Jun 19      9253935537                    90.00
201395              Jun 12       9254570516                998.54     201464         Jun 22      8056542082                   625.53
201396              Jun 25       8953250031                407.95     201466*        Jun 16      8356280844                   829.84
201397              Jun 12       9254924311                243.41     201467         Jun 16      8356249498                   635.70
201399*             Jun 15       8053338513                 50.91     201468         Jun 22      8052991096                   206.75
201400              Jun 12       9253475804              2,724.56     201469         Jun 17      8653880581                 2,760.00
201401              Jun 15       8054232307              4,234.00     201473*        Jun 19      9254347234                   638.44
201402              Jun 15       8053337112                758.01     201509*        Jun 29      8052833449                    81.22
201403              Jun 17       8652278080                295.00     201510         Jun 29      8052835116                22,413.58
201404              Jun 12       9252867618              1,380.00     201511         Jun 25      8953984463                 2,479.64
201405              Jun 19       9254419559                221.03     201512         Jun 26      9253568654                 1,467.93
201406              Jun 11       8954345676              1,216.43     201513         Jun 25      8952599670                    21.55
201407              Jun 22       8050915441                177.71     201514         Jun 26      9254226995                   104.55
201408              Jun 19       9253583523                210.00     201515         Jun 25      8952092539                   360.36
201409              Jun 12       9254554315                360.00     201516         Jun 29      8053182337                 1,433.50
201410              Jun 11       8953407982              1,579.00     201518*        Jun 25      8953392605                 1,246.85
201411              Jun 12       9252745609                113.95     201519         Jun 26      9252608668                   404.87
201412              Jun 15       8053262360                 86.55     201520         Jun 25      8952092488                    46.00
201413              Jun 11       8953747808                810.87     201521         Jun 29      8052833143                   644.21
201414              Jun 23       8355051596                201.71     201522         Jun 30      8354235978                19,343.72
201415              Jun 18       8953588784             15,533.00     201523         Jun 26      9254169199                 2,038.01
201416              Jun 10       8654162888              2,385.00     201524         Jun 23      8355630173                 2,000.00
201417              Jun 17       8653605686                 25.54     201525         Jun 30      8355560165                    64.35
201418              Jun 10       8653329585              6,000.00     201526         Jun 26      9252452813                 2,724.56
201419              Jun 10       8653329584              3,411.00     201527         Jun 29      8053142252                   630.70
201420              Jun 15       8053258586              1,941.37     201529*        Jun 26      9253724834                   625.53
201423*             Jun 9        8355587570                327.79     201530         Jun 26      9252453331                   113.95
201426*             Jun 12       9251381774              2,962.00     201531         Jun 29      8053143616                 6,409.12
201427              Jun 15       8055962935              4,647.20     201532         Jun 25      8953751862                     5.76
201447*             Jun 22       8053507223              2,094.17     201534*        Jun 26      9252601370                    26.62
201448              Jun 24       8651492350             10,748.54     201535         Jun 29      8056312992                   621.78
201449              Jun 22       8053196770                841.07     201537*        Jun 29      8054189014                   478.47
201450              Jun 22       8053650868                496.00     201538         Jun 26      9253573648               131,892.67
201451              Jun 19       9254345994                998.54     201539         Jun 24      8653614266                 3,000.00
201452              Jun 24       8652902185                 65.65     201543*        Jun 26      9252306745                    98.30
201453              Jun 22       8055445024              3,000.00     201544         Jun 25      8953259774                   299.09
201454              Jun 22       8051076122                 82.23     201546*        Jun 30      8354795661                 1,300.00
201455              Jun 22       8056506417              2,073.28     201599*        Jun 30      8356379201                   635.70
201456              Jun 23       8352154002                105.00
    * Gap in check sequence                                           Conventional Checks Paid (173)           $         839,116.14-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                  Ending Balance
Jun    1                        585,126.63     Jun 10                  157,554.42       Jun 19                   185,621.82
Jun    2                        567,804.37     Jun 11                  120,857.71       Jun 22                   171,911.71
Jun    3                        555,967.91     Jun 12                  107,020.15       Jun 23                   148,447.66
Jun    4                        172,128.26     Jun 15                   87,434.88       Jun 24                   126,921.18
Jun    5                        157,092.43     Jun 16                   82,189.32       Jun 25                   161,538.52
Jun    8                        142,528.27     Jun 17                   69,155.66       Jun 26                 1,150,250.98
Jun    9                        179,261.17     Jun 18                  130,989.50       Jun 29                 1,115,538.40
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY848    Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             112   of 138                1 523 2123 6886
                                                                                                                          Statement Period:
                                                                                                                                Jun 1, 2020
                                                                                                                                    through
                                                                                                                               Jun 30, 2020
                                                                                   1010101010101010101010
                                                                                   1011001001010010101101
                                                                                   1010000000001011101010
                                                                                   1001110101111010011001
                                                                                   1101010000100100111110
                                                                                   1101011111000001100111
                                                                                   1011100010010110010100
                                                                                   1001000000011111101011
                                                                                   1101001010001100110000
                                                                                   1101100001001010000101
                                                                                   1000101001001001111010
                                                                                   1010000101100111101101
                                                                                   1011010001010001111000
                                                                                   1000010110100001011011
                                                                                   1000110001111101001000
                                                                                   1001001000001101010101
                                                                                   1101101101000111010000
                                                                                   1101101011010110000011
                                                                                   1111110100100010010110
                                                                                   1111011100101101001001
                                                                                                                                Page 8 of 8
                                                                                   1110100010100001101000
                                                                                   1111111111111111111111




ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                              Account Number 1-523-2123-6886
Balance Summary (continued)
Date                         Ending Balance
Jun 30                          895,455.04
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 113 of 138                    1 523 2242 0141
                      Saint Paul, Minnesota 55101-0800                                                                                                        Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                     Jun 1, 2020
                                                                                                                                                                        through
                                                                                                                                                                   Jun 30, 2020
                                                                                                                1010101010101010101010
                                                                                                                1011001001000010100101
                                                                                                                1010000000001011100010
                                                                                                                1001110101000000111101
                                                                                                                1101010000100101110110
                                                                                                                1101010011000000111111
                                                                                                                1010100110010110101000
                                                                                                                1001011100010010100011
                                                                                                                1100101010001011011000
                                                                                                                1100000001000010011101
                                                                                                                1000101000101110111010
                                                                                                                1100000101100101010001
                                                                                                                1011010011100010010000
                                                                                                                1000010010111001001101
                                                                                                                1000110010011011111100
                                                                                                                1001001000011011000101
                                                                                                                1101101110110000011000
                                                                                                                1101101011101100100011
                                                                                                                                                                    Page 1 of 2
                                                                                                                1111001010011011010110
                                                                                                                1111011101011001111001
                                                                                                                1110101010100011001000
                                                                                                                1111111111111111111111

                       TATADADDFFTFDFFDTDTFAAAADTFTDDAFFFAAFFDDTTTTTAAFFAFFDTAAFDDTFTTFA

                       000021413 01 AV 0.389 000638507107181 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       LUTHERAN SCHOOL OF NURSING
                                                                                                           %                                              To Contact U.S. Bank
                       3933 S BROADWAY                                                                     Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                           Service:                                             1-866-329-7770


                                                                                                           U.S. Bank accepts Relay Calls
                                                                                                           Internet:                                               usbank.com




ANALYZED CHECKING                                                                                                                                              Member FDIC
U.S. Bank National Association                                                                                                               Account Number 1-523-2242-0141
Account Summary
                                        # Items
Beginning Balance on Jun 1                             $                   37,452.74
Customer Deposits                           6                               9,189.83
Other Deposits                              1                              49,710.00
Checks Paid                                 57                             57,312.00-
        Ending Balance on Jun 30, 2020 $                                   39,040.57

Customer Deposits
Number              Date            Ref Number                                Amount          Number       Date                          Ref Number                   Amount
                    Jun 4           8954837047                                  41.00                      Jun 5                         9255585840                     18.00
                    Jun 4           8954837057                                  55.00                      Jun 10                        8654738257                  4,660.00
                    Jun 4           8954837055                                 870.00                      Jun 25                        8954090240                  3,545.83
                                                                                                    Total Customer Deposits                           $              9,189.83

Other Deposits
Date   Description of Transaction                                                                                     Ref Number                                     Amount
Jun 18 Telephone Transfer                                   From Account 152321260910                                                                 $            49,710.00
                                                                                                        Total Other Deposits                          $            49,710.00

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check        Date                          Ref Number                   Amount
700094              Jun 4           8953538809                                 234.00         700158*      Jun 26                        9251297268                  1,121.00
700095              Jun 1           8056526907                               4,316.00         700159       Jun 26                        9253804338                  1,044.00
700100*             Jun 22          8053849349                                 179.00         700160       Jun 29                        8057053314                    979.00
700115*             Jun 1           8056657168                                 900.00         700161       Jun 25                        8953262194                  1,240.00
700124*             Jun 23          8355500423                                  75.00         700162       Jun 26                        9253249271                    687.00
700125              Jun 3           8654168313                                  75.00         700163       Jun 25                        8953886375                     20.00
700127*             Jun 1           8055767658                                  75.00         700164       Jun 25                        8954128721                  1,549.00
700128              Jun 16          8352561313                                  75.00         700165       Jun 25                        8953446587                  1,365.00
700133*             Jun 8           8051623968                                  75.00         700166       Jun 29                        8056039301                  1,526.00
700134              Jun 15          8054671639                                  75.00         700167       Jun 25                        8954188009                    623.00
700142*             Jun 26          9253600404                               1,121.00         700168       Jun 25                        8953500101                    620.00
700143              Jun 25          8953262138                                 554.00         700169       Jun 29                        8052852392                     73.00
700144              Jun 26          9252402142                               1,783.00         700170       Jun 30                        8355493096                  1,121.00
700145              Jun 26          9254175722                               1,782.00         700172*      Jun 26                        9253631464                  1,783.00
700146              Jun 25          8953433390                               1,120.00         700173       Jun 26                        9253631703                    829.00
700147              Jun 29          8056522874                               2,593.00         700174       Jun 25                        8952862505                    361.00
700148              Jun 29          8056522873                                 935.00         700176*      Jun 29                        8054995902                    979.00
700149              Jun 26          9253631398                               1,593.00         700177       Jun 25                        8952714286                    470.00
700150              Jun 29          8055672429                               1,120.00         700178       Jun 25                        8953442544                  1,896.00
700151              Jun 25          8953449995                               1,121.00         700180*      Jun 29                        8056690181                    554.00
700152              Jun 25          8953449996                               2,020.00         700182*      Jun 26                        9253606082                  1,783.00
700153              Jun 30          8355632984                                 792.00         700183       Jun 25                        8953430717                  1,783.00
700154              Jun 26          9254178357                                 405.00         700184       Jun 29                        8054560561                  1,121.00
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1                 Business Statement
                   Case 19-61608-grs          Doc   848 SCHOOL
                                               LUTHERAN    Filed OF
                                                                 08/10/20
                                                                    NURSING Entered 08/10/20 09:12:54 DescAccount
                                                                                                           Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             114   of 138                  1 523 2242 0141
                                                                                                                                      Statement Period:
                                                                                                                                            Jun 1, 2020
                                                                                                                                                through
                                                                                                                                           Jun 30, 2020
                                                                                         1010101010101010101010
                                                                                         1011001001000110111101
                                                                                         1010000000001011100010
                                                                                         1001110101001010101101
                                                                                         1101010000100101110010
                                                                                         1101010100000000101001
                                                                                         1010100110010110110000
                                                                                         1001011100010010100011
                                                                                         1100101010001001111000
                                                                                         1100000001000000111101
                                                                                         1000101000100110010110
                                                                                         1100000101100111100101
                                                                                         1011010011101001100000
                                                                                         1000010010110001010111
                                                                                         1000110010100010100110
                                                                                         1001001001000100011101
                                                                                         1101100000011001110000
                                                                                         1101101110111110110011
                                                                                         1111010110010111011010
                                                                                         1111011100110011101001
                                                                                                                                            Page 2 of 2
                                                                                         1110001010101101001000
                                                                                         1111111111111111111111




ANALYZED CHECKING                                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                                        Account Number 1-523-2242-0141
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date                         Ref Number                     Amount
700185              Jun 26       9253530709                 73.00     700195         Jun 26                       9253810848                    1,121.00
700186              Jun 25       8953889949              1,906.00     700196         Jun 26                       9252810565                      330.00
700187              Jun 26       9253805219                736.00     700197         Jun 26                       9253257142                    2,378.00
700188              Jun 29       8052255935                159.00     700198         Jun 26                       9251509527                    1,162.00
700193*             Jun 29       8056522707                290.00     700199         Jun 26                       9252421320                      829.00
700194              Jun 25       8953862428              1,783.00
    * Gap in check sequence                                            Conventional Checks Paid (57)                            $          57,312.00-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                                   Ending Balance
Jun    1                         32,161.74     Jun 10                   37,421.74       Jun 23                                     86,727.74
Jun    3                         32,086.74     Jun 15                   37,346.74       Jun 25                                     71,842.57
Jun    4                         32,818.74     Jun 16                   37,271.74       Jun 26                                     51,282.57
Jun    5                         32,836.74     Jun 18                   86,981.74       Jun 29                                     40,953.57
Jun    8                         32,761.74     Jun 22                   86,802.74       Jun 30                                     39,040.57
    Balances only appear for days reflecting change.
                  Case 19-61608-grs                   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 Desc Main
                                                                                                      Business Statement
                                                            Document     Page 115 of 138
                                                                                                                                                                Account Number:

                                                                                                                                                                 1 523 2126 0910
                      P.O. Box 1800
                      Saint Paul, Minnesota   55101-0800                                                                                                        Statement Period:

                      8799        TRN                           S                   Y      ST01                                                                      Jun 1, 2020

                                                                                                                                                                         through

                                                                                                                                                                    Jun 30, 2020
                                                                                                                    1010101010101010101010
                                                                                                                    1011001001011010100101
                                                                                                                    1010000000001011110110
                                                                                                                    1001110100111010101001
                                                                                                                    1101010000100101110110
                                                                                                                    1101010011000000101011
                                                                                                                    1010111110010110100000
                                                                                                                    1001010000011001101011
                                                                                                                    1100101010001111010000
                                                                                                                    1100000001010111011101
                                                                                                                    1000101001111101001110
                                                                                                                    1100000101101101000001
                                                                                                                    1011010001100110111100
                                                                                                                    1000010110010010001001
                                                                                                                    1000110010100111111110
                                                                                                                    1001001010100000000101
                                                                                                                                                                      Page 1 of 1
                                                                                                                    1101101001000110000000
                                                                                                                    1101100100111100001011
                                                                                                                    1111101011010001100010
                                                                                                                    1111110100010111100001
                                                                                                                    1110011010101000101000
                                                                                                                    1111111111111111111111

                       AFAFFTATFAFDDFTDATATATDFADFDATTDDDDFAFAFFATFTFDADTTADFAFTFDAAAFDF

                       000021458 01      AV   0.389

                       LUTHERAN SCHOOL OF NURSING

                       STUDENT EDUCATION FOUNDATION
                                                      000638507107226 P         Y

                                                                                                              %                                             To Contact U.S. Bank


                       ELINOR A BENHOFF DUNN
                                                                                                              Commercial Customer

                       SCHOLARSHIP ACCT                                                                       Service:                                            1-866-329-7770
                       3933 S BROADWAY

                       SAINT LOUIS MO         63118-4601

                                                                                                              U.S. Bank accepts Relay Calls


                                                                                                              Internet:                                              usbank.com




INFORMATION YOU SHOULD KNOW

           Effective immediately, there will be no limits on the number of withdrawals and transfers out of your U.S. Bank Savings and

           Money Market accounts due to an interim change in Federal Regulation D, and we have suspended the Excessive Withdrawal

           Fee.




COMMERCIAL MONEY MARKET SAVINGS                                                                                                                                  Member FDIC

U.S. Bank National Association                                                                                                               Account Number 1-523-2126-0910

Account Summary

                                        # Items

Beginning Balance on Jun 1                             $                 320,684.72           Annual Percentage Yield Earned                                         0.00997%

Other Deposits                                1                                     2.45      Interest Earned this Period                           $                     2.45

Other Withdrawals                             2                            49,718.00-         Interest Paid this Year                               $                    18.67

                                                                                              Number of Days in Statement Period                                            30
        Ending Balance on          Jun 30, 2020        $                 270,969.17


Other Deposits

Date       Description of Transaction                                                                                     Ref Number                                    Amount

Jun 30     Interest Paid                                                                                                  3000000593                    $                  2.45


                                                                                                          Total Other Deposits                          $                  2.45


Other Withdrawals

Date       Description of Transaction                                                                                     Ref Number                                    Amount

Jun 18     Hard Charge Fee                                                                                                0002574095                    $                 8.00-

Jun 18     Assisted Telephone                               Transfer To Account 152322420141                                                                         49,710.00-


                                                                                                      Total Other Withdrawals                           $            49,718.00-
                Case 19-61608-grs                     Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54 Desc Main
                                                                                                      Â¤¢¢¢@â£££
                                                            Document     Page 116 of 138
                                                                                                                                              Á¤£@Õ¤z
                      ×KÖK@Â§@ñøðð
                                                                                                                                               ñ@õòó@òòõò@õóòù
                      â£@×¤k@Ô¢£@@õõñðñ`ðøðð                                                                                      @â£ ££@×  z
                      ø÷ùù        ãÙÕ                           â           @      è       âãðñ                                                     Ñ¤@ñk@òðòð
                                                                                                                                                        £ ¤
                                                                                                                                                   Ñ¤@óðk@òðòð
                                                                                                      ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                      ñðññððñððñðððññðñððñðñ
                                                                                                      ñðñðððððððððñðñññðððñð
                                                                                                      ñððñññðñððñññðñððñññðñ
                                                                                                      ññðñðñððððñððñððñðñðñð
                                                                                                      ññðñðñððññðððððððññððñ
                                                                                                      ñðñðññðññððñðñññññðñðð
                                                                                                      ñððñðñññðððñððñððññðññ
                                                                                                      ññððñðñðñððñððññðñðððð

                                                                                                                                                   ×   @ñ@@ñ
                                                                                                      ññðððððððñððñððññððñðñ
                                                                                                      ñðððñðñðððññññðððññðñð
                                                                                                      ññðððððñððñññññññðññðñ
                                                                                                      ñðññðñððññðñññññððñððð
                                                                                                      ñððððñððññññðñððñðððññ
                                                                                                      ñðððññðððññðññðððñðññð
                                                                                                      ñððñððñððððñññññññññðñ
                                                                                                      ññðññðñððððñðññðñððððð
                                                                                                      ññðññððððððñðñðñððñðññ
                                                                                                      ññññðñððððððññððððñðñð
                                                                                                      ññññðñðñðñððñððñññññðñ
                                                                                                      ñññðñðððñðñðñðñððññððð
                                                                                                      ññññññññññññññññññññññ

                       ãÄÁÆãÄÁÄÄÆÆãÆÆÆÁÁãÁÆãÄÁÆãÄÄÆÆÆÄÄÆÁÆÄÆÁÆÁÄãÆÆÄãÆãÄãÁãÆÁÆÄããããÆÆÄÄã

                       ððððòñôôõ@ðñ@@Áå@@ðKóøù@@ðððöóøõð÷ñð÷òñó@×@@è

                       âãK@ÁÓÅçÉäâ@ÈÖâ×ÉãÁÓ@ÃÖÙ×ÖÙÁãÉÖÕ@{@ñ

                       ãÈÉÙÄ@ÆÙÉÄÁè@ÆäÕÄ
                                                                                                  l                                      ã@Ã ££@äKâK@Â
                       óùóó@â@ÂÙÖÁÄæÁè
                                                                                                  Ã @Ã¤¢£
                       âÁÉÕã@ÓÖäÉâ@ÔÖ@ öóññø`ôöðñ                                                 â¥z                                     ñ`øöö`óòù`÷÷÷ð

                                                                                                  äKâK@Â @ £¢@Ù ¨@Ã ¢
                                                                                                  É £ £z                                        ¤¢K



ÁÕÁÓèéÅÄ@ÃÈÅÃÒÉÕÇ                                                                                                                              Ô@ÆÄÉÃ
äKâK@Â@Õ£@Á¢¢ £@                                                                                                Á¤£@Õ¤@ñ`õòó`òòõò`õóòù
Á¤£@â¤¨
Â   @Â  @@Ñ¤@ñ                              [                         ññKùò
        Å  @Â         @@@Ñ¤@óðk@òðòð [                                   ññKùò
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 117 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 118 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 119 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 120 of 138
PAGE 1         Case 19-61608-grs                  Doc 848 Filed 08/10/20 Entered 08/10/20Page:
                                                                                          09:12:54                                            Desc Main                  1 of 1
                                                        Document     Page 121 of 138     Account:                                                                   XXXXXX6605
                                                                                                                       Client Service
1954516605                                                                                                                 Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                         onal.com                      1-800-762-CITY (2489)
6/30/2020
Regular Commercial Checking
                                                                                                                           Your Banking Center            Telephone
                                                                                                                           Corporate Banking North        000-000-0000
                                                                                                                           5900 North Andrews Ave Ste 850 800-435-8839
                 36306 1 MB 0.436                                 P:36306 / T:117 / S:                                     Ft Lauderdale, FL 33309
                 DDADAFATFTFDFFADFTDTTTTDFFAFATTDTDDTDFAFFATFAFTDTTDATFAATTAAAFFAF
                                                                                                                           Your Banking Center Hours
                                                                                                                           Lobby:     Monday - Thursday : 9:00am - 4:00pm
                 ST ALEXIUS HOSPITAL CORPORATION 1                                                                                    Friday:             9:00am - 5:00pm
                 OPERATING ACCOUNT
                 3933 S BROADWAY
                 SAINT LOUIS MO 63118-4601
                                                                                                                  For additional locations
                                                                                                                  and hours, please visit
                                                                                                                  citynational.com

     Regular Commercial Checking
     Account Summary                                                                                                   CHANGES TO
     Account:                                 XXXXXX6605        Beginning Balance:                  $100.00            FUNDS AVAILABILITY
     Last Statement:                         May 29, 2020       Ending Balance:                     $100.00
     This Statement:                         June 30, 2020      Average Ledger Balance:             $100.00
                                                                Low Balance:                        $100.00            Effective July 1, there are important

     Daily Activity                                                                                                    changes taking place regarding the
                                                                                                                       minimum amounts that banks must
     Date     Description                                          Deposits/         Withdrawals/   Balance            make available for withdrawal from
                                                                   Additions         Subtractions                      deposited checks that are not
     05-29 Beginning balance                                                                         100.00            subject to next-day availability.
     06-30 Ending totals                                                0.00                0.00     100.00            There are three important changes:
                                                                                                                       • The minimum that must be
                                                                                                                         made available for withdrawal
                                                                                                                         the next day is increasing from
                                                                                                                         $200 to $225.
                                                                                                                       • The minimum that must be made
                                                                                                                         available for withdrawal on certain
                                                                                                                         new account deposits is increasing
                                                                                                                         from $5,000 to $5,525.
                                                                                                                       • The extended hold threshold
                                                                                                                         for large deposits and repeated
                                                                                                                         overdraft is increasing from
                                                                                                                         $5,000 to $5,525
                                                                                                                       *Special rules apply for savings accounts.
                                                                                                                        Please refer to the Funds Availability Policy
                                                                                                                        located at citynational.com/home/disclosures
                                                                                                                        for detailed information.



                                                                                                                       Join us on
                                                                                                                       social media!

                            TEMPORARY SUSPENSION OF TRANSACTION FEES
            To assist you in navigating the current economic and public health environment, we are temporarily suspending
            transaction limitations on money market and savings accounts.
            This temporary suspension provides you with unlimited access to your funds, and helps you avoid transaction fees.
            This temporary suspension of transaction limits on money market and saving accounts will continue through
            August 31, 2020.
PAGE 1         Case 19-61608-grs                  Doc 848 Filed 08/10/20 Entered 08/10/20Page:
                                                                                          09:12:54                                              Desc Main                  1 of 1
                                                        Document     Page 122 of 138     Account:                                                                     XXXXXX6621
                                                                                                                         Client Service
1954516621                                                                                                                   Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                           onal.com                      1-800-762-CITY (2489)
6/30/2020
Regular Commercial Checking
                                                                                                                             Your Banking Center            Telephone
                                                                                                                             Corporate Banking North        000-000-0000
                                                                                                                             5900 North Andrews Ave Ste 850 800-435-8839
                 36307 1 MB 0.436                                 P:36307 / T:117 / S:                                       Ft Lauderdale, FL 33309
                 TDATDDATDFATFAFFFTAATDAFAFDAADFTTDFFDDFFFTDDTDFDTDTATADFTDFDTFDTT
                                                                                                                             Your Banking Center Hours
                                                                                                                             Lobby:     Monday - Thursday : 9:00am - 4:00pm
                 ST ALEXIUS HOSPITAL CORPORATION 1                                                                                      Friday:             9:00am - 5:00pm
                 LOCK BOX - GOVERNMENT
                 3933 S BROADWAY
                 SAINT LOUIS MO 63118-4601
                                                                                                                    For additional locations
                                                                                                                    and hours, please visit
                                                                                                                    citynational.com

     Regular Commercial Checking
     Account Summary                                                                                                     CHANGES TO
     Account:                                 XXXXXX6621        Beginning Balance:                   $100.00             FUNDS AVAILABILITY
     Last Statement:                         May 29, 2020       Ending Balance:                      $100.00
     This Statement:                         June 30, 2020      Average Ledger Balance:              $100.48
                                                                Low Balance:                         $100.00             Effective July 1, there are important

     Daily Activity                                                                                                      changes taking place regarding the
                                                                                                                         minimum amounts that banks must
     Date     Description                                          Deposits/         Withdrawals/     Balance            make available for withdrawal from
                                                                   Additions         Subtractions                        deposited checks that are not
     05-29 Beginning balance                                                                          100.00             subject to next-day availability.
     06-02 Lockbox Deposit                               15.63                                        115.63             There are three important changes:
     06-03 Wire Transfer St Alexius Hospital C                                             15.63      100.00             • The minimum that must be
           081000210000121                                                                                                 made available for withdrawal
     06-05 Hcclaimpmt Mo Social Servcs               24,734.24                                      24,834.24              the next day is increasing from
           Trn*1*1780990754z06932073ra#11021493*1446000987\                                                                $200 to $225.
     06-05 Wire Transfer St Alexius Hospital C                                        24,734.24       100.00             • The minimum that must be made
           081000210000206                                                                                                 available for withdrawal on certain
     06-24 Hcclaimpmt Mo Social Servcs                3,657.29                                       3,757.29              new account deposits is increasing
           Trn*1*1780990754z06953533ra#11031666*1446000987\                                                                from $5,000 to $5,525.
     06-24 Wire Transfer St Alexius Hospital C                                           3,657.29     100.00
           081000210000101                                                                                               • The extended hold threshold
     06-30 Ending totals                             28,407.16                        28,407.16       100.00               for large deposits and repeated
                                                                                                                           overdraft is increasing from
                                                                                                                           $5,000 to $5,525
                                                                                                                         *Special rules apply for savings accounts.
                                                                                                                          Please refer to the Funds Availability Policy
                                                                                                                          located at citynational.com/home/disclosures
                                                                                                                          for detailed information.



                                                                                                                         Join us on
                                                                                                                         social media!

                            TEMPORARY SUSPENSION OF TRANSACTION FEES
            To assist you in navigating the current economic and public health environment, we are temporarily suspending
            transaction limitations on money market and savings accounts.
            This temporary suspension provides you with unlimited access to your funds, and helps you avoid transaction fees.
            This temporary suspension of transaction limits on money market and saving accounts will continue through
            August 31, 2020.
PAGE 1         Case 19-61608-grs                  Doc 848 Filed 08/10/20 Entered 08/10/20Page:
                                                                                          09:12:54                                              Desc Main                  1 of 2
                                                        Document     Page 123 of 138     Account:                                                                     XXXXXX6650
                                                                                                                         Client Service
1954516650                                                                                                                   Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                           onal.com                      1-800-762-CITY (2489)
6/30/2020
Regular Commercial Checking
                                                                                                                             Your Banking Center            Telephone
                                                                                                                             Corporate Banking North        000-000-0000
                                                                                                                             5900 North Andrews Ave Ste 850 800-435-8839
                 36305 1 MB 0.436                                 P:36305 / T:117 / S:                                       Ft Lauderdale, FL 33309
                 FDDTFDFFDTAAAFTADAFDTDDTTFTTDAFDAATFTAATDAFTFTDDATADTFFDAAFAFFATD
                                                                                                                             Your Banking Center Hours
                                                                                                                             Lobby:     Monday - Thursday : 9:00am - 4:00pm
                 ST ALEXIUS HOSPITAL CORPORATION 1                                                                                      Friday:             9:00am - 5:00pm
                 LOCK BOX- NON GOVERNMENT
                 3933 S BROADWAY
                 SAINT LOUIS MO 63118-4601
                                                                                                                    For additional locations
                                                                                                                    and hours, please visit
                                                                                                                    citynational.com

     Regular Commercial Checking
     Account Summary                                                                                                     CHANGES TO
     Account:                                 XXXXXX6650        Beginning Balance:                  $1,464.65            FUNDS AVAILABILITY
     Last Statement:                         May 29, 2020       Ending Balance:                      $364.05
     This Statement:                         June 30, 2020      Average Ledger Balance:             $2,112.29
                                                                Low Balance:                         $100.00             Effective July 1, there are important

     Daily Activity                                                                                                      changes taking place regarding the
                                                                                                                         minimum amounts that banks must
     Date     Description                                          Deposits/         Withdrawals/     Balance            make available for withdrawal from
                                                                   Additions         Subtractions                        deposited checks that are not
     05-29 Beginning balance                                                                         1,464.65            subject to next-day availability.
     06-01 Wire Transfer St Alexius Hospitalit                                            200.00     1,264.65            There are three important changes:
           081000210000269                                                                                               • The minimum that must be
     06-02 Lockbox Deposit                                        15,577.86                         16,842.51              made available for withdrawal
     06-02 Wire Transfer St Alexius Hospitalit                                           1,164.65   15,677.86              the next day is increasing from
           081000210000191                                                                                                 $200 to $225.
     06-03 36 Treas 310 Misc Pay 201872766360012                      288.71                        15,966.57            • The minimum that must be made
     06-03 Wire Transfer St Alexius Hospitalit                                            488.71    15,477.86              available for withdrawal on certain
           081000210000119                                                                                                 new account deposits is increasing
     06-04 Wire Transfer St Alexius Hospitalit                                        15,377.86       100.00               from $5,000 to $5,525.
           081000210000239
     06-08 Lockbox Deposit                                            132.20                          232.20             • The extended hold threshold
     06-09 Wire Transfer St Alexius Hospitalit                                            132.20      100.00               for large deposits and repeated
           081000210000081                                                                                                 overdraft is increasing from
     06-15 Lockbox Deposit                                            371.24                           471.24              $5,000 to $5,525
     06-15 36 Treas 310 Misc Pay 201872766360012                    1,408.00                         1,879.24
     06-15 Wire Transfer St Alexius Hospitalit                                           1,408.00      471.24
                                                                                                                         *Special rules apply for savings accounts.
                                                                                                                          Please refer to the Funds Availability Policy
           081000210000158                                                                                                located at citynational.com/home/disclosures

     06-16 Wire Transfer St Alexius Hospitalit                                            200.00      271.24              for detailed information.

           081000210000108
                                                                                                                         Join us on
     Continued on the next page                                                                                          social media!

                            TEMPORARY SUSPENSION OF TRANSACTION FEES
            To assist you in navigating the current economic and public health environment, we are temporarily suspending
            transaction limitations on money market and savings accounts.
            This temporary suspension provides you with unlimited access to your funds, and helps you avoid transaction fees.
            This temporary suspension of transaction limits on money market and saving accounts will continue through
            August 31, 2020.
   Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 Page:
                                                                      09:12:54         Desc Main         2 of 2
                                    Document     Page 124 of 138      Account:                      XXXXXX6650


Date    Description                                      Deposits/      Withdrawals/               Balance
                                                         Additions      Subtractions
06-17   Hcclaimpmt Cigna Edge Trans                      3,400.00                               3,671.24
        Trn*1*600500397574*1591031071~
06-17   Wire Transfer St Alexius Hospitalit                                3,571.24                100.00
        081000210000102
06-19   Unitedhealthcare Payment 0000619509                861.82                                  961.82
06-19   Wire Transfer St Alexius Hospitalit                                  861.82                100.00
        081000210000162
06-22   Hcclaimpmt Cigna Edge Trans                         95.00                                  195.00
        Trn*1*603500386830*1591031071~
06-22   Wire Transfer St Alexius Hospitalit                                   95.00                100.00
        081000210000078
06-23   Lockbox Deposit                                 13,933.71                              14,033.71
06-24   Wire Transfer St Alexius Hospitalit                                  200.00            13,833.71
        081000210000098
06-25   Wire Transfer St Alexius Hospitalit                               13,733.71                100.00
        081000210000080
06-29   Lockbox Deposit                                    464.05                                 564.05
06-29   Hcclaimpmt Cigna Edge Trans                        473.65                               1,037.70
        Trn*1*601200211241*1591031071~
06-30   Wire Transfer St Alexius Hospitalit                                  673.65                364.05
        081000210000115
06-30   Ending totals                                   37,006.24         38,106.84                364.05
         Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                      Desc Main
                                                    Document     Page 125 of 138



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  SPECIAL USES ACCT LUTHERAN FSA PROGRAM
                                                                                               P.O. Box 25118
  FED FDS ACCT SPEC USES ACCT DEACONESS                                                        Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for June 1, 2020 to June 30, 2020                                                        Account number: 0046 8168 5549
ST ALEXIUS HOSPITAL CORPORATION #1                              SPECIAL USES ACCT LUTHERAN FSA PROGRAM              FED FDS ACCT
SPEC USES ACCT DEACONESS

Account summary
Beginning balance on June 1, 2020                                       $12,593.71    # of deposits/credits: 0
Deposits and other credits                                                    0.00    # of withdrawals/debits: 1
Withdrawals and other debits                                                  -0.00   # of days in cycle: 30
Checks                                                                    -2,503.33   Average ledger balance: $12,093.04
Service fees                                                                  -0.00

Ending balance on June 30, 2020                                        $10,090.38




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
        Case 19-61608-grs               Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                              Document     Page 126 of 138
                                                                                          Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 5549 ! June 1, 2020 to June 30, 2020




Checks
Date    Check #        Bank reference                     Amount
06/25   65642          813008492676080                   -2,503.33

Total checks                                          -$2,503.33
Total # of checks                                               1




Daily ledger balances
Date                            Balance ($)   Date                           Balance($)

06/01                          12,593.71      06/25                         10,090.38




                                                                                                        Page 3 of 6
         Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                       Desc Main
                                                    Document     Page 127 of 138



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE
                                                                                               P.O. Box 25118
  ACCOUNT                                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for June 1, 2020 to June 30, 2020                                                        Account number: 0046 8168 7479
ST ALEXIUS HOSPITAL CORPORATION #1                              ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE               ACCOUNT

Account summary
Beginning balance on June 1, 2020                                        $40,575.33   # of deposits/credits: 19
Deposits and other credits                                                30,396.67   # of withdrawals/debits: 4
Withdrawals and other debits                                             -35,901.88   # of days in cycle: 30
Checks                                                                        -0.00   Average ledger balance: $25,796.52
Service fees                                                                -870.10

Ending balance on June 30, 2020                                        $34,200.02




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 8
       Case 19-61608-grs               Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                             Document     Page 128 of 138
                                                                                       Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7479 ! June 1, 2020 to June 30, 2020




Deposits and other credits
Date         Transaction description                        Customer reference    Bank reference                      Amount

06/01/20     BANKCARD-1203 DES:MTOT DEP                                           902553014416879                     178.47
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/02/20     BANKCARD-1203 DES:MTOT DEP                                           902553036102864                  2,833.56
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/03/20     BANKCARD-1203 DES:MTOT DEP                                           902554023679892                     109.15
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/04/20     BANKCARD-1203 DES:BTOT DEP                                           902555021233245                     744.17
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/05/20     BANKCARD-1203 DES:MTOT DEP                                           902556018327566                     160.71
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/08/20     BANKCARD-1203 DES:BTOT DEP                                           902560002580333                        6.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/09/20     BANKCARD-1203 DES:MTOT DEP                                           902560025923396                  1,093.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/10/20     BANKCARD-1203 DES:MTOT DEP                                           902561021300173                  7,496.10
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/11/20     BANKCARD-1203 DES:MTOT DEP                                           902562018020362                     171.58
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD
06/12/20     BANKCARD-1203 DES:MTOT DEP                                           902563024664820                     449.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

06/16/20     BANKCARD-1203 DES:MTOT DEP                                           902567033850504                  1,583.93
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD
                                                                                                      continued on the next page




                                                                                                      Page 3 of 8
       Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                 Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7479 Page
                                                               ! June 129   ofto138
                                                                      1, 2020    June 30, 2020




Deposits and other credits - continued
Date       Transaction description                          Customer reference   Bank reference                Amount

06/18/20   BANKCARD-1203 DES:BTOT DEP                                            902569016170972            10,768.32
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/19/20   BANKCARD-1203 DES:MTOT DEP                                            902570021231202               132.54
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/22/20   BANKCARD-1203 DES:BTOT DEP                                            902574009421654             2,766.17
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/23/20   BANKCARD-1203 DES:BTOT DEP                                            902574026918285                    6.00
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/24/20   BANKCARD-1203 DES:BTOT DEP                                            902575023487067               106.94
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/25/20   BANKCARD-1203 DES:BTOT DEP                                            902576020370679                   64.61
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/26/20   BANKCARD-1203 DES:MTOT DEP                                            902577016638099               750.84
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/29/20   BANKCARD-1203 DES:BTOT DEP                                            902581008779733               975.58
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

Total deposits and other credits                                                                         $30,396.67


Withdrawals and other debits
Date       Transaction description                          Customer reference   Bank reference                Amount

06/02/20   BANKCARD-1203 DES:MTOT DISC                                           902553031265424               -811.88
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

06/05/20   WIRE TYPE:WIRE OUT DATE:200605 TIME:1502 ET                           903706050538808           -35,000.00
           TRN:2020060500538808 SERVICE REF:011686
           BNF:ST. ALEXIUS HOSPITAL OPERA
           ID:152321236860 BNF BK:U.S. BANK N.A. (ST. LOU
           ID:081000210 PMT DET:2065F01152NX1C30

06/15/20   BANKCARD-1203 DES:MTOT DEP                                            902567014827370                -90.00
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

Total withdrawals and other debits                                                                      -$35,901.88




                                                                                                     Page 4 of 8
        Case 19-61608-grs                Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54         Desc Main
                                               Document     Page 130 of 138
                                                                                       Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7479 ! June 1, 2020 to June 30, 2020




Service fees
Date           Transaction description                                                                         Amount

06/15/20       05/20 ACCT ANALYSIS FEE                                                                        -870.10

Total service fees                                                                                         -$870.10
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                     Page 5 of 8
        Case 19-61608-grs         Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54               Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7479 Page
                                                               ! June 131   ofto138
                                                                      1, 2020    June 30, 2020




Daily ledger balances
Date                        Balance ($)   Date                      Balance($)   Date                     Balance ($)

06/01                      40,753.80      06/10                    17,384.61     06/22                    32,296.05
06/02                      42,775.48      06/11                    17,556.19     06/23                    32,302.05
06/03                      42,884.63      06/12                    18,005.19     06/24                    32,408.99
06/04                      43,628.80      06/15                    17,045.09     06/25                    32,473.60
06/05                       8,789.51      06/16                    18,629.02     06/26                    33,224.44
06/08                       8,795.51      06/18                    29,397.34     06/29                    34,200.02
06/09                       9,888.51      06/19                    29,529.88




                                                                                                   Page 6 of 8
         Case 19-61608-grs                    Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                      Desc Main
                                                    Document     Page 132 of 138



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              Customer service: 1.888.400.9009

                                                                                              bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                              Bank of America, N.A.
  DEPOSITORY ACCOUNT
                                                                                              P.O. Box 25118
  CREDIT CARD PROCESSING                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for June 1, 2020 to June 30, 2020                                                       Account number: 0046 8168 7592
ST ALEXIUS HOSPITAL CORPORATION #1                              DEPOSITORY ACCOUNT     CREDIT CARD PROCESSING

Account summary
Beginning balance on June 1, 2020                                        $3,543.89   # of deposits/credits: 23
Deposits and other credits                                                1,378.48   # of withdrawals/debits: 1
Withdrawals and other debits                                                -19.95   # of days in cycle: 30
Checks                                                                       -0.00   Average ledger balance: $4,258.58
Service fees                                                                 -0.00

Ending balance on June 30, 2020                                         $4,902.42




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                            Page 1 of 8
       Case 19-61608-grs               Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                             Document     Page 133 of 138
                                                                                       Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7592 ! June 1, 2020 to June 30, 2020




Deposits and other credits
Date         Transaction description                        Customer reference    Bank reference                      Amount

06/03/20     ST. OF MISSOURI DES:VENDOR PAY                                       902554023579335                      42.16
             ID:E00006012000297 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/04/20     ST. OF MISSOURI DES:VENDOR PAY                                       902555021148572                      36.36
             ID:E00006022000129 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/04/20     ST. OF MISSOURI DES:VENDOR PAY                                       902555021148564                      31.72
             ID:E00006022000128 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/08/20     ST. OF MISSOURI DES:VENDOR PAY                                       902560002438476                     140.58
             ID:E00006042000153 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/08/20     ST. OF MISSOURI DES:VENDOR PAY                                       902560002438486                      45.06
             ID:E00006042000154 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.
06/08/20     ST. OF MISSOURI DES:VENDOR PAY                                       902560002438494                      34.04
             ID:E00006042000155 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.
                                                                                                      continued on the next page




                                                                                                      Page 3 of 8
       Case 19-61608-grs          Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54               Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7592 Page
                                                               ! June 134   ofto138
                                                                      1, 2020    June 30, 2020




Deposits and other credits - continued
Date       Transaction description                    Customer reference   Bank reference                          Amount

06/09/20   ST. OF MISSOURI DES:VENDOR PAY                                  902560025819118                          69.24
           ID:E00006052000121 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/09/20   ST. OF MISSOURI DES:VENDOR PAY                                  902560025819128                          39.26
           ID:E00006052000122 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/09/20   ST. OF MISSOURI DES:VENDOR PAY                                  902560025819110                          37.52
           ID:E00006052000120 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/10/20   ST. OF MISSOURI DES:VENDOR PAY                                  902561021193109                          75.62
           ID:E00006082000162 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/10/20   ST. OF MISSOURI DES:VENDOR PAY                                  902561021193101                          38.68
           ID:E00006082000161 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902567014726554                          43.32
           ID:E00006112000163 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902567014726562                          31.14
           ID:E00006112000164 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/16/20   ST. OF MISSOURI DES:VENDOR PAY                                  902567033743852                         143.88
           ID:E00006122000109 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.
                                                                                                   continued on the next page




                                                                                                   Page 4 of 8
       Case 19-61608-grs               Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54             Desc Main
                                             Document     Page 135 of 138
                                                                                       Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7592 ! June 1, 2020 to June 30, 2020




Deposits and other credits - continued
Date         Transaction description                        Customer reference    Bank reference                      Amount

06/17/20     ST. OF MISSOURI DES:VENDOR PAY                                       902568019855354                      41.58
             ID:E00006152000134 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/18/20     ST. OF MISSOURI DES:VENDOR PAY                                       902569016087134                      39.84
             ID:E00006162000170 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/18/20     ST. OF MISSOURI DES:VENDOR PAY                                       902569016087126                      35.20
             ID:E00006162000169 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/19/20     ST. OF MISSOURI DES:VENDOR PAY                                       902570021143736                      83.34
             ID:E00006172000169 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/23/20     ST. OF MISSOURI DES:VENDOR PAY                                       902574026829825                     104.04
             ID:E00006192000135 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/24/20     ST. OF MISSOURI DES:VENDOR PAY                                       902575023404340                      83.74
             ID:E00006222000186 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

06/25/20     ST. OF MISSOURI DES:VENDOR PAY                                       902576020276646                      63.04
             ID:E00006232000177 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.
                                                                                                      continued on the next page




                                                                                                      Page 5 of 8
        Case 19-61608-grs         Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54                   Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 ! Account # 0046 8168 7592 Page
                                                               ! June 136   ofto138
                                                                      1, 2020    June 30, 2020




Deposits and other credits - continued
Date       Transaction description                      Customer reference         Bank reference                Amount

06/25/20   ST. OF MISSOURI DES:VENDOR PAY                                          902576020276654                   35.78
           ID:E00006232000178 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

06/26/20   ST. OF MISSOURI DES:VENDOR PAY                                          902577016554028                   83.34
           ID:E00006242000176 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

Total deposits and other credits                                                                            $1,378.48


Withdrawals and other debits
Date       Transaction description                      Customer reference         Bank reference                Amount

06/02/20   BOFA MERCH SVCS DES:FEE                                                 902554011078001               -19.95
           ID:430135235359726 INDN:ST ALEXIUS
           HOSPITAL CO ID:XXXXXXXXXB CCD

Total withdrawals and other debits                                                                             -$19.95




Daily ledger balances
Date                             Balance ($)    Date                         Balance($)   Date                Balance ($)

06/01                                3,543.89   06/10                        4,114.18     06/19                4,532.48
06/02                                3,523.94   06/15                        4,188.64     06/23                4,636.52
06/03                                3,566.10   06/16                        4,332.52     06/24                4,720.26
06/04                                3,634.18   06/17                        4,374.10     06/25                4,819.08
06/08                                3,853.86   06/18                        4,449.14     06/26                4,902.42
06/09                                3,999.88




                                                                                                       Page 6 of 8
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 137 of 138
Case 19-61608-grs   Doc 848 Filed 08/10/20 Entered 08/10/20 09:12:54   Desc Main
                          Document     Page 138 of 138
